Exhibit 10.1

 

Execution Version

 

Loan Numbers: 1008457,

1008458,

and 1010219

 

FIRST AMENDMENT TO

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of June 24, 2020, is made by and between RLJ LODGING
TRUST, L.P., a limited partnership formed under the laws of the State of
Delaware (the “Borrower”), RLJ LODGING TRUST, a Maryland real estate investment
trust (the “Parent Guarantor”), each of the undersigned Subsidiary Guarantors
(as defined in the Amended Credit Agreement (as defined below)), the Lenders
party hereto (the “Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”).

 

WHEREAS, the Borrower, the Parent Guarantor, the Administrative Agent and the
financial institutions initially a signatory to the Existing Credit Agreement
(as defined below) together with their successors and assigns under Section 13.6
of the Existing Credit Agreement have entered into that certain Third Amended
and Restated Credit Agreement dated as of December 18, 2019 (as amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Existing Credit Agreement”). Capitalized terms used herein and not
defined herein have the meanings provided in the Amended Credit Agreement (as
defined below).

 

WHEREAS, the Borrower and the Parent Guarantor have requested that the
Administrative Agent and the Lenders amend certain terms and conditions of the
Existing Credit Agreement as described herein; and

 

WHEREAS, the Administrative Agent and the Lenders party to this Amendment (which
Lenders comprise the Requisite Lenders under the Existing Credit Agreement) have
agreed to so amend certain terms and conditions of the Existing Credit Agreement
to make certain agreed upon modifications on the terms and conditions set forth
below in this Amendment.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

1.            Amendments to Existing Credit Agreement. Effective as set forth in
Section 2 below, the Existing Credit Agreement (including the Exhibits thereto
and Schedules I-III thereto and new Schedule IV thereto) is hereby amended as
set forth in the marked terms on Exhibit A-1 attached hereto (the “Amended
Credit Agreement”). In Exhibit A-1 hereto, deletions of text in the Amended
Credit Agreement are indicated by struck-through text, and insertions of text
are indicated by bold, double-underlined text. Exhibit A-2 attached hereto sets
forth a clean copy of the Amended Credit Agreement, after giving effect to such
amendments. As so amended, the Existing Credit Agreement shall continue in full
force and effect.

 





 

 

2.            Conditions to Effectiveness. The effectiveness of this Amendment
is subject to the satisfaction or waiver of the following conditions precedent:

 

(a)           The Administrative Agent shall have received:

 

(i)            counterparts of this Amendment duly executed and delivered by the
Borrower and the other Loan Parties, the Administrative Agent and the Requisite
Lenders;

 

(ii)           an opinion of Hogan Lovells LLP, counsel to the Borrower and the
other Loan Parties, addressed to the Administrative Agent and the Lenders and in
form and substance reasonably satisfactory to the Administrative Agent;

 

(iii)          the certificate or articles of incorporation or formation,
articles of organization, certificate of limited partnership or other comparable
organizational document (if any) of each Loan Party certified as of a date not
earlier than fifteen (15) days prior to the date hereof by the Secretary of
State of the state of formation of such Loan Party (except that, if any such
document relating to any Subsidiary Guarantor delivered to the Administrative
Agent pursuant to the Existing Credit Agreement has not been modified or amended
since the Effective Date and remains in full force and effect, a certificate of
the Secretary or Assistant Secretary (or other individual performing similar
functions) of such Subsidiary Guarantor so stating may be delivered in lieu of
delivery of a current certified copy of such document);

 

(iv)          a certificate of good standing (or certificate of similar meaning)
with respect to each of the Parent Guarantor and the Borrower issued as of a
date not earlier than fifteen (15) days prior to the date hereof by the
Secretary of State of the state of formation of each such Loan Party and
certificates of qualification to transact business or other comparable
certificates issued as of a recent date by each Secretary of State (and any
state department of taxation, as applicable) of each state in which such Loan
Party is required to be so qualified and where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect;

 

(v)           a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver this Amendment;

 



2

 

 

(vi)          copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity (except that, if any such document delivered to the Administrative Agent
pursuant to the Existing Credit Agreement has not been modified or amended since
the Effective Date and remains in full force and effect, a certificate so
stating may be delivered in lieu of delivery of another copy of such document)
and (B) all corporate, partnership, member or other necessary action taken by
such Loan Party to authorize the execution, delivery and performance of the Loan
Documents to which it is a party;

 

(vii)         a certificate of a Responsible Officer of the Parent Guarantor or
the Borrower certifying as to the conditions set forth in Section 6.2.(a),
(b) and (d) of the Amended Credit Agreement on the date hereof and after giving
effect to this Amendment and the transactions contemplated hereby;

 

(viii)        [reserved];

 

(ix)          all fees and other amounts due and payable on or prior to the date
hereof, including reimbursement or payment of all reasonable and documented
out-of-pocket expenses (including fees and reasonable and documented
out-of-pocket expenses of counsel for the Administrative Agent) required to be
reimbursed or paid by the Borrower in connection with this Amendment; and

 

(x)            a copy of a duly executed amendment to each of the Five-Year Term
Loan Agreement and the Capital One Term Loan Agreement, consistent with the
modifications contemplated hereby.

 

(b)           In the good faith and reasonable judgment of the Administrative
Agent:

 

(i)            there shall not have occurred or become known to the
Administrative Agent or any of the Lenders any event, condition, situation or
status since the date of the information contained in the financial and business
projections, budgets, pro forma data and forecasts concerning the Borrower and
its Subsidiaries most recently delivered to the Administrative Agent and the
Lenders prior to the date hereof that has had or could reasonably be expected to
result in a Material Adverse Effect (which determination shall exclude any event
or circumstance resulting from the COVID-19 pandemic to the extent that such
event or circumstance has been disclosed in writing by the Borrower to
Administrative Agent or publicly, or in the public domain);

 



3

 

 

(ii)            no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened in writing
which could reasonably be expected to (A) result in a Material Adverse Effect or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Borrower or any other Loan
Party to fulfill its obligations under this Amendment and the Loan Documents to
which it is a party;

 

(iii)          the Borrower and the other Loan Parties shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (A) any Applicable Law or (B) any material agreement, document
or instrument to which any Loan Party is a party or by which any of them or
their respective properties is bound; and

 

(iv)          the Borrower and each other Loan Party shall have provided (i) all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act and (ii) to the
extent the Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, a Beneficial Ownership Certification in relation to the
Borrower.

 

The Administrative Agent shall notify in writing the Borrower and the Lenders of
the effectiveness of this Amendment, and such notice shall be conclusive and
binding.

 

3.            Representations and Warranties. The Borrower and the Parent
Guarantor each hereby certifies that: (a) no Default or Event of Default exists
as of the date hereof or would exist immediately, in each case, after giving
effect to this Amendment; (b) the representations and warranties made or deemed
made by the Borrower or any other Loan Party in any Loan Document to which such
Loan Party is a party are true and correct in all material respects (unless any
such representation and warranty is qualified by materiality, in which event
such representation and warranty is true and correct in all respects) on and as
of the date hereof, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties were true and correct in all material respects
(unless any such representation and warranty is qualified by materiality, in
which event such representation and warranty was true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances permitted under the Loan Documents; (c) no consent, approval,
order or authorization of, or registration or filing with, any third party
(other than any required filing with the SEC, which the Borrower agrees to file
in a timely manner or filings or recordations required in connection with the
perfection of any Lien on the Collateral in favor of the Administrative Agent)
is required in connection with the execution, delivery and carrying out of this
Amendment or, if required, has been obtained; and (d) this Amendment has been
duly authorized, executed and delivered so that it constitutes the legal, valid
and binding obligation of the Borrower and the Parent Guarantor, enforceable in
accordance with its terms, except as the same may be limited by bankruptcy,
insolvency, and other similar laws affecting the rights of creditors generally
and the availability of equitable remedies for the enforcement of certain
obligations contained herein and as may be limited by equitable principles
generally. The Borrower and the Parent Guarantor each confirms that the
Obligations remain outstanding without defense, set off, counterclaim, discount
or charge of any kind as of the date of this Amendment. Except as expressly
provided herein, this Amendment shall not constitute an amendment, waiver,
consent or release with respect to any provision of any Loan Document, a waiver
of any default or Event of Default under any Loan Document, or a waiver or
release of any of the Lenders’ or the Administrative Agent's rights and remedies
(all of which are hereby reserved).

 



4

 

 

4.             Intercreditor Agreement. The Administrative Agent is hereby
authorized by the Lenders to enter into a Collateral Agency and Intercreditor
Agreement dated as of the date hereof (the “Intercreditor Agreement”) with the
administrative agent under the Five Year Term Loan Agreement, the administrative
agent under the Capital One Term Loan Agreement, and the other “Credit Agreement
Representatives” from time to time party thereto, the Borrower, the Parent
Guarantor and the other “Grantors” from time to time party thereto. The terms
and provisions of the Intercreditor Agreement that refer to the “Secured
Parties” (as defined therein) shall be binding on all Secured Parties to the
same extent as if each Secured Party were a party thereto.

 

5.             Ratification. Without in any way establishing a course of dealing
by the Administrative Agent or any Lender, the Borrower, the Parent Guarantor
and each Subsidiary Guarantor each hereby reaffirms and confirms its obligations
under the Amended Credit Agreement, the Guaranty (solely with respect to the
Parent Guarantor and the Subsidiary Guarantors) and the other Loan Documents to
which it is a party and each and every such Loan Document executed by the
undersigned in connection with the Existing Credit Agreement remains in full
force and effect and is hereby reaffirmed, ratified and confirmed. This
Amendment is not intended to and shall not constitute a novation. All references
to the Existing Credit Agreement contained in the above-referenced documents
shall be a reference to the Amended Credit Agreement and as the same may from
time to time hereafter be amended, restated, supplemented or otherwise modified.

 

6.             GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

7.             Counterparts. To facilitate execution, this Amendment and any
amendments, waivers, consents or supplements may be executed in any number of
counterparts as may be convenient or required. It shall not be necessary that
the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single document. It shall not be necessary in
making proof of this document to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each of
the parties hereto.

 



5

 

 

8.             Headings. The headings of this Amendment are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

9.             Miscellaneous. This Amendment shall constitute a Loan Document
under the Amended Credit Agreement. This Amendment expresses the entire
understanding of the parties with respect to the transactions contemplated
hereby. No prior negotiations or discussions shall limit, modify, or otherwise
affect the provisions hereof. Any determination that any provision of this
Amendment or any application hereof is invalid, illegal, or unenforceable in any
respect and in any instance shall not affect the validity, legality, or
enforceability of such provision in any other instance, or the validity,
legality, or enforceability of any other provisions of this Amendment. Each of
the Borrower and the Parent Guarantor represents and warrants that it has
consulted with independent legal counsel of its selection in connection herewith
and is not relying on any representations or warranties of the Administrative
Agent or its counsel in entering into this Amendment.

 

REST OF PAGE INTENTIONALLY LEFT BLANK

 



6

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their authorized officers all as of the day and year first above written.

 

  BORROWER:     RLJ LODGING TRUST, L.P.,   a Delaware limited partnership      
By: RLJ Lodging Trust,     a Maryland real estate investment trust,     its sole
general partner    

    By: /s/ Leslie D. Hale     Name: Leslie D. Hale     Title: President and
Chief Executive Officer

 

  PARENT GUARANTOR:     RLJ LODGING TRUST,   a Maryland real estate investment
trust     By: /s/ Leslie D. Hale     Name: Leslie D. Hale     Title: President
and Chief Executive Officer     SUBSIDIARY GUARANTORS:     RLJ III – C
BUCKHEAD, INC.,   a Texas corporation

 

  By: /s/ Leslie D. Hale     Name: Leslie D. Hale     Title: President and
Treasurer

 

  RLJ III – EM WEST PALM BEACH, INC.,   a Texas corporation     By: /s/ Leslie
D. Hale     Name: Leslie D. Hale     Title: President and Treasurer

 

[RLJ – First Amendment to Third Amended and Restated Credit Agreement]

 





 

 

  RLJ III – MH DENVER AIRPORT, INC.,   a Delaware corporation     By: /s/ Leslie
D. Hale     Name: Leslie D. Hale     Title: President and Treasurer

 

  EACH OF THE REMAINING SUBSIDIARY GUARANTORS LISTED ON ANNEX I HERETO     By:
RLJ LODGING TRUST, L.P.,   a Delaware limited partnership, the direct or
indirect holder of all controlling interests in such Subsidiary Guarantor    
By: RLJ LODGING TRUST, a Maryland real estate investment trust, its sole general
partner     By: /s/ Leslie D. Hale     Name: Leslie D. Hale     Title: President
and Chief Executive Officer

 

[Signatures Continued on Next Page]

 

[RLJ – First Amendment to Third Amended and Restated Credit Agreement]

 





 

 



 

 
  WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, a Lender, a
Swingline Lender and an Issuing Bank     By: /s/ Mark F. Monahan     Name: Mark
F. Monahan     Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

[RLJ – First Amendment to Third Amended and Restated Credit Agreement]

 





 

 

  U.S. BANK NATIONAL ASSOCIATION,   as a Syndication Agent, as a Documentation
Agent, and as a Lender     By: /s/ Lori Y. Jensen     Name: Lori Y. Jensen    
Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

[RLJ – First Amendment to Third Amended and Restated Credit Agreement]

 





 

 

  PNC BANK, NATIONAL ASSOCIATION,   as Lender, as Syndication Agent with respect
to Tranche A-2 Term Loan Lender and as a Documentation Agent     By: /s/ William
R. Lynch III     Name: William R. Lynch III     Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

[RLJ – First Amendment to Third Amended and Restated Credit Agreement]

 





 

 

  BANK OF AMERICA, N.A.,   as a Lender and as a Syndication Agent     By: /s/
Suzanne E. Pickett     Name: Suzanne E. Pickett     Title: Vice President

 

[Signatures Continued on Next Page]

 

[RLJ – First Amendment to Third Amended and Restated Credit Agreement]

 





 

 

  BBVA USA,   as a Lender     By: /s/ Don Byerly     Name: Don Byerly     Title:
Executive Vice President

 

[Signatures Continued on Next Page]

 

[RLJ – First Amendment to Third Amended and Restated Credit Agreement]

 





 

 

  TD BANK, N.A.,   as a Lender and as Documentation Agent     By: /s/ John
Howell     Name: John Howell     Title: Vice President

 

[Signatures Continued on Next Page]

 

[RLJ – First Amendment to Third Amended and Restated Credit Agreement]

 





 

 

  CAPITAL ONE, NATIONAL ASSOCIATION,   as a Revolving Credit Lender, as a
Tranche A-1 Term Loan Lender and as a Tranche A-2 Term Loan Lender     By: /s/
Jessica W. Phillips     Name: Jessica W. Phillips     Title: Authorized
Signatory

 

[Signatures Continued on Next Page]

 

[RLJ – First Amendment to Third Amended and Restated Credit Agreement]

 





 

 

  REGIONS BANK,   as a Syndication Agent and as a Lender     By: /s/ Ghi S.
Gavin     Name: Ghi S. Gavin     Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

[RLJ – First Amendment to Third Amended and Restated Credit Agreement]

 





 

 

  SUMITOMO MITSUI BANKING CORPORATION,   as a Lender     By: /s/ Michael Maguire
    Name: Michael Maguire     Title: Managing Director

 

[Signatures Continued on Next Page]

 

[RLJ – First Amendment to Third Amended and Restated Credit Agreement]

 





 

 

  BARCLAYS BANK PLC,   as a Lender     By: /s/ Craig J. Malloy     Name: Craig
J. Malloy     Title: Director

 

[Signatures Continued on Next Page]

 

[RLJ – First Amendment to Third Amended and Restated Credit Agreement]

 





 

 

  TRUIST BANK, formerly known as BRANCH BANKING AND TRUST COMPANY,   as a Lender
    By: /s/ Karen Cadiente     Name: Karen Cadiente     Title: Assistant Vice
President

 

[Signatures Continued on Next Page]

 

[RLJ – First Amendment to Third Amended and Restated Credit Agreement]

 





 

 

  THE BANK OF NOVA SCOTIA,   as a Lender     By: /s/ Melissa Chow     Name:
Melissa Chow     Title: Associate Director

 

[Signatures Continued on Next Page]

 

[RLJ – First Amendment to Third Amended and Restated Credit Agreement]

 





 

 

  ROYAL BANK OF CANADA,   as a Lender     By: /s/ Jake Sigmund     Name: Jake
Sigmund     Title: Authorized Signatory

 

[Signatures Continued on Next Page]

 

[RLJ – First Amendment to Third Amended and Restated Credit Agreement]

 





 

 

  BMO HARRIS BANK N.A.,   as a Lender     By: /s/ Dennis Malloy     Name: Dennis
Malloy     Title: Vice President

 

[Signatures Continued on Next Page]

 

[RLJ – First Amendment to Third Amended and Restated Credit Agreement]

 





 

 

  RAYMOND JAMES BANK, N.A.,   as a Lender     By: /s/ Mark Specht     Name: Mark
Specht     Title: Vice President

 

[Signatures Continued on Next Page]

 

[RLJ – First Amendment to Third Amended and Restated Credit Agreement]

 





 

 

ANNEX I

 

    Subsidiary GuarantorS   1. RLJ C Charleston HD, LLC 2. RLJ C HOUSTON HUMBLE,
LP 3. RLJ C NY Upper Eastside, LLC 4. RLJ C PORTLAND DT, LLC 5. RLJ C WAIKIKI,
LLC 6. RLJ CABANA MIAMI BEACH, LLC 7. RLJ DBT KEY WEST, LLC 8. RLJ EM IRVINE, LP
9. RLJ EM Waltham, LLC 10. RLJ HGN Emeryville, LP 11. RLJ HP Fremont, LP 12. RLJ
HY ATLANTA MIDTOWN, LLC 13. RLJ HyH San Diego, LP 14. RLJ HyH San Jose, LP 15.
RLJ HyH San Ramon, LP 16. RLJ HyH Woodlands, LP 17. RLJ II – C HAMMOND, LLC 18.
RLJ II – C MIDWAY, LLC 19. RLJ II – C SUGARLAND, LP 20. RLJ II – F CHERRY CREEK,
LLC 21. RLJ II – F HAMMOND, LLC 22. RLJ II – F KEY WEST, LLC 23. RLJ II – F
MIDWAY, LLC 24. RLJ II – HA GARDEN CITY, LLC 25. RLJ II – HA MIDWAY, LLC 26. RLJ
II – HG MIDWAY, LLC 27. RLJ II - HOLX Midway, LLC 28. RLJ II – INDY CAPITOL
HOTELS, LLC 29. RLJ II – MH DENVER S, LLC 30. RLJ II – MH MIDWAY, LLC 31. RLJ II
– R FISHERS, LLC 32. RLJ II – R HAMMOND, LLC 33. RLJ II – R HOUSTON GALLERIA, LP
34. RLJ II – R LOUISVILLE DT KY, LLC 35. RLJ II – R MERRILLVILLE, LLC

 



Annex I-1

 

 

36. RLJ II – R SUGARLAND, LP 37. RLJ II – R WARRENVILLE, LLC 38. RLJ II – RH
BOULDER, LLC 39. RLJ II – RH PLANTATION, LLC 40. RLJ II – S WESTMINSTER, LLC 41.
RLJ II – SLE MIDWAY, LLC 42. RLJ III – DBT Metropolitan Manhattan, LP 43. RLJ
III – EM Fort Myers, LLC 44. RLJ III – EM Tampa DT, LLC 45. RLJ III – HG New
Orleans Convention Center, LLC 46. RLJ III – HGN Hollywood, LP 47. RLJ III – HGN
Pittsburgh, LP 48. RLJ III – R National Harbor, LLC 49. RLJ III – St. Charles
Ave Hotel, LLC 50. RLJ R Atlanta Midtown, LLC 51. RLJ R HOUSTON HUMBLE, LP 52.
RLJ S Hillsboro, LLC 53. RLJ C San francisco, lp 54. rlj hp washington dc, llc
55. rlj s houston humble, lp 56. RLJ C HOUSTON HUMBLE GENERAL PARTNER, LLC 57.
RLJ EM IRVINE GENERAL PARTNER, LLC 58. RLJ HP FREMONT GENERAL PARTNER, LLC 59.
RLJ HYH SAN DIEGO GENERAL PARTNER, LLC 60. RLJ HYH SAN JOSE GENERAL PARTNER, LLC
61. RLJ HYH SAN RAMON GENERAL PARTNER, LLC 62. RLJ HYH WOODLANDS GENERAL
PARTNER, LLC 63. RLJ II – C SUGARLAND GENERAL PARTNER, LLC 64. RLJ II SENIOR
MEZZANINE BORROWER, LLC 65. RLJ II JUNIOR MEZZANINE BORROWER, LLC 66. RLJ II – R
HOUSTON GALLERIA GENERAL PARTNER, LLC 67. RLJ II – R SUGARLAND GENERAL PARTNER,
LLC 68. RLJ III – C BUCKHEAD PARENT, LLC 69. RLJ III – EM WEST PALM BEACH
PARENT, LLC 70. RLJ III – HGN HOLLYWOOD GENERAL PARTNER, LLC 71. RLJ R HOUSTON
HUMBLE GENERAL PARTNER, LLC 72. RLJ C SAN FRANCISCO GENERAL PARTNER, LLC 73. RLJ
S HOUSTON HUMBLE GENERAL PARTNER, LLC 74. RLJ III – DBT MET MEZZ BORROWER, LP
75. RLJ III – DBT METROPOLITAN MANHATTAN GP, LLC

 



Annex I-2

 

 

76. RLJ III – DBT MET MEZZ BORROWER GP, LLC 77. DBT MET HOTEL VENTURE, LP 78.
DBT MET HOTEL VENTURE GP, LLC 79. RLJ III – DBT MET HOTEL PARTNER, LLC 80. RLJ
HGN EMERYVILLE GENERAL PARTNER, LLC 81. RLJ III – HGN PITTSBURGH GENERAL
PARTNER, LLC 82. RLJ II – CR AUSTIN DT, LP 83. RLJ II – CR AUSTIN DT GENERAL
PARTNER, LLC 84. RLJ III – HS WASHINGTON DC, LLC 85. RLJ R BETHESDA, LLC 86. RLJ
II – MH LOUISVILLE DT, LLC 87. RLJ III – MH DENVER AIRPORT PARENT, LLC

 



Annex I-3

 

 

 

EXHIBIT A-2

 

Clean AMENDED CREDIT Agreement

 





 



 



 

Execution Version 

Loan Numbers: 1008457,

1008458, 

and 1010219

 

Revolving Credit CUSIP Number: 74964VAG5

Tranche A-1 Term Loan CUSIP Number: 74964VAJ9

Tranche A-2 Term Loan CUSIP Number: 74964VAE0

[tm2023450d1_ex10-1img001.jpg] 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

CONFORMED THROUGH FIRST AMENDMENT DATED AS OF JUNE 24, 2020

 

Dated as of December 18, 2019

 

by and among

 

RLJ LODGING TRUST, L.P.,
as Borrower,

 

RLJ LODGING TRUST,
as Parent Guarantor,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 13.6,
as Lenders,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,

 

BANK OF AMERICA, N.A., CAPITAL ONE, NATIONAL ASSOCIATION, and
BBVA USA,
as Syndication Agents with respect to the Revolving Credit Facility,

 

BANK OF AMERICA, N.A.,
as Syndication Agent with respect to the Tranche A-1 Term Loan Facility,

 

PNC BANK, NATIONAL ASSOCIATION, REGIONS BANK, and
U.S. BANK NATIONAL ASSOCIATION,
as Syndication Agents with respect to the Tranche A-2 Term Loan Facility,

 





 

 

PNC BANK, NATIONAL ASSOCIATION and U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agents with respect to the Revolving Credit Facility,

 

Sumitomo Mitsui Banking Corporation and
U.S. Bank National Association,
as Documentation Agents with respect to the Tranche A-1 Term Loan Facility, and

 

BANK OF AMERICA, N.A. and TD BANK, N.A.,
as Documentation Agents with respect to the Tranche A-2 Term Loan Facility

 

WELLS FARGO SECURITIES, LLC,
BOFA SECURITIES, INC., CAPITAL ONE, NATIONAL ASSOCIATION and
BBVA USA,
as Joint Lead Arrangers and Joint Bookrunners with respect to the Revolving
Credit Facility

 

WELLS FARGO SECURITIES, LLC,
bofa securities, inc.,
Sumitomo Mitsui Banking Corporation and
U.S. Bank National Association,
as Joint Lead Arrangers and Joint Bookrunners
with respect to the Tranche A-1 Term Loan Facility

 

WELLS FARGO SECURITIES, LLC,
PNC CAPITAL MARKETS LLC, REGIONS CAPITAL MARKETS, and
U.S. BANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint Bookrunners
with respect to the Tranche A-2 Term Loan Facility

 





 

 

ARTICLE I Definitions 1       Section 1.1 Definitions 1 Section 1.2 General;
References to New York City Time 59 Section 1.3 Amendment and Restatement of the
Existing Credit Agreement 60 Section 1.4 Rates 61 Section 1.5 Divisions 61
Section 1.6 Post Covenant Relief Period Termination Date Calculations 61      
ARTICLE II Credit Facility 62       Section 2.1 Revolving Credit Loans 62
Section 2.2 Term Loans 64 Section 2.3 Letters of Credit 64 Section 2.4 Swingline
Loans 70 Section 2.5 Rates and Payment of Interest on Loans 72 Section 2.6
Number of Interest Periods 73 Section 2.7 Repayment of Loans 74 Section 2.8
Prepayments 74 Section 2.9 Continuation 78 Section 2.10 Conversion 78
Section 2.11 Notes 79 Section 2.12 Voluntary Reductions of the Revolving Credit
Commitment 79 Section 2.13 Extension of Revolving Credit Maturity Date 80
Section 2.14 Expiration Date of Letters of Credit Past Revolving Credit
Commitment Termination 81 Section 2.15 Amount Limitations 81 Section 2.16
Increase in Revolving Credit Commitments; Additional Term Loan Advances; New
Term Loans 82 Section 2.17 Funds Transfer Disbursements 85       ARTICLE III
Payments, Fees and Other General Provisions 85       Section 3.1 Payments 85
Section 3.2 Pro Rata Treatment 86 Section 3.3 Sharing of Payments, Etc 87
Section 3.4 Several Obligations 88 Section 3.5 Fees 88 Section 3.6 Computations
90 Section 3.7 Usury 90 Section 3.8 Statements of Account 90 Section 3.9
Defaulting Lenders 91 Section 3.10 Foreign Lenders; Taxes 95       ARTICLE IV
Borrowing Base Properties 99       Section 4.1 Eligibility of Properties 99  
Section 4.2 [Intentionally Omitted] 100  



 



-i-

 

 

Section 4.3 Removal of Properties 100       ARTICLE V Yield Protection, Etc 100
      Section 5.1 Additional Costs; Capital Adequacy 100 Section 5.2 Suspension
of LIBOR Loans 102 Section 5.3 Illegality 103 Section 5.4 Compensation 103
Section 5.5 Treatment of Affected Loans 104 Section 5.6 Affected Lenders 105
Section 5.7 Change of Lending Office 105 Section 5.8 Assumptions Concerning
Funding of LIBOR Loans 106       ARTICLE VI Conditions Precedent 106      
Section 6.1 Initial Conditions Precedent 106 Section 6.2 Conditions Precedent to
All Loans and Letters of Credit 108 Section 6.3 Conditions as Covenants 109    
  ARTICLE VII Representations and Warranties 110             Section 7.1
Representations and Warranties 110 Section 7.2 Survival of Representations and
Warranties, Etc 117       ARTICLE VIII Affirmative Covenants 117      
Section 8.1 Preservation of Existence and Similar Matters 117 Section 8.2
Compliance with Applicable Law 118 Section 8.3 Maintenance of Property 118
Section 8.4 Conduct of Business 118 Section 8.5 Insurance 118 Section 8.6
Payment of Taxes and Claims 118 Section 8.7 Books and Records; Inspections 119
Section 8.8 Use of Proceeds 119 Section 8.9 Environmental Matters 120
Section 8.10 Further Assurances 120 Section 8.11 Material Contracts 120
Section 8.12 REIT Status 120 Section 8.13 Exchange Listing 120 Section 8.14
Subsidiary Guarantors; Pledges; Additional Collateral; Further Assurances 121
Section 8.15 Investment Grade Release; Collateral Release Upon Termination of
Collateral Period 123 Section 8.16 Covenant Relief Pledged Collateral Period
Requirements 125 Section 8.17 Compliance with Anti-Corruption Laws and Sanctions
126       ARTICLE IX Information 126       Section 9.1 Quarterly Financial
Statements 126

 



-ii-

 



 

Section 9.2 Year End Statements 127 Section 9.3 Compliance Certificates 127
Section 9.4 Other Information 128 Section 9.5 Electronic Delivery of Certain
Information 131 Section 9.6 Public/Private Information 132 Section 9.7 Patriot
Act Notice; Compliance 132       ARTICLE X  Negative Covenants 132      
Section 10.1 Financial Covenants 132 Section 10.2 Restrictions on Liens,
Negative Pledges, Investments and Indebtedness 135 Section 10.3 Restrictions on
Intercompany Transfers 136 Section 10.4 Merger, Consolidation, Sales of Assets
and Other Arrangements 137 Section 10.5 Plans 138 Section 10.6 Fiscal Year 138
Section 10.7 Modifications of Organizational Documents 138 Section 10.8
Transactions with Affiliates 138 Section 10.9 Environmental Matters 139
Section 10.10 Derivatives Contracts 139 Section 10.11 Use of Proceeds 139
Section 10.12 Additional Covenants during Restriction Period 139 Section 10.13
Additional Covenant during Leverage Relief Period 144       ARTICLE XI Default
144       Section 11.1 Events of Default 144 Section 11.2 Remedies Upon Event of
Default 148 Section 11.3 Intentionally Omitted 149 Section 11.4 Marshaling;
Payments Set Aside 149 Section 11.5 Allocation of Proceeds 150 Section 11.6
Letter of Credit Collateral Account 152 Section 11.7 Rescission of Acceleration
by Requisite Lenders 153 Section 11.8 Performance by Administrative Agent 153
Section 11.9 Rights Cumulative 154       ARTICLE XII  The Administrative Agent
155       Section 12.1 Appointment and Authorization 155 Section 12.2 Wells
Fargo as Lender 156 Section 12.3 Approvals of Lenders 156 Section 12.4 Notice of
Events of Default 157 Section 12.5 Administrative Agent’s Reliance 157
Section 12.6 Indemnification of Administrative Agent 158 Section 12.7 Lender
Credit Decision, Etc 159 Section 12.8 Successor Administrative Agent 159
Section 12.9 Titled Agents 161

 



-iii-

 

  

Section 12.10 Specified Derivatives Contracts 161   Section 12.11 Rates 161  
Section 12.12 Additional ERISA Matters 161           ARTICLE XIII Miscellaneous
163           Section 13.1 Notices 163   Section 13.2 Expenses 166  
Section 13.3 Stamp and Intangible Taxes 167   Section 13.4 Setoff 167  
Section 13.5 Litigation; Jurisdiction; Other Matters; Waivers 168   Section 13.6
Successors and Assigns 169   Section 13.7 Amendments and Waivers 174  
Section 13.8 Nonliability of Administrative Agent and Lenders 180   Section 13.9
Confidentiality 180   Section 13.10 Indemnification 181   Section 13.11
Termination; Survival 183   Section 13.12 Severability of Provisions 184  
Section 13.13 GOVERNING LAW 184   Section 13.14 Counterparts 184   Section 13.15
Obligations with Respect to Loan Parties 184   Section 13.16 Independence of
Covenants 185   Section 13.17 Limitation of Liability 185   Section 13.18 Entire
Agreement 185   Section 13.19 Construction 185   Section 13.20 Headings 185  
Section 13.21 Transferred Mortgages 186   Section 13.22 Acknowledgement and
Consent to Bail-In of Affected Financial Institutions 188   Section 13.23
Acknowledgement Regarding Any Supported QFCs 189  

 

SCHEDULE I Revolving Credit Facility Lenders and Revolving Credit Commitments
SCHEDULE II Tranche A-1 Term Loan Facility Lenders and Loans SCHEDULE III
Tranche A-2 Term Loan Facility Lenders and Loans SCHEDULE IV Prepayment
Waterfall SCHEDULE 1.1. List of Loan Parties and Non-Loan Party BB Property
Subsidiaries SCHEDULE 1.2. Permitted Liens SCHEDULE 4.1. Initial Borrowing Base
Properties SCHEDULE 7.1(b) Ownership Structure SCHEDULE 7.1(f) Properties
SCHEDULE 7.1(g) Indebtedness and Guaranties SCHEDULE 7.1(h) Material Contracts
SCHEDULE 7.1(i) Litigation SCHEDULE 11.1(d) Certain Non-Recourse Indebtedness

 



-iv-

 

 

EXHIBIT A Form of Assignment and Assumption Agreement EXHIBIT B Form of Notice
of Borrowing EXHIBIT C Form of Notice of Continuation EXHIBIT D Form of Notice
of Conversion EXHIBIT E Form of Notice of Swingline Borrowing EXHIBIT F Form of
Third Amended and Restated Guaranty EXHIBIT G Form of Revolving Credit Note
EXHIBIT H Form of Swingline Note EXHIBIT I-1 Form of Tranche A-1 Term Loan Note
EXHIBIT I-2 Form of Tranche A-2 Term Loan Note EXHIBIT J Form of Disbursement
Instruction Agreement EXHIBIT K Form of Compliance Certificate EXHIBITS L-1 –
L-4 Forms of U.S. Tax Compliance Certificates EXHIBIT M Benchmark Replacement
Provisions EXHIBIT N Form of Liquidity Compliance Certificate

 



-v-

 







 

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (as amended, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of
December 18, 2019 by and among RLJ LODGING TRUST, L.P., a limited partnership
formed under the laws of the State of Delaware (the “Borrower”), RLJ LODGING
TRUST, a Maryland real estate investment trust (“Parent Guarantor”), each of the
financial institutions initially a signatory hereto together with their
successors and assignees under Section 13.6 (the “Lenders”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent (“Administrative Agent”).

 

WHEREAS, the Borrower, certain of the Lenders, the Departing Lenders and the
Administrative Agent entered into that certain Second Amended and Restated
Credit Agreement dated April 22, 2016 (as amended by that certain First
Amendment to Second Amended and Restated Credit Agreement dated August 31, 2017
and that certain Second Amendment to Second Amended and Restated Credit
Agreement dated January 25, 2018, and as heretofore further amended,
supplemented or otherwise modified, the “Existing Credit Agreement”) providing
for a $600,000,000 revolving credit facility, a $400,000,000 tranche A-1 term
loan facility and a $400,000,000 tranche A-2 term loan facility;

 

WHEREAS, the Borrower, the Parent Guarantor, the Lenders, the Issuing Banks, the
Swingline Lenders and the Administrative Agent desire to amend and restate the
Existing Credit Agreement to provide for (among other things) an extension of
the Revolving Credit Maturity Date and an extension of the Tranche A-2 Term Loan
Maturity Date, all on and subject to the terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby amend and restate the Existing Credit Agreement, and hereby agree, as
follows:

 

ARTICLE I Definitions

 

Section 1.1      Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Accepting Lenders” has the meaning given that term in Section 13.7(d).

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Acquisition” means any acquisition, or any series of related acquisitions,
consummated on or after the First Amendment Effective Date, by which any Loan
Party or any of its Subsidiaries (a) acquires any business or all or
substantially all of the assets of any Person, or business unit, line of
business or division thereof, whether through purchase of assets, exchange,
issuance of stock or other equity or debt securities, merger, reorganization,
amalgamation, division or otherwise or (b) directly or indirectly acquires (in
one transaction or as the most recent transaction in a series of transactions)
at least a majority (in number of votes) of the securities of a corporation
which have ordinary voting power for the election of members of the board of
directors or the equivalent governing body (other than securities having such
power only by reason of the happening of a contingency) or a majority (by
percentage or voting power) of the outstanding ownership interests of a
partnership or limited liability company.

 



  

 

 

“Additional Costs” has the meaning given that term in Section 5.1(b).

 

“Additional Term Loan Advance” means an advance made by an Additional Term Loan
Lender pursuant to Section 2.16(c). From and after the making of an Additional
Term Loan Advance, such Additional Term Loan Advance shall comprise a portion of
the applicable Term Loan.

 

“Additional Term Loan Lender” means a Lender (whether a then existing Lender or
a new Lender) that agrees to make an Additional Term Loan Advance pursuant to
Section 2.16. From and after the making of its Additional Term Loan Advance, an
Additional Term Loan Lender shall be a Tranche A-1 Term Loan Lender or Tranche
A-2 Term Loan Lender, as applicable, for all purposes hereunder.

 

“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Parent
Guarantor and its Subsidiaries determined on a consolidated basis for such
period minus (b) the sum of (i) FF&E Reserves for all Hotel Properties of the
Parent Guarantor and its Subsidiaries for such period and (ii) the Parent
Guarantor’s and its Subsidiaries’ Ownership Share of the FF&E Reserves for all
Hotel Properties of their Unconsolidated Affiliates for such period.

 

“Adjusted Funds From Operations” means, with respect to a Person and for a given
period, Funds From Operations of such Person for such period, plus non-cash
charges, including amortization expense for stock options and impairment charges
(other than non-cash charges that constitute an accrual of a reserve for future
cash payments), of such Person for such period.

 

“Adjusted Net Operating Income” or “Adjusted NOI” means, for any period, the Net
Operating Income of the applicable Hotel Properties for such period, subject to
the following adjustments:

 

(a)            for each applicable Hotel Property base management fees shall
equal the greater of (i) three percent (3.0%) of Gross Operating Revenues or
(ii) the actual base management fees paid under the applicable Management
Agreement;

 

(b)           for each applicable Hotel Property reserves for FF&E and capital
items shall equal four percent (4.0%) of Gross Operating Revenues; and

 

(c)          for each applicable Hotel Property (other than a Hotel Property
managed by Marriott International, Inc., Hilton Worldwide Holdings, Inc., Hyatt
Hotels Corporation, InterContinental Hotels Group plc, Accor S.A., Wyndham
Hotels and Resorts or any of their respective Affiliates) royalty fees shall
equal the greater of (i) four percent (4.0%) of Gross Operating Revenues or
(ii) the actual royalty fees payable under the applicable Franchise Agreement.

 

For purposes of determining Adjusted NOI, (A) the Net Operating Income shall be
calculated on a pro forma basis for acquisitions and dispositions during such
period, such that (i) in the case of a Hotel Property acquired during the
calculation period, the Net Operating Income thereof for the entire period shall
be included in the determination of Adjusted NOI and (ii) in the case of a Hotel
Property disposed of during the calculation period, the Net Operating Income
thereof for the entire period shall be excluded in the determination of Adjusted
NOI for such period and (B) solely for purposes of calculating Operating
Property Value, Adjusted NOI for any Hotel Property shall not be less than zero.

 



- 2 -

 

 

“Administrative Agent” means Wells Fargo Bank, National Association, including
its branches and affiliates, as contractual representative of the Lenders under
this Agreement, or any successor Administrative Agent appointed pursuant to
Section 12.8.

 

“Administrative Questionnaire” means the Administrative Questionnaire completed
by a Lender and delivered to the Administrative Agent in a form supplied by the
Administrative Agent to the Lenders from time to time.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

 

“Affected Lender” has the meaning given that term in Section 5.6.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.

 

“Agreement” has the meaning given that term in the recitals hereto.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

“Anti-Money Laundering Laws” means any and all Applicable Laws related to the
financing of terrorism or money laundering, including without limitation, any
applicable provision of the Patriot Act and The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

 

“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which the Ratings-Based Applicable Margin is
determined in accordance with the definition thereof:

 

Level   Facility Fee   1    0.100%  2    0.125%  3    0.150%  4    0.200%  5  
 0.250%  6    0.300%

 



- 3 -

 

 

Any change in the applicable Level at which the Ratings-Based Applicable Margin
is determined shall result in a corresponding and simultaneous change in the
Applicable Facility Fee.

 

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of any Governmental Authority, including all
orders and decrees of all courts, tribunals and arbitrators.

 

“Applicable Margin” means, with respect to the Revolving Credit Loans, the
Tranche A-1 Term Loans or the Tranche A-2 Term Loans, as applicable, (i) at any
time prior to the Investment Grade Pricing Effective Date, and so long as the
Leverage Relief Period is not then continuing at any time on or after the First
Amendment Effective Date, the Leverage-Based Applicable Margin applicable
thereto in effect at such time, (ii) at any time on and after the Investment
Grade Pricing Effective Date, and so long as the Leverage Relief Period is not
then continuing at any time on or after the First Amendment Effective Date, the
Ratings-Based Applicable Margin applicable thereto in effect at such time, and
(iii) at any time during the period commencing on the First Amendment Effective
Date and ending on the Leverage Relief Period Termination Date, the Leverage
Relief Period Applicable Margin. Notwithstanding the foregoing, during the
six-month period commencing on the first day of the calendar month following the
Borrower’s delivery of any Compliance Certificate pursuant to Section 9.3
following the Leverage Relief Period Termination Date reflecting that the
Leverage Ratio exceeds 6.50 to 1.00 as of the end of the applicable four-quarter
fiscal period, the Applicable Margin then in effect for the Revolving Credit
Facility and each Term Loan Facility shall be increased by 0.35% for each Level,
even if the actual Leverage Ratio drops below 6.50 to 1.00 during such six-month
period.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

 

“Arrangers” means (a) with respect to the Revolving Credit Facility, Wells Fargo
Securities, BOFAS, Capital One and BBVA USA, (b) with respect to the Tranche A-1
Term Loan Facility, Wells Fargo Securities, BOFAS, Sumitomo Mitsui Banking
Corporation and U.S. Bank and (c) with respect to the Tranche A-2 Term Loan
Facility, Wells Fargo Securities, PNC Capital Markets, RCM and U.S. Bank.

 

“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Assignee (with the consent of any party whose consent is required by
Section 13.6), and the Administrative Agent, substantially in the form of
Exhibit A or any other form approved by the Administrative Agent.

 



- 4 -

 

 

“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any real or personal property (including any sale and leaseback
transaction, division, merger or disposition of Equity Interests), whether in a
single transaction or a series of related transactions, by any Loan Party or any
Subsidiary thereof.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Bank of America” means Bank of America, N.A., and its successors and assigns.

 

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1%; each
change in the Base Rate shall take effect simultaneously with the corresponding
change or changes in the Prime Rate, the Federal Funds Rate or the LIBOR Market
Index Rate (provided that clause (c) shall not be applicable during any period
in which LIBOR is unavailable or unascertainable).

 

“Base Rate Loan” means a Loan bearing interest at a rate based on the Base Rate.

 

“BBVA USA” means BBVA USA (f/k/a Compass Bank, an Alabama Banking Corporation).

 

“Benchmark Replacement” has the meaning given that term in Exhibit M.

 

“Benchmark Replacement Date” has the meaning given that term in Exhibit M.

 

“Benchmark Transition Event” has the meaning given that term in Exhibit M.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.

 



- 5 -

 

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

 

“BOFAS” means BofA Securities, Inc.

 

“Borrowed Money Recourse Debt” means, with respect to a Person, as of any date
of determination, all of the following (without duplication): (a) all
obligations of such Person in respect of money borrowed; (b) all obligations of
such Person, whether or not for money borrowed (i) represented by notes payable,
or drafts accepted, in each case representing extensions of credit or
(ii) evidenced by bonds, debentures, notes or similar instruments; (c) all
obligations of other Persons of the type described in the preceding clauses
(a) and (b) which such Person has Guaranteed or is otherwise recourse to such
Person and (d) all obligations of other Persons of the type described in the
preceding clauses (a) and (b) secured by (or for which the holder of such
obligations has an existing right, contingent or otherwise, to be secured by)
any Lien on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such obligations or other
payment obligation; provided, however, that Borrowed Money Recourse Debt shall
in any event exclude (i) Nonrecourse Indebtedness, including Guaranties of
customary exceptions for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy and other
similar customary exceptions to non-recourse liability, (ii) intercompany
Indebtedness between or among any of the Parent Guarantor, the Borrower and
their Subsidiaries, (iii) trade debt incurred in the ordinary course of
business, and (iv) Indebtedness of the type described in clauses
(b)(iii) through (h) of the definition of “Indebtedness”.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

“Borrower Information” has the meaning given that term in Section 2.5(c).

 

“Borrowing Base Property” means an Eligible Property that is included in the
Unencumbered Pool pursuant to Section 4.1. Unless otherwise approved by the
Requisite Lenders, a Property shall cease to be a Borrowing Base Property if at
any time such Property shall cease to be an Eligible Property.

 

“Business Day” means (a) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in San Francisco,
California are open to the public for carrying on substantially all of the
Administrative Agent’s business functions, and (b) if such day relates to a
LIBOR Loan, any such day that is also a day on which dealings in Dollars are
carried on in the London interbank market. Unless specifically referenced in
this Agreement as a Business Day, all references to “days” shall be to calendar
days.

 



- 6 -

 

 

“Capital One” means Capital One, National Association, and its successors and
assigns.

 

“Capital One Term Loan Agreement” means that certain Term Loan Agreement, dated
as of December 22, 2014, as amended by that certain First Amendment to Term Loan
Agreement, dated as of June 1, 2015, that certain Second Amendment to Term Loan
Agreement, dated as of November 12, 2015, that certain Third Amendment to Term
Loan Agreement and First Amendment to Guaranty, dated as of April 28, 2016, that
certain Fourth Amendment to Term Loan Agreement and Second Amendment to
Guaranty, dated as of August 31, 2017, that certain Fifth Amendment to Term Loan
Agreement, dated as of January 25, 2018, and that certain Sixth Amendment to
Term Loan Agreement and Third Amendment to Guaranty, dated as of December 18,
2019, and that certain Seventh Amendment to Term Loan Agreement, dated as of
June 24, 2020, by and among the Borrower, the Parent Guarantor, Capital One, as
administrative agent, and the lenders party thereto, as the same may be further
modified, amended or supplemented from time to time.

 

“Capitalization Rate” means 7.75%; provided, however, that in the case of
upscale or above Hotel Properties in (i) the central business districts of
Manhattan, New York (including Doubletree Metropolitan, Courtyard New York
Manhattan/Upper East Side and The Knickerbocker), Washington, DC (including the
Hyatt Place, Homewood Suites and Fairfield Inn and Suites Hotel Properties
existing on the Agreement Date), Chicago, Illinois, Boston, Massachusetts, Los
Angeles, California, San Francisco, California, Miami, Florida, San Diego,
California, and Seattle, Washington and (ii) Key West, Florida, the
Capitalization Rate means 7.25%.

 

“Capitalized Lease Obligations” means obligations under a lease (or other
arrangement conveying the right to use property) to pay rent or other amounts,
in each case that are required to be capitalized for financial reporting
purposes in accordance with GAAP. The amount of a Capitalized Lease Obligation
is the capitalized amount of such obligation as would be required to be
reflected on a balance sheet of the applicable Person prepared in accordance
with GAAP as of the applicable date.

 

“Cash Collateralize” means the deposit of money in the Letter of Credit
Collateral Account in accordance with this Agreement, and “Cash Collateral”
means the money so deposited.

 

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than thirty days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

 



- 7 -

 

 

“Collateral” has the meaning given that term in Section 8.14(c).

 

“Collateral Agent” means Wells Fargo Bank, National Association, as collateral
agent under the Covenant Relief Intercreditor Agreement.

 

“Collateral Documents” means, collectively, the Pledge Agreement, the Covenant
Relief Pledge Agreement, the Covenant Relief Intercreditor Agreement and all
other agreements, instruments and documents executed in connection with this
Agreement that are intended to create, perfect or evidence Liens to secure the
Guaranteed Obligations (which, for purposes of the Collateral Documents, may
include any such Collateral Documents that jointly secure the Guaranteed
Obligations and any Pari Passu Debt obligations, and any intercreditor
agreements contemplated by the definition of Pari Passu Debt), including,
without limitation, all other security agreements, pledge agreements, deeds of
trust, pledges, powers of attorney, consents, assignments, notices, financing
statements and all other written matter whether heretofore, now, or hereafter
executed by the Parent Guarantor, the Borrower or any of their Subsidiaries and
delivered to the Administrative Agent to create, perfect or evidence Liens to
secure the Guaranteed Obligations (which, for purposes of the Collateral
Documents, may include any such Collateral Documents that jointly secure the
Guaranteed Obligations and any Pari Passu Debt obligations and any intercreditor
agreements contemplated by the definition of Pari Passu Debt).

 

“Collateral Period” means any period after the Covenant Relief Pledged
Collateral Release Date commencing on the occurrence of a Collateral Trigger
Date and ending on the Collateral Release Date subsequent to such Collateral
Trigger Date.

 

“Collateral Release” has the meaning given that term in Section 8.15(a).

 

“Collateral Release Date” means any date after a Collateral Trigger Date on
which no Default or Event of Default is continuing and the Borrower delivers a
Release Certificate as required by Section 8.15.

 

“Collateral Trigger Date” means (a) any date after the Covenant Relief Pledged
Collateral Release Date on which the Borrower delivers a Compliance Certificate
pursuant to Section 9.3 which shows that the Leverage Ratio is greater than 6.50
to 1.00 as of the end of any two consecutive fiscal quarters of the Parent
Guarantor or (b) such later date as the Administrative Agent shall reasonably
determine.

 

“Commitment Reduction Notice” has the meaning given that term in Section 2.12.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. 1 et seq.),
as amended from time to time, and any successor statute.

 



- 8 -

 

 

“Compliance Certificate” has the meaning given that term in Section 9.3.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan (other than a LIBOR Daily Loan) from one Interest Period to another
Interest Period pursuant to Section 2.9.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.

 

“Covenant Relief Collateral” means 100% of the Equity Interests (other than
Covenant Relief Excluded Pledged Collateral) of any Pledged Subsidiary.

 

“Covenant Relief Excluded Pledged Collateral” means:

 

(a)            Equity Interests of any Subsidiary so long as the Revised
Unencumbered Asset Value attributable to Subsidiaries the Equity Interests of
which constitute Covenant Relief Excluded Pledged Collateral pursuant to this
clause (a) does not exceed 20% of the Revised Unencumbered Asset Value (or,
following the end of the Restriction Period, 20% of the Unencumbered Asset
Value) in the aggregate; and

 

(b)            the Equity Interests of any Subsidiary that either (x) are
subject to a Permitted Transfer Restriction of the type described in clause
(a) of the definition of “Permitted Transfer Restriction” for so long as and
solely to the extent that such Permitted Transfer Restriction prohibits the
grant of a Lien on such Equity Interests, or (y) are prohibited by Applicable
Law from being subject to a pledge agreement for the benefit of the Secured
Parties;

 

provided, however that:

 

(i)            with respect to any Equity Interests of a Subsidiary that are
excluded by virtue of clause (b)(x) above, (A) the Borrower shall, (1) in the
case of any such Equity Interests owned by the Borrower or Subsidiary Guarantor
as of the First Amendment Effective Date, provide a written request within ten
(10) days following the Post-Closing Delivery Date to the counterparty to the
applicable Permitted Transfer Restriction requesting such counterparty’s consent
to the Lien on such excluded Equity Interests in favor of the Collateral Agent
pursuant to the Covenant Relief Pledge Agreement, and (2) from and after the
Post-Closing Delivery Date, exercise commercially reasonable efforts to obtain
the consent of the counterparty to the applicable Permitted Transfer Restriction
to permit the grant of a Lien in favor of the Collateral Agent pursuant to the
Covenant Relief Pledge Agreement on such excluded Equity Interests, and
(B) unless otherwise prohibited pursuant to the terms of the applicable
Permitted Transfer Restriction, the Borrower shall, on or prior to the
Post-Closing Delivery Date, cause a parent entity that owns, directly or
indirectly, any Equity Interests in such Subsidiary to own directly 100% of such
excluded Equity Interests and pledge the Equity Interests of such parent entity
in accordance with the requirements of this Agreement;

 



- 9 -

 

 

(ii)            during the Covenant Relief Pledged Collateral Period, in no
event shall the Revised Unencumbered Asset Value attributable to Subsidiaries
the Equity Interests of which constitute Covenant Relief Excluded Pledged
Collateral pursuant to clause (b) above (but not including Subsidiaries with a
parent entity whose Equity Interests have been pledged as set forth in the
preceding clause (i)(B) above) exceed 15% of the Revised Unencumbered Asset
Value (or, following the end of the Restriction Period, 15% of the Unencumbered
Asset Value) in the aggregate; and

 

(iii)           notwithstanding anything to the contrary hereinabove contained
in clause (b): (A) if and to the extent any prohibition, breach or default under
any contract of the type described in clause (b) above shall be rendered
ineffective pursuant to the UCC of any relevant jurisdiction or any other
Applicable Law (including any Debtor Relief Law) or principles of equity, or to
the extent any Lien on any such Equity Interests shall be expressly permitted by
the applicable counterparty(ies) by consent, waiver or otherwise, such
applicable Equity Interests shall not constitute Covenant Relief Excluded
Pledged Collateral; and (B) any Covenant Relief Collateral (or any portion
thereof) that ceases to satisfy such criteria for Covenant Relief Excluded
Pledged Collateral (whether as a result of any Person obtaining any necessary
consent, any change in any Applicable Law, or otherwise) shall no longer be
Covenant Relief Excluded Pledged Collateral.

 

“Covenant Relief Intercreditor Agreement” means the Collateral Agency and
Intercreditor Agreement, dated as of the First Amendment Effective Date, among
the Borrower, the Parent Guarantor, the Collateral Agent, the Administrative
Agent, each of the other administrative agents under the Five Year Term Loan
Agreement and the Capital One Term Loan Agreement, and each other agent (or
lender, as applicable) under any other Pari Passu Debt, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Covenant Relief Period” shall mean the period commencing on April 1, 2020 and
ending on the earlier of (i) April 1, 2021 and (ii) the date the Parent
Guarantor delivers (a) a Compliance Certificate pursuant to Section 9.3 with
respect to any fiscal quarter of the Parent Guarantor ending after the First
Amendment Effective Date but prior to June 30, 2021 that shows compliance with
the levels of the Financial Covenants in effect for the period ending on
June 30, 2021 (after giving effect to Section 1.6 below with respect to the
testing period applicable to such test date) and (b) written notice to the
Administrative Agent electing to terminate the Covenant Relief Period
concurrently with the delivery of such Compliance Certificate referenced in
clause (a) above.

 

“Covenant Relief Period Termination Date” means the earlier date occurring under
clauses (i) and (ii) of the definition of “Covenant Relief Period”.

 

“Covenant Relief Pledge Agreement” means the Pledge Agreement, to be entered
into by the Borrower and certain Subsidiaries of the Borrower no later than the
Post-Closing Delivery Date, in favor of the Collateral Agent, in form and
substance reasonably satisfactory to Wells Fargo Bank, National Association, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.

 



- 10 -

 

 

“Covenant Relief Pledged Collateral Period” means the period commencing on the
date the Borrower and the other Subsidiaries party thereto deliver the Covenant
Relief Pledge Agreement in accordance with the requirements hereof, which date
shall in no event be later than the Post-Closing Delivery Date, and ending on
the Covenant Relief Pledged Collateral Release Date.

 

“Covenant Relief Pledged Collateral Release Date” means the date on which the
Covenant Relief Pledged Collateral is to be released, which shall (x) be no
earlier than the later of (I) the end of the Restriction Period, and (II) the
Leverage Relief Period Termination Date, and (y) occur upon satisfaction of the
following conditions:

 

(a)            the chief executive officer or chief financial officer of the
Parent shall have delivered a certificate to Administrative Agent no less than
ten (10) Business Days (or such shorter period of time as agreed to by the
Administrative Agent in its sole discretion) prior to the date of release,
certifying that (i) the Leverage Ratio is less than or equal to 6.50 to 1.00 as
of the end of the two most recently completed consecutive fiscal quarter periods
and as reflected on the most recently delivered Compliance Certificates
delivered in accordance with Section 9.3 of this Agreement, (ii) no Default or
Event of Default exists at the time of the delivery of notice requesting such
release or on the date of any such release, and (iii) all representations and
warranties are true and correct in all material respects (except (A) to the
extent that any such representation or warranty relates to a specific earlier
date and (B) for changes in factual circumstances permitted under the Loan
Documents), and

 

(b)            the Covenant Relief Collateral shall have been released under any
Pari Passu Debt substantially contemporaneously with such release.

 

For the avoidance of doubt, following the Covenant Relief Pledged Collateral
Release Date, the Collateral requirements otherwise set forth in this Agreement
(including, Section 8.14(c)), shall continue in full force and effect.

 

“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Covered Party” has the meaning given that term in Section 13.23.

 

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan and (b) the issuance, amendment or renewal of a Letter of Credit.

 



- 11 -

 

 

“Credit Rating” means, with respect to any Person, the rating assigned by a
Rating Agency to the senior, unsecured, non-credit enhanced long-term
Indebtedness of such Person.

 

“Debt Issuance” means the issuance by the Parent Guarantor, the Borrower or any
of their respective Subsidiaries of Indebtedness (including Guarantees thereof)
for borrowed money.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 11.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both; provided, however, that the failure to make any payment of
interest or any payment of fees provided for in Sections 3.5(b) and 3.5(c) shall
not constitute a Default unless and until such failure continues for three
(3) Business Days following Administrative Agent’s delivery to Borrower of an
invoice therefor (which delivery may be effected by actual delivery of the
written invoice or by electronic communication, including the Internet, e-mail
or an intranet website to which the Borrower has access).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Defaulting Lender” means, subject to Section 3.9(e), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including, in the case of a Revolving Credit Lender, in respect of
its participation in Letters of Credit or Swingline Loans) within two
(2) Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, any Issuing Bank or any Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent, to confirm in writing to the Administrative Agent
and the Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity or (iii) become the subject of a
Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any Equity Interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as the ownership of such Equity Interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.9(e)) upon delivery of written notice of such
determination to the Borrower, each Issuing Bank, each Swingline Lender and each
Lender.

 



- 12 -

 

 

“Delaware LLC” means any limited liability company formed under the laws of the
State of Delaware.

 

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act, as amended from time to time.

 

“Departing Lender” means each lender under the Existing Credit Agreement that
executes and delivers to the Administrative Agent a Departing Lender Signature
Page.

 

“Departing Lender Signature Page” means each signature page to this Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Existing Credit Agreement on the Agreement Date.

 

“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Parent Guarantor, any Subsidiary
or any Unconsolidated Affiliate (i) which is a rate swap transaction, swap
option, basis swap, forward rate transaction, commodity swap, commodity option,
equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, weather index
transaction or forward purchase or sale of a security, commodity or other
financial instrument or interest (including any option with respect to any of
these transactions) or (ii) which is a type of transaction that is similar to
any transaction referred to in clause (i) above that is currently, or in the
future becomes, recurrently entered into in the financial markets (including
terms and conditions incorporated by reference in such agreement) and which is a
forward, swap, future, option or other derivative on one or more rates,
currencies, commodities, equity securities or other equity instruments, debt
securities or other debt instruments, economic indices or measures of economic
risk or value, or other benchmarks against which payments or deliveries are to
be made, (b) any combination of these transactions and (c) a “swap agreement” as
defined in Section 101 of the Bankruptcy Code.

 



- 13 -

 

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any of them).

 

“Development/Redevelopment Property” means at any time a Property that upon
completion will constitute a Hotel Property and that is currently under
development and not an operating property during such development and, subject
to the last sentence of this definition, on which the improvements related to
the development have not been completed. The term “Development/Redevelopment
Property” shall include real property of the type described in the immediately
preceding sentence that satisfies both of the following conditions: (i) it is to
be (but has not yet been) acquired by the Parent Guarantor, any Subsidiary or
any Unconsolidated Affiliate upon completion of construction pursuant to a
contract in which the seller of such real property is required to develop or
renovate prior to, and as a condition precedent to, such acquisition and (ii) a
third party is developing such property using the proceeds of a loan that is
Guaranteed by, or is otherwise recourse to, the Parent Guarantor, any Subsidiary
or any Unconsolidated Affiliate. A Development/Redevelopment Property on which
all improvements (other than tenant improvements on unoccupied space) related to
the development of such Hotel Property has been completed for at least four
(4) full fiscal quarters shall cease to constitute a Development/Redevelopment
Property; provided, however, that Borrower shall be permitted to designate such
Property as a Seasoned Property at any earlier time.

 

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit J to be executed and delivered by the Borrower pursuant to
Section 6.1(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

 

“Documentation Agents” means (a) with respect to the Revolving Credit Facility,
PNC Bank and U.S. Bank, (b) with respect to the Tranche A-1 Term Loan Facility,
Sumitomo Mitsui Banking Corporation and U.S. Bank and (c) with respect to the
Tranche A-2 Term Loan Facility, Bank of America and TD Bank, N.A.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Drawing” has the meaning given that term in Section 2.3(d).

 

“Early Opt-In Election” has the meaning given that term in Exhibit M.

 

“EBITDA” means, with respect to a Person for any period and without duplication,
the sum of:

 



- 14 -

 

 

(a)            net income (loss) of such Person for such period determined on a
consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period): (i) depreciation and
amortization; (ii) interest expense; (iii) income tax expense;
(iv) extraordinary or nonrecurring items, including, without limitation, gains
and losses from the sale of operating Hotel Properties; (v) pursuit and
transaction costs related to the acquisition or disposition of properties
(whether or not consummated) that were capitalized prior to FAS 141-R which do
not represent a recurring cash item in such period or in any future period;
(vi) other non-cash charges, including amortization expense for stock options
and impairment charges (other than non-cash charges that constitute an accrual
of a reserve for future cash payments); and (vii) equity in net income (loss) of
its Unconsolidated Affiliates; plus

 

(b)            such Person’s Ownership Share of EBITDA of its Unconsolidated
Affiliates.

 

For purposes of this definition, nonrecurring items shall be deemed to include
gains and losses on early extinguishment of Indebtedness.

 

For purposes of determining EBITDA for any calculation period of twelve months,
net earnings of any Hotel Property shall be calculated on a pro forma basis for
acquisitions and dispositions, such that (i) in the case of a Hotel Property
acquired during the calculation period, the net income (loss) from such Hotel
Property for the entire period shall be included in the determination of EBITDA
and (ii) in the case of a Hotel Property disposed of during the calculation
period, the net income (loss) from such Hotel Property shall be excluded in the
determination of EBITDA for such period. If (i) by reason of the foregoing
sentence, EBITDA includes (or excludes) net earnings of a Hotel Property for any
quarter during the calculation period prior to the acquisition (or disposition)
thereof and (ii) the Person that acquired (or disposed of) such Hotel Property
incurred (or repaid) Secured Indebtedness secured by such Hotel Property during
the calculation period, there shall be included in (or excluded from) Fixed
Charges for such period Interest Expense associated with such Secured
Indebtedness for the time prior to such acquisition (or disposition), calculated
on a pro forma basis as if (x) in the case of an acquisition, such Secured
Indebtedness had encumbered such Hotel Property for each quarter of the
calculation period in respect of which net earnings of such Hotel is included
pursuant to clause (i) above and (y) in the case of a disposition, such Secured
Indebtedness had been repaid at the beginning of such calculation period.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 



- 15 -

 

 

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1 shall have been
fulfilled or waived by all of the Lenders.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person) approved by (i) the Administrative Agent and (in
the case of a Person that will hold a Revolving Credit Commitment or Revolving
Credit Loan) each Issuing Bank and each Swingline Lender and (ii) unless a
Default or Event of Default exists, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.

 

“Eligible Property” means a Hotel Property which satisfies all of the following
requirements as certified by the Borrower:

 

(a)            such Hotel Property is operating as a lodging Property;

 

(b)            such Property is owned in fee simple by, or subject to a
Qualified Ground Lease to, the Borrower or a Wholly-Owned Subsidiary of the
Borrower (except that (i) the Doubletree Metropolitan in New York City may be
designated as an Eligible Property, provided that the Borrower retains, directly
or indirectly, at least a 98.2% Controlling ownership interest therein and
(ii) The Knickerbocker in New York City may be designated as an Eligible
Property, provided that the Borrower retains, directly or indirectly, at least a
95% Controlling ownership interest therein);

 

(c)            such Hotel Property is located in a State of the United States of
America or in the District of Columbia;

 

(d)            neither such Hotel Property, nor if such Hotel Property is owned
by a Wholly-Owned Subsidiary of the Borrower, any of the Borrower’s direct or
indirect ownership interest in such Wholly-Owned Subsidiary, is subject to
(i) any Lien other than Permitted Liens or (ii) any Negative Pledge;

 

(e)            regardless of whether such Hotel Property is owned by the
Borrower or a Wholly-Owned Subsidiary of the Borrower, the Borrower has the
right directly, or indirectly through a Subsidiary, to take the following
actions without the need to obtain the consent of any Person: (i) to create
Liens on such Hotel Property as security for Indebtedness of the Borrower or
such Wholly-Owned Subsidiary, as applicable, and (ii) to sell, transfer or
otherwise dispose of such Property (it being understood that (x) a Financial
Covenant Limitation, (y) any provision contained in any Hotel Sale Agreement
restricting the creation of Liens on, or the sale, transfer or other disposition
of, any property that is the subject of such Hotel Sale Agreement or
(z) Permitted Transfer Restrictions, shall not violate this clause (e));

 



- 16 -

 

 

(f)            such Property is free of all structural defects or major
architectural deficiencies, title defects, environmental conditions or other
adverse matters except for defects, deficiencies, conditions or other matters
which are not individually or collectively material to the profitable operation
of such Hotel Property; and

 

(g)            such Hotel Property is not owned in fee simple by, or subject to
a Qualified Ground Lease to, any Excluded FelCor Subsidiary.

 

A Hotel Property shall not cease to be an Eligible Property solely on account of
the encumbrance on such Hotel Property in favor of the Administrative Agent by a
Transferred Mortgage.

 

“Eligible Subsidiary” means (a) all existing and future Subsidiaries of the
Parent Guarantor (other than Excluded Subsidiaries) and (b) each Subsidiary of
the Parent Guarantor (other than an Excluded Subsidiary) that owns, directly or
indirectly, any Equity Interests in any Subsidiary described in clause (a).

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or cleanup of
Hazardous Materials, including, without limitation, the following: Clean Air
Act, 42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C.
§ 1251 et seq.; Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601
et seq.; National Environmental Policy Act, 42 U.S.C. § 4321 et seq.;
regulations of the Environmental Protection Agency, any applicable rule of
common law and any judicial interpretation thereof relating primarily to the
environment or Hazardous Materials, and any analogous or comparable state or
local laws, regulations or ordinances that concern Hazardous Materials or
protection of the environment.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

 

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests. The term “Equity Issuance” shall not include
(A) any Asset Disposition or (B) any Debt Issuance.

 



- 17 -

 

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” means any of the events specified in Section 11.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Exchange Act” has the meaning given that term in Section 11.1(l)(ii).

 

“Excluded FelCor Net Proceeds” shall have the meaning set forth in
Section 2.8(b)(iv)(C).

 

“Excluded FelCor Subsidiary” means any FelCor Subsidiary; provided, that upon
the redemption in full of the Existing Unsecured FelCor Bonds, each FelCor
Subsidiary shall cease to be an Excluded FelCor Subsidiary.

 

“Excluded Pledged Collateral” means:

 

(a)            the Equity Interests of any Subsidiary that are prohibited by
Applicable Law from being subject to a pledge agreement for the benefit of the
Secured Parties; and

 

(b)            the Equity Interests of any Subsidiary that is subject to a
Permitted Transfer Restriction of the type described in clause (a) of the
definition of “Permitted Transfer Restriction” for so long as and solely to the
extent that such Permitted Transfer Restriction prohibits the grant of a Lien on
such Equity Interests;

 

provided, however, that:

 

(i)            with respect to any Equity Interests of a Subsidiary that are
excluded by virtue of clause (b) above, (A) the Borrower shall, from and after
the Collateral Trigger Date, exercise commercially reasonable efforts to obtain
the consent of the counterparty to the applicable Permitted Transfer Restriction
to permit the grant of a Lien on such excluded Equity Interests, (B) unless
otherwise prohibited pursuant to the terms of the applicable Permitted Transfer
Restriction, the Borrower shall, on or prior to the Collateral Trigger Date,
cause a parent entity that owns, directly or indirectly, any Equity Interests in
such Subsidiary to own directly 100% of such excluded Equity Interests and
pledge the Equity Interests of such parent entity in accordance with the
requirements of this Agreement and (C) during any Collateral Period, in no event
shall the Unencumbered Asset Value attributable to Subsidiaries the Equity
Interests of which constitute Excluded Pledged Collateral pursuant to clause
(b) above (but not including Subsidiaries with a parent entity whose Equity
Interests have been pledged as set forth in the preceding clause (B)) exceed 20%
of the Unencumbered Asset Value in the aggregate; and

 



- 18 -

 

 

(ii)            notwithstanding anything to the contrary hereinabove contained
in clauses (a) and (b): (A) if and to the extent any prohibition, breach or
default under any contract of the type described in clause (b) above shall be
rendered ineffective pursuant to the UCC of any relevant jurisdiction or any
other Applicable Law (including any Debtor Relief Law) or principles of equity,
or to the extent any Lien on any such Equity Interests shall be expressly
permitted by the applicable counterparty(ies) by consent, waiver or otherwise,
such applicable Equity Interests shall not constitute Excluded Pledged
Collateral; and (B) any Collateral (or any portion thereof) that ceases to
satisfy the criteria for Excluded Pledged Collateral (whether as a result of any
Person obtaining any necessary consent, any change in any Applicable Law, or
otherwise) shall no longer be Excluded Pledged Collateral.

 

“Excluded Stimulus Transaction” means any loans, equity investments, grants or
other transactions pursuant to which the Parent Guarantor, the Borrower or a
Subsidiary receives funds in connection with any federal or other governmental
COVID-19 stimulus legislation, including, without limitation, any loan made
pursuant to the Paycheck Protection Program under the Small Business
Administration 7(a) Loan Program, as implemented by the “Coronavirus Aid,
Relief, and Economic Security Act” or the “CARES Act”, or any similar program
(such loan pursuant to the Paycheck Protection Program, a “PPP Loan”); provided
that any Liens securing any Indebtedness incurred pursuant to an Excluded
Stimulus Transaction shall not be senior in priority to the Liens securing the
Guaranteed Obligations (other than, in the case of a PPP Loan, Liens on any
controlled account and amounts deposited therein in which the proceeds of such
PPP Loan are required to be maintained pursuant to the documentation governing
such PPP Loan).

 

“Excluded Subsidiary” means any Subsidiary of the Parent Guarantor (other than
the Borrower) (a) that is an Excluded FelCor Subsidiary or (b)(i) holding title
to assets that are or are reasonably expected within sixty (60) days to become
collateral for any Secured Indebtedness of such Subsidiary, or is a direct or
indirect beneficial owner of a Subsidiary holding title to or beneficially
owning such assets (but having no material assets other than such beneficial
ownership interests) and (ii) that is or is reasonably expected within sixty
(60) days to become prohibited from guarantying the Indebtedness of any other
Person pursuant to (x) any document, instrument or agreement evidencing such
Secured Indebtedness or (y) a provision of such Subsidiary’s organizational
documents, which provision was or is reasonably expected within sixty (60) days
to be included in such Subsidiary’s organizational documents as a condition to
the extension of such Secured Indebtedness. The 60-day periods provided in
clause (b) of the preceding sentence may be extended by the Administrative Agent
in its reasonable discretion.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party, including under
Section 31 of the Guaranty). If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or Lien is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.

 



- 19 -

 

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Revolving Credit
Commitment pursuant to an Applicable Law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Revolving Credit Commitment (other
than pursuant to an assignment request by the Borrower under Section 5.6) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 3.10, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.10(g) and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Exempt Equity Proceeds” means the Net Proceeds from an Equity Issuance by the
Parent Guarantor or the Borrower that are retained by the Borrower in accordance
with the Prepayment Waterfall.

 

“Existing Credit Agreement” has the meaning given that term in the recitals to
this Agreement.

 

“Existing Mortgage Notes” has the meaning given that term in
Section 13.21(b)(i).

 

“Existing Tranche A-1 Term Loans” has the meaning given that term in
Section 2.2.

 

“Existing Tranche A-2 Term Loans” has the meaning given that term in
Section 2.2.

 

“Existing Unsecured FelCor Bonds” means the 6.000% Senior Notes due 2025 issued
pursuant to the Indenture, dated as of May 21, 2015, by and among FelCor Lodging
Limited Partnership, the guarantors party thereto, and U.S. Bank National
Association, as trustee, registrar and paying agent, as such bonds may be
supplemented or otherwise modified from time to time.

 



- 20 -

 

 

“Facility” means the Tranche A-1 Term Loan Facility, the Tranche A-2 Term Loan
Facility, the Revolving Credit Facility or any New Term Loan Facility, as the
context may require.

 

“Fair Market Value” means, with respect to any asset, the price which could be
negotiated in an arm’s-length free market transaction, for cash, between a
willing seller and a willing buyer, neither of which is under pressure or
compulsion to complete the transaction. Except as otherwise provided herein,
Fair Market Value shall be determined by the Board of Trustees of the Parent
Guarantor (or an authorized committee thereof) acting in good faith conclusively
evidenced by a board resolution thereof delivered to the Administrative Agent
or, with respect to any asset valued at no more than $5,000,000, such
determination may be made by the chief executive officer or the chief financial
officer of the Borrower evidenced by an officer’s certificate delivered to the
Administrative Agent.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such sections of the Internal Revenue
Code.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing
selected by the Administrative Agent; provided, that, if the Federal Funds Rate
shall be less than one quarter percent (0.25%), such rate shall be deemed to be
one quarter percent (0.25%) for purposes of this Agreement. Notwithstanding the
foregoing, for purposes of any Facility, if the Borrower has delivered a written
notice to the Administrative Agent certifying (a) that all or any portion of the
Loans under such Facility are subject to a Derivatives Contract providing for a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act and
(b) that such Derivatives Contract is not subject to a 0.25% interest rate
floor, then the Federal Funds Rate shall not be subject to a floor of 0.25% with
respect to such Loans.

 

“Fee Letters” means, collectively, (a) that certain fee letter by and among the
Borrower, the Administrative Agent and Wells Fargo Securities, dated as of
June 24, 2020, (b) that certain fee letter by and among the Borrower, the
Administrative Agent and Wells Fargo Securities, dated as of December 11, 2019,
(c) that certain fee letter by and between the Borrower and BOFAS, dated as of
December 10, 2019, (d) that certain fee letter by and between the Borrower and
Capital One, dated as of December 9, 2019, (e) that certain fee letter by and
between the Borrower and BBVA USA, dated as of December 6, 2019, (f) that
certain fee letter by and among the Borrower, PNC Bank and PNC Capital Markets,
dated as of December 10, 2019, (g) that certain fee letter by and among the
Borrower, Regions Bank and RCM, dated as of December 9, 2019, and (h) that
certain fee letter by and between the Borrower and U.S. Bank, dated as of
December 17, 2019, in each case as amended, supplemented or otherwise modified
from time to time.

 



- 21 -

 

 

“Fees” means the fees and commissions provided for or referred to in Section 3.5
and any other fees payable by the Borrower hereunder, under any other Loan
Document or under the Fee Letters.

 

“FelCor Acquisition” means the acquisition by the Borrower of FelCor Lodging
Trust Incorporated and all of its Subsidiaries pursuant to that certain
Agreement and Plan of Merger, dated as of April 23, 2017, by and among the
Parent Guarantor, the Borrower, Rangers Sub I, LLC, a Wholly-Owned Subsidiary of
the Borrower, Rangers Sub II, LP, an indirect Wholly-Owned Subsidiary of the
Borrower, FelCor Lodging Trust Incorporated, and FelCor Lodging Limited
Partnership.

 

“FelCor Subsidiary” means Rangers Sub I, LLC, Rangers General Partner, LLC or
any of their respective Subsidiaries.

 

“FF&E” means all fixtures, furnishings, equipment, furniture, and other items of
tangible personal property now or hereafter located on any Hotel Property or
used in connection with the use, occupancy, operation and maintenance of all or
any part of any Hotel Property, other than stocks of food, beverages and other
supplies held for consumption in normal operation.

 

“FF&E Reserves” means, for any period and with respect to any Hotel Property, an
amount equal to 4.0% of Gross Operating Revenues of such Hotel Property.

 

“Financial Covenants” means each of the financial covenants set forth in
Sections 10.1(a), 10.1(b), 10.1(c), 10.1(e) and 10.1(f).

 

“Financial Covenant Limitation” has the meaning given that term in the
definition of “Negative Pledge.”

 

“First Amendment Effective Date” means June 24, 2020.

 

“Fitch” means Fitch Ratings, Inc. and its successors.

 

“Five-Year Term Loan Agreement” means the Term Loan Agreement dated as of
November 20, 2012 among the Borrower, the Parent Guarantor, Wells Fargo, as
administrative agent and the lenders party thereto (as amended by the First
Amendment to Term Loan Agreement, dated as of August 27, 2013, as further
amended by the Second Amendment to Term Loan Agreement, dated as of June 1,
2015, as further amended by the Third Amendment to Term Loan Agreement, dated as
of November 12, 2015, as further amended by the Fourth Amendment to Term Loan
Agreement and First Amendment to Guaranty, dated as of April 22, 2016, as
further amended by the Fifth Amendment to Term Loan Agreement, dated as of
August 31, 2017, as further amended by the Sixth Amendment to Term Loan
Agreement, dated as of January 25, 2018, as further amended by the Seventh
Amendment to Term Loan Agreement, dated as of December 18, 2019, and as further
amended by the Eighth Amendment to Term Loan Agreement, dated as of June 24,
2020, as the same may be further modified, amended or supplemented from time to
time).

 



- 22 -

 

 

“Fixed Charges” means, with respect to a Person and for a given period, the sum
of (a) the Interest Expense of such Person for such period (if applicable,
calculated on a pro forma basis as provided in the last sentence of the
definition of “EBITDA”), plus (b) the aggregate of all regularly scheduled
principal payments on Indebtedness payable by such Person during such period
(excluding balloon, bullet or similar payments of principal due upon the stated
maturity of Indebtedness) (if applicable, calculated on a pro forma basis as
provided in the last sentence of the definition of “EBITDA”), plus (c) the
aggregate amount of all Preferred Dividends paid by such Person during such
period, plus (d) the aggregate payment for cash taxes paid by such Person during
such period. The Parent Guarantor’s Ownership Share of the Fixed Charges of its
Unconsolidated Affiliates will be included when determining the Fixed Charges of
the Parent Guarantor.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Franchise Agreement” means an agreement permitting the use of the applicable
hotel brand name, hotel system trademarks, trade names and any related rights in
connection with the ownership or operation of a Hotel Property.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an Issuing Bank, such Defaulting Lender’s Revolving Credit Commitment
Percentage of the outstanding Letter of Credit Liabilities other than Letter of
Credit Liabilities as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Credit Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to a Swingline Lender,
such Defaulting Lender’s Revolving Credit Commitment Percentage of outstanding
Swingline Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Credit Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person for such period determined on a
consolidated basis in accordance with GAAP minus (or plus) (b) gains (or losses)
from debt restructuring and sales of property during such period plus
(c) depreciation with respect to such Person’s real estate assets and
amortization (other than amortization of deferred financing costs) of such
Person for such period, all after adjustment for Unconsolidated Affiliates.
Adjustments for Unconsolidated Affiliates will be calculated to reflect funds
from operations on the same basis. For purposes of this Agreement, Funds From
Operations shall be calculated consistent with the White Paper on Funds From
Operations dated April 2002 issued by National Association of Real Estate
Investment Trusts, Inc., but without giving effect to any supplements,
amendments or other modifications promulgated after the Agreement Date.

 



- 23 -

 

 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other comparable authority (including, without limitation, the Federal
Deposit Insurance Corporation, the Comptroller of the Currency or the Federal
Reserve Board, any central bank or any comparable authority and any
supra-national bodies such as the European Union or the European Central Bank)
or any arbitrator with authority to bind a party at law.

 

“Gross Operating Expenses” means, for any period of time for any Hotel Property,
all costs and expenses of maintaining, conducting and supervising the operation
of such Hotel Property which are properly attributable to the period under
consideration under the Borrower’s system of accounting, including without
limitation (but without duplication): (i) the cost of all food and beverages
sold or consumed and of all Inventory; (ii) salaries and wages of personnel
employed at such Hotel Property, including costs of payroll taxes and employee
benefits and all other expenses not otherwise specifically referred to in this
paragraph which are referred to as “Administrative and General Expenses” in the
Uniform System; (iii) the cost of all other goods and services obtained by
Manager in connection with its operation of such Hotel Property including,
without limitation, heat and utilities, office supplies and all services
performed by third parties, including leasing expenses in connection with
telephone and data processing equipment; (iv) the cost of repairs to and
maintenance of such Hotel Property (excluding capital expenditures);
(v) insurance premiums for all insurance maintained with respect to such Hotel
Property, including, without limitation, property damage insurance, public
liability insurance, and such business interruption or other insurance as may be
provided for protection against claims, liabilities and losses arising from the
use and operation of such Hotel Property and losses incurred with respect to
deductibles applicable to the foregoing types of insurance; (vi) workers’
compensation insurance or insurance required by similar employee benefits acts;
(vii) all personal property taxes, real estate taxes, assessments and any other
ad valorem taxes imposed on or levied in connection with such Hotel Property
(less refunds, offsets or credits thereof, and interest thereon, if any,
received during the period in question) and all other taxes, assessments and
other governmental charges (other than federal, state or local income taxes and
franchise taxes or the equivalent) payable by or assessed against the owner or
ground lessor of such Hotel Property or the applicable Manager or Operating
Lessee with respect to the operation of such Hotel Property and water and sewer
charges; (viii) all sums deposited into any maintenance or capital expenditure
reserve, including the amount of the applicable FF&E Reserve; (ix) legal fees
related to the operation of such Hotel Property; (x) except to the extent the
same are normally treated as capital expenditures under the Uniform System or
GAAP, the costs and expenses of technical consultants and specialized
operational experts for specialized services in connection with non-recurring
work on operational, functional, decorating, design or construction problems and
activities, including the fees (if any) of the applicable Manager in connection
therewith, such as ADA studies, life safety reviews, and energy efficiency
studies; (xi) all expenses for marketing such Hotel Property, including all
expenses of advertising, sales promotion and public relations activities;
(xii) utility taxes and other taxes (as those terms are defined in the Uniform
System) and municipal, county and state license and permit fees; (xiii) all fees
(including base and incentive fees), assessments, royalties and charges payable
under the applicable Management Agreement and Franchise Agreement (if any);
(xiv) reasonable reserves for uncollectible accounts receivable; (xv) credit
card fees, travel agent commissions and other third-party reservation fees and
charges; (xvi) all parking charges and other expenses associated with revenues
received by the applicable Manager related to parking operations, including
valet services; (xvii) common expenses charges, common area maintenance charges
and similar costs and expenses; (xviii) rent payments under any ground lease;
and (xix) any other cost or charge classified as an Operating Expense or an
Administrative and General Expense under the Uniform System in the applicable
Management Agreement unless specifically excluded under the provisions of this
Agreement. Gross Operating Expenses shall not include (a) depreciation and
amortization except as otherwise provided in this Agreement; (b) the cost of any
item specified in the applicable Management Agreement to be provided at
Manager’s sole expense; (c) debt service; (d) capital repairs and other
expenditures which are normally treated as capital expenditures under the
Uniform System or GAAP; or (e) other recurring or non-recurring ownership costs
such as partnership or limited liability company administration and costs of
changes to business and liquor licenses.

 



- 24 -

 

 

“Gross Operating Revenues” means, for any period of time for any Hotel Property,
without duplication, all income and proceeds of sales of every kind (whether in
cash or on credit and computed on an accrual basis) received by the owner (or,
if such Hotel Property is ground leased, the ground lessee) of such Hotel
Property or the applicable Operating Lessee or Manager for the use, occupancy or
enjoyment of such Hotel Property or the sale of any goods, services or other
items sold on or provided from such Hotel Property in the ordinary course of
operation of such Hotel Property, including, without limitation, all income
received from tenants, transient guests, lessees, licensees and concessionaires
and other services to guests at such Hotel Property, and the proceeds from
business interruption insurance, but excluding the following: (i) any excise,
sales or use taxes or similar governmental charges collected directly from
patrons or guests, or as a part of the sales price of any goods, services or
displays, such as gross receipts, admission, cabaret or similar or equivalent
taxes; (ii) receipts from condemnation awards or sales in lieu of or under
threat of condemnation; (iii) proceeds of insurance (other than business
interruption insurance); (iv) other allowances and deductions as provided by the
Uniform System in determining the sum contemplated by this definition, by
whatever name, it may be called; (v) proceeds of sales, whether dispositions of
capital assets, FF&E or equipment (other than sales of Inventory in the ordinary
course of business); (vi) gross receipts received by tenants, lessees (other
than Operating Lessees), licensees or concessionaires of the owner (or, if such
Hotel Property is ground leased, the ground lessee) of such Hotel Property;
(vii) consideration received at such Hotel Property for hotel accommodations,
goods and services to be provided at other hotels although arranged by, for or
on behalf of, and paid over to, the applicable Manager; (viii) tips, service
charges and gratuities collected for the benefit of employees; (ix) proceeds of
any financing; (x) working capital provided by the Parent Guarantor or any
Subsidiary of the Parent Guarantor or the applicable Operating Lessee;
(xi) amounts collected from guests or patrons of such Hotel Property on behalf
of tenants of such Hotel Property and other third parties; (xii) the value of
any goods or services in excess of actual amounts paid (in cash or services)
provided by the applicable Manager on a complimentary or discounted basis; and
(xiii) other income or proceeds resulting other than from the use or occupancy
of such Hotel Property, or any part thereof, or other than from the sale of
goods, services or other items sold on or provided from such Hotel Property in
the ordinary course of business. Gross Operating Revenues shall be reduced by
credits or refunds to guests at such Hotel Property.

 



- 25 -

 

 

“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Subsidiary of the
Borrower under any Specified Derivatives Contract (other than any Excluded Swap
Obligation).

 

“Guarantors” means (a) the Parent Guarantor and (b) the Subsidiary Guarantors.

 

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit (including Letters
of Credit), or (v) the supplying of funds to or investing in a Person on account
of all or any part of such Person’s obligation under a Guaranty of any
obligation or indemnifying or holding harmless, in any way, such Person against
any part or all of such obligation. Obligations in respect of customary
performance guaranties and Guaranties constituting Nonrecourse Indebtedness
shall not be deemed to give rise to Indebtedness or otherwise constitute a
Guaranty except as otherwise provided in the definition of “Nonrecourse
Indebtedness”. As the context requires, “Guaranty” shall also mean the Third
Amended and Restated Guaranty of even date herewith in the form of Exhibit F
executed by the Guarantors in favor of the Administrative Agent for its benefit
and the benefit of the Lenders, as the same may be supplemented, amended or
otherwise modified from time to time.

 

“Guaranty Requirement” has the meaning given that term in Section 8.14(a).

 



- 26 -

 

 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; (f) urea formaldehyde insulation; and (g) electrical equipment
which contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty parts per million.

 

“Hotel Property” means a Property on which there is located an operating hotel.

 

“Hotel Sale Agreement” means any agreement providing for the sale of a Hotel
Property or Equity Interests in a Wholly-Owned Subsidiary of the Borrower that
directly or indirectly owns in fee simple such Hotel Property, or is party to a
Qualified Ground Lease in respect thereof.

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication):

 

(a)            all obligations of such Person in respect of money borrowed or
for the deferred purchase price of property or services (other than trade debt
incurred in the ordinary course of business and not more than thirty (30) days
past due unless being contested in good faith);

 

(b)            all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or for services rendered;

 

(c)            Capitalized Lease Obligations of such Person;

 

(d)            all reimbursement obligations (contingent or otherwise) of such
Person under or in respect of any letters of credit or acceptances (whether or
not the same have been presented for payment);

 

(e)            all Off-Balance Sheet Obligations of such Person;

 

(f)            all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment (excluding any such obligation to the
extent the obligation can be satisfied by the issuance of Equity Interests
(other than Mandatorily Redeemable Stock)) in respect of any Mandatorily
Redeemable Stock issued by such Person or any other Person, valued at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;

 



- 27 -

 

 

(g)            all obligations of such Person in respect of any purchase
obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); provided, however,
that purchase obligations pursuant to this clause (g) shall be included only to
the extent that the amount of such Person’s liability for the purchase price is
not limited to the amount of any associated deposit given by such Person;

 

(h)            net obligations under any Derivatives Contract (which shall be
deemed to have an amount equal to the Derivatives Termination Value thereof at
such time but in no event shall be less than zero);

 

(i)            all Indebtedness of other Persons which such Person has
Guaranteed or is otherwise recourse to such Person (except for Guaranties of
customary exceptions for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy and other
similar customary exceptions to non-recourse liability);

 

(j)            all Indebtedness of another Person secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property or assets owned by such Person, even though
such Person has not assumed or become liable for the payment of such
Indebtedness or other payment obligation; and

 

(k)            such Person’s Ownership Share of the Indebtedness of any
Unconsolidated Affiliate of such Person.

 

Indebtedness of any Person shall include Indebtedness of any partnership or
joint venture in which such Person is a general partner or joint venturer to the
extent of such Person’s Ownership Share of such partnership or joint venture
(except if such Indebtedness, or portion thereof, is recourse to such Person
(other than with respect to customary non-recourse carve-outs described in
clause (i) above), in which case the greater of such Person’s Ownership Share of
such Indebtedness or the amount of the recourse portion of the Indebtedness,
shall be included as Indebtedness of such Person). All Loans and Letter of
Credit Liabilities hereunder and the “Loan” (as defined in the Five-Year Term
Loan Agreement) shall constitute Indebtedness of the Borrower.

 

“Indemnifiable Amounts” has the meaning given that term in Section 12.6.

 

“Indemnified Costs” has the meaning given that term in Section 13.10(a).

 

“Indemnified Party” has the meaning given that term in Section 13.10(a).

 



- 28 -

 

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

 

“Indemnity Proceeding” has the meaning given that term in Section 13.10(a).

 

“Information Materials” has the meaning given that term in Section 9.6.

 

“Insurance and Condemnation Event” means the receipt by any Loan Party or any of
its Subsidiaries of any casualty insurance proceeds (for clarity, excluding
insurance proceeds for financial (and not property) losses, such as business
interruption insurance proceeds) or condemnation award payable by reason of
theft, loss, physical destruction or damage, taking or similar event with
respect to any of their respective real or personal property.

 

“Intellectual Property” has the meaning given that term in Section 7.1(t).

 

“Interest Expense” means, with respect to a Person for a given period, without
duplication, (a) total interest expense of such Person including capitalized
interest not funded under a construction loan interest reserve account,
determined on a consolidated basis in accordance with GAAP for such period, plus
(b) such Person’s Ownership Share of Interest Expense of its Unconsolidated
Affiliates for such period. Interest Expense shall include the interest
component of Capitalized Lease Obligations and shall exclude the amortization of
any deferred financing fees.

 

“Interest Period” means with respect to each LIBOR Loan (other than a LIBOR
Daily Loan), each period commencing on the date such LIBOR Loan is made, or in
the case of the Continuation of a LIBOR Loan the last day of the preceding
Interest Period for such Loan, and ending on the numerically corresponding day
in the first, third or sixth calendar month thereafter, as the Borrower may
select in a Notice of Borrowing, Notice of Continuation or Notice of Conversion,
as the case may be, except that each Interest Period that commences on the last
Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar month.
Notwithstanding the foregoing: (a) (i) in the case of Revolving Credit Loans, if
any Interest Period would otherwise end after the Revolving Credit Maturity
Date, such Interest Period shall end on the Revolving Credit Maturity Date and
(ii) in the case of either Term Loan, if any Interest Period would otherwise end
after the applicable Term Loan Maturity Date, such Interest Period shall end on
such Term Loan Maturity Date and (b) each Interest Period that would otherwise
end on a day which is not a Business Day shall end on the immediately following
Business Day (or, if such immediately following Business Day falls in the next
calendar month, on the immediately preceding Business Day).

 

“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended.

 

“Inventory” shall have the meaning ascribed to such term in the UCC, and
including within the term items which would be entered on a balance sheet under
the line items for “Inventories” or “China, glassware, silver, linen and
uniforms” under the Uniform System.

 



- 29 -

 

 

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any commitment to make an Investment in any other Person, as well as any option
of another Person to require an Investment in such Person, shall constitute an
Investment to the extent that it constitutes Indebtedness. Except as expressly
provided otherwise, for purposes of determining compliance with any covenant
contained in a Loan Document, the amount of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment.

 

“Investment Grade Pricing Effective Date” means the first Business Day following
the later of the date on which (a) the Investment Grade Ratings Criteria have
been satisfied and (b) the Borrower has delivered to the Administrative Agent
(and the Administrative Agent shall promptly provide a copy of such notice to
the Lenders) a certificate signed by a Responsible Officer of the Borrower
(i) certifying that the Investment Grade Ratings Criteria have been satisfied
(which certification shall also set forth the Credit Rating(s) as in effect, if
any, from each of S&P, Fitch and Moody’s as of such date) and (ii) notifying the
Administrative Agent that the Borrower has irrevocably elected to have the
Ratings-Based Applicable Margin and the Applicable Facility Fee apply to the
pricing of the Revolving Credit Facility, the Tranche A-1 Term Loan Facility and
the Tranche A-2 Term Loan Facility.

 

“Investment Grade Ratings Criteria” means receipt by the Parent Guarantor or the
Borrower of a Credit Rating of BBB- or better from S&P or Baa3 or better from
Moody’s, applicable to the senior, unsecured, non-credit enhanced long-term debt
of the Parent Guarantor or the Borrower, as applicable.

 

“Investment Grade Release” has the meaning given that term in Section 8.15(a).

 

“Issuing Bank” means each of Wells Fargo and Bank of America, each in its
capacity as an issuer of Letters of Credit pursuant to Section 2.3.

 

“Joinder Default” has the meaning given that term in Section 11.1.

 

“L/C Commitment Amount” has the meaning given that term in Section 2.3(a).

 

“L/C Disbursements” has the meaning given that term in Section 3.9(b).

 

“Lender” means each financial institution from time to time party hereto as a
“Lender,” together with its respective successors and permitted assigns, and, as
the context requires, includes the Swingline Lenders; provided, however, that
the term “Lender” shall exclude any Lender (or its Affiliates) in its capacity
as a Specified Derivatives Provider.

 

“Lender Parties” has the meaning given that term in Section 13.8.

 



- 30 -

 

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

 

“Letter of Credit” has the meaning given that term in Section 2.3(a).

 

“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for its benefit and the benefit of the applicable
Issuing Bank and the Lenders and under the sole dominion and control of the
Administrative Agent.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document between the Borrower and the applicable
Issuing Bank governing or providing for (a) the rights and obligations of the
parties concerned or at risk with respect to such Letter of Credit or (b) any
collateral security for any of such obligations.

 

“Letter of Credit Exposure” means, at any time, the aggregate amount of all
Letter of Credit Liabilities at such time. The Letter of Credit Exposure of any
Revolving Credit Lender at any time shall be its Revolving Credit Commitment
Percentage of the total Letter of Credit Exposure at such time.

 

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, (i) a
Revolving Credit Lender (other than any Revolving Credit Lender then acting as
an Issuing Bank with respect to the applicable Letter of Credit) shall be deemed
to hold a Letter of Credit Liability in an amount equal to its participation
interest under Section 2.3 in the related Letter of Credit, and such Revolving
Credit Lender then acting as such Issuing Bank shall be deemed to hold a Letter
of Credit Liability in an amount equal to its retained interest in the related
Letter of Credit after giving effect to the acquisition by the other Revolving
Credit Lenders of their participation interests under such Section and (ii) if
on any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn.

 

“Level” has the meaning given that term in the definition of the terms
“Leverage-Based Applicable Margin” and “Ratings-Based Applicable Margin”, as the
context may require.

 

“Leverage-Based Applicable Margin” means, (a) with respect to the Revolving
Credit Facility or the Tranche A-2 Term Loan Facility, as applicable, the
percentage rate set forth below corresponding to the level (each, a “Level”)
into which the Leverage Ratio as determined in accordance with
Section 10.1(a) then falls:

 



- 31 -

 

 

Level Leverage Ratio Revolving Credit
Facility
Applicable
Margin for
LIBOR Loans Revolving Credit
Facility
Applicable
Margin for Base
Rate Loans Tranche A-2
Term Loan
Facility
Applicable
Margin for
LIBOR Loans Tranche A-2
Term Loan
Facility
Applicable
Margin for Base
Rate Loans 1 Less than 3.00 to 1.00 1.40% 0.40% 1.35% 0.35% 2 Greater than or
equal to 3.00 to 1.00 but less than 4.00 to 1.00 1.45% 0.45% 1.40% 0.40% 3
Greater than or equal to 4.00 to 1.00 but less than 4.50 to 1.00 1.50% 0.50%
1.45% 0.45% 4 Greater than or equal to 4.50 to 1.00 but less than 5.00 to 1.00
1.55% 0.55% 1.50% 0.50% 5 Greater than or equal to 5.00 to 1.00 but less than
5.50 to 1.00 1.65% 0.65% 1.60% 0.60% 6 Greater than or equal to 5.50 to 1.00 but
less than 6.00 to 1.00 1.80% 0.80% 1.75% 0.75% 7 Greater than or equal to 6.00
to 1.00 1.95% 0.95% 1.90% 0.90%

 

and (b) with respect to the Tranche A-1 Term Loan Facility, the percentage rate
set forth below corresponding to the level (each, a “Level”) into which the
Leverage Ratio as determined in accordance with Section 10.1(a) then falls:

 

Level Leverage Ratio Tranche A-1 Term Loan
Facility Applicable
Margin for LIBOR
Loans Tranche A-1 Term Loan
Facility Applicable
Margin for Base Rate
Loans 1 Less than 4.00 to 1.00 1.45% 0.45% 2 Greater than or equal to 4.00 to
1.00 but less than 4.50 to 1.00 1.55% 0.55% 3 Greater than or equal to 4.50 to
1.00 but less than 5.00 to 1.00 1.60% 0.60% 4 Greater than or equal to 5.00 to
1.00 but less than 5.50 to 1.00 1.75% 0.75% 5 Greater than or equal to 5.50 to
1.00 but less than 6.00 to 1.00 1.95% 0.95% 6 Greater than or equal to 6.00 to
1.00 2.20% 1.20%

 



- 32 -

 

 

The Leverage-Based Applicable Margin shall be determined by the Administrative
Agent from time to time based on the Leverage Ratio as set forth in the
Compliance Certificate most recently delivered by the Borrower pursuant to
Section 9.3. Any adjustment to the Leverage-Based Applicable Margin shall be
effective as of the first day of the calendar month immediately following the
month during which the Borrower delivers to the Administrative Agent the
applicable Compliance Certificate pursuant to Section 9.3. If the Borrower fails
to deliver a Compliance Certificate pursuant to Section 9.3, the Leverage-Based
Applicable Margin shall (i) with respect to the Revolving Credit Facility and
Tranche A-2 Term Loan Facility, equal the percentages corresponding to Level 7
and (ii) with respect to the Tranche A-1 Term Loan Facility, equal the
percentages corresponding to Level 6, until the first day of the calendar month
immediately following the month that the required Compliance Certificate is
delivered. Notwithstanding the foregoing, (a) for the period from the Effective
Date through but excluding the date on which the Administrative Agent first
determines the Leverage-Based Applicable Margin as set forth above, the
Leverage-Based Applicable Margin shall be determined based on (i) Level 2 with
respect to the Revolving Credit Facility and the Tranche A-2 Term Loan Facility,
and (ii) Level 1 with respect to the Tranche A-1 Term Loan Facility, and (b) for
the period from and after the Leverage Relief Period Termination Date through
but excluding the date on which the Administrative Agent first thereafter
determines the Leverage-Based Applicable Margin as set forth above, the
Leverage-Based Applicable Margin shall be determined based on (i) if the
Leverage Relief Period is terminated in accordance with clause (ii) of the
definition of “Leverage Relief Period”, the Leverage Ratio set forth in the
Compliance Certificate delivered on such Leverage Relief Period Termination
Date, and (ii) if the Leverage Relief Period is terminated in accordance with
clause (i) of the definition of “Leverage Relief Period”, (x) Level 7 with
respect to the Revolving Credit Facility and the Tranche A-2 Term Loan Facility,
and (y) Level 6 with respect to the Tranche A-1 Term Loan Facility. Thereafter,
such Leverage-Based Applicable Margin shall be adjusted from time to time as set
forth in this definition. The provisions of this definition shall be subject to
Section 2.5(c).

 

“Leverage Ratio” means, as of a given date, the ratio, expressed as a
percentage, of (a) (i) Indebtedness of the Parent Guarantor and its Subsidiaries
on a consolidated basis determined as of such date minus (ii) Unrestricted Cash
and Cash Equivalents of the Parent Guarantor and its Subsidiaries in excess of
$25,000,000 on such date, to (b) EBITDA of the Parent Guarantor and its
Subsidiaries for the period of the four consecutive fiscal quarters ending on
such date.

 

“Leverage Relief Period” shall mean the period commencing on April 1, 2020 and
ending on the earlier of (i) the earlier of (x) July 1, 2022 or (y) the day
after the last day of the fifth (5th) fiscal quarter of the Parent Guarantor
immediately following the Covenant Relief Period Termination Date, and (ii) the
date the Parent Guarantor delivers (a) a Compliance Certificate pursuant to
Section 9.3 with respect to any fiscal quarter of the Parent Guarantor ending
after the First Amendment Effective Date but prior to June 30, 2022 that shows a
Leverage Ratio of less than or equal to 7.00 to 1.00 (after giving effect to
Section 1.6 below with respect to the testing period applicable to such test
date) and (b) written notice to the Administrative Agent electing to terminate
the Leverage Relief Period concurrently with the delivery of such Compliance
Certificate referenced in clause (a) above.

 



- 33 -

 



 

“Leverage Relief Period Applicable Margin” shall mean, at all times during the
period commencing on the First Amendment Effective Date and ending on the
Leverage Relief Period Termination Date:

 

Facility Applicable Margin for Base Rate Loans Applicable Margin for LIBOR Loans
Revolving Credit Facility 1.30% 2.30% Tranche A-1 Term Loan Facility 1.25% 2.25%
Tranche A-2 Term Loan Facility 1.25% 2.25%

 

 

“Leverage Relief Period Termination Date” means the earlier date occurring under
clauses (i) and (ii) of the definition of “Leverage Relief Period”.

 

“LIBOR” means, with respect to any LIBOR Loan (other than a LIBOR Daily Loan)
for any Interest Period, the rate of interest obtained by dividing (a) the rate
of interest per annum determined on the basis of the rate for deposits in U.S.
Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or a comparable or successor quoting service
approved by the Administrative Agent) at approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of the applicable Interest Period
by (b) a percentage equal to 1 minus the Statutory Reserve Rate; provided that
if as so determined LIBOR (including, without limitation, any Replacement Rate
with respect thereto) shall be less than one-quarter percent (0.25%), such rate
shall be deemed to be one-quarter percent (0.25%) for the purposes of this
Agreement. If, for any reason, the rate referred to in the preceding clause
(a) does not appear on Reuters Screen LIBOR01 Page (or any applicable successor
page), then the rate to be used for such clause (a) shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in U.S. Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the first day of the applicable Interest
Period for a period equal to such Interest Period; provided that if as so
determined LIBOR shall be less than one-quarter percent (0.25%), such rate shall
be deemed to be one-quarter percent (0.25%) for the purposes of this Agreement.
Any change in the Statutory Reserve Rate shall result in a change in LIBOR on
the date on which such change in such Statutory Reserve Rate becomes effective.
Notwithstanding the foregoing, (a) for purposes of any Facility, if the Borrower
has delivered a written notice to the Administrative Agent certifying (i) that
all or any portion of the Loans under such Facility are subject to a Derivatives
Contract providing for a “swap” within the meaning of section 1a(47) of the
Commodity Exchange Act and (ii) that such Derivatives Contract is not subject to
a 0.25% interest rate floor, then LIBOR shall not be subject to a floor of 0.25%
with respect to such Loans, and (b) if a Benchmark Transition Event or an Early
Opt-in Election, as applicable, and its related Benchmark Replacement Date have
occurred with respect to LIBOR, then “LIBOR” means the applicable Benchmark
Replacement to the extent that such Benchmark Replacement has become effective
pursuant to clause (a) of Exhibit M.

 



- 34 -

 

 

“LIBOR Daily Loan” means a LIBOR Loan bearing interest at a rate based on the
LIBOR Market Index Rate.

 

“LIBOR Loan” means a Loan (other than a Base Rate Loan) bearing interest at a
rate based on LIBOR.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day for a
one-month deposit in U.S. Dollars having a one-month period determined at
approximately 10:00 a.m., New York City time for such day (rather than 11:00
a.m. London time two (2) Business Days prior to the first day of such period as
otherwise provided in the definition of “LIBOR”) (or if such day is not a
Business Day, the immediately preceding Business Day). The LIBOR Market Index
Rate shall be determined on a daily basis.

 

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance to provide security for any obligation, mortgage, deed to
secure debt, deed of trust, assignment of leases or rents, pledge, lien,
hypothecation, assignment, charge, privilege or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom, whether now owned or
hereafter acquired or arising; (b) any arrangement, express or implied, under
which any property of such Person, whether now owned or hereafter acquired or
arising, is transferred, sequestered or otherwise identified for the purpose of
subjecting the same to the payment of Indebtedness or performance of any other
obligation in priority to the payment of the general, unsecured creditors of
such Person; (c) the authorized filing of any financing statement under the UCC
or its equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement in a transaction not otherwise constituting or giving rise to a Lien;
and (d) any agreement by such Person to grant, give or otherwise convey any of
the foregoing.

 

“Loan” means a Revolving Credit Loan, Swingline Loan or Term Loan or, as the
context requires, a Revolving Credit Loan, Swingline Loan and Term Loans. As the
context requires, the term “Loan” may also refer to a Base Rate Loan or LIBOR
Loan (as applicable).

 

“Loan Document” means this Agreement, each Note, the Guaranty, each Letter of
Credit Document, each Collateral Document and each other document or instrument
now or hereafter executed and delivered by a Loan Party in connection with,
pursuant to or relating to this Agreement (other than the Fee Letters and any
Derivatives Contract), as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Loan Modification Agreement” has the meaning given that term in
Section 13.7(d).

 

“Loan Modification Offer” has the meaning given that term in Section 13.7(d).

 



- 35 -

 

 

“Loan Party” means the Borrower, the Parent Guarantor and the Subsidiary
Guarantors.

 

“Major Renovation Property” means a Hotel Property undergoing renovations
(including all renovations that are part of an overall plan in respect of such
Hotel Property or that are similar or related to other renovations, even though
not performed at the same time) that:

 

(a)           have resulted in, or are reasonably expected to result in, more
than twenty-five percent (25%) of the rooms in such Hotel Property not being
available for occupancy for a period of more than sixty (60) days, or

 

(b)            have a projected cost involving expenditures during any 18-month
period that exceeds forty percent (40%) of the book value of such Hotel Property
(as determined prior to the commencement of such renovations) or

 

(c)           have resulted in, or are reasonably expected to result in, a
reduction of Net Operating Income of such Hotel Property of thirty percent (30%)
or more during any period of twelve (12) consecutive months (as compared to the
period of twelve (12) consecutive months immediately prior to the commencement
of such renovations).

 

A Hotel Property that ceases operations during renovation shall constitute a
Development/Redevelopment Property and shall not constitute a Major Renovation
Property.

 

“Management Agreement” means any agreement entered into by the Parent Guarantor,
a Subsidiary or an Unconsolidated Affiliate under which it engages a Person to
advise it with respect to the management of a given Property and/or to manage a
given Property.

 

“Manager” means the Person engaged as a manager pursuant to a Management
Agreement.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for stock that is not Mandatorily Redeemable Stock at the option of the issuer
of such Equity Interest), (b) is convertible into or exchangeable or exercisable
for Indebtedness or Mandatorily Redeemable Stock, or (c) is redeemable at the
option of the holder thereof, in whole or in part (other than an Equity Interest
which is redeemable solely in exchange for stock that is not Mandatorily
Redeemable Stock and cash in lieu of fractional shares), in the case of each of
clauses (a), (b) and (c) above, on or prior to the Tranche A-1 Term Loan
Maturity Date.

 

“Margin Stock” means “margin stock” or “margin securities” as such terms are
defined in Regulation T, Regulation U and Regulation X.

 

“Material Acquisition” means any acquisition (whether by direct purchase, merger
or otherwise and whether in one or more related transactions) by the Parent
Guarantor, the Borrower or any Subsidiary in which the purchase price of the
assets acquired exceeds an amount equal to 10% of Total Asset Value based on the
most recent Compliance Certificate submitted prior to the consummation of such
acquisition.

 



- 36 -

 

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition or results of operations of the Parent
Guarantor and its Subsidiaries taken as a whole, (b) the ability of the Borrower
and the other Loan Parties, taken as a whole, to perform their obligations under
any Loan Document, (c) the validity or enforceability of any of the Loan
Documents, (d) the rights and remedies of the Lenders, the Issuing Banks and the
Administrative Agent under any of the Loan Documents or (e) the timely payment
of the principal of or interest on the Loans or other amounts payable in
connection therewith or the timely payment of all Reimbursement Obligations.

 

“Material Contract” means any contract or other arrangement (other than the Loan
Documents), to which the Borrower, any other Loan Party or any Non-Loan Party BB
Property Subsidiary is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.

 

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $75,000,000.

 

“Maximum Loan Availability” means, at any time, the lesser of (a) the amount, if
any, by which (i) the Unencumbered Asset Value (or during the Restriction
Period, solely for purposes of Section 2.8(b)(ii) and Section 2.15, the Revised
Unencumbered Asset Value) exceeds (ii) all Unsecured Indebtedness (other than
the Loans, including, for clarity, any Restated Mortgage Notes, and Letter of
Credit Liabilities and the Existing Unsecured FelCor Bonds), of the Parent
Guarantor and its Subsidiaries on a consolidated basis and (b) the aggregate
amount of the Total Credit Exposure of all Lenders at such time.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successors.

 

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument granting a Lien on real property as security for the payment
of an obligation owing to a Person.

 

“Mortgage Receivable” means the principal amount of an obligation owing to a
Person that is secured by a Mortgage.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.

 



- 37 -

 

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document (including, for
clarity, any Transferred Mortgage) or Hotel Sale Agreement) which prohibits or
purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person
(unless such prohibition does not apply to Liens securing the Guaranteed
Obligations); provided, however, that (a) an agreement that (i) conditions a
Person’s ability to encumber its assets upon the maintenance of one or more
specified ratios that limit such Person’s ability to encumber its assets but
that do not generally prohibit the encumbrance of its assets, or the encumbrance
of specific assets or (ii) evidences Unsecured Indebtedness containing
restrictions on encumbering assets in the Unencumbered Pool or any direct or
indirect ownership interest of the Borrower or in any Person owning a Borrowing
Base Property substantially similar to, or, taken as a whole, not more
restrictive than the restrictions contained in the Loan Documents (as determined
by the Borrower in good faith) (including, without limitation, the Five-Year
Term Loan Agreement and the Capital One Term Loan Agreement) (such an agreement,
a “Financial Covenant Limitation”) and (b) Permitted Transfer Restrictions shall
not constitute a Negative Pledge.

 

“Net Operating Income” or “NOI” means, for any Property and for a given period,
the amount by which the Gross Operating Revenues of such Property for such
period exceed the Gross Operating Expenses of such Property for such period.

 

“Net Proceeds” means:

 

(a)            with respect to an Equity Issuance by a Person, the aggregate
amount of all cash and the Fair Market Value of all other property (other than
securities of such Person being converted or exchanged in connection with such
Equity Issuance) received by such Person in respect of such Equity Issuance, net
of investment banking fees, legal fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred by such Person and not payable to an Affiliate in connection with such
Equity Issuance;

 

(b)          with respect to any Asset Disposition or an Insurance and
Condemnation Event, all cash proceeds as and when received by such Person in
respect thereof (including any cash payments received by way of deferred payment
of principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise, but excluding any interest payments), net of
(i) reasonable costs of sale (including sales, use or other transaction taxes
paid or payable as a result thereof) actually incurred by such Person and not
payable to an Affiliate, (ii) repayment of debt secured by the asset,
(iii) reasonably projected income tax and/or dividend distributions required to
be paid with respect to any gain on the sale in order to avoid income or excise
tax under the Internal Revenue Code and (iv) all amounts that are set aside as a
reserve (A) for adjustments in respect of the purchase price of such assets,
(B) for any liabilities associated with such sale or casualty, to the extent
such reserve is required by GAAP or as otherwise required pursuant to the
documentation with respect to such sale or Insurance and Condemnation Event,
(C) for the payment of unassumed liabilities relating to the assets sold or
otherwise disposed of at the time of, or within 30 days after, the date of such
sale or other disposition and (D) for the payment of indemnification
obligations; provided that, to the extent and at the time any such amounts are
released from such reserve and received by such Person, such amounts shall
constitute Net Proceeds; and

 



- 38 -

 

 

(c)            with respect to any incurrence of Borrowed Money Recourse Debt or
Debt Issuance by a Person, all cash proceeds received by such Person in respect
of such incurrence or issuance, net of (i) all or any amounts used to refinance
the principal and interest on any Indebtedness (and any prepayment premiums,
fees or make-whole amounts that are contractually required to be paid in
connection with such refinancing), (ii) all amounts required to deposited or
maintained in segregated accounts as reserves in connection therewith and
(iii) reasonable transaction costs (including taxes) required to be paid in
connection with the incurrence of such Borrowed Money Recourse Debt or Debt
Issuance and not payable to an Affiliate.

 

Notwithstanding anything to the contrary contained herein, with respect to any
Asset Disposition or Debt Issuance by an Excluded Felcor Subsidiary, the “Net
Proceeds” from such Asset Disposition or Debt Issuance shall be (x) limited to
the amount of such Net Proceeds permitted to be distributed from such Excluded
Felcor Subsidiary to a Loan Party under the terms and provisions of the Existing
Unsecured FelCor Bonds and (y) net of the principal amount of, premium, if any,
and interest on all or any portion of the Existing Unsecured FelCor Bonds that
are required to be repurchased or redeemed under the terms and provisions of the
Existing Unsecured FelCor Bonds as a result of such Asset Disposition or Debt
Issuance, including the amount of proceeds from any such Asset Disposition that
the Excluded FelCor Subsidiaries will be required to offer to apply to the
repurchase of the Existing Unsecured FelCor Bonds until such offer is accepted
and such repurchase occurs or is declined.

 

“Net Proceeds Receipt Date” means, with respect to any Prepayment Event, the
date of receipt by a Loan Party of Net Proceeds from such Prepayment Event .

 

“New Property” means each Hotel Property acquired by the Parent Guarantor or any
Subsidiary or any Unconsolidated Affiliate (as the case may be) from the date of
acquisition for a period of four full fiscal quarters after the acquisition
thereof; provided, however, that, upon the Seasoned Date for any New Property
(or any earlier date selected by Borrower), such New Property shall be converted
to a Seasoned Property and shall cease to be a New Property.

 

“New Term Loan” means a new tranche of term loans made by a New Term Loan Lender
pursuant to Section 2.16(c). From and after the making of a New Term Loan, such
New Term Loan shall be a Term Loan for all purposes hereunder.

 

“New Term Loan Facility” means, at any time, the aggregate principal amount of
the New Term Loans of all New Term Loan Lenders outstanding at such time.

 

“New Term Loan Lender” means a Lender (whether a then existing Lender or a new
Lender) that agrees to make a term loan in the form of a new tranche of loans
pursuant to Section 2.16. From and after the making of its New Term Loan, a New
Term Loan Lender shall be a Lender for all purposes hereunder.

 

“Non-Consenting Lender” has the meaning given that term in Section 13.7(c).

 

“Non-Defaulting Lender” means, at any time, each Revolving Credit Lender that is
not a Defaulting Lender at such time.

 



- 39 -

 

 

“Non-Loan Party BB Property Subsidiary” means any Subsidiary of the Borrower
(other than a Subsidiary Guarantor) that directly or indirectly owns in fee
simple any Borrowing Base Property, or is party to a Qualified Ground Lease in
respect thereof.

 

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
customary exceptions to nonrecourse liability) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.

 

“Note” means a Revolving Credit Note, a Swingline Note or a Term Loan Note.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit B (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1(b) evidencing the Borrower’s request for a
borrowing of Revolving Credit Loans, pursuant to Section 2.16(c) for the
borrowing of an Additional Term Loan Advance or a New Term Loan, or pursuant to
Section 2.2(a) for the re-borrowing of a Tranche A-2 Term Loan in accordance
with the terms thereof.

 

“Notice of Continuation” means a notice substantially in the form of Exhibit C
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.9 evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice substantially in the form of Exhibit D (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.10 evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit E (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to any
Swingline Lender pursuant to Section 2.4(b) evidencing the Borrower’s request
for a Swingline Loan.

 

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on,
all Loans; (b) all Reimbursement Obligations and all other Letter of Credit
Liabilities; and (c) all other indebtedness, liabilities, obligations, covenants
and duties of the Borrower or any of the other Loan Parties owing to the
Administrative Agent, any Issuing Bank or any Lender of every kind, nature and
description, under or in respect of this Agreement or any of the other Loan
Documents, including, without limitation, the Fees and indemnification
obligations, whether direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any promissory note. For the avoidance of doubt, “Obligations”
shall not include any indebtedness, liabilities, obligations, covenants or
duties in respect of Specified Derivatives Contracts.

 



- 40 -

 

 

“OFAC” has the meaning given that term in Section 7.1(z).

 

“Off-Balance Sheet Obligations” means, with respect to any Person, liabilities
and obligations of such Person or any of its Subsidiaries in respect of
“off-balance sheet arrangements” (as defined in Item 303(a)(4)(ii) of Regulation
S-K promulgated under the Securities Act) which such Person would be required to
disclose in the “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” section of such Person’s report on Form 10-Q or Form 10-K
(or their equivalents) which such Person is required to file with the SEC (or
any Governmental Authority substituted therefor).

 

“Operating Lessee” means, with respect to a Hotel Property, the Subsidiary of
the Parent Guarantor that leases such Hotel Property from a Subsidiary of the
Parent Guarantor that is the owner or ground lessee of such Hotel Property.

 

“Operating Property Value” means, at any date of determination,

 

(a)            for each Seasoned Property, (i) the Adjusted NOI for such
Property for the period of twelve (12) months ended on such date of
determination divided by (ii) the applicable Capitalization Rate, and

 

(b)            for each New Property, the GAAP book value for such New Property
(until the Seasoned Date, or earlier at Borrower’s election).

 

“Option to Extend” has the meaning given that term in Section 2.13.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6).

 

“Outstanding Amount” means (a) with respect to the Revolving Credit Loans on any
date, the aggregate outstanding principal amount thereof after giving effect to
any borrowings and prepayments or repayments of Revolving Credit Loans occurring
on such date, (b) with respect to the Swingline Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Swingline Loans occurring on such date, (c) with
respect to each Term Loan on any date, the aggregate outstanding principal
amount thereof after giving effect to any prepayments or repayments of such Term
Loan occurring on such date, and (d) with respect to any Letter of Credit
Liabilities on any date, the amount of such Letter of Credit Liabilities on such
date after giving effect to the issuance or amendment of any Letter of Credit
occurring on such date and any other changes in the aggregate amount of the
Letter of Credit Liabilities as of such date, including as a result of
reimbursements of outstanding unpaid drawings under any Letters of Credit or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.

 



- 41 -

 

 

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly-Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.

 

“Parent Guarantor” has the meaning set forth in the introductory paragraph
hereof and shall include the Parent Guarantor’s successors and permitted
assigns.

 

“Pari Passu Debt” means each other document, instrument or other agreement
evidencing Unsecured Indebtedness of the Borrower containing collateral
requirements substantially similar to those set forth in this Agreement, and,
with respect to any Collateral, such Indebtedness is subject to intercreditor
documentation in form, scope and substance reasonably acceptable to the
Administrative Agent with parties to any such Pari Passu Debt, and which
intercreditor agreement documentation shall provide that the Liens securing the
Guaranteed Obligations shall have priority that is at least equal and ratable,
and in no event junior, to the priority of the Liens securing such Pari Passu
Debt obligations, and, with respect to the Covenant Relief Collateral, such
Indebtedness is subject to the Covenant Relief Intercreditor Agreement.

 

“Participant” has the meaning given that term in Section 13.6(b).

 

“Participant Register” has the meaning given that term in Section 13.6(d).

 

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Amendment” has the meaning given that term in Section 13.7(d).

 

“Permitted Capital Expenditures” shall have the meaning set forth in
Section 10.12(d).

 

“Permitted Environmental Liens” means any Lien arising out of or related to any
Environmental Laws, which Lien consists solely of restrictions on the use of
real property that do not materially detract from the profitable operation of
such property in the business of the Parent Guarantor, the Borrower and its
other Subsidiaries.

 



- 42 -

 

 

“Permitted Investment” shall have the meaning set forth in Section 10.12(b).

 

“Permitted Liens” means, with respect to any asset or property of a Person,
(a)(i)  Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws (other than Permitted
Environmental Liens)) or (ii) any claim of a materialman, mechanic, carrier,
warehouseman or landlord for labor, materials, supplies or rentals incurred in
the ordinary course of business, which, in each case, either (x) is not at the
time required to be paid or discharged under Section 8.6 or (y) is in an amount,
in the aggregate with all other such claims permitted pursuant to this clause
(y), not in excess of $1,000,000; (b) Liens consisting of deposits or pledges
made, in the ordinary course of business, in connection with, or to secure
payment of, obligations under workers’ compensation, unemployment insurance or
any similar Applicable Law; (c) Liens consisting of encumbrances in the nature
of zoning restrictions, easements, and rights or restrictions of record on the
use of real property, which do not materially detract from the value of such
property or impair the intended use thereof in the business of such Person;
(d) the rights of tenants under leases or subleases not interfering with the
ordinary conduct of business of such Person; (e) Liens in favor of the
Administrative Agent for its benefit and the benefit of the Lenders and the
Issuing Banks (including, for clarity, the Liens of any Transferred Mortgages
held by the Administrative Agent for its benefit and the benefit of the Issuing
Banks and the Lenders); (f) judgment and attachment liens on Properties in
respect of judgments not constituting an Event of Default, provided that, in the
case of Borrowing Base Properties, such Lien is discharged within not more than
sixty (60) days or stayed pending appeal; (g) Capitalized Lease Obligations and
purchase money obligations in respect of personal property in an aggregate
amount with respect to the Unencumbered Pool not to exceed 1.0% of the
Unencumbered Asset Value (or during the Restriction Period, the Revised
Unencumbered Asset Value) in the aggregate; (h) Liens identified in Schedule 1.2
hereto; (i) Liens in favor of the Administrative Agent securing the Guaranteed
Obligations; (j)(i) Liens on the Collateral securing Pari Passu Debt obligations
solely to the extent such Liens are pari passu with or junior to the Liens
securing the Guaranteed Obligations and (ii) Liens on the Covenant Relief
Collateral securing Pari Passu Debt obligations solely to the extent (x) such
Liens are pari passu with or junior to the Liens securing the Guaranteed
Obligations and (y) such Pari Passu Debt obligations are subject to the Covenant
Relief Intercreditor Agreement; (k) to the extent constituting a Lien, any
Permitted Transfer Restrictions and any provision contained in any Hotel Sale
Agreement restricting the creation of Liens on, or the sale, transfer or other
disposition of, any property that is the subject of such Hotel Sale Agreement;
and (l) Liens securing Indebtedness permitted pursuant to Section 10.12(a)(v);
provided that if any Liens described in this clause (l) shall encumber any
Borrowing Base Property or any direct or indirect ownership interest of the
Borrower in any Person owning any Borrowing Base Property, the Guaranteed
Obligations shall concurrently with the granting thereof be secured by a Lien on
the same such assets pursuant to Collateral Documents and intercreditor
agreements reasonably satisfactory to the Administrative Agent.

 



- 43 -

 

 

“Permitted Refinancing Indebtedness” means any Indebtedness (the “Refinancing
Indebtedness”), the proceeds of which are used to refinance, refund, renew,
extend or replace Indebtedness that is permitted pursuant to Sections
10.12(a)(i) through (viii) (such outstanding Indebtedness, the “Refinanced
Indebtedness”); provided that (a) to the extent the principal amount (or
accreted value, if applicable) of such Refinancing Indebtedness (including any
unused commitments thereunder) is greater than the sum of (i) the principal
amount (or accreted value, if applicable) of the Refinanced Indebtedness
(including any unused commitments thereunder) at the time of such refinancing,
refunding, renewal, extension or replacement, (ii) an amount equal to any
original issue discount thereon, (iii) the amount of unpaid accrued interest and
premium thereon, (iv) customary reserves required to be funded and maintained in
connection with such Refinanced Indebtedness, and (v) other reasonable amounts
paid to Persons other than Affiliates, and fees and expenses reasonably incurred
and payable to persons other than Affiliates, in connection with such
refinancing, refunding, renewal, extension or replacement, such excess shall be
applied as a mandatory prepayment of the Obligations to the extent required
pursuant to Section 2.8(b)(iv); (b) no maturity of such Refinancing Indebtedness
shall occur prior to the Tranche A-2 Term Loan Maturity Date, (c) such
Refinancing Indebtedness shall not be secured by Liens on assets other than
assets securing the Refinanced Indebtedness at the time of such refinancing,
refunding, renewal, extension or replacement (or, in the case of any Refinancing
Indebtedness the proceeds of which are used to refinance, refund, renew, extend
or replace any of the Facilities and Pari Passu Debt, Liens on such other assets
that also secure the Facilities and Pari Passu Debt on a pari passu basis in
accordance with the Covenant Relief Intercreditor Agreement); (d) such
Refinancing Indebtedness shall not be guaranteed by or otherwise recourse to any
Person other than the Person(s) to whom the Refinanced Indebtedness is recourse
or by whom it is guaranteed, in each case as of the time of such refinancing,
refunding, renewal, extension or replacement, (or in the case of any Refinancing
Indebtedness the proceeds of which are used to refinance, refund, renew, extend
or replace any of the Facilities and Pari Passu Debt, unless such Person also
guarantees (on substantially the same terms) the Facilities and the Pari Passu
Debt); and (e) no Default or Event of Default shall have occurred and be
continuing at the time of, or would result from, such refinancing, refunding,
renewal, extension or replacement.

 

“Permitted Transfer Restrictions” means (a) reasonable and customary
restrictions on transfer, mortgage liens, pledges and changes in beneficial
ownership arising under Management Agreements, Franchise Agreements and ground
leases entered into in the ordinary course of business (including in connection
with any acquisition or development of any applicable Hotel Property, without
regard to the transaction value), including rights of first offer or refusal
arising under such agreements and leases, in each case, that limit, but do not
prohibit, sale or mortgage transactions and (b) reasonable and customary
obligations, encumbrances or restrictions contained in agreements not
constituting Indebtedness entered into with limited partners or members of the
Borrower or of any other Subsidiary of the Parent Guarantor imposing obligations
in respect of contingent obligations to make any tax “make whole” or similar
payment arising out of the sale or other transfer of assets reasonably related
to such limited partners’ or members’ interest in the Borrower or such
Subsidiary pursuant to “tax protection” or other similar agreements.

 

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

 



- 44 -

 

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

 

“Plan of Division” means a plan of division adopted by a Delaware LLC as
required by any applicable governmental authority in order to legally effectuate
a Delaware LLC Division, including, without limitation, a plan of division as
described in Section 18-217 of the Delaware Limited Liability Company Act, as
amended from time to time.

 

“Pledge Agreement” means, other than the Collateral Relief Period Pledge
Agreement, any pledge or security agreement entered into after the Effective
Date among by the Borrower and certain Subsidiaries of the Borrower and the
Administrative Agent, for the benefit of the Administrative Agent, the other
Secured Parties, any holder, representative and/or agent with respect to any
Pari Passu Debt obligations (as required by this Agreement, any other Loan
Document or any Pari Passu Debt documentation) and, if applicable, any
collateral agent or trustee, in form and substance reasonably satisfactory to
the Administrative Agent.

 

“Pledge Default” has the meaning given that term in Section 11.1.

 

“Pledged Subsidiary” means any Subsidiary Guarantor and any Non-Loan Party BB
Property Subsidiary owned directly or indirectly by the Parent Guarantor, the
Equity Interests of which do not constitute Excluded Pledged Collateral or
Covenant Relief Excluded Pledged Collateral, as applicable.

 

“PNC Bank” means PNC Bank, National Association, and its successors and assigns.

 

“PNC Capital Markets” means PNC Capital Markets LLC, and its successors and
assigns.

 

“Post-Closing Delivery Date” means the date which is thirty (30) days after the
First Amendment Effective Date (or such later date as the Administrative Agent
may approve).

 

“Post-Default Rate” means, (a) in respect of any principal of any Loan or any
Reimbursement Obligation, the rate otherwise applicable plus an additional two
percent (2%) per annum and (b) with respect to any other Obligation (whether at
stated maturity, by acceleration, by mandatory prepayment or otherwise), or any
amount owing by a Lender to the Administrative Agent pursuant to Section 11.8, a
rate per annum equal to the Base Rate as in effect from time to time plus the
Applicable Margin for Tranche A-2 Term Loans that are Base Rate Loans plus two
percent (2%).

 



- 45 -

 

 

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent Guarantor or any of its Subsidiaries. Preferred Dividends shall
not include dividends or distributions (a) paid or payable solely in Equity
Interests (other than Mandatorily Redeemable Stock) payable to holders of such
class of Equity Interests, (b) paid or payable to the Parent Guarantor or any of
its Subsidiaries, or (c) constituting or resulting in the redemption of
Preferred Equity Interests, other than scheduled redemptions not constituting
balloon, bullet or similar redemptions in full.

 

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

 

“Prepayment Event” means any event triggering the prepayment requirement under
clauses (A) through and including (C) of Section 2.8(b)(iv).

 

“Prepayment Period” means any period after the termination of the Restriction
Period, commencing on the occurrence of a Collateral Trigger Date to but
excluding the Prepayment Provisions Termination Date subsequent to such
Collateral Trigger Date.

 

“Prepayment Provisions Termination Date” has the meaning given that term in
Section 11.5(c).

 

“Prepayment Waterfall” means the application of Net Proceeds set forth in
Schedule IV.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Principal Office” means Wells Fargo’s office located at 600 South 4th St., 9th
Floor, Minneapolis, MN 55415, or any other subsequent office that the
Administrative Agent shall have specified as the Principal Office by written
notice to the Borrower and the Lenders.

 

“Property” means a parcel of real property and the improvements thereon owned or
ground leased (in whole or in part) by the Parent Guarantor or any of its
Subsidiaries (or, if applicable, Unconsolidated Affiliates).

 

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a) the amount of such Lender’s Total Credit Exposure to (b) the aggregate
amount of the Total Credit Exposure of all Lenders; provided, however, that if
at the time of determination the Revolving Credit Commitments have terminated or
been reduced to zero, the “Pro Rata Share” of each Lender shall be the ratio,
expressed as a percentage of (A) the sum of its Revolving Credit Exposure and
the aggregate Outstanding Amount of its Term Loans to (B) the sum of the
Revolving Credit Exposure and the aggregate Outstanding Amount of all Term Loans
of all Lenders. For purposes of this definition, a Revolving Credit Lender shall
be deemed to hold a Swingline Loan or a Letter of Credit Liability to the extent
such Revolving Credit Lender has acquired a participation therein under the
terms of this Agreement and has not failed to perform its obligations in respect
of such participation.

 



- 46 -

 

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” has the meaning given that term in Section 13.23.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Ground Lease” means, with respect to a Hotel Property, a ground lease
that (a) has a remaining term (including renewal options that are exercisable
without condition) of not less than fifty (50) years as of Effective Date, for
Hotel Properties included as of the Agreement Date, or at the time such Hotel
Property is first included as a Borrowing Base Property, in the case of Hotel
Properties included thereafter, or (b) in the event that such remaining term is
less than fifty (50) years, such ground lease (i) either contains an
unconditional end-of-term purchase option in favor of the lessee for
consideration that is de minimus or provides that the lessee’s leasehold
interest therein automatically becomes a fee-owned interest at the end of the
term, (ii) permits a leasehold mortgage, and (iii) provides that such lease may
not be terminated by the ground lessor without prior notice to the leasehold
mortgagee and an opportunity for such leasehold mortgagee to cure any default by
the lessee (including adequate time for the leasehold mortgagee to obtain
possession to effect such cure). Notwithstanding the foregoing, until the
Tranche A-2 Term Loan Maturity Date, the following Hotel Properties shall be
deemed to be subject to Qualified Ground Leases, even if the remaining term is
less than fifty (50) years: (i) Doubletree Suites by Hilton Orlando Lake Buena
Vista, (ii) Embassy Suites San Francisco Airport Waterfront, and (iii) Wyndham
New Orleans French Quarter.

 

“Rating Agency” means S&P, Moody’s, Fitch or any other nationally recognized
securities rating agency selected by the Borrower and approved of by the
Administrative Agent in writing.

 

“Ratings-Based Applicable Margin” means, with respect to the Revolving Credit
Facility, the Tranche A-1 Term Loan Facility or the Tranche A-2 Term Loan
Facility, as applicable, the percentage rate set forth below corresponding to
the level (each, a “Level”) into which the Credit Rating then falls:

 



- 47 -

 

 

 

Level

 

Credit Rating

Revolving Credit Facility Applicable Margin for LIBOR Loans Revolving Credit
Facility Applicable Margin for Base Rate Loans Tranche A-1 Term Loan Facility
Applicable Margin for LIBOR Loans Tranche A-1 Term Loan Facility Applicable
Margin for Base Rate Loans Tranche A-2 Term Loan Facility Applicable Margin for
LIBOR Loans Tranche A-2 Term Loan Facility Applicable Margin for Base Rate Loans
1 A/A2 or better 0.775% 0.000% 0.900% 0.000% 0.850% 0.000% 2 A-/A3 0.825% 0.000%
0.900% 0.000% 0.900% 0.000% 3 BBB+/Baa1 0.875% 0.000% 0.950% 0.000% 0.950%
0.000% 4 BBB/Baa2 1.000% 0.000% 1.100% 0.100% 1.100% 0.100% 5 BBB-/Baa3 1.200%
0.200% 1.350% 0.350% 1.350% 0.350% 6 Lower than BBB-/Baa3/
Unrated 1.550% 0.550% 1.750% 0.750% 1.750% 0.750%

 

 

During any period for which the Borrower or the Parent Guarantor, as applicable,
has received three (3) Credit Ratings which are not equivalent, the
Ratings-Based Applicable Margin will be determined by (a) the highest Credit
Rating if the highest Credit Rating and the second highest Credit Rating differ
by only one Level or (b) the average of the two highest Credit Ratings if they
differ by two or more Levels (unless the average is not a recognized Level, in
which case the Ratings-Based Applicable Margin will be based on the Credit
Rating one Level below the Level corresponding to the highest Credit Rating). 
During any period for which the Borrower or the Parent Guarantor, as applicable,
has received only two (2) Credit Ratings and such Credit Ratings are not
equivalent, the Ratings-Based Applicable Margin will be determined by (i) the
highest Credit Rating if they differ by only one Level or (ii) the average of
the two Credit Ratings if they differ by two or more Levels (unless the average
is not a recognized Level, in which case the Ratings-Based Applicable Margin
will be based on the Credit Rating one Level below the Level corresponding to
the higher Credit Rating).  During any period for which the Borrower or the
Parent Guarantor, as applicable, has received no Credit Rating from Fitch, if
the Borrower or the Parent Guarantor, as applicable, also ceases to have a
Credit Rating from one of S&P or Moody’s, then the Ratings-Based Applicable
Margin shall be determined based on the remaining such Credit Rating. 
Notwithstanding any Credit Rating from Fitch, during any period in which neither
S&P nor Moody’s has provided a Credit Rating corresponding to Level 5 or better
to the Borrower or the Parent Guarantor, as applicable, the Ratings-Based
Applicable Margin shall be determined based on Level 6.

 

On the Investment Grade Pricing Effective Date, the Ratings-Based Applicable
Margin shall be determined based upon the Credit Rating(s) specified in the
certificate delivered pursuant to clause (b) of the definition of “Investment
Grade Pricing Effective Date”. Thereafter, any change in the Borrower’s or the
Parent Guarantor’s Credit Rating, as applicable, which would cause it to move to
a different Level shall be effective as of the first day of the first calendar
month immediately following receipt by the Administrative Agent of written
notice delivered by the Borrower or the Parent Guarantor, as applicable, in
accordance with the Loan Documents that the Borrower’s or the Parent Guarantor’s
Credit Rating, as applicable, has changed; provided, however, that if the
Borrower or the Parent Guarantor, as applicable, has not delivered such required
notice but the Administrative Agent becomes aware that the Borrower’s or the
Parent Guarantor’s Credit Rating, as applicable, has changed, then the
Administrative Agent may, in its sole discretion and upon written notice to the
Borrower and the Lenders, adjust the Level effective as of the first day of the
first calendar month following the date on which the Administrative Agent
becomes aware that the Borrower’s or the Parent Guarantor’s Credit Rating, as
applicable, has changed.

 



- 48 -

 

 

“RCM” means Regions Capital Markets, and its successors and assigns.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Regions Bank” means Regions Bank, and its successors and assigns.

 

“Register” has the meaning given that term in Section 13.6(c).

 

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including, without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity.
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change” regardless of the date enacted, adopted, implemented or
issued.

 

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the applicable Issuing Bank for any
drawing honored by such Issuing Bank under a Letter of Credit.

 

“Reinvestment Period” has the meaning given that term in Section 2.8(b)(iii)(A).

 



- 49 -

 

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” within the meaning of Section 856 of the Internal Revenue Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, trustees, officers, employees,
agents, counsel, other advisors and representatives of such Person and of such
Person’s Affiliates.

 

“Release” means either (a) the Investment Grade Release or (b) a Collateral
Release, as the case may be.

 

“Release Certificate” has the meaning given that term in Section 8.15(b).

 

“Requisite Lenders” means, as of any date, Lenders having more than 50% of the
Total Credit Exposure of all Lenders; provided that (i) in determining such
percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded, and the Pro Rata Shares shall be redetermined, for
voting purposes only, to exclude the Pro Rata Shares of such Defaulting Lenders,
and (ii) at all times when two or more Lenders (excluding Defaulting Lenders)
are party to this Agreement, the term “Requisite Lenders” shall in no event mean
less than two Lenders. For purposes of this definition, a Lender shall be deemed
to hold a Swingline Loan or a Letter of Credit Liability to the extent such
Lender has acquired a participation therein under the terms of this Agreement
and has not failed to perform its obligations in respect of such participation.

 

“Requisite Revolving Credit Lenders” means, as of any date, Revolving Credit
Lenders having more than 50% of the aggregate amount of the Revolving Credit
Commitments, or, if the Revolving Credit Commitments have been terminated or
reduced to zero, Revolving Credit Lenders holding more than 50% of the Revolving
Credit Exposure of all Revolving Credit Lenders; provided that (i) in
determining such percentage at any given time, all then existing Defaulting
Lenders that are Revolving Credit Lenders will be disregarded and excluded, and
the Revolving Credit Commitment Percentage of the Revolving Credit Lenders shall
be redetermined, for voting purposes only, to exclude the Revolving Credit
Commitment Percentage of such Defaulting Lenders, and (ii) at all times when two
or more Revolving Credit Lenders (excluding Defaulting Lenders) are party to
this Agreement, the term “Requisite Revolving Credit Lenders” shall in no event
mean less than two Revolving Credit Lenders. For purposes of this definition, a
Revolving Credit Lender (other than the applicable Swingline Lender) shall be
deemed to hold a Swingline Loan and a Revolving Credit Lender (other than the
applicable Issuing Bank) shall be deemed to hold a Letter of Credit Liability,
in each case, to the extent such Revolving Credit Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.

 

“Requisite Term Loan Lenders” means, as of any date, Term Loan Lenders having
more than 50% of the aggregate outstanding principal amount of the applicable
Term Loans; provided that (i) in determining such percentage at any given time,
all then existing Defaulting Lenders will be disregarded and excluded, and
(ii) at all times when two or more such Term Loan Lenders (excluding Defaulting
Lenders) are party to this Agreement, the term “Requisite Term Loan Lenders”
shall in no event mean less than two such Term Loan Lenders.

 



- 50 -

 

 

 

“Resigning Lender” has the meaning given that term in Section 12.8.

 

“Resolution Authority” means an EEA Resolution Authority, or, with respect to
any UK Financial Institution, a UK Resolution Authority.

 

“Responsible Officer” means with respect to any Person, the chief executive
officer, chief financial officer or treasurer of such Person.

 

“Restated Mortgage Note” has the meaning given such term in
Section 13.21(b)(ii).

 

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent Guarantor or any of
its Subsidiaries now or hereafter outstanding; (b) any redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Equity Interest of the Parent
Guarantor or any of its Subsidiaries now or hereafter outstanding; and (c) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire any Equity Interests of the Parent Guarantor
or any of its Subsidiaries now or hereafter outstanding; in the case of each of
(a), (b) and (c), other than a payment, redemption, exchange or similar
transaction to the extent the consideration paid by the Parent Guarantor or any
of its Subsidiaries is shares of Equity Interests that do not constitute
Mandatorily Redeemable Stock.

 

“Restriction Period” shall mean the period commencing on the First Amendment
Effective Date and, so long as no Default or Event of Default is then
continuing, terminating on the earlier of (i) the date that the Covenant Relief
Period is terminated in accordance with clause (ii) of the definition thereof,
or (ii) the date the Parent Guarantor delivers the Compliance Certificate with
respect to the fiscal quarter of the Parent Guarantor ending June 30, 2021 in
accordance with Section 9.3 of this Agreement demonstrating compliance with the
levels of the Financial Covenants for the testing period ending on June 30,
2021.

 

“Revised Unencumbered Asset Value” means at any time the Unencumbered Asset
Value at such time; provided, that during the Restriction Period, the Operating
Property Value of any Borrowing Base Property included in the determination of
Unencumbered Asset Value at such time shall be determined based on (i) with
respect to any Borrowing Base Property in the Unencumbered Pool as of
December 31, 2019, the Operating Property Value of such Borrowing Base Property
as of December 31, 2019, and (ii) with respect to any Borrowing Base Property
added after December 31, 2019, the Operating Property Value of such Borrowing
Base Property at any time (i.e., in the case of this clause (ii), calculated in
the same manner as set forth in the definition of Unencumbered Asset Value).

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, such
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
Section 2.1, to participate in Letters of Credit pursuant to Section 2.3(i), and
to participate in Swingline Loans pursuant to Section 2.4(e), in an amount up
to, but not exceeding the amount set forth for such Revolving Credit Lender on
Schedule I as such Revolving Credit Lender’s “Revolving Credit Commitment,” or
as set forth in any applicable Assignment and Assumption, or agreement executed
by a Person becoming a Revolving Credit Lender in accordance with Section 2.16,
as the same may be reduced from time to time pursuant to Section 2.12 or
increased or reduced as appropriate to reflect any assignments to or by such
Revolving Credit Lender effected in accordance with Section 13.6 or increased as
appropriate to reflect any increase effected in accordance with Section 2.16.

 



- 51 -

 

 

“Revolving Credit Commitment Percentage” means, as to each Revolving Credit
Lender, the ratio, expressed as a percentage, of (a) the amount of such
Revolving Credit Lender’s Revolving Credit Commitment to (b) the aggregate
amount of the Revolving Credit Commitments of all Revolving Credit Lenders;
provided, however, that if at the time of determination the Revolving Credit
Commitments have been terminated or been reduced to zero, the “Revolving Credit
Commitment Percentage” of each Revolving Credit Lender shall be the ratio of
(i) Revolving Credit Exposure of such Revolving Credit Lender to (ii) the
Revolving Credit Exposure of all Revolving Credit Lenders.

 

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the Outstanding Amount at such time of its Revolving Credit Loans, its
Swingline Exposure and its Letter of Credit Exposure.

 

“Revolving Credit Facility” means, at any time, the aggregate Revolving Credit
Commitments at such time.

 

“Revolving Credit Lenders” means a Lender having a Revolving Credit Commitment,
or if the Revolving Credit Commitments have terminated, holding any Revolving
Credit Loans.

 

“Revolving Credit Loan” means any revolving credit loan made to the Borrower
pursuant to Section 2.1(a), and all such revolving credit loans collectively as
the context requires.

 

“Revolving Credit Maturity Date” means May 18, 2024, as such date may be
extended pursuant to Section 2.13.

 

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made or to be
made by such Revolving Credit Lender, substantially in the form of Exhibit G.

 

“Sanctioned Country” means, at any time, a country, region or territory which
is, or whose government is, the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country, (c) an agency of the
government of a Sanctioned Country, or (d) any Person fifty (50) percent or more
owned or otherwise controlled by any such Person or Persons described in
clause (a) or (b).

 

“Sanctions” means economic or financial sanctions, sectoral sanctions, secondary
sanctions or trade embargoes imposed, administered or enforced from time to time
by the U.S. government (including those administered by OFAC), the European
Union, Her Majesty’s Treasury, or other relevant sanctions authority.

 



- 52 -

 

 

“Seasoned Date” means the first day on which an acquired Hotel Property has been
owned for four (4) full fiscal quarters following the date of acquisition.

 

“Seasoned Property” means (a) each Hotel Property (other than a New Property)
owned in fee simple by, or subject to a ground lease to, the Parent Guarantor or
any of its Subsidiaries or Unconsolidated Affiliates and (b) upon the occurrence
of the Seasoned Date of any New Property, such Hotel Property.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any Property or (to the
extent hereinafter provided) any Equity Interests and, in the case of the Parent
Guarantor, shall include (without duplication) the Parent Guarantor’s Ownership
Share of the Secured Indebtedness of its Unconsolidated Affiliates; provided,
however, that Indebtedness of the type described in clause (g) of the definition
of Indebtedness shall not constitute Secured Indebtedness. Notwithstanding the
foregoing, (a) subject to clause (b) below, Indebtedness that is secured by a
pledge of Equity Interests and not by Property owned by the issuer of such
Equity Interests shall constitute Secured Indebtedness only if such Property
also secures Indebtedness of such issuer and (b) any Indebtedness evidenced or
secured by a Transferred Mortgage shall not constitute “Secured Indebtedness”
for all purposes herein, including Section 10.1(c). For clarity, Indebtedness
hereunder secured by the Covenant Relief Collateral or the Collateral and, to
the extent secured by the Covenant Relief Collateral or the Collateral on a pari
passu or junior basis with the Guaranteed Obligations, Indebtedness under the
Capital One Term Loan Agreement, the Five Year Term Loan Agreement or any other
Pari Passu Debt, shall not constitute Secured Indebtedness.

 

“Secured Parties” means the holders of the Guaranteed Obligations from time to
time and shall include (a) each Lender and each Issuing Bank in respect of its
Loans and Letter of Credit Exposure respectively, (b) the Administrative Agent,
the Issuing Banks and the Lenders in respect of all other present and future
obligations and liabilities of the Parent Guarantor, the Borrower and each
Subsidiary of every type and description arising under or in connection with
this Agreement or any other Loan Document, (c) each Specified Derivatives
Provider, (d) each Indemnified Party, and (e) their respective successors and
(in the case of a Lender, permitted) transferees and assigns.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total existing debts and liabilities (including all contingent liabilities), as
such value and such liabilities are determined in accordance with Sections 101
of the Bankruptcy Code or Sections 1 and 2 of the Uniform Fraudulent Transfer
Act; (b) such Person is able to generally pay its debts or other obligations in
the ordinary course as they mature; and (c) such Person has capital not
unreasonably small to carry on its business and all business in which it
proposes to be engaged.

 



- 53 -

 

 

“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between or among the
Borrower or any Subsidiary of the Borrower and any Specified Derivatives
Provider, and which was not prohibited by any of the Loan Documents when made or
entered into.

 

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower under or in respect of any
Specified Derivatives Contract, whether direct or indirect, absolute or
contingent, due or not due, liquidated or unliquidated, and whether or not
evidenced by any written confirmation.

 

“Specified Derivatives Provider” means (a) any Lender, or any Affiliate of a
Lender or (b) any Person that was a Lender or an Affiliate of a Lender at the
time the Derivatives Contract was entered into, in each case that is party to a
Derivatives Contract.

 

“S&P” means S&P Global Ratings, a Standard & Poor’s Financial Services LLC
business, or any successor.

 

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal.  LIBOR Loans shall be deemed to be subject to such reserve, liquid
asset, fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, and such reserve, liquid asset,
fees or similar requirements shall include those imposed pursuant to Regulation
D of the Board.  The Statutory Reserve Rate shall be adjusted automatically on
and as of the effective date of any change in any reserve, liquid asset or
similar requirement.

 

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company, trust or other entity of which at least a majority of the
Equity Interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors, trustees or other individuals performing
similar functions of such corporation, partnership, limited liability company,
trust or other entity (without regard to the occurrence of any contingency) is
at the time directly or indirectly owned or controlled by such Person or one or
more Subsidiaries of such Person or by such Person and one or more Subsidiaries
of such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP.

 



- 54 -

 

 

“Subsidiary Guarantors” means, other than Subsidiaries released from their
obligations under the Guaranty in accordance with Section 8.14 or Section 8.15,
as applicable, collectively, (i) each Subsidiary that hereafter joins in the
Guaranty by execution of an Accession Agreement (or Guaranty, as the case may
be) pursuant to Section 8.14 and (ii) the Subsidiaries identified in Schedule
1.1 hereto on the Effective Date.

 

“Subsidiary Guaranty and Pledge Documents” means, with respect to any Subsidiary
that is required to become a Subsidiary Guarantor pursuant to Section 8.14 or a
Pledged Subsidiary pursuant to Section 8.14 or Section 8.16, the following
documents: (x)  an Accession Agreement executed by any such Subsidiary
Guarantor, (y) during a Collateral Period, a joinder to the Pledge Agreement (in
the form contemplated thereby) (or if the Pledge Agreement is not then in
effect, the Pledge Agreement) or during the Covenant Relief Pledged Collateral
Period, a joinder to the Covenant Relief Pledge Agreement and the Covenant
Relief Intercreditor Agreement, in each case, executed by the Borrower or any
Subsidiary of the Parent Guarantor that owns any Equity Interests in any such
Pledged Subsidiary and (z) the items with respect to such Subsidiary Guarantor,
the Borrower or Subsidiary, as the case may be, that would have been delivered
under Sections 6.1(a)(iv) through (viii) and (xiv) if such Subsidiary Guarantor
or Subsidiary had been a Subsidiary Guarantor on the Agreement Date (in the case
of Section 6.1(a)(iv), unless waived by the Administrative Agent in its sole
discretion), each in form and substance reasonably satisfactory to the
Administrative Agent.

 

“Super-Majority Lenders” means, as of any date, Lenders having more than
sixty-six and two thirds percent (66-2/3%) of the Total Credit Exposure of all
Lenders; provided that (i) in determining such percentage at any given time, all
then existing Defaulting Lenders will be disregarded and excluded, and the Pro
Rata Shares shall be redetermined, for voting purposes only, to exclude the Pro
Rata Shares of such Defaulting Lenders, and (ii) at all times when two or more
Lenders (excluding Defaulting Lenders) are party to this Agreement, the term
“Super-Majority Lenders” shall in no event mean less than two Lenders. For
purposes of this definition, a Lender shall be deemed to hold a Swingline Loan
or a Letter of Credit Liability to the extent such Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.

 

“Supported QFC” has the meaning given that term in Section 13.23.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swingline Availability” has the meaning given that term in Section 2.4(a).

 

“Swingline Commitment” means each Swingline Lender’s obligation to make
Swingline Loans pursuant to Section 2.4 in an amount up to, but not exceeding
the amount set forth in the first sentence of Section 2.4(a), as such amount may
be reduced from time to time in accordance with the terms hereof.

 



- 55 -

 

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Credit Lender at any time shall be its Revolving Credit Commitment
Percentage of the total Swingline Exposure at such time.

 

“Swingline Lender” means each of Wells Fargo and Bank of America in such
capacity.

 

“Swingline Loan” means a loan made by the applicable Swingline Lender to the
Borrower pursuant to Section 2.4.

 

“Swingline Maturity Date” means the date which is seven (7) Business Days prior
to the Revolving Credit Maturity Date.

 

“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit H, payable to the order of the applicable Swingline Lender in a
principal amount equal to the amount of such Swingline Lender’s Swingline
Commitment as originally in effect and otherwise duly completed.

 

“Swingline Sublimit” has the meaning given that term in Section 2.4(a).

 

“Syndication Agents” means (a) with respect to the Revolving Credit Facility,
Bank of America, Capital One and BBVA USA; (b) with respect to the Tranche A-1
Term Loan Facility, Bank of America; and (c) with respect to the Tranche A-2
Term Loan Facility, PNC Bank, Regions Bank and U.S. Bank.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” means a Tranche A-1 Term Loan, a Tranche A-2 Term Loan or New Term
Loan, as applicable.

 

“Term Loan Facility” means the Tranche A-1 Term Loan Facility, the Tranche A-2
Term Loan Facility or New Term Loan Facility, as applicable.

 

“Term Loan Lender” means a Tranche A-1 Term Loan Lender, a Tranche A-2 Term Loan
Lender or any New Term Loan Lender, as applicable.

 

“Term Loan Maturity Date” means the Tranche A-1 Term Loan Maturity Date or the
Tranche A-2 Term Loan Maturity Date, as applicable.

 

“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing the portion of the applicable Term Loan made by such Term
Loan Lender, substantially in the form of Exhibit I-1 or Exhibit I-2, as
applicable.

 

“Total Asset Value” means, without duplication, the sum of (a) the following
amounts with respect to the following assets owned by Parent Guarantor or any of
its Subsidiaries: (i) the Operating Property Value of all Hotel Properties;
(ii) the amount of all Unrestricted Cash and Cash Equivalents; (iii) the book
value of all Development/Redevelopment Properties, Mortgage Receivables and
Unimproved Land; and (iv) the contract purchase price for all assets under
contract for purchase (to the extent included in Indebtedness); plus (b) the
applicable Ownership Share of any Unconsolidated Affiliate of the Parent
Guarantor of any asset described in clause (a) above. For purposes of
determining Total Asset Value, (u) to the extent the amount of Total Asset Value
attributable to Unimproved Land would exceed 2.5% of Total Asset Value, such
excess shall be excluded, (v) to the extent the amount of Total Asset Value
attributable to Mortgage Receivables would exceed 15% of Total Asset Value, such
excess shall be excluded, (w) to the extent the amount of Total Asset Value
attributable to Unconsolidated Affiliates would exceed 10% of Total Asset Value,
such excess shall be excluded, (x) to the extent the amount of Total Asset Value
attributable to Development/Redevelopment Properties would exceed 10% of Total
Asset Value, such excess shall be excluded, (y) to the extent the amount of
Total Asset Value attributable to Major Renovation Properties would exceed 10%
of Total Asset Value, such excess shall be excluded, and (z) to the extent the
amount of Total Asset Value attributable to assets subject to limitation under
the foregoing clauses (u) through (y) would exceed 35% of Total Asset Value,
such excess shall be excluded. Notwithstanding anything to the contrary
contained herein, during the Restriction Period, for purposes of calculating
Total Asset Value under Sections 11.1(d), (e), (f), (h) and (i) of this
Agreement, the Operating Property Value of any Hotel Property included in the
determination of Total Asset Value at any time shall (i) with respect to any
Hotel Property owned or leased by Parent Guarantor or any of its Subsidiaries on
December 31, 2019, be measured based on the Operating Property Value of such
Hotel Property as of December 31, 2019, and (ii) with respect to any Hotel
Property acquired or leased by Parent Guarantor or any of its Subsidiaries after
December 31, 2019, be measured based on the Operating Property Value of such
Hotel Property at the time of determination.

 



- 56 -

 

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Revolving Credit Commitments, Revolving Credit Exposure, and the aggregate
outstanding portion of any Term Loans held by such Lender at such time.

 

“Tranche” means, with respect to a Term Loan, its character as a Tranche A-1
Term Loan or a Tranche A-2 Term Loan.

 

“Tranche A-1 Term Loan” means a loan made by a Tranche A-1 Term Loan Lender to
the Borrower pursuant to Section 2.2(a) of the Existing Credit Agreement, and
continued under this Agreement, and (if and as applicable) any Additional Term
Loan Advance in respect of the Tranche A-1 Term Loan Facility to be made to the
Borrower by an Additional Term Loan Lender pursuant to Section 2.16(c).

 

“Tranche A-1 Term Loan Facility” means, at any time, the aggregate principal
amount of the Tranche A-1 Term Loans of all Tranche A-1 Term Loan Lenders
outstanding at such time.

 

“Tranche A-1 Term Loan Lender” means a Lender holding a Tranche A-1 Term Loan.

 

“Tranche A-1 Term Loan Maturity Date” means January 25, 2023.

 

“Tranche A-2 Term Loan” means a loan made by a Tranche A-2 Term Loan Lender to
the Borrower pursuant to Section 2.2(a) of the Existing Credit Agreement, and
continued under this Agreement, and (if and as applicable) and any Additional
Term Loan Advance in respect of the Tranche A-2 Term Loan Facility to be made to
the Borrower by an Additional Term Loan Lender pursuant to Section 2.16(c).

 



- 57 -

 

 

“Tranche A-2 Term Loan Facility” means, at any time, the aggregate principal
amount of the Tranche A-2 Term Loans of all Tranche A-2 Term Loan Lenders
outstanding at such time.

 

“Tranche A-2 Term Loan Lender” means a Lender holding a Tranche A-2 Term Loan.

 

“Tranche A-2 Term Loan Maturity Date” means May 18, 2025.

 

“Transferred Mortgage” has the meaning given that term in Section 13.21(a).

 

“Type” with respect to any Loan, refers to whether such Loan is a LIBOR Loan, a
LIBOR Daily Loan or a Base Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

“Unencumbered Adjusted NOI” means, for any period, the aggregate Adjusted NOI of
the Unencumbered Pool.

 

“Unencumbered Asset Value” means at any time the Operating Property Value of the
Unencumbered Pool at such time. For purposes of determining Unencumbered Asset
Value, to the extent the amount of Unencumbered Asset Value attributable to
Borrowing Base Properties subject to a Qualified Ground Lease would exceed 30%
of Unencumbered Asset Value, such excess shall be excluded (provided that any
Qualified Ground Lease that either (i) contains an unconditional end-of-term
purchase option in favor of the lessee for consideration that is, in the
reasonable judgment of the Administrative Agent, de minimis or (ii) provides
that the lessee’s leasehold interest therein automatically becomes a fee-owned
interest at the end of the term shall not be included for purposes of this
limitation). For clarity, the percentage limitation in the preceding sentence
shall operate only to exclude from the calculation of Unencumbered Asset Value
the value of a Borrowing Base Property in excess of such limitation (and shall
not otherwise cause the property to cease to be a Borrowing Base Property).

 



- 58 -

 

 

“Unencumbered Leverage Ratio” means, as of a given date, the ratio, expressed as
a percentage, of (i) (x) Unsecured Indebtedness of the Parent Guarantor and its
Subsidiaries (other than the Excluded FelCor Subsidiaries) on a consolidated
basis minus (y) Unrestricted Cash and Cash Equivalents of the Parent Guarantor
and its Subsidiaries (other than the Excluded FelCor Subsidiaries) in excess of
$25,000,000, to (ii) Unencumbered Asset Value.

 

“Unencumbered Leverage Ratio Increase Period” has the meaning given such term in
Section 10.1(e).

 

“Unencumbered Pool” means, at any time, collectively, those Hotel Properties
that constitute Borrowing Base Properties at such time.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.

 

“Uniform System” means the Uniform System of Accounts for the Lodging Industry,
Tenth Revised Edition 2006, as published by the Education Institute of the
American Hotel & Motel Association, as revised from time to time to the extent
such revision has been or is in the process of being generally implemented
within such Uniform System of Accounts.

 

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.

 

“Unrestricted Cash and Cash Equivalents” means, with respect to any Person, cash
and Cash Equivalents of such Person that are free and clear of all Liens and not
subject to any restrictions on the use thereof to pay Indebtedness and other
obligations of such Person.

 

“Unsecured Indebtedness” means, with respect to a Person, Indebtedness of such
Person that is not Secured Indebtedness; provided, however, that (i) any
Indebtedness that is secured only by a pledge of Equity Interests shall be
deemed to be Unsecured Indebtedness unless the same constitutes Secured
Indebtedness as provided in clause (a) of the last sentence of the definition of
“Secured Indebtedness”; and (ii) Indebtedness of the type described in clause
(g) of the definition of Indebtedness shall not constitute Unsecured
Indebtedness.

 

“Unsecured Indebtedness Subsidiary” means (a) any Subsidiary of the Parent
Guarantor (other than (i) any Excluded Subsidiary that has a payment obligation
(including a Guarantee) in respect of Unsecured Indebtedness solely constituting
any of the following (x) Indebtedness under performance or surety bonds,
(y) Indebtedness of the type described in clause (d) of the definition of
“Indebtedness” and (z) trade debt, in each case incurred in the ordinary course
of business and (ii) an Excluded FelCor Subsidiary) that is a borrower or a
guarantor, or otherwise has a payment obligation in respect of, any Unsecured
Indebtedness and (b) each Excluded FelCor Subsidiary that is a borrower or a
guarantor, or otherwise has a payment obligation in respect of, any Unsecured
Indebtedness of the Parent Guarantor and its Subsidiaries other than Excluded
FelCor Subsidiaries (other than, in each case, (i) obligations arising under the
Loan Documents and (ii) intercompany Indebtedness between or among any of the
Parent Guarantor, the Borrower and their respective Subsidiaries).

 



- 59 -

 

 

“Unsecured Interest Expense” means, for any period of four consecutive fiscal
quarters, the greater of (a) actual Interest Expense on all Unsecured
Indebtedness of the Parent Guarantor and its Subsidiaries (other than the
Excluded FelCor Subsidiaries) on a consolidated basis and (b) an amount equal to
the aggregate of, for each portion of such Unsecured Indebtedness, the product
of (i) the outstanding principal balance of such portion of such Unsecured
Indebtedness and (ii) 6.00%.

 

“U.S. Bank” means U.S. Bank National Association, and its successors and
assigns.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Special Resolution Regimes” has the meaning given that term in
Section 13.23.

 

“U.S. Tax Compliance Certificate” has the meaning given that term in
Section 3.10(g)(ii)(B)(III).

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

 

“Wells Fargo Securities” means Wells Fargo Securities, LLC, and its successors
and assigns.

 

“Wholly-Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

 

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 



- 60 -

 

 

Section 1.2      General; References to New York City Time.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect on the
Agreement Date; provided that, if at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Requisite Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Requisite Lenders);
provided further that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated. References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent not otherwise stated herein or prohibited hereby
and in effect at any given time. Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and plural, and pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, the feminine and the neuter. Unless
explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Parent Guarantor or a Subsidiary of such Subsidiary (including
the Borrower and any Subsidiary of the Borrower) and a reference to an
“Affiliate” means a reference to an Affiliate of the Parent Guarantor (including
any Affiliate of the Borrower). Except as expressly provided otherwise in any
Loan Document, (i) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time and (ii) any
reference to any Person shall be construed to include such Person’s permitted
successors and permitted assigns. Titles and captions of Articles, Sections,
subsections and clauses in this Agreement are for convenience only, and neither
limit nor amplify the provisions of this Agreement. Unless otherwise indicated,
all references to time are references to New York City time. The calculation of
liabilities shall not include any fair value adjustments to the carrying value
of liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 (formerly known as FAS 159,
The Fair Value Option for Financial Assets and Financial Liabilities) or other
FASB standards allowing entities to elect fair value option for financial
liabilities. Therefore, the amount of any Indebtedness shall be the historical
cost basis, which generally is the contractual amount owed adjusted for
amortization or accretion of any premium or discount. Notwithstanding the first
sentence of this Section 1.2, all accounting terms, ratios and calculations
shall be determined without giving effect to Accounting Standard Codification
842 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) (and related interpretations) to the
extent any lease (or similar arrangement conveying the right to use) would be
required to be treated as a capital lease thereunder where such lease (or
similar arrangement) would have been treated as an operating lease under GAAP as
in effect immediately prior to the effectiveness of the Accounting Standards
Codification 842.

 



- 61 -

 

 

Section 1.3      Amendment and Restatement of the Existing Credit Agreement.

 

The parties to this Agreement agree that, upon (i) the execution and delivery by
each of the parties hereto of this Agreement and (ii) satisfaction of the
conditions set forth in Section 6.1, the terms and provisions of the Existing
Credit Agreement shall be and hereby are amended, superseded and restated in
their entirety by the terms and provisions of this Agreement. This Agreement is
not intended to and shall not constitute a novation. All “Loans” made,
“Obligations” incurred and “Letters of Credit” issued under the Existing Credit
Agreement which are outstanding on the Agreement Date shall continue as
Obligations and Letters of Credit under (and shall be governed by the terms of)
this Agreement and the other Loan Documents. Without limiting the foregoing,
upon the effectiveness hereof: (a) all references in the “Loan Documents” (as
defined in the Existing Credit Agreement) to the “Administrative Agent”, the
“Credit Agreement” and the “Loan Documents” shall be deemed to refer to the
Administrative Agent, this Agreement and the Loan Documents, respectively,
(b) all obligations constituting “Obligations” with any Lender or any Affiliate
of any Lender which are outstanding on the Agreement Date shall continue as
Obligations under this Agreement and the other Loan Documents, (c) the
Administrative Agent shall make such reallocations, sales, assignments or other
relevant actions in respect of each Lender’s credit and loan exposure under the
Existing Credit Agreement as are necessary in order that each such Lender’s
outstanding Loans and Revolving Credit Commitments hereunder reflect such
Lender’s pro rata share of the outstanding aggregate Loans and Revolving Credit
Commitments on the Agreement Date, (d) the Borrower hereby agrees to compensate
each Lender for any and all losses, costs and expenses, if any, incurred by such
Lender in connection with the sale and assignment of any LIBOR Loans (including
the “LIBOR Loans” under the Existing Credit Agreement) and such reallocation
described above, in each case on the terms and in the manner set forth in
Section 5.4 hereof, and (e) the “Revolving Credit Loans” and the “Term Loans”,
as applicable, under and as defined in the Existing Credit Agreement of each
applicable Departing Lender shall be repaid in full (provided that any accrued
and unpaid interest and fees thereon shall be paid to such Departing Lender
concurrently with payment of such interest and fees to the other applicable
Lenders), each applicable Departing Lender’s “Revolving Credit Commitment” under
the Existing Credit Agreement shall be terminated and each applicable Departing
Lender shall not be a Lender hereunder.

 

Section 1.4      Rates.

 

Neither Administrative Agent nor any Lender warrants or accepts responsibility
for, and none of the foregoing shall have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBOR”, or any Benchmark Replacement.

 



- 62 -

 

 

Section 1.5      Divisions.

 

For all purposes under the Loan Documents, in connection with any division or
Plan of Division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized and acquired on the first date of
its existence by the holders of its Equity Interests at such time.

 

Section 1.6      Post Covenant Relief Period Termination Date Calculations

 

Notwithstanding anything to the contrary contained herein, immediately following
the Covenant Relief Period Termination Date, each of the Financial Covenants,
and, to the extent applicable, the underlying definitions used in the
calculation of the components of such Financial Covenants, shall be calculated
as follows:

 

Test Date Calculation In respect of the earlier of (i) June 30, 2021 or (ii) the
first test date following the Covenant Relief Period Termination Date Applicable
calculations/results for the one (1) fiscal quarter ending on such test date (or
if such test date does not occur as of the end of a fiscal quarter, the fiscal
quarter most recently ended prior to such test date) multiplied by 4. In respect
of the earlier of (i) September 30, 2021 or (ii) the second test date following
the Covenant Relief Period Termination Date Applicable calculations/results for
the two (2) fiscal quarters ending on such test date (or if such test date does
not occur as of the end of a fiscal quarter, the two (2) fiscal quarters most
recently ended prior to such test date) multiplied by 2. In respect of the
earlier of (i) December 31, 2021 or (ii) the third test date following the
Covenant Relief Period Termination Date Applicable calculations/results for the
three (3) fiscal quarters ending on such test date (or if such test date does
not occur as of the end of a fiscal quarter, the three (3) fiscal quarters most
recently ended prior to such test date) multiplied by 4/3. For each test date
thereafter Applicable calculations/results for the four (4) fiscal quarters
ending on such test date (or if such test date does not occur as of the end of a
fiscal quarter, the four (4) fiscal quarters most recently ended prior to such
test date)

 



- 63 -

 

 

Notwithstanding anything to the contrary contained herein, immediately following
the Restriction Period:

 

(i) “Unencumbered Asset Value” as such term is used in (A) the definition of
“Covenant Relief Excluded Pledge Collateral”, (B) the definition of “Excluded
Pledge Collateral”, (C) the definition of “Maximum Loan Availability”,
(D) clause (g) of the definition of “Permitted Liens”, and (E) the “Guaranty
Requirement” in Section 8.14(a)(ii) of this Agreement; and

 

(ii) “Total Asset Value” as such term is used in (A) the definition of “Material
Acquisition” and (B) Sections 11.1(d), (e), (f), (h) and (i) of this Agreement
shall, in each case, shall be calculated in a similar manner for any applicable
periods as set forth in the table above.

 

Nothing in this Section 1.6 shall be deemed to amend the requirements of
Section 10.1(i).

 

ARTICLE II Credit Facility

 

Section 2.1      Revolving Credit Loans.

 

(a)            Making of Revolving Credit Loans. Subject to the terms and
conditions set forth in this Agreement, including Section 2.15, each Revolving
Credit Lender severally and not jointly agrees to make Revolving Credit Loans
denominated in Dollars to the Borrower during the period from and including the
Effective Date to but excluding the Revolving Credit Maturity Date, in an
aggregate principal amount at any one time outstanding up to, but not exceeding,
such Revolving Credit Lender’s Revolving Credit Commitment. Each borrowing of
Revolving Credit Loans hereunder shall be in an aggregate principal amount of
$2,000,000 and integral multiples of $500,000 in excess of that amount (except
that, subject to Section 2.15, any such borrowing of Revolving Credit Loans may
be in an aggregate amount equal to the sum of (x) the aggregate amount of the
Revolving Credit Commitments of all Revolving Credit Lenders minus (y) the sum
of the aggregate principal balance of all Revolving Credit Loans, Swingline
Loans and the Letter of Credit Liabilities). Within the foregoing limits and
subject to the terms and conditions of this Agreement, the Borrower may borrow,
repay and reborrow Revolving Credit Loans.

 

(b)            Requests for Revolving Credit Loans. Not later than 11:00 a.m. on
the Business Day of a borrowing of Revolving Credit Loans that are Base Rate
Loans or LIBOR Daily Loans, and not later than 1:00 p.m. at least
three (3) Business Days prior to a borrowing of Revolving Credit Loans that are
LIBOR Loans (other than LIBOR Daily Loans), the Borrower shall deliver to the
Administrative Agent a Notice of Borrowing. Each Notice of Borrowing shall
specify the aggregate principal amount of the Revolving Credit Loans to be
borrowed, the date such Revolving Credit Loans are to be borrowed (which must be
a Business Day), the use of the proceeds of such Revolving Credit Loans, the
Type of the requested Revolving Credit Loans, and if such Revolving Credit Loans
are to be LIBOR Loans (other than LIBOR Daily Loans), the initial Interest
Period for such Revolving Credit Loans. Each Notice of Borrowing shall be
irrevocable once given and binding on the Borrower (unless such notice provides
that such request is contingent on the consummation of a transaction, in which
case, such notice shall be revocable to the extent the transaction is not
consummated on the date such borrowing is requested to be made, provided that
the Borrower pays to the Administrative Agent and the Lenders any funding or
“breakage” charges incurred in connection with such Notice of Borrowing in
accordance with Section 5.4 hereof). Prior to delivering a Notice of Borrowing,
the Borrower may (without specifying whether a Revolving Credit Loan will be a
Base Rate Loan or a LIBOR Loan) request that the Administrative Agent provide
the Borrower with the most recent LIBOR available to the Administrative Agent.
The Administrative Agent shall provide such quoted rate to the Borrower on the
date of such request or as soon as possible thereafter.

 



- 64 -

 

 

(c)            Funding of Revolving Credit Loans. Promptly after receipt of a
Notice of Borrowing under the immediately preceding subsection (b), the
Administrative Agent shall notify each Revolving Credit Lender of the proposed
borrowing. Each Revolving Credit Lender shall deposit an amount equal to the
Revolving Credit Loan to be made by such Revolving Credit Lender to the Borrower
with the Administrative Agent at the Principal Office, in immediately available
funds not later than 2:00 p.m. on the date of such proposed Revolving Credit
Loans that are Base Rate Loans or LIBOR Daily Loans, and not later than
10:00 a.m. on the date of such proposed Revolving Credit Loans that are LIBOR
Loans (other than LIBOR Daily Loans). Subject to fulfillment of all applicable
conditions set forth herein, the Administrative Agent shall make available to
the Borrower in the account specified in the Disbursement Instruction Agreement,
not later than 4:00 p.m. on the date of the requested borrowing of Revolving
Credit Loans that are Base Rate Loans or LIBOR Daily Loans and not later than
1:00 p.m. on the date of the requested borrowing of Revolving Credit Loans that
are LIBOR Loans (other than LIBOR Daily Loans), the proceeds of such amounts
received by the Administrative Agent. No Revolving Credit Lender shall be
responsible for the failure of any other Revolving Credit Lender to make a
Revolving Credit Loan or to perform any other obligation to be made or performed
by such other Revolving Credit Lender hereunder, and the failure of any
Revolving Credit Lender to make a Revolving Credit Loan or to perform any other
obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Revolving Credit Lender to make any Revolving Credit
Loan or to perform any other obligation to be made or performed by such other
Lender.

 

(d)            Assumptions Regarding Funding by Revolving Credit Lenders. With
respect to Revolving Credit Loans to be made after the Effective Date, unless
the Administrative Agent shall have been notified by any Revolving Credit Lender
that such Revolving Credit Lender will not make available to the Administrative
Agent a Revolving Credit Loan to be made by such Revolving Credit Lender in
connection with any borrowing, the Administrative Agent may assume that such
Lender will make the proceeds of such Revolving Credit Loan available to the
Administrative Agent in accordance with this Section, and the Administrative
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available to the Borrower the amount of such Revolving Credit Loan to be
provided by such Revolving Credit Lender. In such event, if such Revolving
Credit Lender does not make available to the Administrative Agent the proceeds
of such Revolving Credit Loan, then such Revolving Credit Lender and the
Borrower severally agree to pay to the Administrative Agent on demand the amount
of such Revolving Credit Loan with interest thereon, for each day from and
including the date such Revolving Credit Loan is made available to the Borrower
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Revolving Credit Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by the Borrower, the interest rate applicable to
the Type of Revolving Credit Loan elected by the Borrower in the Notice of
Borrowing. If the Borrower and such Revolving Credit Lender shall pay the amount
of such interest to the Administrative Agent for the same or overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Revolving Credit Lender
pays to the Administrative Agent the amount of such Revolving Credit Loan, the
amount so paid shall constitute such Revolving Credit Lender’s Revolving Credit
Loan included in the borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Revolving Credit Lender
that shall have failed to make available the proceeds of a Revolving Credit Loan
to be made by such Revolving Credit Lender.

 



- 65 -

 

 

Section 2.2      Term Loans.

 

(a)            Making of Term Loans.  Prior to the Effective Date, certain
“Tranche A-1 Term Loans” and “Tranche A-2 Term Loans” were made to the Borrower
under (and as defined in) the Existing Credit Agreement (such outstanding
“Tranche A-1 Term Loans” being hereinafter referred to as the “Existing Tranche
A-1 Term Loans” and such outstanding “Tranche A-2 Term Loans” being hereinafter
referred to as the “Existing Tranche A-2 Term Loans”). Subject to the terms and
conditions set forth in this Agreement, the Borrower and each of the Lenders
agree that on the Effective Date but subject to the satisfaction of the
conditions precedent set forth in Article VI, the Existing Tranche A-1 Term
Loans and the Existing Tranche A-2 Term Loans shall be reevidenced as Tranche
A-1 Term Loans and Tranche A-2 Term Loans under this Agreement. Amounts of any
Term Loan (including any Additional Term Loan Advances or New Term Loans) that
are repaid may not be re-borrowed.

 

(b)            Obligation of Term Loan Lenders. No Term Loan Lender (which for
purposes of this subsection (b) shall include (if and as applicable) each
Additional Term Loan Lender or New Term Loan Lender) shall be responsible for
the failure of any other Term Loan Lender to advance its portion of the
applicable Term Loan (which, for purposes of this subsection (b) shall include
(if and as applicable) each Additional Term Loan Advance, and each New Term
Loan) or to perform any other obligation to be made or performed by such other
Term Loan Lender hereunder, and the failure of any Term Loan Lender to advance
its portion of the applicable Term Loan or to perform any other obligation to be
made or performed by it hereunder shall not relieve the obligation of any other
Term Loan Lender to advance its portion of such Term Loan or to perform any
other obligation to be made or performed by such other Lender.

 

Section 2.3      Letters of Credit.

 

(a)            Letters of Credit. Subject to the terms and conditions of this
Agreement, including, without limitation, Section 2.15 and Section 3.9(c), each
Issuing Bank, on behalf of the Revolving Credit Lenders, agrees to issue for the
account of the Borrower during the period from and including the Effective Date
to, but excluding, the date thirty (30) days prior to the Revolving Credit
Maturity Date, one or more standby letters of credit (each a “Letter of Credit”)
denominated in Dollars up to the maximum aggregate Letter of Credit Liabilities
at any one time outstanding not to exceed $30,000,000, as such amount may be
reduced from time to time in accordance with the terms hereof (the “L/C
Commitment Amount”); provided that, unless such Issuing Bank shall otherwise
consent thereto, no Issuing Bank shall be obligated to issue Letters of Credit
hereunder having a maximum aggregate Stated Amount in excess of the lesser of
(i) such Issuing Bank’s pro rata share of the L/C Commitment Amount (which
amount is $15,000,000 for each Issuing Bank as of the Effective Date) at any one
time outstanding and (ii) (A) the Revolving Credit Commitment of such Issuing
Bank in its capacity as a Revolving Credit Lender, minus (B) the sum of (x) the
Stated Amount of any Letter of Credit issued by such Issuing Bank, plus (y) such
Issuing Bank’s participation interest under this Section 2.3 in each Letter of
Credit issued by any other Issuing Bank, minus (C) the sum of (x) all
outstanding Swingline Loans made by such Issuing Bank in its capacity as a
Swingline Lender, if applicable, plus (y) if such Issuing Bank is not a
Swingline Lender, its participation interest under this Section 2.3 in all
outstanding Swingline Loans.

 



- 66 -

 

 

(b)            Terms of Letters of Credit. At the time of issuance, the form,
terms and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the applicable Issuing Bank in
accordance with its customary standards therefor. Notwithstanding the foregoing,
in no event may (i) the expiration date of any Letter of Credit extend beyond
not more than one (1) year beyond the Revolving Credit Maturity Date, or
(ii) any Letter of Credit have an initial duration in excess of one year;
provided, however, a Letter of Credit may contain a provision providing for the
automatic extension of the expiration date in the absence of a notice of
non-renewal from the applicable Issuing Bank but in no event shall any such
provision permit the extension of the expiration date of such Letter of Credit
beyond the date that is not more than one (1) year beyond the Revolving Credit
Maturity Date, provided, further, however, that in the case of any Letter of
Credit that, either when initially issued or when renewed, has an expiration
date beyond the Revolving Credit Maturity Date, the Borrower shall be obligated
to Cash Collateralize such Letter of Credit in accordance with Section 2.14(a).
The initial Stated Amount of each Letter of Credit shall be at least $100,000
(or such lesser amount as may be reasonably acceptable to the Administrative
Agent and the applicable Issuing Bank).

 

(c)            Requests for Issuance of Letters of Credit. The Borrower shall
give the applicable Issuing Bank and the Administrative Agent written notice at
least five (5) Business Days (or such shorter period as may be reasonably
acceptable to the Administrative Agent and such Issuing Bank) prior to the
requested date of issuance of a Letter of Credit, such notice to describe in
reasonable detail the proposed terms of such Letter of Credit and the nature of
the transactions or obligations proposed to be supported by such Letter of
Credit, and in any event shall set forth with respect to such Letter of Credit
the proposed (i) initial Stated Amount, (ii) beneficiary, and (iii) expiration
date. The Borrower shall also execute and deliver such customary applications
and agreements for standby letters of credit, and other forms as requested from
time to time by such Issuing Bank. Provided the Borrower has given the notice
prescribed by the first sentence of this subsection and delivered such
applications and agreements referred to in the preceding sentence, subject to
the other terms and conditions of this Agreement, including the satisfaction of
any applicable conditions precedent set forth in Section 6.2, such Issuing Bank
shall issue the requested Letter of Credit on the requested date of issuance for
the benefit of the stipulated beneficiary but in no event prior to the date five
(5) Business Days (or such shorter period as may be reasonably acceptable to the
Administrative Agent and such Issuing Bank) following the date after which such
Issuing Bank has received all of the items required to be delivered to it under
this subsection. No Issuing Bank shall at any time be obligated to issue any
Letter of Credit if such issuance would conflict with, or cause such Issuing
Bank, Administrative Agent or any Lender to exceed any limits imposed by, any
Applicable Law. References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any outstanding Letters of Credit, unless the context otherwise requires. Upon
the written request of the Borrower, the applicable Issuing Bank shall promptly
deliver to the Borrower a copy of (i) any Letter of Credit proposed to be issued
hereunder prior to the issuance thereof and (ii) each issued Letter of Credit
after the date of issuance thereof. To the extent any term of a Letter of Credit
Document (excluding any certificate or other document presented by a beneficiary
in connection with a drawing under such Letter of Credit) is inconsistent with
the terms and provisions of any Loan Document, the terms and provisions of such
Loan Document shall control. The Borrower shall examine the copy of any Letter
of Credit or any amendment to a Letter of Credit that is delivered to it by the
applicable Issuing Bank and, in the event of any claim of noncompliance with the
Borrower’s instructions or other irregularity, the Borrower will promptly (but
in any event, within five (5) Business Days after the later of (x) receipt by
the beneficiary of such Letter of Credit of the original of, or amendment to,
such Letter of Credit, as applicable and (y) receipt by the Borrower of a copy
of such Letter of Credit or amendment, as applicable) notify such Issuing Bank.
The Borrower shall be conclusively deemed to have waived any such claim against
the applicable Issuing Bank and its correspondents unless such notice is given
as aforesaid.

 



- 67 -

 

 

(d)            Reimbursement Obligations. Upon receipt by the applicable Issuing
Bank from the beneficiary of a Letter of Credit of any demand for payment under
such Letter of Credit (a “Drawing”) and such Issuing Bank’s determination that
such demand for payment complies with the requirements of such Letter of Credit,
such Issuing Bank shall promptly notify the Borrower and the Administrative
Agent of the amount to be paid by such Issuing Bank as a result of such Drawing
and the date on which payment is to be made by such Issuing Bank to such
beneficiary in respect of such Drawing; provided, however, that such Issuing
Bank’s failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse (either with the proceeds of a Base Rate Loan as provided for in
subsection (e) below or with funds from other sources) such Issuing Bank for the
amount of each Drawing at or prior to the date on which payment is to be made by
such Issuing Bank to the beneficiary thereunder, without presentment, demand,
protest or other formalities of any kind (other than the notice provided for in
the first sentence of this subsection (d).

 

(e)            Manner of Reimbursement. Unless the Borrower shall notify the
applicable Issuing Bank and the Administrative Agent on the day that such
Issuing Bank provides notice of the Drawing on the Letter of Credit as provided
in subsection (d) above that the Borrower intends to reimburse such Issuing Bank
for such Drawing from other sources or funds, the Borrower shall be deemed to
have timely given a Notice of Borrowing to the Administrative Agent requesting
that the Revolving Credit Lenders make a Base Rate Loan in the amount of
(a) such Drawing and (b) any amounts referred to in Section 3.5(c) incurred by
such Issuing Bank in connection with such payment, and the Revolving Credit
Lenders shall make a Base Rate Loan in such amount in accordance with subsection
(j) below, the proceeds of which shall be applied to reimburse such Issuing Bank
for the amount of such Drawing and costs and expenses.

 

(f)            Effect of Letters of Credit on Revolving Credit Commitments. Upon
the issuance by any Issuing Bank of any Letter of Credit and until such Letter
of Credit shall have expired or been cancelled, the Revolving Credit Commitment
of each Revolving Credit Lender shall be deemed to be utilized for all purposes
of this Agreement in an amount equal to the product of (i) such Revolving Credit
Lender’s Revolving Credit Commitment Percentage and (ii) the sum of (A) the
Stated Amount of such Letter of Credit plus (B) any related Reimbursement
Obligations then outstanding.

 



- 68 -

 

 

(g)            Each Issuing Bank’s Duties Regarding Letters of Credit;
Unconditional Nature of Reimbursement Obligations. In examining documents
presented in connection with drawings under Letters of Credit and making
payments under such Letters of Credit against such documents, the applicable
Issuing Bank shall only be required to use the same standard of care as it uses
in connection with examining documents presented in connection with drawings
under letters of credit in which it has not sold participations and making
payments under such letters of credit. The Borrower assumes all risks of the
acts and omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, none of any Issuing Bank, Administrative Agent or any of the
Lenders shall be responsible for, and the Borrower’s obligations in respect of
Letters of Credit shall not be affected in any manner by, (i) the form,
validity, sufficiency, accuracy, genuineness or legal effects of any document
submitted by any party in connection with the application for and issuance of or
any drawing honored under any Letter of Credit even if such document should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit, or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of the beneficiary of any Letter of Credit to comply fully with conditions
required in order to draw upon such Letter of Credit; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, facsimile, electronic mail, telecopy or otherwise, whether or not they be
in cipher; (v) errors in interpretation of technical terms; (vi) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any Letter of Credit, or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any Letter of Credit, or of the proceeds of
any drawing under any Letter of Credit; or (viii) any consequences arising from
causes beyond the control of the Issuing Banks, the Administrative Agent or the
Revolving Credit Lenders. None of the above shall affect, impair or prevent the
vesting of any of the Issuing Banks’ or the Administrative Agent’s rights or
powers hereunder. Any action taken or omitted to be taken by any Issuing Bank
under or in connection with any Letter of Credit, if taken or omitted in the
absence of gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final non-appealable judgment), shall not create
against such Issuing Bank any liability to the Borrower, the Administrative
Agent or any Lender. In this connection, the obligation of the Borrower to
reimburse the applicable Issuing Bank for any Drawing made under any Letter of
Credit, and to repay any Revolving Credit Loan made pursuant to the second
sentence of subsection (d) above, shall be absolute, unconditional and
irrevocable and shall be paid strictly in accordance with the terms of this
Agreement and any other applicable Letter of Credit Document under all
circumstances whatsoever, including, without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against any Issuing Bank, the Administrative
Agent or any Lender, any beneficiary of a Letter of Credit or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or in the Letter of Credit Documents or any unrelated transaction; (D) any
breach of contract or dispute between the Borrower, any Issuing Bank, the
Administrative Agent, any Lender or any other Person; (E) any demand, statement
or any other document presented under a Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein or
made in connection therewith being untrue or inaccurate in any respect
whatsoever; (F) any non-application or misapplication by the beneficiary of a
Letter of Credit or of the proceeds of any drawing under such Letter of Credit;
(G) payment by any Issuing Bank under any Letter of Credit against presentation
of a draft or certificate which does not strictly comply with the terms of such
Letter of Credit; and (H) any other act, omission to act, delay or circumstance
whatsoever that might, but for the provisions of this Section, constitute a
legal or equitable defense to or discharge of, or provide a right of setoff
against, the Borrower’s Reimbursement Obligations. Notwithstanding anything to
the contrary contained in this Section or Section 13.10, but not in limitation
of the Borrower’s unconditional obligation to reimburse the applicable Issuing
Bank for any drawing made under a Letter of Credit as provided in this
Section and to repay any Revolving Credit Loan made pursuant to the second
sentence of subsection (d) above, the Borrower shall have no obligation to
indemnify the Administrative Agent, any Issuing Bank or any Revolving Credit
Lender in respect of any liability incurred by the Administrative Agent, such
Issuing Bank or such Revolving Credit Lender to the extent arising out of the
gross negligence or willful misconduct of the Administrative Agent, such Issuing
Bank or such Revolving Credit Lender (as the case may be) in respect of a Letter
of Credit as determined by a court of competent jurisdiction in a final,
non-appealable judgment. Nothing in this Section shall affect any rights the
Borrower may have with respect to the gross negligence or willful misconduct of
the Administrative Agent, any Issuing Bank or any Revolving Credit Lender with
respect to any Letter of Credit.

 



- 69 -

 

 

(h)            Amendments, Etc. The issuance by the applicable Issuing Bank of
any amendment, supplement or other modification to any Letter of Credit shall be
subject to the same conditions applicable under this Agreement to the issuance
of new Letters of Credit (including, without limitation, that the request
therefor be made through such Issuing Bank), and no such amendment, supplement
or other modification shall be issued unless either (i) the respective Letter of
Credit affected thereby would have complied with such conditions had it
originally been issued hereunder in such amended, supplemented or modified form
or (ii) the Administrative Agent and Requisite Revolving Credit Lenders shall
have consented thereto. In connection with any such amendment, supplement or
other modification, the Borrower shall pay the fees, if any, payable under the
last sentence of Section 3.5(c).

 

(i)            Revolving Credit Lenders’ Participation in Letters of Credit.
Immediately upon the issuance by any Issuing Bank of any Letter of Credit each
Revolving Credit Lender shall be deemed to have absolutely, irrevocably and
unconditionally purchased and received from such Issuing Bank, without recourse
or warranty, an undivided interest and participation to the extent of such
Revolving Credit Lender’s Revolving Credit Commitment Percentage of the
liability of such Issuing Bank with respect to such Letter of Credit and each
Revolving Credit Lender thereby shall absolutely, unconditionally and
irrevocably assume, as primary obligor and not as surety, and shall be
unconditionally obligated to such Issuing Bank to pay and discharge when due,
such Revolving Credit Lender’s Revolving Credit Commitment Percentage of such
Issuing Bank’s liability under such Letter of Credit for which such Issuing Bank
is not reimbursed in full by the Borrower through a Base Rate Loan or otherwise
in accordance with the terms of this Agreement. In addition, upon the making of
each payment by a Revolving Credit Lender to the Administrative Agent for the
account of any Issuing Bank in respect of any Letter of Credit pursuant to the
immediately following subsection (j), such Revolving Credit Lender shall,
automatically and without any further action on the part of such Issuing Bank,
Administrative Agent or such Revolving Credit Lender, acquire (i) a
participation in an amount equal to such payment in the Reimbursement Obligation
owing to such Issuing Bank by the Borrower in respect of such Letter of Credit
and (ii) a participation in a percentage equal to such Revolving Credit Lender’s
Revolving Credit Commitment Percentage in any interest or other amounts payable
by the Borrower in respect of such Reimbursement Obligation (other than the Fees
payable to such Issuing Bank pursuant to the last two sentences of
Section 3.5(c)). Upon receipt by the applicable Issuing Bank of any payment in
respect of any Reimbursement Obligation, such Issuing Bank shall promptly pay to
each Revolving Credit Lender that has acquired a participation therein under the
second sentence of this subsection (i), such Revolving Credit Lender’s Revolving
Credit Commitment Percentage of such payment.

 



- 70 -

 

 

(j)            Payment Obligation of Revolving Credit Lenders. Each Revolving
Credit Lender severally agrees to pay to the Administrative Agent, for the
account of the applicable Issuing Bank, on demand or upon notice in accordance
with subsection (e) above, in immediately available funds in Dollars the amount
of such Revolving Credit Lender’s Revolving Credit Commitment Percentage of each
Drawing paid by such Issuing Bank under each Letter of Credit to the extent such
amount is not reimbursed by the Borrower pursuant to subsection (d); provided,
however, that in respect of any Drawing under any Letter of Credit, the maximum
amount that any Revolving Credit Lender shall be required to fund, whether as a
Base Rate Loan or as a participation, shall not exceed such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of such Drawing. If the notice
referenced in the second sentence of subsection (e) above is received by a
Revolving Credit Lender not later than 11:00 a.m., then such Revolving Credit
Lender shall make such payment available to the Administrative Agent not later
than 2:00 p.m. on the date of demand therefor; otherwise, such payment shall be
made available to the Administrative Agent not later than 1:00 p.m. on the next
succeeding Business Day. Each Revolving Credit Lender’s obligation to make such
payments to the Administrative Agent under this subsection, whether as a Base
Rate Loan or as a participation, and the Administrative Agent’s right to receive
the same for the account of the applicable Issuing Bank, shall be absolute,
irrevocable and unconditional and shall not be affected in any way by any
circumstance whatsoever, including, without limitation, (i) the failure of any
other Revolving Credit Lender to make its payment under this subsection,
(ii) the financial condition of the Borrower, any other Loan Party or any
Non-Loan Party BB Property Subsidiary, (iii) the existence of any Default or
Event of Default, including any Event of Default described in Section 11.1(e) or
(f), or (iv) the termination of the Revolving Credit Commitments. Each such
payment to the Administrative Agent for the account of such Issuing Bank shall
be made without any offset, abatement, withholding or deduction whatsoever.

 

(k)            Information to Revolving Credit Lenders. Promptly following any
change in Letters of Credit outstanding, the applicable Issuing Bank shall
deliver to the Administrative Agent, which shall promptly deliver the same to
each Revolving Credit Lender and the Borrower, a notice describing the aggregate
amount of all Letters of Credit outstanding at such time. Upon the request of
any Revolving Credit Lender from time to time, such Issuing Bank shall deliver
any other information reasonably requested by such Lender with respect to each
Letter of Credit then outstanding. Other than as set forth in this subsection,
no Issuing Bank shall have any duty to notify the Lenders regarding the issuance
or other matters regarding Letters of Credit issued hereunder. The failure of
any Issuing Bank to perform its requirements under this subsection shall not
relieve any Revolving Credit Lender from its obligations under the immediately
preceding subsection (j).

 



- 71 -

 

 

Section 2.4      Swingline Loans.

 

(a)            Swingline Loans. Subject to the terms and conditions hereof,
including, without limitation, Sections 2.15 and 3.9(c), each Swingline Lender
severally and not jointly agrees to make Swingline Loans to the Borrower, during
the period from the Effective Date to but excluding the Swingline Maturity Date,
in an aggregate principal amount at any one time outstanding up to, but not
exceeding, $40,000,000 (the “Swingline Sublimit”), as such amount may be reduced
from time to time in accordance with the terms hereof; provided that no
Swingline Lender shall be obligated to make Swingline Loans in an aggregate
outstanding principal amount in excess of the lesser of (i) one-half of the
Swingline Sublimit and (ii) an amount equal to (x) the Revolving Credit
Commitment of such Swingline Lender in its capacity as a Revolving Credit Lender
hereunder, minus (y) the aggregate outstanding principal amount of Revolving
Credit Loans made by such Swingline Lender in its capacity as a Revolving Credit
Lender hereunder and such Revolving Credit Lender’s participation interest under
Section 2.3 in all Letters of Credit hereunder (such lesser amount being such
Swingline Lender’s “Swingline Availability”). If at any time the aggregate
Outstanding Amounts of the Swingline Loans exceeds the aggregate Swingline
Commitments in effect at such time or the aggregate principal amount of
Swingline Loans made by any Swingline Lender shall exceed such Swingline
Lender’s Swingline Availability, the Borrower shall immediately pay the
Administrative Agent for the account of the applicable Swingline Lender the
amount of such excess. Subject to the terms and conditions of this Agreement,
the Borrower may borrow, repay and reborrow Swingline Loans hereunder.

 

(b)            Procedure for Borrowing Swingline Loans. The Borrower shall give
the Administrative Agent and the applicable Swingline Lender notice pursuant to
a Notice of Swingline Borrowing or telephonic notice of each borrowing of a
Swingline Loan. Each Notice of Swingline Borrowing shall be delivered to such
Swingline Lender and the Administrative Agent no later than 12:00 p.m. on the
proposed date of such borrowing. Any telephonic notice shall include all
information to be specified in a written Notice of Swingline Borrowing and shall
be promptly confirmed in writing by the Borrower pursuant to a Notice of
Swingline Borrowing sent to such Swingline Lender and the Administrative Agent
by telecopy, electronic mail or other similar form of communication on the same
day of the giving of such telephonic notice. Not later than 1:00 p.m. on the
date of the requested Swingline Loan, the applicable Swingline Lender will make
the proceeds of such Swingline Loan available to the Administrative Agent at its
Principal Office in Dollars in immediately available funds, for the account of
the Borrower. The Administrative Agent shall, subject to satisfaction of the
applicable conditions set forth in Section 6.2 for such borrowing, make the
amount so received available to the Borrower on such date by depositing the same
in Dollars in immediately available funds, in an account of the Borrower
designated by the Borrower in the Disbursement Instruction Agreement.

 



- 72 -

 

 

 

(c)            Interest. Swingline Loans shall bear interest at a per annum rate
equal to the Base Rate as in effect from time to time plus the Applicable Margin
for Revolving Loans that are Base Rate Loans or at such other rate or rates as
the Borrower and the applicable Swingline Lender may agree from time to time in
writing. Interest on Swingline Loans is solely for the account of the applicable
Swingline Lender (except to the extent a Revolving Credit Lender acquires a
participating interest in a Swingline Loan pursuant to the immediately following
subsection (e)). All accrued and unpaid interest on Swingline Loans shall be
payable on the dates and in the manner provided in Section 2.5 with respect to
interest on Base Rate Loans (except as the applicable Swingline Lender and the
Borrower may otherwise agree in writing in connection with any particular
Swingline Loan made by such Swingline Lender).

 

(d)            Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the
minimum amount of $1,000,000 and integral multiples of $500,000 in excess
thereof, or such other minimum amounts agreed to by the applicable Swingline
Lender and the Borrower. Any voluntary prepayment of a Swingline Loan must be in
integral multiples of $500,000 or the aggregate principal amount of all
outstanding Swingline Loans (or such other minimum amounts upon which the
applicable Swingline Lender and the Borrower may agree) and, in connection with
any such prepayment, the Borrower must give such Swingline Lender and the
Administrative Agent prior written notice thereof not later than one
(1) Business Day prior to such prepayment and not later than three (3) Business
Days following the advance of such Swingline Loan. The Swingline Loans owing to
a Swingline Lender shall, in addition to this Agreement, be evidenced by a
Swingline Note in favor of such Swingline Lender.

 



- 73 -

 

 

(e)            Repayment and Participations of Swingline Loans. The Borrower
agrees to repay each Swingline Loan within five (5) Business Days after the date
such Swingline Loan was made (or, if earlier, the date on which any Revolving
Credit Loan shall be made following the date such Swingline Loan shall be made);
provided, that the proceeds of a Swingline Loan may not be used to pay a
Swingline Loan. Any Swingline Lender making demand for repayment of a Swingline
Loan made by such Swingline Lender shall notify the Administrative Agent of such
demand on the date such demand is made. Notwithstanding the foregoing, the
Borrower shall repay the entire outstanding principal amount of, and all accrued
but unpaid interest on, the Swingline Loans on the Swingline Maturity Date.
Unless the Borrower has repaid a Swingline Loan within three (3) Business Days
of the date on which such Swingline Loan was advanced, the Borrower hereby
irrevocably directs the applicable Swingline Lender (for and on behalf of the
Borrower), and each such Swingline Lender hereby agrees, to request on such
third (3rd) Business Day (or the following Business Day) a borrowing of Base
Rate Loans from the Revolving Credit Lenders in an amount equal to the principal
balance of such Swingline Loan. The amount limitations contained in the second
sentence of Section 2.1(a) shall not apply to any borrowing of Base Rate Loans
made pursuant to this subsection. Such Swingline Lender shall give notice to the
Administrative Agent of any such borrowing of Base Rate Loans not later than
11:00 a.m. at least one (1) Business Day prior to the proposed date of such
borrowing. Not later than 11:00 a.m. on the proposed date of such borrowing,
each Revolving Credit Lender will make available to the Administrative Agent at
the Principal Office for the account of such Swingline Lender, in immediately
available funds, the proceeds of the Base Rate Loan to be made by such Revolving
Credit Lender. The Administrative Agent shall pay the proceeds of such Base Rate
Loans to such Swingline Lender, which shall apply such proceeds to repay such
Swingline Loan. If the Revolving Credit Lenders are prohibited from making Loans
required to be made under this subsection for any reason whatsoever, including,
without limitation, the occurrence of any of the Defaults or Events of Default
described in Sections 11.1(e) or (f), each Revolving Credit Lender shall
purchase from the applicable Swingline Lender, without recourse or warranty, an
undivided interest and participation to the extent of such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of such Swingline Loan, by
directly purchasing a participation in such Swingline Loan in such amount and
paying the proceeds thereof to the Administrative Agent for the account of such
Swingline Lender in Dollars and in immediately available funds. A Revolving
Credit Lender’s obligation to purchase such a participation in a Swingline Loan
shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, (i) any claim of setoff,
counterclaim, recoupment, defense or other right which such Revolving Credit
Lender or any other Person may have or claim against the Administrative Agent,
any Swingline Lender or any other Person whatsoever, (ii) the occurrence or
continuation of a Default or Event of Default (including, without limitation,
any of the Defaults or Events of Default described in Sections 11.1(e) or (f)),
or the termination of any Revolving Credit Lender’s Revolving Credit Commitment,
(iii) the existence (or alleged existence) of an event or condition which has
had or could have a Material Adverse Effect, (iv) any breach of any Loan
Document by the Administrative Agent, any Lender, the Borrower or any other Loan
Party, or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If such amount is not in fact made
available to such Swingline Lender by any Revolving Credit Lender, such
Swingline Lender shall be entitled to recover such amount on demand from such
Revolving Credit Lender, together with accrued interest thereon for each day
from the date of demand thereof, at the Federal Funds Rate. If such Revolving
Credit Lender does not pay such amount forthwith upon such Swingline Lender’s
demand therefor, and until such time as such Revolving Credit Lender makes the
required payment, such Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of such unpaid participation
obligation for all purposes of the Loan Documents (other than those provisions
requiring the other Revolving Credit Lenders to purchase a participation
therein). Further, such Revolving Credit Lender shall be deemed to have assigned
any and all payments made of principal and interest on its Revolving Credit
Loans, and any other amounts due it hereunder, to such Swingline Lender to fund
Swingline Loans in the amount of the participation in Swingline Loans that such
Revolving Credit Lender failed to purchase pursuant to this Section until such
amount has been purchased (as a result of such assignment or otherwise).

 

Section 2.5      Rates and Payment of Interest on Loans.

 

(a)            Rates. The Borrower promises to pay to the Administrative Agent
for the account of each Lender interest on the unpaid principal amount of each
Loan made by such Lender for the period from and including the date of the
making of such Loan to but excluding the date such Loan shall be paid in full,
at the following per annum rates:

 

(i)            during such periods as such Loan is a Base Rate Loan, at the Base
Rate (as in effect from time to time), plus the Applicable Margin for Base Rate
Loans;

 

(ii)          during such periods as such Loan is a LIBOR Loan (other than a
LIBOR Daily Loan), at LIBOR for such Loan for the Interest Period therefor, plus
the Applicable Margin for LIBOR Loans, and

 



- 74 -

 

 

(iii)        during such periods as such Loan is a LIBOR Daily Loan, at the
LIBOR Market Index Rate, plus the Applicable Margin for LIBOR Loans.

 

Notwithstanding the foregoing, (a) automatically upon any Event of Default under
Section 11.1(a), (e) or (f), or (b) at the option of the Requisite Lenders (upon
notice to the Borrower) while any other Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender and each
Issuing Bank, as the case may be, interest at the Post-Default Rate on the
outstanding principal amount of any Loan made by such Lender, on all
Reimbursement Obligations and on any other amount payable by the Borrower
hereunder or under the Notes held by such Lender to or for the account of such
Lender or Issuing Bank (including, without limitation, accrued but unpaid
interest to the extent permitted under Applicable Law).

 

(b)            Payment of Interest. All accrued and unpaid interest on the
outstanding principal amount of each Loan shall be payable (i) monthly in
arrears on the first day of each month, commencing with the first full calendar
month occurring after the Effective Date and (ii) on any date on which the
principal balance of such Loan is due and payable in full (whether at maturity,
due to acceleration or otherwise). Interest payable at the Post-Default Rate
shall be payable from time to time on demand. All determinations by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding on the Lenders and the Borrower for all purposes, absent manifest error.

 

(c)          Borrower Information Used to Determine Applicable Interest Rates.
The parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”). If it
is subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including, without limitation, because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Administrative Agent, and if the applicable interest rate or fees calculated for
any period were lower than they should have been had the correct information
been timely provided, then such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information. The
Administrative Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Administrative Agent, for
the account of each Lender, within ten (10) Business Days of receipt of such
written notice. Any recalculation of interest or fees required by this provision
shall survive the termination of this Agreement, and this provision shall not in
any way limit any of the Administrative Agent’s, any Issuing Bank’s, or any
Lender’s other rights under this Agreement.

 

(d)            Benchmark Replacement. Notwithstanding anything to the contrary
set forth in this Agreement or any of the other Loan Documents, LIBOR and any
Benchmark Replacement shall be subject to replacement in accordance with the
terms and conditions of Exhibit M.

 



- 75 -

 

 

Section 2.6      Number of Interest Periods.

 

There may be no more than (a) seven (7) different Interest Periods for Revolving
Credit Loans that are LIBOR Loans outstanding at the same time during any time
when no Revolving Credit Loans that are LIBOR Daily Loans are outstanding (or
six (6) different Interest Periods during any time when a LIBOR Daily Loan which
is a Revolving Credit Loan is outstanding) or (b) four (4) different Interest
Periods with respect to each Term Loan for the LIBOR Loans comprising such Term
Loan outstanding at the same time during any time when there are no LIBOR Daily
Loans comprising such Term Loan that are outstanding (or three (3) different
Interest Periods during any time when there is a LIBOR Daily Loan comprising
such Term Loan that is outstanding).

 

Section 2.7      Repayment of Loans.

 

(a)            Revolving Credit Loans. The Borrower shall repay the entire
outstanding principal amount of, and all accrued but unpaid interest on, the
Revolving Credit Loans on the Revolving Credit Maturity Date (or such earlier
date on which the Revolving Credit Commitments are terminated in full in
accordance with this Agreement).

 

(b)           Term Loans. The Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, each Term Loan on
the applicable Term Loan Maturity Date (or such earlier date on which such Term
Loan becomes due or is declared due in accordance with this Agreement).

 

Section 2.8      Prepayments.

 

(a)            Optional. Subject to Section 5.4, the Borrower may prepay any
Loan in full or in part at any time without premium or penalty. The Borrower
shall give the Administrative Agent written notice at least two (2) Business
Days prior to the prepayment of any LIBOR Loan or one (1) Business Day prior to
the prepayment of any Base Rate Loan. Each voluntary partial prepayment of Loans
shall be in an aggregate minimum amount of $1,000,000 and integral multiples of
$100,000 in excess thereof. Notwithstanding anything to the contrary in this
Agreement, a notice of prepayment delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or the
successful closing of a disposition or acquisition or other event, in which case
such notice may be revoked by the Borrower if such condition is not satisfied,
provided that the Borrower pays to the Administrative Agent and the Lenders any
“breakage” charges incurred in connection with such notice in accordance with
Section 5.4 hereof.

 

(b)            Mandatory.

 

(i)            Revolving Credit Commitment Overadvance. If at any time the
aggregate Outstanding Amount of all Revolving Credit Loans and Swingline Loans,
together with the aggregate amount of all Letter of Credit Liabilities, exceeds
the aggregate amount of the Revolving Credit Commitments, the Borrower shall
immediately upon demand pay to the Administrative Agent for the account of the
Revolving Credit Lenders then holding Revolving Credit Commitments (or if the
Revolving Credit Commitments have been terminated, then holding outstanding
Revolving Credit Loans, Swingline Loans and/or Letter of Credit Liabilities),
the amount of such excess. All payments under this subsection (b)(i) shall be
applied in accordance with Section 11.5(a).

 



- 76 -

 

 

(ii)            Maximum Loan Availability Overadvance. If at any time the
Outstanding Amount of all Loans, together with the aggregate amount of all
Letter of Credit Liabilities, exceeds the Maximum Loan Availability, the
Borrower shall within five (5) Business Days of the Borrower obtaining knowledge
of the occurrence of any such excess, deliver to the Administrative Agent for
prompt distribution to each Lender a written plan to eliminate such excess. If
such excess is not eliminated within fifteen (15) days of the Borrower obtaining
knowledge of the occurrence thereof, then (unless otherwise approved by the
Requisite Lenders) the entire Outstanding Amount of all Loans, together with all
accrued interest thereon, and an amount equal to all Letter of Credit
Liabilities for deposit into the Letter of Credit Collateral Account, shall be
immediately due and payable in full. All payments under this
subsection (b)(ii) shall be applied in accordance with Section 11.5(b).

 

(iii)         Collateral Trigger Prepayments. During a Prepayment Period, the
Borrower shall prepay the Outstanding Amount of Loans and/or the aggregate
outstanding principal amount under any Pari Passu Debt (payable upon the
aggregate amount of proceeds exceeding $1,000,000), in an amount equal to 100%
of:

 

(A)            the Net Proceeds received by the Parent Guarantor, the Borrower
and their Subsidiaries (other than the Excluded FelCor Subsidiaries) with
respect to asset sales consummated during such Prepayment Period and not
reinvested in the Unencumbered Pool (including the acquisition of a Property to
be included in the Unencumbered Pool) within six (6) months after the receipt of
such Net Proceeds (such six-month period with respect to such Net Proceeds as it
may be extended pursuant to the immediately following proviso, a “Reinvestment
Period”) (but excluding from the mandatory prepayment requirements in this
clause (A) up to $100,000,000 in Net Proceeds received as a result of one or
more such asset sales in the aggregate during such Prepayment Period); provided,
that, if, as of the third (3rd) Business Day following the end of such six-month
period, the Borrower or a Subsidiary of the Borrower shall be a party to a
binding contract for the purchase of a Borrowing Base Property executed during
such six-month period, then such Reinvestment Period shall be extended for an
additional sixty (60) days (or such longer period as the Administrative Agent
may permit in its sole discretion in order to permit the closing of such
property purchase) upon written notice from the Borrower to the Administrative
Agent, which notice shall attach a certified copy of the applicable purchase
contract; and

 

(B)            the Net Proceeds received by the Parent Guarantor, the Borrower
and their Subsidiaries (other than the Excluded FelCor Subsidiaries) with
respect to any Borrowed Money Recourse Debt (other than (1) construction loans
and (2) Revolving Credit Loans) incurred during such Prepayment Period.

 

All payments under this subsection (b)(iii) shall be applied in accordance with
Section 11.5(c).

 



- 77 -

 

 

(iv)            Mandatory Prepayments During Restriction Period. Unless
otherwise consented to by the Requisite Lenders, during the Restriction Period
the Borrower will be required to prepay the Pari Passu Debt and the Facilities
as set forth in this Section 2.8(b)(iv) unless permitted to be retained by the
Borrower in accordance with the Prepayment Waterfall; provided that any and all
such Net Proceeds shall only be payable after the aggregate amount of Net
Proceeds with respect to any category of transactions described in clauses
(A) through (C) below exceeds $5,000,000.

 

(A)            Debt Issuances. The Borrower shall make mandatory principal
prepayments of the Pari Passu Debt and the Facilities in the manner set forth in
the Prepayment Waterfall in an amount equal to one hundred percent (100%) of the
aggregate Net Proceeds from any Debt Issuance by the Parent Guarantor, the
Borrower or their Subsidiaries occurring during the Restriction Period other
than (i) Indebtedness incurred under the Revolving Credit Facility;
(ii) Indebtedness constituting asset level construction loans in existence on
the First Amendment Effective Date, (iii) to the extent elected by the
Borrower, Indebtedness incurred pursuant to an Excluded Stimulus Transaction;
(iv) any Debt Issuance by an Excluded FelCor Subsidiary, so long as the Net
Proceeds therefrom are not distributed to a Loan Party or Subsidiary (other than
an Excluded FelCor Subsidiary) and the aggregate Net Proceeds received from such
Debt Issuances, together with the aggregate Net Proceeds received pursuant to
clause (C)(i)(3) below, do not exceed $250,000,000 and (v) intercompany
Indebtedness that constitutes a Permitted Investment. Such prepayment shall be
made within five (5) Business Days after the Net Proceeds Receipt Date of any
such Debt Issuance.

 

(B)            Equity Issuances. The Borrower shall make mandatory principal
prepayments of the Pari Passu Debt and the Facilities in the manner set forth in
the Prepayment Waterfall in an amount equal to one hundred percent (100%) of the
aggregate Net Proceeds from any Equity Issuance by the Parent Guarantor
occurring during the Restriction Period other than Net Proceeds received
pursuant to an issuance or sale of common shares of beneficial interest of the
Parent Guarantor or of securities convertible into, exchangeable for or that
provide the holder thereof the right to acquire common shares of beneficial
interest of the Parent Guarantor to executives, management or employees of the
Parent Guarantor or any of its Subsidiaries, including, without limitation,
pursuant to any employee stock option, stock purchase plan, employee benefit
plan or other similar arrangements in existence from time to time. Such
prepayment shall be made within five (5) Business Days after the Net Proceeds
Receipt Date of any such Equity Issuance.

 



- 78 -

 

 

(C)            Asset Dispositions and Insurance and Condemnation Events. The
Borrower shall make mandatory principal prepayments of the Pari Passu Debt and
the Facilities in the manner set forth in the Prepayment Waterfall in amounts
equal to one hundred percent (100%) of the aggregate Net Proceeds received by
the Parent Guarantor, the Borrower and their Subsidiaries during the Restriction
Period from (i) any non-ordinary course Asset Disposition occurring during the
Restriction Period (for the avoidance of doubt, the sale of any Property
(whether or not permitted by the Loan Documents) shall be deemed to be
non-ordinary course); provided that there shall be excluded from this clause
(i) any Net Proceeds (1) received from sales of personal property which do not
in the aggregate with all such sales during the Restriction Period, exceed
$10,000,000, (2) received from intercompany transfers that do not result in a
reduction of the value of the assets owned by the Loan Parties and their
Wholly-Owned Subsidiaries on a consolidated basis or that constitute Permitted
Investments, (3) received by any Excluded FelCor Subsidiary from an Asset
Disposition, so long as the Net Proceeds therefrom are not distributed to a Loan
Party or Subsidiary (other than an Excluded FelCor Subsidiary) and the aggregate
Net Proceeds received from such Asset Dispositions, together with the aggregate
Net Proceeds received pursuant to clause (A)(iv) above, do not exceed
$250,000,000 (such Net Proceeds, the “Excluded FelCor Net Proceeds”) or (4) that
are held for application in connection with an exchange or swap of Property in a
transaction covered by Section 1031 of the Internal Revenue Code; provided that
the Property acquired in such exchange shall become an Eligible Property and the
Subsidiary that acquires such Property shall become a Subsidiary Guarantor, or
(ii) any Insurance and Condemnation Event occurring during the Restriction
Period (except to the extent the Borrower shall confirm to the Administrative
Agent that the Borrower has a reasonable expectation to reinvest such Net
Proceeds from such Insurance and Condemnation Event in the restoration or
rebuilding of the applicable affected asset; provided, that any Net Proceeds of
such Insurance and Condemnation Event received in excess of the costs of such
restoration or replacement shall be applied to the Pari Passu Debt and the
Facilities in accordance with the Prepayment Waterfall), other than Net Proceeds
received by any Excluded FelCor Subsidiary from an Insurance and Condemnation
Event, so long as the Net Proceeds therefrom are not distributed to a Loan Party
or Subsidiary (other than an Excluded FelCor Subsidiary). Such prepayments shall
be made within five (5) Business Days after the Net Proceeds Receipt Date of
such Asset Disposition or Insurance and Condemnation Event, as applicable.

 

(D)      Prepayment Waterfall.      Each prepayment under this
Section 2.8(iv) shall be applied in the manner set forth in the Prepayment
Waterfall.

 

(v)            Repayment of LIBOR Loans. Each prepayment pursuant to
Section 2.8(b)(iii) or (iv) shall be accompanied by any amount required to be
paid pursuant to Section 5.4; provided that, so long as no Default or Event of
Default shall have occurred and be continuing, if any prepayment of LIBOR Loans
is required to be made under Section 2.8(b)(iii) or (iv) prior to the last day
of the Interest Period therefor, in lieu of making any payment pursuant to
Section 2.8(b)(iii) or (iv), as applicable, in respect of any such LIBOR Loan
prior to the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit an amount sufficient to make any such prepayment
otherwise required to be made thereunder together with accrued interest to the
last day of such Interest Period into an account held at, and subject to the
sole control of, the Administrative Agent until the last day of such Interest
Period, at which time the Administrative Agent shall be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of such Loans in accordance with
Section 2.8(b)(iii) or (iv), as applicable. Upon the occurrence and during the
continuance of any Default or Event of Default, the Administrative Agent shall
also be authorized (without any further action by or notice to or from the
Company or any other Loan Party) to apply such amount to the prepayment of the
outstanding Loans in accordance with the relevant provisions of
Section 2.8(b)(iii) or (iv), as applicable.

 



- 79 -

 

 

(c)            No Effect on Derivatives Contracts. Except to the extent provided
pursuant to the terms of a Derivatives Contract, no repayment or prepayment of
the Loans pursuant to this Section shall affect any of the Borrower’s
obligations under such Derivatives Contract entered into for the purposes of
hedging the Borrower’s obligations with respect to the Loans.

 

Section 2.9      Continuation.

 

So long as no Default or Event of Default exists, (i) the Borrower may on any
Business Day, with respect to any LIBOR Loan (other than a LIBOR Daily Loan),
elect to maintain such LIBOR Loan or any portion thereof as a LIBOR Loan by
selecting a new Interest Period for such LIBOR Loan and (ii) any LIBOR Daily
Loans shall automatically continue as a LIBOR Daily Loan until such time as the
Borrower converts such LIBOR Daily Loan to a different Type in accordance with
Section 2.10. Each Continuation of a LIBOR Loan shall be in an aggregate minimum
amount of $2,000,000 and integral multiples of $500,000 in excess of that
amount, and each new Interest Period selected under this Section shall commence
on the last day of the immediately preceding Interest Period. Each selection of
a new Interest Period shall be made by the Borrower giving to the Administrative
Agent a Notice of Continuation not later than 11:00 a.m. on the third (3rd)
Business Day prior to the date of any such Continuation. Such notice by the
Borrower of a Continuation shall be by telecopy, electronic mail or other
similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loan and
portion thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder. Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given. Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender of the proposed Continuation. If the Borrower
shall fail to select in a timely manner a new Interest Period for any LIBOR Loan
(other than a LIBOR Daily Loan) in accordance with this Section, such Loan will
automatically, on the last day of the current Interest Period therefor, continue
as a LIBOR Loan with an Interest Period of one month; provided, however that if
a Default or Event of Default exists, such Loan will automatically, on the last
day of the current Interest Period therefor, Convert into a Base Rate Loan
notwithstanding the first sentence of Section 2.10 or the Borrower’s failure to
comply with any of the terms of such Section.

 



- 80 -

 

 

Section 2.10      Conversion.

 

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, upon the Borrower’s giving of a Notice of Conversion to the
Administrative Agent by telecopy, electronic mail or other similar form of
communication, Convert all or a portion of a Loan of one Type into a Loan of
another Type; provided, however, a Base Rate Loan may not be Converted into a
LIBOR Loan if a Default or Event of Default exists. Each Conversion of Base Rate
Loans into LIBOR Loans shall be in an aggregate minimum amount of $2,000,000 and
integral multiples of $500,000 in excess of that amount. Any Conversion of a
LIBOR Loan (other than a LIBOR Daily Loan) into a Base Rate Loan shall be made
on, and only on, the last day of an Interest Period for such LIBOR Loan. Each
such Notice of Conversion shall be given not later than (i) 11:00 a.m. three
(3) Business Days prior to the date of any proposed Conversion into LIBOR Loans
(or, with respect to any proposed Conversion on the Effective Date, 11:00
a.m. on the Effective Date) and (ii) 11:00 a.m. two (2) Business Days prior to
the date of any proposed Conversion into Base Rate Loans. Promptly after receipt
of a Notice of Conversion, the Administrative Agent shall notify each Lender of
the proposed Conversion. Subject to the restrictions specified above, each
Notice of Conversion shall be by telecopy, electronic mail or other similar form
of communication in the form of a Notice of Conversion specifying (a) the
requested date of such Conversion, (b) the Type of Loan to be Converted, (c) the
portion of such Type of Loan to be Converted, (d) the Type of Loan such Loan is
to be Converted into and (e) if such Conversion is into a LIBOR Loan (other than
a LIBOR Daily Loan), the requested duration of the Interest Period of such Loan.
Each Notice of Conversion shall be irrevocable by and binding on the Borrower
once given.

 

Section 2.11      Notes.

 

(a)            Notes. In the case of each Revolving Credit Lender that has
notified the Administrative Agent in writing that it elects to receive a
Revolving Credit Note, the Revolving Credit Loans made by each Revolving Credit
Lender shall, in addition to this Agreement, also be evidenced at the request of
such Lender by a Revolving Credit Note, payable to the order of such Revolving
Credit Lender in a principal amount equal to the amount of its Revolving Credit
Commitment as originally in effect and otherwise duly completed. The Swingline
Loans made by any Swingline Lender to the Borrower shall, in addition to this
Agreement, also be evidenced at the request of such Swingline Lender by a
Swingline Note payable to the order of such Swingline Lender. In the case of
each Term Loan Lender that has notified the Administrative Agent in writing that
it elects to receive a Term Loan Note, the portion of the applicable Term Loan
made by such Term Loan Lender shall, in addition to this Agreement, also be
evidenced at the request of such Term Loan Lender by a Term Loan Note, payable
to the order of such Term Loan Lender in a principal amount equal to the amount
of its applicable Term Loan as originally in effect and otherwise duly
completed.

 

(b)            Records. The date, amount, interest rate, Type and duration of
Interest Periods (if applicable) of each Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books and such entries shall be binding on the
Borrower absent manifest error; provided, however, that (i) the failure of a
Lender to make any such record shall not affect the obligations of the Borrower
under any of the Loan Documents and (ii) if there is a discrepancy between such
records of a Lender and the statements of accounts maintained by the
Administrative Agent pursuant to Section 3.8, in the absence of manifest error,
the statements of account maintained by the Administrative Agent pursuant to
Section 3.8 shall be controlling.

 

(c)            Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the
Borrower of (i) written notice from a Lender that a Note of such Lender has been
lost, stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

 



- 81 -

 

 

Section 2.12      Voluntary Reductions of the Revolving Credit Commitment.

 

The Borrower may terminate or reduce the amount of the Revolving Credit
Commitments at any time and from time to time without penalty or premium upon
not less than three (3) Business Days prior notice to the Administrative Agent
of each such termination or reduction, which notice shall specify the effective
date thereof and the amount of any such reduction (which in the case of any
partial reduction of the Revolving Credit Commitments shall not be less than
$10,000,000 and integral multiples of $1,000,000 in excess of that amount in the
aggregate) and shall be irrevocable once given (unless such notice states that
it is conditioned upon the effectiveness of other credit facilities or the
successful closing of a disposition or acquisition or other event, in which case
such notice may be revoked by the Borrower if such condition is not satisfied,
provided that the Borrower pays to the Administrative Agent and the Lenders any
“breakage” charges incurred in connection with such notice in accordance with
Section 5.4 hereof) and effective only upon receipt by the Administrative Agent
(“Commitment Reduction Notice”); provided, however, the Borrower may not reduce
the aggregate amount of the Revolving Credit Commitments below $100,000,000
unless the Borrower is terminating the Revolving Credit Commitments in full.
Promptly after receipt of a Commitment Reduction Notice the Administrative Agent
shall notify each Revolving Credit Lender of the proposed termination or
commitment reduction. Without limitation of the provisions of Section 2.16, the
Revolving Credit Commitments, once reduced or terminated pursuant to this
Section, may not be increased or reinstated. In the case of a termination of the
Revolving Credit Commitments, the Borrower shall pay all interest on the
Revolving Credit Loans and all fees, if any, accrued to the date of such
termination of the Revolving Credit Commitments to the Administrative Agent for
the account of the Revolving Credit Lenders. In the case of any reduction or
termination of the Revolving Credit Commitments resulting in a repayment of the
Revolving Credit Loans pursuant to Section 2.7(a) or Section 2.8(b) (as
applicable), the Borrower shall also pay any applicable compensation due to each
Revolving Credit Lender in accordance with Section 5.4 of this Agreement.

 

Section 2.13      Extension of Revolving Credit Maturity Date.

 

The Borrower shall have one (1) option to extend (the “Option to Extend”) the
Revolving Credit Maturity Date by one (1) year upon satisfaction of each of the
following conditions precedent:

 

(a)            The Borrower shall provide the Administrative Agent with written
notice of the Borrower’s request to exercise the Option to Extend not more than
one hundred twenty (120) days but not less than forty-five (45) days prior to
the initial Revolving Credit Maturity Date;

 

(b)            As of the date of receipt by the Administrative Agent of written
notice of the Borrower’s request to exercise the Option to Extend and as of the
initial Revolving Credit Maturity Date, no Default or Event of Default shall
have occurred and be continuing, and the Borrower shall so certify in writing;

 



- 82 -

 

 

(c)            All representations and warranties made or deemed made by the
Borrower or any other Loan Party in any Loan Document to which such Loan Party
is a party shall be true and correct in all material respects (unless such
representation and warranty is qualified by materiality, in which event such
representation and warranty shall be true and correct in all respects) on and as
of the date of receipt by the Administrative Agent of written notice of the
Borrower’s request to exercise the Option to Extend and as of the initial
Revolving Credit Maturity Date with the same force and effect as if made on and
as of such date, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (unless
such representation and warranty is qualified by materiality, in which event
such representation and warranty shall have been true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances permitted under the Loan Documents, and the Borrower shall so
certify in writing;

 

(d)            The Borrower shall execute or cause the execution of all
documents reasonably required by the Administrative Agent to effect the exercise
of the Option to Extend; and

 

(e)            On or before the initial Revolving Credit Maturity Date, the
Borrower shall pay to the Administrative Agent (for the account of the Revolving
Credit Lenders) the extension fee provided for in Section 3.5(d).

 

Section 2.14      Expiration Date of Letters of Credit Past Revolving Credit
Commitment Termination.

 

(a)            If a Letter of Credit, either when initially issued or when
renewed, has an expiration date that is later than the Revolving Credit Maturity
Date, the Borrower shall, on or before the date that is thirty (30) days prior
to the Revolving Credit Maturity Date, pay to the Administrative Agent, for its
benefit and the benefit of the Revolving Credit Lenders and the applicable
Issuing Bank, an amount of money sufficient to cause the balance of available
funds on deposit in the Letter of Credit Collateral Account to equal the Stated
Amount of such Letter of Credit for deposit into the Letter of Credit Collateral
Account.

 

(b)            If on the date the Revolving Credit Commitments are terminated or
reduced to zero (whether voluntarily, by reason of the occurrence of an Event of
Default or otherwise), there are any Letters of Credit outstanding hereunder,
the Borrower shall, on such date, pay to the Administrative Agent, for its
benefit and the benefit of the Revolving Credit Lenders and the applicable
Issuing Bank, an amount of money sufficient to cause the balance of available
funds on deposit in the Letter of Credit Collateral Account to equal the Stated
Amount of all such Letters of Credit for deposit into the Letter of Credit
Collateral Account.

 

(c)            If a Drawing pursuant to any such Letter of Credit described in
subsection (a) or (b) above occurs on or prior to the expiration date of such
Letter of Credit, the Borrower irrevocably authorizes the Administrative Agent
to use the monies deposited in the Letter of Credit Collateral Account to
reimburse the applicable Issuing Bank for the payment made by such Issuing Bank
to the beneficiary with respect to such Drawing or the payee with respect to
such presentment. If no Drawing occurs on or prior to the expiration date of
such Letter of Credit and provided no Event of Default exists, the
Administrative Agent shall pay to the Borrower (or to whomever else may be
legally entitled thereto) the monies deposited in the Letter of Credit
Collateral Account with respect to such outstanding Letter of Credit on or
before the date ten (10) days after the expiration date of such Letter of
Credit.

 



- 83 -

 

 

Section 2.15      Amount Limitations.

 

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall make any Loan, and no Issuing Bank shall issue any Letter of Credit
and no reduction of the Revolving Credit Commitments pursuant to Section 2.12
shall take effect, if immediately after the making of such Loan or issuance of
such Letter of Credit or such reduction in the Revolving Credit Commitments the
aggregate principal amount of all outstanding Loans, together with the aggregate
amount of all Letter of Credit Liabilities, would exceed the Maximum Loan
Availability.

 

Section 2.16      Increase in Revolving Credit Commitments; Additional Term Loan
Advances; New Term Loans.

 

(a)            The Borrower shall have the right to request increases in the
aggregate amount of the Revolving Credit Commitments, to request Additional Term
Loan Advances in respect of any Term Loan Facility (or both) existing as of the
Agreement Date or to request the making of New Term Loans in the form of a new
tranche, in each case, by providing written notice to the Administrative Agent;
provided, however, that after giving effect to any such increases, Additional
Term Loan Advances and/or New Term Loans, (i) the aggregate amount of the
Revolving Credit Commitments shall not exceed $750,000,000, (ii) the Outstanding
Amount of the Tranche A-1 Term Loan Facility shall not exceed $600,000,000,
(iii) the Outstanding Amount of the Tranche A-2 Term Loan Facility shall not
exceed $600,000,000, and (iv) the aggregate Outstanding Amount of all New Term
Loan Facilities shall not exceed $475,000,000. Any New Term Loan Facility shall
be subject to substantially the same terms and conditions of this Agreement that
are applicable to all other Term Loans (other than the interest rates applicable
thereto, the maturity date (so long as such maturity date is not earlier than
any then-existing Term Loan Maturity Date), the amortization schedule,
prepayment premiums, fees and other economic terms, which shall be determined by
the Borrower and the New Term Loan Lenders) or subject to such other terms and
conditions that are otherwise reasonably acceptable to the Administrative Agent.
Each such increase in the Revolving Credit Commitments, Additional Term Loan
Advances or New Term Loans must be an aggregate minimum amount of $25,000,000
and integral multiples of $1,000,000 in excess thereof. The Arrangers, in
consultation with the Borrower, shall manage all aspects of the syndication of
such increase in the Revolving Credit Commitments, Additional Term Loan Advances
or New Term Loans, including decisions as to the selection of the existing
Lenders and/or other banks, financial institutions and other institutional
lenders to be approached with respect to such increase and the allocations of
such increase in the Revolving Credit Commitments, Additional Term Loan Advances
or New Term Loans among such existing Lenders and/or other banks, financial
institutions and other institutional lenders. Notwithstanding the foregoing,
participation in all or any portion of such increase of the Revolving Credit
Commitments, Additional Term Loan Advances or New Term Loans shall be offered by
the Arrangers to any existing Lender in the applicable Facility selected by the
Borrower or to any other bank, financial institution or other institutional
lender selected by the Borrower, subject to the approval of the Administrative
Agent to the extent set forth in clause (w) of subsection (d) below. No Lender
shall be obligated in any way whatsoever to increase its Revolving Credit
Commitment, make Additional Term Loan Advances or make any New Term Loans, as
applicable, and any new Lender becoming a party to this Agreement in connection
with any such requested increase or new facility must be an Eligible Assignee.

 



- 84 -

 

 

(b)            If a new Lender becomes a party to this Agreement as a Revolving
Credit Lender, or if any existing Revolving Credit Lender is increasing its
Revolving Credit Commitment, such Lender shall on the date it becomes a
Revolving Credit Lender hereunder or, in the case of an existing Revolving
Credit Lender, increases its Revolving Credit Commitment (and as a condition
thereto) purchase from the other Revolving Credit Lenders its Revolving Credit
Commitment Percentage (determined with respect to the Revolving Credit Lenders’
relative Revolving Credit Commitments and after giving effect to the increase of
Revolving Credit Commitments) of any outstanding Revolving Credit Loans, by
making available to the Administrative Agent for the account of such other
Revolving Credit Lenders, in immediately available funds, an amount equal to the
sum of (A) the portion of the Outstanding Amount of such Revolving Credit Loans
to be purchased by such Lender, plus (B) the aggregate amount of payments
previously made by the other Revolving Credit Lenders under Section 2.3(j) that
have not been repaid, plus (C) interest accrued and unpaid to and as of such
date on such portion of the Outstanding Amount of such Revolving Credit Loans.
The Borrower shall pay to the Revolving Credit Lenders amounts payable, if any,
to such Revolving Credit Lenders under Section 5.4 as a result of the prepayment
of any such Revolving Credit Loans.

 

(c)            If pursuant to this Section 2.16 one or more Additional Term Loan
Lenders shall agree to make an applicable Additional Term Loan Advance, or one
or more New Term Loan Lenders shall agree to make available a New Term Loan
Facility, such Additional Term Loan Advance or New Term Loan Facility shall be
made on a date agreed to by the Borrower, the Administrative Agent and the
Additional Term Loan Lender or New Term Loan Lender, as applicable, in
accordance with the following conditions and procedures:

 

(i)            Not later than 1:00 p.m. at least one (1) Business Day prior to a
borrowing of Base Rate Loans or LIBOR Daily Loans comprising all or a portion of
an Additional Term Loan Advance or New Term Loans, and not later than
1:00 p.m. at least three (3) Business Days prior to a borrowing of LIBOR Loans
(other than LIBOR Daily Loans) comprising all or a portion of an Additional Term
Loan Advance or New Term Loans, the Borrower shall deliver to the Administrative
Agent (A) a Notice of Borrowing with respect to such Additional Term Loan
Advance or New Term Loan and (B) with respect to any Additional Term Loan
Advance, Notices of Continuation and/or Notices of Conversion with respect to
the then outstanding applicable Term Loan, such that, on the date of such
Additional Term Loan Advance, such Term Loan then outstanding and such
Additional Term Loan Advance shall be combined so that all applicable Term Loan
Lenders (including such Additional Term Loan Lender) hold pro rata amounts of
each portion of such Term Loan (including such Additional Term Loan Advance) of
each Type and Interest Period. Each such Notice of Borrowing, Notice of
Conversion and Notice of Continuation shall specify the Type of such Term Loan
(or Additional Term Loan Advance, as applicable), and if such portion of such
Term Loan (or Additional Term Loan Advance, as applicable), is to be a LIBOR
Loan (other than a LIBOR Daily Loan), the Interest Period therefor, all in
accordance with the provisions of the immediately preceding sentence. Such
notices shall be irrevocable once given and binding on the Borrower (unless such
notice provides that such request is contingent on the consummation of a
transaction, in which case, such notice shall be revocable to the extent the
transaction is not consummated on the date such borrowing is requested to be
made, provided that the Borrower pays to the Administrative Agent and the
Lenders any funding or “breakage” charges incurred in connection with such
notice in accordance with Section 5.4 hereof).

 



- 85 -

 

 

(ii)            Each Additional Term Loan Lender or New Term Loan Lender shall
deposit an amount equal to its applicable Additional Term Loan Advances or New
Term Loan with the Administrative Agent at the Principal Office, in immediately
available funds not later than 10:00 a.m. on the date on which it has agreed to
make such Additional Term Loan Advance or New Term Loan.  Subject to fulfillment
of all applicable conditions set forth herein, the Administrative Agent shall
make available to the Borrower at the Principal Office, not later than 1:00
p.m. on such date the proceeds of such amounts received by the Administrative
Agent.

 

(iii)          The Borrower shall pay to the Term Loan Lenders amounts payable,
if any, to such Term Loan Lenders under Section 5.4 as a result of the
Conversion of any portion of the applicable Term Loan as provided above.

 

(d)            The increase of the Revolving Credit Commitments, the making of
any Additional Term Loan Advance and the making of any New Term Loans under this
Section are subject to the following conditions precedent: (w) the
Administrative Agent’s approval (which approval shall not be unreasonably
withheld or delayed) of any new Lender (other than an Eligible Assignee), (x) no
Default or Event of Default shall be in existence on the effective date of such
increase in the Revolving Credit Commitment, such Additional Term Loan Advance
or such New Term Loan, (y) the representations and warranties made or deemed
made by the Borrower or any other Loan Party in any Loan Document to which such
Loan Party is a party shall be true and correct in all material respects (unless
such representation and warranty is qualified by materiality, in which event
such representation and warranty shall be true and correct in all respects) on
the effective date of such increase or new term loans with the same force and
effect as if made on and as of such date, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (unless such representation and warranty is qualified
by materiality, in which event such representation and warranty shall have been
true and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances permitted under the Loan Documents, and (z) the
Administrative Agent shall have received each of the following, in form and
substance reasonably satisfactory to the Administrative Agent: (i) if not
previously delivered to the Administrative Agent, copies certified by the
secretary or assistant secretary (or other individual performing similar
functions) of (A) all corporate, partnership, member or other necessary action
taken by the Borrower to authorize such increase in the Revolving Credit
Commitments or such borrowing of such Additional Term Loan Advance or New Term
Loans and (B) all corporate, partnership, member or other necessary action taken
by each Guarantor authorizing the guaranty of such increase in the Revolving
Credit Commitments or Additional Term Loan Advance or New Term Loan; (ii) a
supplement to this Agreement executed by the Borrower and any Lender increasing
its Revolving Credit Commitment or issuing a new Revolving Credit Commitment or
making an Additional Term Loan Advance or New Term Loan confirming such increase
or new Revolving Credit Commitment or Additional Term Loan Advance or New Term
Loan which supplement may include such amendments to this Agreement as the
Administrative Agent deems reasonably necessary or appropriate to implement the
transactions contemplated by this Section 2.16 (including to incorporate the
terms applicable to any New Term Loans), together with the consent of the
Guarantors thereto; (iii) if requested by the Administrative Agent or any new
Lender or Lender increasing its Revolving Credit Commitment or making any
Additional Term Loan Advance or New Term Loan, an opinion of counsel to the Loan
Parties, and addressed to the Administrative Agent and the Lenders covering such
matters as reasonably requested by the Administrative Agent; (iv) if requested
by any new Revolving Credit Lender or any existing Revolving Credit Lender
increasing its Revolving Credit Commitment, a new Revolving Credit Note executed
by the Borrower, payable to any new Lenders and a replacement Revolving Credit
Note executed by the Borrower, payable to any existing Revolving Credit Lender
increasing its Revolving Credit Commitments, in the amount of such Lender’s
applicable Revolving Credit Commitment at the time of the effectiveness of the
applicable increase in the aggregate amount of the applicable Revolving Credit
Commitments and (v) if requested by any Additional Term Loan Lender or New Term
Loan Lender, a new Term Loan Note or replacement Term Loan Note executed by the
Borrower payable to such Additional Term Loan Lender or New Term Loan Lender in
the amount of such Lender’s Term Loans under the applicable Facility. In
connection with any increase in the aggregate amount of the Revolving Credit
Commitments or any Additional Term Loan Advance or New Term Loans pursuant to
this Section 2.16 any Lender becoming a party hereto shall (1) execute such
documents and agreements as the Administrative Agent may reasonably request and
(2) in the case of any Lender that is organized under the laws of a jurisdiction
outside of the United States of America, provide to the Administrative Agent,
its name, address, tax identification number and/or such other information as
shall be necessary for the Administrative Agent to comply with “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the Patriot Act.

 



- 86 -

 

 

Section 2.17      Funds Transfer Disbursements.

 

The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.

 

ARTICLE III Payments, Fees and Other General Provisions

 

Section 3.1      Payments.

 

(a)            Payments by Borrower. Except to the extent otherwise provided
herein, all payments of principal, interest, Fees and other amounts to be made
by the Borrower under this Agreement, the Notes or any other Loan Document shall
be made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to Section 3.10),
to the Administrative Agent at the Principal Office, not later than 2:00 p.m. on
the date on which such payment shall become due (each such payment made after
such time on such due date to be deemed to have been made on the next succeeding
Business Day). Subject to Section 11.5, the Borrower shall, at the time of
making each payment under this Agreement or any other Loan Document, specify to
the Administrative Agent the amounts payable by the Borrower hereunder to which
such payment is to be applied. Each payment received by the Administrative Agent
for the account of a Lender under this Agreement or any Note shall be paid to
such Lender by wire transfer of immediately available funds in accordance with
the wiring instructions provided by such Lender to the Administrative Agent from
time to time, for the account of such Lender at the applicable Lending Office of
such Lender. Each payment received by the Administrative Agent for the account
of the applicable Issuing Bank under this Agreement shall be paid to such
Issuing Bank by wire transfer of immediately available funds in accordance with
the wiring instructions provided by such Issuing Bank to the Administrative
Agent from time to time, for the account of such Issuing Bank. In the event the
Administrative Agent fails to pay such amounts to such Lender or such Issuing
Bank, as the case may be, on the Business Day of receipt of such amounts if
received by the Administrative Agent by 11:00 a.m. on such day or, if received
by the Administrative Agent later than 11:00 a.m., then within one Business Day
of receipt of such amounts, the Administrative Agent shall pay interest on such
amount until paid at a rate per annum equal to the Federal Funds Rate from time
to time in effect. If the due date of any payment under this Agreement or any
other Loan Document would otherwise fall on a day which is not a Business Day
such date shall be extended to the next succeeding Business Day and interest
shall continue to accrue at the rate, if any, applicable to such payment for the
period of such extension.

 



- 87 -

 

 

(b)            Presumptions Regarding Payments by Borrower. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any Issuing Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may (but shall not be obligated
to), in reliance upon such assumption, distribute to the applicable Lenders or
such Issuing Bank, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or such
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent on demand that amount so distributed to such Lender or such
Issuing Bank, with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

Section 3.2      Pro Rata Treatment.

 

Except to the extent otherwise provided herein, including, without limitation,
Sections 3.9(c), 3.9(h), 5.6 and 13.7(d):

 

(a)            each borrowing from the Revolving Credit Lenders under
Sections 2.1, 2.3(d) and 2.4(e) shall be made from the Revolving Credit Lenders,
each payment of the fees under Sections 3.5(a), 3.5(b) (to the extent payable to
the Revolving Credit Lenders), the first sentence of 3.5(c), and 3.5(d), shall
be made for the account of the Revolving Credit Lenders, and each termination or
reduction of the amount of the Revolving Credit Commitments under Section 2.12
shall be applied to the respective Revolving Credit Commitments of the Revolving
Credit Lenders, in each case pro rata according to the amounts of their
respective Revolving Credit Commitment Percentages;

 



- 88 -

 

 

(b)            each payment or prepayment of principal of Revolving Credit Loans
shall be made for the account of the Revolving Credit Lenders pro rata in
accordance with the respective unpaid principal amounts of the Revolving Credit
Loans held by them, provided that, subject to Section 3.9, if immediately prior
to giving effect to any such payment in respect of any Revolving Credit Loans
the Outstanding Amount of the Revolving Credit Loans shall not be held by the
Revolving Credit Lenders pro rata in accordance with their respective Revolving
Credit Commitments in effect at the time such Revolving Credit Loans were made,
then such payment shall be applied to the Revolving Credit Loans in such manner
as shall result, as nearly as is practicable, in the Outstanding Amount of the
Revolving Credit Loans being held by the Revolving Credit Lenders pro rata in
accordance with such respective Revolving Credit Commitment Percentages;

 

(c)            [intentionally omitted];

 

(d)            each payment of the fees under Sections 3.5(a) shall be made for
the account of the applicable Term Loan Lenders pro rata in accordance with the
respective unpaid principal amounts of the applicable Term Loans held by them;

 

(e)            each payment or prepayment of principal of Term Loans shall be
made for the account of the applicable Term Loan Lenders pro rata in accordance
with the respective unpaid principal amounts of the applicable Term Loans held
by them;

 

(f)            each payment of interest on Revolving Credit Loans or Term Loans
shall be made for the account of the Revolving Credit Lenders or the applicable
Term Loan Lenders, as applicable, pro rata in accordance with the amounts of
interest on such Revolving Credit Loans or Term Loans, as applicable, then due
and payable to the respective Lenders;

 

(g)            the making, Conversion and Continuation of Revolving Credit Loans
or Term Loans of a particular Type (other than Conversions provided for by
Sections 5.1(c) and 5.5) shall be made pro rata among the Revolving Credit
Lenders or the applicable Term Loan Lenders, as applicable, according to the
Outstanding Amounts of their respective Revolving Credit Loans or applicable
Term Loan, as applicable, and the then current Interest Period for each Lender’s
portion of each such Loan of such Type shall be coterminous;

 

(h)          the Revolving Credit Lenders’ participation in, and payment
obligations in respect of, Swingline Loans under Section 2.4, shall be in
accordance with their respective Revolving Credit Commitment Percentages;

 

(i)          the Revolving Credit Lenders’ participation in, and payment
obligations in respect of, Letters of Credit under Section 2.3, shall be in
accordance with their respective Revolving Credit Commitment Percentages; and

 



- 89 -

 

 

 

(j)            all payments of principal, interest, fees and other amounts in
respect of the Swingline Loans shall be for the account of the applicable
Swingline Lender only (except to the extent any Lender shall have acquired a
participating interest in any such Swingline Loan pursuant to Section 2.4(e), in
which case such payments shall be pro rata in accordance with such participating
interests).

 

Section 3.3      Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, any Loan
under this Agreement or shall obtain payment on any other Obligation owing by
the Borrower or any other Loan Party through the exercise of any right of
set-off, banker’s lien, counterclaim or similar right or otherwise or through
voluntary prepayments directly to a Lender or other payments made by or on
behalf of the Borrower or any other Loan Party to a Lender (other than any
payment in respect of Specified Derivatives Obligations) not in accordance with
the terms of this Agreement and such payment should be distributed to the
Lenders in accordance with Section 3.2 or Section 11.5, as applicable, such
Lender shall promptly purchase from the other Lenders’ participations in (or, if
and to the extent specified by such Lender, direct interests in) the Loans made
by the other Lenders or other Obligations owed to such other Lenders in such
amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all the Lenders shall share the benefit of such
payment (net of any reasonable expenses which may actually be incurred by such
Lender in obtaining or preserving such benefit) in accordance with the
requirements of Section 3.2 or Section 11.5, as applicable. To such end, all the
Lenders shall make appropriate adjustments among themselves (by the resale of
participations sold or otherwise) if such payment is rescinded or must otherwise
be restored. The Borrower agrees that any Lender so purchasing a participation
(or direct interest) in the Loans or other Obligations owed to such other
Lenders may exercise all rights of set-off, banker’s lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender
were a direct holder of Loans in the amount of such participation. Nothing
contained herein shall require any Lender to exercise any such right or shall
affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.

 

Section 3.4      Several Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.5      Fees.

 

(a)            Closing Fee. On the Effective Date, the Borrower agrees to pay to
the Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent and Arrangers. On the First
Amendment Effective Date, the Borrower agrees to pay to the Administrative
Agent, for the account of each Lender which executes and delivers the First
Amendment on the First Amendment Effective Date, an amendment fee in an amount
equal to (i) seven and one-half basis points (0.075%) multiplied by (ii) the sum
of (x) such Lender’s Revolving Credit Commitment plus (y) the aggregate
principal amount of Term Loans held by such Lender.

 



- 90 -

 

 

(b)            Facility Fees.

 

(i)            During the period from the Effective Date to but excluding the
earlier of (x) the Investment Grade Pricing Effective Date and (y) the Revolving
Credit Maturity Date, the Borrower agrees to pay to the Administrative Agent for
the account of the Revolving Credit Lenders an unused facility fee equal to the
sum of the daily amount by which the aggregate amount of the Revolving Credit
Commitments exceeds the aggregate Outstanding Amount of the Revolving Credit
Loans and Letter of Credit Liabilities set forth in the table below multiplied
by the corresponding per annum rate:

 

Amount by Which Revolving Credit Commitments Exceed Revolving Credit Loans and
Letter of Credit Liabilities Unused Fee $0 to and including an amount equal to
50% of the aggregate amount of Revolving Credit Commitments 0.20% Greater than
an amount equal to 50% of the aggregate amount of Revolving Credit Commitments
0.25%

 

Such fee shall be computed on a daily basis and payable quarterly in arrears on
the first day of each January, April, July and October during the term of this
Agreement and on the Investment Grade Pricing Effective Date or any earlier date
of termination of the Revolving Credit Commitments or reduction of the Revolving
Credit Commitments to zero. For the avoidance of doubt, for purposes of
calculating an unused facility fee, the Outstanding Amount of the Swingline
Loans shall not be factored into the computation.

 

(ii)            [Intentionally Omitted].

 

(iii)            From and after the Investment Grade Pricing Effective Date, the
Borrower agrees to pay to the Administrative Agent for the account of the
Revolving Credit Lenders a facility fee equal to the average daily aggregate
amount of the Revolving Credit Commitments (whether or not utilized) multiplied
by the corresponding per annum rate equal to the Applicable Facility Fee. Such
fee shall be computed on a daily basis and payable quarterly in arrears on the
first day of each January, April, July and October during the term of this
Agreement and on the Revolving Credit Maturity Date or any earlier date of
termination of the Revolving Credit Commitments or reduction of the Revolving
Credit Commitments to zero. The Borrower acknowledges that the fees payable
hereunder are bona fide commitment fees and are intended as reasonable
compensation to the Lenders for committing to make funds available to the
Borrower as described herein and for no other purposes.

 

(c)            Letter of Credit Fees. The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Credit Lender a letter of
credit fee at a rate per annum equal to the Applicable Margin for Revolving
Credit Loans that are LIBOR Loans times the daily average Stated Amount of each
Letter of Credit for the period from and including the date of issuance of such
Letter of Credit (x) to and including the date such Letter of Credit expires or
is cancelled or (y) to but excluding the date such Letter of Credit is drawn in
full. The fee provided for in the immediately preceding sentence shall be
nonrefundable and payable in arrears (i) quarterly on the first day of each
January, April, July and October, (ii) on the Revolving Credit Maturity Date,
(iii) on the date the Revolving Credit Commitments are terminated or reduced to
zero and (iv) thereafter from time to time on demand of the Administrative
Agent. In addition to such fee, the Borrower shall pay to the applicable Issuing
Bank solely for its own account prior to the issuance of each Letter of Credit,
a nonrefundable fronting fee in respect of each Letter of Credit at a per annum
rate agreed between the Borrower and such Issuing Bank of the Stated Amount of
such Letter of Credit. The Borrower shall pay directly to such Issuing Bank from
time to time on demand all commissions, charges, costs and expenses in the
amounts customarily charged by such Issuing Bank from time to time in like
circumstances with respect to the issuance of each Letter of Credit, and any
drawings, amendments, renewals, extensions or other transactions relating
thereto.

 



- 91 -

 

 

(d)            Extension Fee. If the Borrower exercises its right to extend the
Revolving Credit Maturity Date in accordance with Section 2.13, the Borrower
agrees to pay to the Administrative Agent for the account of each Revolving
Credit Lender a fee equal to fifteen hundredths of one percent (0.15%) of the
amount of such Revolving Credit Lender’s Revolving Credit Commitment (whether or
not utilized).

 

(e)            Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Administrative Agent as provided in the Fee
Letters and as may be otherwise agreed to in writing from time to time by the
Borrower and the Administrative Agent.

 

Section 3.6      Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or other Obligations due hereunder shall be computed on the basis of a
year of 360 days and the actual number of days elapsed.

 

Section 3.7      Usury.

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.5(a)(i) and (ii) and, with
respect to Swingline Loans, in Section 2.4(c). Notwithstanding the foregoing,
the parties hereto further agree and stipulate that all agency fees, syndication
fees, facility fees, closing fees, letter of credit fees, underwriting fees,
default charges, late charges, funding or “breakage” charges, increased cost
charges, attorneys’ fees and reimbursement for costs and expenses paid by the
Administrative Agent or any Lender to third parties or for damages incurred by
the Administrative Agent or any Lender, in each case in connection with the
transactions contemplated by this Agreement and the other Loan Documents, are
charges made to compensate the Administrative Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Administrative Agent and the
Lenders in connection with this Agreement and shall under no circumstances be
deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.

 



- 92 -

 

 

Section 3.8      Statements of Account.

 

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest, charges and payments (other than Fees) made pursuant
to this Agreement and the other Loan Documents and quarterly with a statement of
Fees paid pursuant to this Agreement, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

 

Section 3.9      Defaulting Lenders.

 

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

(a)            Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Requisite Lenders and in
Section 13.7.

 

(b)            Defaulting Lender Waterfall. Any payment of principal, interest,
Fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank or any Swingline Lender hereunder;
third, to Cash Collateralize any Issuing Bank’s Fronting Exposure with respect
to such Defaulting Lender in accordance with subsection (e) below; fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize any Issuing
Bank’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future applicable Letters of Credit issued under this Agreement, in
accordance with subsection (e) below; sixth, to the payment of any amounts owing
to the Lenders, the Issuing Banks or the Swingline Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Bank or any Swingline Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or amounts owing by such Defaulting Lender
under Section 2.3(j) in respect of Letters of Credit (such amounts
“L/C Disbursements”), in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Article VI were satisfied or waived, such payment shall be applied solely to pay
the Loans of, and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Letter of Credit Liabilities and Swingline
Loans are held by the Revolving Credit Lenders pro rata in accordance with their
respective Revolving Credit Commitment Percentages (determined without giving
effect to the immediately following subsection (d)). Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this subsection shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

 



- 93 -

 

 

(c)            Certain Fees.

 

(i)            During the period from the Effective Date to but excluding the
Investment Grade Pricing Effective Date, no Defaulting Lender shall be entitled
to receive any Fee payable under Section 3.5(b)(i) or Section 3.5(b)(ii) for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender). From and after the Investment Grade
Pricing Effective Date, each Defaulting Lender shall be entitled to receive the
Fee payable under Section 3.5(b)(iii) for any period during which that Lender is
a Defaulting Lender only to extent allocable to the sum of (1) the outstanding
principal amount of the Revolving Credit Loans funded by it, and (2) its
Revolving Credit Commitment Percentage of the Stated Amount of Letters of Credit
for which it has provided Cash Collateral pursuant to the immediately following
subsection (e).

 

(ii)            Each Defaulting Lender shall be entitled to receive the Fee
payable under Section 3.5(c) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to the immediately following subsection (e).

 

(iii)            With respect to any Fee not required to be paid to any
Defaulting Lender pursuant to the immediately preceding clauses (i) or (ii), the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
Fee (other than pursuant to Section 3.5(b)(ii)) otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Liabilities or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to the immediately following subsection (d),
(y) pay to the applicable Issuing Bank and the applicable Swingline Lender, as
applicable, the amount of any such Fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s or such Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such Fee.

 



- 94 -

 

 

(d)            Reallocation of Participations to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in Letter of Credit
Liabilities and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Revolving Credit Commitment
Percentages (determined without regard to such Defaulting Lender’s Revolving
Credit Commitment) but only to the extent that (x) the conditions set forth in
Article VI (other than Section 6.2(c) or (e)) are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment. Subject to Section 13.22, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Revolving Credit Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

(e)            Cash Collateral, Repayment of Swingline Loans.

 

(i)            If the reallocation described in the immediately preceding
subsection (d) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the
applicable Swingline Lender’s Fronting Exposure and (y) second, Cash
Collateralize the applicable Issuing Bank’s Fronting Exposure in accordance with
the procedures set forth in this subsection.

 

(ii)            At any time that there shall exist a Defaulting Lender, within
two (2) Business Days following the written request of the Administrative Agent
or the applicable Issuing Bank (with a copy to the Administrative Agent), the
Borrower shall Cash Collateralize such Issuing Bank’s Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to the
immediately preceding subsection (d) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the aggregate Fronting Exposure of
such Issuing Bank with respect to the applicable Letters of Credit issued and
outstanding at such time.

 

(iii)            The Borrower, and to the extent provided by any Defaulting
Lender, such Defaulting Lender, hereby grant to the Administrative Agent, for
the benefit of the applicable Issuing Bank, and agree to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of Letter of
Credit Liabilities, to be applied pursuant to the immediately following
clause (iv). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and such Issuing Bank as herein provided, or that the total
amount of such Cash Collateral is less than the aggregate Fronting Exposure of
such Issuing Bank with respect to the applicable Letters of Credit issued and
outstanding at such time, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

 



- 95 -

 

 

(iv)            Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section in respect of Letters of
Credit shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of Letter of Credit Liabilities
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

 

(v)            Cash Collateral (or the appropriate portion thereof) provided to
reduce the applicable Issuing Bank’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this subsection following
(x) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Revolving Credit
Lender), or (y) the determination by the Administrative Agent and such Issuing
Bank that there exists excess Cash Collateral; provided that, subject to the
immediately preceding subsection (b), the Person providing Cash Collateral and
such Issuing Bank may (but shall not be obligated to) agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations and provided further that to the extent that such Cash Collateral
was provided by the Borrower, such Cash Collateral shall remain subject to the
security interest granted pursuant to the Loan Documents.

 

(f)            Defaulting Lender Cure. If the Borrower, the Administrative
Agent, each Swingline Lender and each Issuing Bank agree in writing that a
Revolving Credit Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Revolving
Credit Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
pro rata by the Revolving Credit Lenders in accordance with their respective
Revolving Credit Commitment Percentages (determined without giving effect to the
immediately preceding subsection (d)), whereupon such Revolving Credit Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to Fees accrued or payments made by or on behalf of
the Borrower while that Revolving Credit Lender was a Defaulting Lender; and
provided, further, that, subject to Section 13.22, except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Revolving Credit Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Revolving Credit Lender’s
having been a Defaulting Lender.

 



- 96 -

 

 

(g)            New Swingline Loans/Letters of Credit. So long as any Revolving
Credit Lender is a Defaulting Lender, (i) no Swingline Lender shall be required
to fund any Swingline Loans unless it is satisfied that it will have no Fronting
Exposure after giving effect to such Swingline Loan and (ii) no Issuing Bank
shall be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.

 

(h)            Purchase of Defaulting Lender’s Revolving Credit Commitment.
During any period that a Lender is a Defaulting Lender, the Borrower may, by the
Borrower giving written notice thereof to the Administrative Agent, such
Defaulting Lender and the other Lenders, either (A) demand that such Defaulting
Lender, and upon such demand such Defaulting Lender shall promptly, assign its
Revolving Credit Commitment (if applicable), its Loans and all of its other
interests, rights and obligations under this Agreement and the Loan Documents to
an Eligible Assignee subject to and in accordance with the provisions of
Section 13.6(b), or (B) terminate the Revolving Credit Commitment (if
applicable) of such Defaulting Lender and notwithstanding Section 3.2 or any
other provision herein to the contrary requiring the pro rata treatment of
payments to the Lenders, repay the entire Outstanding Amount of all Revolving
Credit Loans and Term Loans (if and as applicable) held by such Defaulting
Lender, together with all accrued interest thereon, whereupon such Defaulting
Lender shall no longer be a party hereto. No party hereto shall have any
obligation whatsoever to initiate any such replacement or to assist in finding
an Eligible Assignee. In addition, any Lender who is not a Defaulting Lender
may, but shall not be obligated, in its sole discretion, to acquire the face
amount of all or a portion of such Defaulting Lender’s Revolving Credit
Commitment and Loans via an assignment subject to and in accordance with the
provisions of Section 13.6(b). In connection with any such assignment, such
Defaulting Lender shall promptly execute all documents reasonably requested to
effect such assignment, including an appropriate Assignment and Assumption and,
notwithstanding Section 13.6(b), shall pay to the Administrative Agent an
assignment fee in the amount of $7,500. The exercise by the Borrower of its
rights under this Section shall be at the Borrower’s sole cost and expense and
at no cost or expense to the Administrative Agent or any of the Lenders. In the
event that a Defaulting Lender does not execute an Assignment and Assumption
pursuant to Section 13.6(b) within five (5) Business Days after receipt by such
Defaulting Lender of notice under this Section 3.9(h) and presentation to such
Defaulting Lender of an Assignment and Assumption evidencing an assignment
pursuant to Section 13.6(b), the Administrative Agent shall be entitled (but not
obligated) to execute such an Assignment and Assumption on behalf of such
Defaulting Lender, and any such Assignment and Assumption so executed by the
Administrative Agent, the Eligible Assignee and the Borrower shall be effective
for purposes of Section 13.6(b).

 

Section 3.10      Foreign Lenders; Taxes.

 

(a)            Issuing Banks. For purposes of this Section, the term “Lender”
includes each Issuing Bank and the term “Applicable Law” includes FATCA.

 

(b)            Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower or any other Loan Party under any Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 



- 97 -

 

 

(c)            Payment of Other Taxes by the Borrower. The Borrower and the
other Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with Applicable Law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(d)            Indemnification by the Borrower. The Borrower and the other Loan
Parties shall jointly and severally indemnify each Recipient, within thirty (30)
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error; provided that the
determinations in such statement are made on a reasonable basis and in good
faith.

 

(e)            Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that the Borrower or another Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower and the other Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 13.6 relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection. The provisions of this
subsection shall continue to inure to the benefit of an Administrative Agent
following its resignation or removal as Administrative Agent.

 



- 98 -

 

 

(f)            Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower or any other Loan Party to a Governmental Authority
pursuant to this Section, the Borrower or such other Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(g)            Status of Lenders.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)            Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person:

 

(A)            any Lender that is a U.S. Person shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;

 

(B)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(I)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, an electronic copy (or an original
if requested by the Borrower or the Administrative Agent) of an executed IRS
Form W-8BEN or IRS Form W-8BEN-E (as applicable) establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 



- 99 -

 

 

(II)            an electronic copy (or an original if requested by the Borrower
or the Administrative Agent) of an executed IRS Form W-8ECI;

 

(III)            in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit L-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable); or

 

(IV)            to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, or IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit L-2 or Exhibit L-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit L-4 on behalf of each such
direct and indirect partner;

 

(C)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

 



- 100 -

 

 

(D)            if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)            Treatment of Certain Refunds. If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section (including by
the payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(i)            Survival. Each party’s obligations under this Section shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Revolving Credit Commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

 



- 101 -

 

 

ARTICLE IV Borrowing Base Properties

 

Section 4.1      Eligibility of Properties.

 

(a)            Initial Borrowing Base Properties. The Properties identified on
Schedule 4.1 shall, on the Effective Date, be the initial Borrowing Base
Properties, and the Unencumbered Asset Value initially attributable to such
Borrowing Base Properties shall be as set forth in the Compliance Certificate
delivered to the Administrative Agent on the Effective Date.

 

(b)            Additional Borrowing Base Properties. If after the Effective Date
the Borrower desires that any additional Hotel Property be included in the
Unencumbered Pool, the Borrower shall so designate such Hotel Property as a
“Borrowing Base Property” pursuant to any Compliance Certificate from time to
time delivered hereunder. Upon the Administrative Agent’s receipt of such
Compliance Certificate, such Hotel Property shall be included in the
Unencumbered Pool, in which event such Hotel Property shall thereafter
constitute a Borrowing Base Property; provided, however, that the Operating
Property Value of such Hotel Property shall not be taken into account in
determining the Unencumbered Asset Value unless and until the Borrower shall
deliver to the Administrative Agent a Compliance Certificate that includes such
Hotel Property in the Unencumbered Pool; provided, further, however, that in no
event shall Properties owned by, or subject to a Qualified Ground Lease to, any
Excluded FelCor Subsidiary be included in the Unencumbered Pool so long as such
FelCor Subsidiary constitutes an Excluded FelCor Subsidiary.

 

Section 4.2      [Intentionally Omitted].

 

Section 4.3      Removal of Properties.

 

The Borrower may, upon not less than five (5) Business Days’ notice to the
Administrative Agent (or such shorter period of time as the Administrative Agent
may agree), request removal of a Hotel Property from the Unencumbered Pool,
subject to the following conditions: (a) no Default or Event of Default shall
have occurred that is continuing (other than a Default or Event of Default that
would be cured by removal of such Hotel Property from the Unencumbered Pool) or
would result therefrom and (b) (i) so long as the Restriction Period is not then
continuing, the Borrower shall have delivered to Administrative Agent a
Compliance Certificate, prepared as of the last day of the most recent fiscal
quarter, evidencing compliance with the covenants set forth in Section 10.1 as
if such Hotel Property had not been included in the Unencumbered Pool or (ii) at
any time during the Restriction Period, such removal shall only be permitted to
the extent that the request therefor arises in connection with an Asset
Disposition permitted pursuant to Section 10.4(v) and the proceeds of such Asset
Disposition are applied in accordance with Section 2.8(b)(iv)(C) or such removal
is required to cure a Default or Event of Default. Upon Administrative Agent’s
confirmation that the conditions to such removal have been satisfied, the
Administrative Agent shall so notify (not to be unreasonably withheld or delayed
more than five (5) Business Days after request therefor) Borrower and the
Lenders in writing specifying the date of such removal.

 



- 102 -

 

 

ARTICLE V Yield Protection, Etc.

 

Section 5.1      Additional Costs; Capital Adequacy.

 

(a)            Capital Adequacy. If any Lender determines that any Regulatory
Change affecting such Lender or any lending office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity ratios or
requirements, has or would have the effect of reducing the rate of return on
such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement, the Revolving Credit Commitments of
such Lender or the Loans made by, or participations in Letters of Credit or
Swingline Loans held by, such Lender, to a level below that which such Lender or
such Lender’s holding company could have achieved but for such Regulatory Change
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy or liquidity), then
from time to time, within thirty (30) days after written demand by such Lender,
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

 

(b)            Additional Costs. In addition to, and not in limitation of the
immediately preceding subsection (a), the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it reasonably determines are attributable to
its making or maintaining, continuing or converting of any Loans or its
obligation to make, maintain, continue or convert any Loans hereunder, any
reduction in any amount receivable by such Lender under this Agreement or any of
the other Loan Documents in respect of any of such Loans or such obligation or
the maintenance by such Lender of capital or liquidity in respect of its Loans
or its Revolving Credit Commitments (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that:

 

(i)            except as provided in Section 3.10(c), changes the basis of
taxation of any amounts payable to such Lender under this Agreement or any of
the other Loan Documents in respect of any of such Loans or its Revolving Credit
Commitments (other than Indemnified Taxes, Taxes described in clauses
(b) through (d) of the definition of “Excluded Taxes” and “Connection Income
Taxes” pursuant to Section 3.10(a));

 

(ii)            imposes or modifies any reserve, special deposit, compulsory
loan, insurance charge or similar requirements (other than Regulation D of the
Board of Governors of the Federal Reserve System or other similar reserve
requirement applicable to any other category of liabilities or category of
extensions of credit or other assets by reference to which the interest rate on
Loans is determined relating to any extensions of credit or other assets of, or
any deposits with or other liabilities of, or other credit extended by, or any
other acquisition of funds by such Lender (or its parent corporation), or any
commitment of such Lender (including, without limitation, the Revolving Credit
Commitments of such Lender hereunder);

 

(iii)            has or would have the effect of reducing the rate of return on
capital of such Lender to a level below that which such Lender could have
achieved but for such Regulatory Change (taking into consideration such Lender’s
policies with respect to capital adequacy and liquidity); or

 



- 103 -

 

 

(iv)            imposes on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or the
Loans made by such Lender.

 

(c)            Lender’s Suspension of LIBOR Loans. Without limiting the effect
of the provisions of the immediately preceding subsections (a) and (b), if by
reason of any Regulatory Change, any Lender either (i) incurs Additional Costs
based on or measured by the excess above a specified level of the amount of a
category of deposits or other liabilities of such Lender that includes deposits
by reference to which the interest rate on LIBOR Loans is determined as provided
in this Agreement or a category of extensions of credit or other assets of such
Lender that includes LIBOR Loans or (ii) becomes subject to restrictions on the
amount of such a category of liabilities or assets that it may hold, then, if
such Lender so elects by notice to the Borrower (with a copy to the
Administrative Agent), the obligation of such Lender to make or Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended until such
Regulatory Change ceases to be in effect (in which case the provisions of
Section 5.5 shall apply).

 

(d)            Additional Costs in Respect of Letters of Credit. Without
limiting the obligations of the Borrower under the preceding subsections of this
Section (but without duplication), if as a result of any Regulatory Change or
any risk-based capital guideline or other requirement heretofore or hereafter
issued by any Governmental Authority there shall be imposed, modified or deemed
applicable any Tax (other than Indemnified Taxes, Taxes described in clauses
(b) through (d) of the definition of “Excluded Taxes” and “Connection Income
Taxes”), reserve, special deposit, capital adequacy or similar requirement
against or with respect to or measured by reference to Letters of Credit and the
result shall be to increase the cost to any Issuing Bank of issuing (or any
Lender of purchasing participations in) or maintaining its obligation hereunder
to issue (or purchase participations in) any Letter of Credit or reduce any
amount receivable by any Issuing Bank or any Lender hereunder in respect of any
Letter of Credit, then, upon written demand by such Issuing Bank or such Lender,
the Borrower shall promptly pay to such Issuing Bank or, in the case of such
Lender, to the Administrative Agent for the account of such Lender, from time to
time as specified by such Issuing Bank or such Lender, such additional amounts
as shall be sufficient to compensate such Issuing Bank or such Lender for such
increased costs or reductions in amount.

 

(e)            Notification and Determination of Additional Costs. Each of the
Administrative Agent, each Issuing Bank and each Lender, as the case may be,
agrees to notify the Borrower (and in the case of an Issuing Bank or a Lender,
to notify the Administrative Agent) of any event occurring after the Agreement
Date entitling the Administrative Agent, such Issuing Bank or such Lender to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that the failure of the Administrative Agent,
such Issuing Bank or such Lender to give such notice shall not release the
Borrower from any of its obligations hereunder; provided further, that none of
the Administrative Agent, the Issuing Banks or the Lenders shall be entitled to
claim any additional cost, reduction in amounts, loss, tax or other additional
amount under this Article V if such Person fails to provide such notice to the
Borrower within 180 days of the date the Administrative Agent, such Issuing Bank
or such Lender, as the case may be, becomes aware of the occurrence of the event
giving rise to the additional cost, reduction in amounts, loss, tax or other
additional amount; provided further that, if such occurrence giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.
The Administrative Agent, each Issuing Bank and each Lender, as the case may be,
agrees to furnish to the Borrower (and, in the case of an Issuing Bank or a
Lender, to the Administrative Agent as well) a certificate setting forth in
reasonable detail the basis and amount of each request for compensation under
this Section, provided, however, that notwithstanding anything to the contrary
in this Section 5.1, in the case of any Regulatory Change described in clauses
(x) or (y) of the definition of Regulatory Change, it shall be a condition to a
Lender’s exercise of its rights, if any, under this Section 5.1 that such Lender
shall generally be exercising similar rights with respect to borrowers under
similar agreements where available. Determinations by the Administrative Agent,
such Issuing Bank or such Lender, as the case may be, of the effect of any
Regulatory Change shall be conclusive and binding for all purposes, absent
manifest error.

 



- 104 -

 

 

Section 5.2      Suspension of LIBOR Loans.

 

Anything herein to the contrary notwithstanding, subject to the provisions of
Exhibit M, if, with respect to any LIBOR Daily Loans, on any day, or, with
respect to any LIBOR Loans (other than LIBOR Daily Loans), on or prior to the
determination of LIBOR for any Interest Period:

 

(a)            the Administrative Agent shall determine (which determination
shall be conclusive) that reasonable and adequate means do not exist for
ascertaining LIBOR as of such day or for such Interest Period;

 

(b)            the Administrative Agent reasonably determines (which
determination shall be conclusive) that quotations of interest rates for the
relevant deposits referred to in the definition of LIBOR are not being provided
in the relevant amounts or for the relevant maturities for purposes of
determining rates of interest for LIBOR Loans as provided herein; or

 

(c)            the Administrative Agent reasonably determines (which
determination shall be conclusive absent manifest error) that the relevant rates
of interest referred to in the definition of LIBOR upon the basis of which the
rate of interest for LIBOR Loans for such day or Interest Period is to be
determined are not likely to adequately cover the cost to the Lenders of making
or maintaining LIBOR Loans for such day or Interest Period;

 

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
(i) with respect to any LIBOR Daily Loan, on such day, and (ii) with respect to
any LIBOR Loan (other than LIBOR Daily Loans), on the last day of each current
Interest Period for such outstanding LIBOR Loan, either prepay such Loan or
Convert such Loan into a Base Rate Loan.

 



- 105 -

 

 

Section 5.3      Illegality.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it is unlawful for such Lender to honor its obligation to make or maintain LIBOR
Loans hereunder, then such Lender shall promptly notify the Borrower thereof
(with a copy of such notice to the Administrative Agent) and such Lender’s
obligation to make or Continue, or to Convert Loans of any other Type into,
LIBOR Loans shall be suspended until such time as such Lender may again make and
maintain LIBOR Loans (in which case the provisions of Section 5.5 shall be
applicable).

 

Section 5.4      Compensation.

 

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its reasonable discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:

 

(a)            any payment or prepayment (whether mandatory or optional) of a
LIBOR Loan (other than a LIBOR Daily Loan) or Conversion of a LIBOR Loan (other
than a LIBOR Daily Loan), made by such Lender for any reason (including, without
limitation, acceleration) on a date other than the last day of the Interest
Period for such Loan; or

 

(b)            any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Section 6.2 to be satisfied) to borrow a LIBOR Loan (other than a LIBOR Daily
Loan) from such Lender on the date for such borrowing, or to Convert a Base Rate
Loan into a LIBOR Loan (other than a LIBOR Daily Loan) or Continue a LIBOR Loan
(other than a LIBOR Daily Loan) on the requested date of such Conversion or
Continuation.

 

Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of any such LIBOR Loan, an amount equal to the then
present value of (A) the amount of interest that would have accrued on such
LIBOR Loan for the remainder of the Interest Period at the rate applicable to
such LIBOR Loan, less (B) the amount of interest that would accrue on the same
LIBOR Loan for the same period if LIBOR were set on the date on which such LIBOR
Loan was repaid, prepaid or Converted or the date on which the Borrower failed
to borrow, Convert or Continue such LIBOR Loan, as applicable, calculating
present value by using as a discount rate LIBOR quoted on such date; provided,
that in no event shall such compensation include any loss of anticipated
profits. Upon the Borrower’s request, the Administrative Agent shall provide the
Borrower with a statement setting forth in reasonable detail the basis for
requesting such compensation and the method for determining the amount thereof.
Any such statement shall be conclusive, provided that the determinations in such
statement are made on a reasonable basis and in good faith.

 

Section 5.5      Treatment of Affected Loans.

 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1(c), Section 5.2, or Section 5.3 then such Lender’s LIBOR Loans shall
be automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1(c), Section 5.2, or Section 5.3 on such earlier date as
such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable)) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 5.1, Section 5.2,
or Section 5.3 that gave rise to such Conversion no longer exist:

 



- 106 -

 

 

(a)            to the extent that such Lender’s LIBOR Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Base Rate
Loans; and

 

(b)            all Loans that would otherwise be made or Continued by such
Lender as LIBOR Loans shall be made or Continued instead as Base Rate Loans, and
all Base Rate Loans of such Lender that would otherwise be Converted into LIBOR
Loans shall remain as Base Rate Loans.

 

If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 5.1(c) or 5.3 that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, or, with respect to LIBOR Daily
Loans, on the next Business Day, to the extent necessary so that, after giving
effect thereto, (A) if such Lender is a Revolving Credit Lender, all Revolving
Credit Loans held by the Revolving Credit Lenders holding LIBOR Loans and by
such Revolving Credit Lender are held pro rata (as to principal amounts, Types
and Interest Periods) in accordance with their respective Revolving Credit
Commitments, (B) if such Lender is a Tranche A-2 Term Loan Lender, all Tranche
A-2 Term Loans held by the Tranche A-2 Term Loan Lenders holding LIBOR Loans and
by such Tranche A-2 Term Loan Lender are held pro rata (as to principal amounts,
Types and Interest Periods) in accordance with their respective Tranche A-2 Term
Loans, and (C) if such Lender is a Tranche A-1 Term Loan Lender, all applicable
Tranche A-1 Term Loans held by the applicable Tranche A-1 Term Loan Lenders
holding LIBOR Loans and by such Tranche A-1 Term Loan Lender are held pro rata
(as to principal amounts, Types and Interest Periods) in accordance with their
respective applicable Tranche A-1 Term Loans.

 

Section 5.6      Affected Lenders.

 

If (a) a Lender (including in its capacity as an Issuing Bank) requests
compensation pursuant to Section 3.10 or 5.1, (b) any Lender is a Non-Consenting
Lender or (c) the obligation of any Lender to make LIBOR Loans or to Continue,
or to Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1(c) or 5.3 but the obligation of the Requisite Lenders shall not have
been suspended under such Sections, then the Borrower may either (A) demand that
such Lender (the “Affected Lender”), and upon such demand the Affected Lender
shall promptly, assign its Revolving Credit Commitments, its Loans and all of
its other interests, rights and obligations under this Agreement and the Loan
Documents to an Eligible Assignee subject to and in accordance with the
provisions of Section 13.6(b) for a purchase price equal to (x) the aggregate
principal balance of all Loans then owing to the Affected Lender, plus (y) the
aggregate amount of payments previously made by the Affected Lender under
Section 2.3(j) that have not been repaid, plus (z) any accrued but unpaid
interest thereon and accrued but unpaid fees owing to the Affected Lender, or
any other amount as may be mutually agreed upon by such Affected Lender and
Eligible Assignee, or (B) terminate the Revolving Credit Commitment (if
applicable) of such Affected Lender and notwithstanding Section 3.2 or any other
provision herein to the contrary requiring the pro rata treatment of payments to
the Lenders, repay the entire Outstanding Amount of all Revolving Credit Loans
and Term Loans (if and as applicable) held by such Affected Lender, together
with all accrued interest thereon, whereupon such Affected Lender shall no
longer be a party hereto. Each of the Administrative Agent and the Affected
Lender shall reasonably cooperate in effectuating the replacement of such
Affected Lender under this Section and the Affected Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest to the purchaser or assignee thereof, including an appropriate
Assignment and Assumption, but at no time shall the Administrative Agent, such
Affected Lender or any other Lender be obligated in any way whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. The
exercise by the Borrower of its rights under this Section shall be at the
Borrower’s sole cost and expense and at no cost or expense to the Administrative
Agent, the Affected Lender or any of the other Lenders. The terms of this
Section shall not in any way limit the Borrower’s obligation to pay to any
Affected Lender compensation owing to such Affected Lender pursuant to this
Agreement (including, without limitation, pursuant to Sections 3.10, 5.1 or 5.4)
with respect to any period up to the date of replacement.

 



- 107 -

 

 

Section 5.7      Change of Lending Office.

 

Each Lender agrees that it will, in good faith, use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate an alternate Lending Office with respect to any of its Loans affected
by the matters or circumstances described in Sections 3.10, 5.1 or 5.3 to reduce
the liability of the Borrower or avoid the results provided thereunder, so long
as such designation is not disadvantageous to such Lender as determined by such
Lender in its sole discretion, except that such Lender shall have no obligation
to designate a Lending Office located in the United States of America.

 

Section 5.8      Assumptions Concerning Funding of LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period (or, in the case of LIBOR
Daily Loans, a maturity of one month); provided, however, that each Lender may
fund each of its LIBOR Loans in any manner it sees fit and the foregoing
assumption shall be used only for calculation of amounts payable under this
Article.

 



- 108 -

 

 

 

ARTICLE VI Conditions Precedent

 

Section 6.1     Initial Conditions Precedent.

 

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:

 

(a)            The Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent:

 

(i)            counterparts of this Agreement executed by each of the parties
hereto;

 

(ii)           if requested by any Lender pursuant to Section 2.11(a) at least
three (3) days prior to the date hereof, Revolving Credit Notes executed by the
Borrower, payable to each Revolving Credit Lender that has requested a Revolving
Credit Note, and complying with the terms of, Section 2.11(a) and a Term Loan
Note executed by the Borrower, payable to each applicable Term Loan Lender that
has requested a Term Loan Note, and complying with the terms of,
Section 2.11(a);

 

(iii)          the Guaranty executed by the Parent Guarantor and by each of the
Subsidiary Guarantors identified in Schedule 1.1;

 

(iv)          an opinion of Hogan Lovells LLP, counsel to the Borrower and the
other Loan Parties, addressed to the Administrative Agent and the Lenders and in
form and substance reasonably satisfactory to the Administrative Agent;

 

(v)           the certificate or articles of incorporation or formation,
articles of organization, certificate of limited partnership or other comparable
organizational document (if any) of each Loan Party certified as of a date not
earlier than fifteen (15) days prior to the Effective Date by the Secretary of
State of the state of formation of such Loan Party (except that, if any such
document relating to any Subsidiary Guarantor delivered to Administrative Agent
pursuant to the Existing Credit Agreement has not been modified or amended and
remains in full force and effect, a certificate of the Secretary or Assistant
Secretary (or other individual performing similar functions) of such Subsidiary
Guarantor so stating may be delivered in lieu of delivery of a current certified
copy of such document);

 

(vi)          a certificate of good standing (or certificate of similar meaning)
with respect to each of the Borrower and the Parent Guarantor issued as of a
date not earlier than fifteen (15) days prior to the Effective Date by the
Secretary of State of the state of formation of each such Person and
certificates of qualification to transact business or other comparable
certificates issued as of a recent date by each Secretary of State (and any
state department of taxation, as applicable) of each state in which a Loan Party
is required to be so qualified and where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect;

 



- 109 -

 

 

(vii)         a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Borrowing, Notices of Swingline Borrowing, requests for
Letters of Credit, Notices of Conversion and Notices of Continuation;

 

(viii)        copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity (except that, if any such document delivered to Administrative Agent
pursuant to the Existing Credit Agreement has not been modified or amended and
remains in full force and effect, a certificate so stating may be delivered in
lieu of delivery of another copy of such document) and (B) all corporate,
partnership, member or other necessary action taken by such Loan Party to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party;

 

(ix)           evidence of the insurance required under Section 8.5;

 

(x)            a certificate of the Borrower and the Parent Guarantor certifying
that the Properties identified in Schedule 4.1 satisfy the requirements for
inclusion in the Unencumbered Pool under this Agreement;

 

(xi)           a Compliance Certificate dated as of the Agreement Date and
calculated as of September 30, 2019;

 

(xii)          a Disbursement Instruction Agreement effective as of the
Agreement Date;

 

(xiii)         evidence that the Fees (including, to the extent then due, the
“Fees” (under and as defined in the Existing Credit Agreement) and interest
under the Existing Credit Agreement accrued through the Effective Date), if any,
then due and payable under Section 3.5, together with, to the extent a
reasonably detailed invoice has been delivered to the Borrower prior to the date
hereof, all other fees, expenses and reimbursement amounts due and payable to
the Administrative Agent and any of the Lenders, including, without limitation,
the reasonable and documented fees and expenses of counsel to the Administrative
Agent, have been paid;

 

(xiv)            (i) all documentation and other information regarding the
Borrower requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, and
(ii) to the extent the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, a Beneficial Ownership Certification in
relation to the Borrower; and

 

(xv)            such other documents and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request;
and

 



- 110 -

 

 

(b)            In the good faith and reasonable judgment of the Administrative
Agent:

 

(i)            there shall not have occurred or become known to the
Administrative Agent or any of the Lenders any event, condition, situation or
status since the date of the information contained in the financial and business
projections, budgets, pro forma data and forecasts concerning the Borrower and
its Subsidiaries delivered to the Administrative Agent and the Lenders prior to
the Agreement Date that has had or could reasonably be expected to result in a
Material Adverse Effect;

 

(ii)            no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened in writing
which could reasonably be expected to (A) result in a Material Adverse Effect or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;

 

(iii)          the Borrower and the other Loan Parties shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (A) any Applicable Law or (B) any material agreement, document
or instrument to which any Loan Party is a party or by which any of them or
their respective properties is bound; and

 

(iv)          the Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act.

 

Section 6.2     Conditions Precedent to All Loans and Letters of Credit.

 

The obligations of (i) the Lenders to make any Loans and (ii) the Issuing Banks
to issue, extend or increase any Letters of Credit are each subject to the
further conditions precedent that: (a) no Default or Event of Default shall
exist as of the date of the making of such Loan or date of issuance, extension
or increase of such Letter of Credit or would exist immediately after giving
effect thereto, and no violation of the limits described in Section 2.15 would
occur after giving effect thereto; (b) the representations and warranties made
or deemed made by the Borrower or any other Loan Party in any Loan Documents to
which such Loan Party is a party, shall be true and correct in all material
respects (unless such representation and warranty is qualified by materiality,
in which event such representation and warranty shall be true and correct in all
respects) on and as of the date of the making of such Loan or date of issuance,
extension or increase of such Letter of Credit with the same force and effect as
if made on and as of such date, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (unless such representation and warranty is qualified by materiality,
in which event such representation and warranty shall have been true and correct
in all respects) on and as of such earlier date) and except for changes in
factual circumstances permitted under the Loan Documents; (c) in the case of the
borrowing of Revolving Credit Loans or Term Loans, the Administrative Agent
shall have received a timely Notice of Borrowing, or in the case of a Swingline
Loan, the applicable Swingline Lender shall have received a timely Notice of
Swingline Borrowing; (d) there shall not have occurred any event, change,
circumstance or other occurrence that has had a Material Adverse Effect (which
determination shall, during the Restriction Period, exclude any event or
circumstance resulting from the COVID-19 pandemic to the extent that such event
or circumstance has been disclosed in writing by the Borrower to the
Administrative Agent or publicly, or in the public domain); and (e) in the case
of the issuance, extension or increase of a Letter of Credit, the applicable
Issuing Bank and the Administrative Agent shall have received a timely request
for the issuance, extension or increase of such Letter of Credit and no
Revolving Credit Lender shall be a Defaulting Lender unless its Letter of Credit
Exposure has been fully allocated to the Non-Defaulting Lenders or Cash
Collateralized in accordance with Section 3.9(c)(i). Each Credit Event shall
constitute a certification by the Borrower to the effect set forth in the
preceding sentence (both as of the date of the giving of notice relating to such
Credit Event and, unless the Borrower otherwise notifies the Administrative
Agent prior to the date of such Credit Event, as of the date of the occurrence
of such Credit Event). In addition, the Borrower shall be deemed to have
represented to the Administrative Agent and the Lenders at the time such Loan is
made or such Letter of Credit is issued, extended or increased that all
conditions to the making of such Loan or issuing, extending or increasing of
such Letter of Credit contained in Sections 6.1 and 6.2 (in the case of the
first such Loan or Letter of Credit) or Section 6.2 (in all subsequent cases)
have been satisfied.

 



- 111 -

 

 

Section 6.3     Conditions as Covenants.

 

If the Lenders permit the making of any Loans, or any Issuing Bank issues a
Letter of Credit, prior to the satisfaction of all conditions precedent set
forth in Sections 6.1 and 6.2, the Borrower shall nevertheless cause such
condition or conditions to be satisfied within five (5) Business Days after the
date of the making of such Loans or the issuance of such Letter of Credit.
Unless set forth in writing to the contrary, the making of its initial Loan by a
Lender shall constitute a confirmation by such Lender to the Administrative
Agent and the other Lenders that insofar as such Lender is concerned the
Borrower has satisfied the conditions precedent for initial Loans set forth in
Sections 6.1 and 6.2.

 

ARTICLE VII Representations and Warranties

 

Section 7.1     Representations and Warranties.

 

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of each Issuing Bank, to issue
Letters of Credit, the Parent Guarantor and the Borrower represent and warrant
to the Administrative Agent, each Issuing Bank and each Lender as follows:

 

(a)            Organization; Power; Qualification. Each of the Loan Parties and
the other Subsidiaries is a corporation, partnership or other legal entity, duly
organized or formed, validly existing and in good standing under the
jurisdiction of its incorporation or formation, has the power and authority to
own or lease its respective properties and to carry on its respective business
as now being and hereafter proposed to be conducted and is duly qualified and is
in good standing as a foreign corporation, partnership or other legal entity,
and authorized to do business, in each jurisdiction in which the character of
its properties or the nature of its business requires such qualification or
authorization and where the failure to be so qualified or authorized could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. None of the Borrower, any other Loan Party or any other
Subsidiary is an EEA Financial Institution.

 





- 112 -

 

 

(b)            Ownership Structure. Part I of Schedule 7.1(b) is, as of the
Agreement Date, a complete and correct list of all Subsidiaries of the Parent
Guarantor setting forth for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding any Equity Interest in
such Subsidiary, (iii) the nature of the Equity Interests held by each such
Subsidiary and (iv) the percentage of ownership of such Subsidiary represented
by such Equity Interests. Each of the Borrower and its Subsidiaries owns, free
and clear of all Liens (other than Permitted Liens) and has the unencumbered
right to vote, all outstanding Equity Interests in each Subsidiary which
directly or indirectly owns a Borrowing Base Property (other than (x) any
Subsidiary which directly or indirectly owns the Doubletree Metropolitan in New
York City, provided that the Borrower retains, directly or indirectly, at least
a 98.2% Controlling ownership interest therein and (y) any Subsidiary which
directly or indirectly owns The Knickerbocker in New York City, provided that
the Borrower retains, directly or indirectly, at least a 95.0% Controlling
ownership interest therein). As of the Agreement Date, except as disclosed in
Schedule 7.1(b), (A) all of the issued and outstanding capital stock of each
Person identified in Schedule 7.1(b) as organized as a corporation is validly
issued, fully paid and nonassessable and (B) there are no outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including, without limitation, any stockholders’ or voting trust
agreements) for the issuance, sale, registration or voting of, or outstanding
securities convertible into, any additional shares of capital stock of any
class, or partnership or other ownership interests of any type in, any Person
identified in Schedule 7.1(b). As of the Agreement Date, Part II of
Schedule 7.1(b) correctly sets forth all Unconsolidated Affiliates of the Parent
Guarantor, including the correct legal name of such Person, the type of legal
entity which each such Person is, and all Equity Interests in such Person held
directly or indirectly by the Parent Guarantor. As of the Effective Date, the
Subsidiaries identified in Schedule 1.1 constitute all of the Subsidiary
Guarantors and Non-Loan Party BB Property Subsidiaries.

 

(c)            Authorization of Agreement, Notes, Loan Documents and Borrowings.
The Borrower has the right and power, and has taken all necessary action to
authorize it, to borrow and obtain other extensions of credit hereunder. The
Borrower and each other Loan Party has the right and power, and has taken all
necessary action to authorize it, to execute, deliver and perform each of the
Loan Documents and the Fee Letters to which it is a party in accordance with
their respective terms and to consummate the transactions contemplated hereby
and thereby. The Loan Documents and the Fee Letters to which the Borrower or any
other Loan Party is a party have been duly executed and delivered by the duly
authorized officers of such Person and each is a legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms, except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
contained herein or therein and as may be limited by equitable principles
generally.

 



- 113 -

 

 

(d)            Compliance of Agreement, Etc. with Laws. The execution, delivery
and performance of this Agreement, the Notes, the other Loan Documents to which
any Loan Party is a party and the Fee Letters in accordance with their
respective terms and the borrowings and other extensions of credit hereunder do
not and will not, by the passage of time, the giving of notice, or both:
(i) require any Governmental Approval (other than any required filing with the
SEC, which the Borrower agrees to file in a timely manner, or filings or
recordations required in connection with (x) the perfection of any Lien on the
Collateral in favor of the Administrative Agent or (y) any Transferred
Mortgages) or violate any Applicable Law (including, without limitation,
Environmental Laws) relating to the Borrower, any other Loan Party or any
Non-Loan Party BB Property Subsidiary; (ii) conflict with, result in a breach of
or constitute a default under the organizational documents of the Borrower, any
other Loan Party or any Non-Loan Party BB Property Subsidiary, or any material
indenture, agreement or instrument to which the Borrower, any other Loan Party
or any Non-Loan Party BB Property Subsidiary is a party or by which it or any of
its respective properties may be bound; or (iii) result in or require the
creation or imposition of any Lien upon or with respect to any Property now
owned or hereafter acquired by any Loan Party or any Non-Loan Party BB Property
Subsidiary (other than a Permitted Lien).

 

(e)            Compliance with Law; Governmental Approvals. Each Loan Party and
each other Subsidiary is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws (including,
without limitation, Environmental Laws, Anti-Corruption Laws and Sanctions)
relating to it except for noncompliances which, and Governmental Approvals the
failure to possess which, could not, individually or in the aggregate,
reasonably be expected to result in a Default or Event of Default or have a
Material Adverse Effect.

 

(f)            Title to Properties; Liens. Schedule 7.1(f) is, as of the
Agreement Date, a complete and correct listing of all real estate assets of the
Loan Parties and the other Subsidiaries. Schedule 4.1 attached hereto is, as of
the Effective Date, a complete and correct listing of all Borrowing Base
Properties owned by the Loan Parties and Non-Loan Party BB Property
Subsidiaries. Each of the Loan Parties and all other Subsidiaries have good,
marketable and legal title to, or a valid leasehold interest in, their
respective assets (subject to Permitted Liens and, in the case of Subsidiaries
that are not Loan Parties or Non-Loan Party BB Property Subsidiaries, Liens not
prohibited by this Agreement). No Borrowing Base Property or any ownership
interest of the Borrower in any Subsidiary that directly or indirectly owns any
Borrowing Base Property is subject to any Lien other than Permitted Liens.
Unless otherwise waived in accordance with the terms of this Agreement, each
Borrowing Base Property included in the Unencumbered Pool satisfies all
applicable requirements under the definition of Eligible Property.

 

(g)            Existing Indebtedness. Schedule 7.1(g) is, as of the Agreement
Date, a complete and correct listing of all Indebtedness (including all
Guarantees, but excluding intercompany Indebtedness in an individual amount not
in excess of $1,000,000, between or among any of the Parent Guarantor, the
Borrower and their respective Subsidiaries) for borrowed money or in respect of
Derivative Contracts of each of the Loan Parties and the other Subsidiaries, and
if such Indebtedness is secured by any Lien, a description of the property
subject to such Lien. As of the Agreement Date, except as set forth in Schedule
7.1(g) no monetary default exists under any such Indebtedness and the Borrower
or other Loan Parties or Subsidiaries have not received notice of any other
default under any such Indebtedness.

 





- 114 -

 

 

(h)            Material Contracts. Schedule 7.1(h) is, as of the Agreement Date,
a true, correct and complete listing of all Material Contracts (other than
Material Contracts evidencing Indebtedness identified on Schedule 7.1(g), if
any). As of the Agreement Date, no event or condition which would permit any
party to any such Material Contract to terminate such Material Contract exists.

 

(i)            Litigation. Except as set forth on Schedule 7.1(i), there are no
actions, suits, investigations or proceedings pending (nor have any actions,
suits or proceedings been threatened in writing) against or in any other way
relating adversely to or affecting, any Loan Party, any other Subsidiary or any
of their respective property in any court or before any arbitrator of any kind
or before or by any other Governmental Authority which, (i) could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(ii) in any manner draws into question the validity or enforceability of any
Loan Documents or the Fee Letters. As of the Agreement Date, there are no
strikes, slowdowns, work stoppages or walkouts or other labor disputes in
progress or threatened relating to, any Loan Party or any other Subsidiary.

 

(j)            Taxes. All federal and state income and other material tax
returns of each Loan Party and each other Subsidiary required by Applicable Law
to be filed have been duly filed, and all federal and state income and other
material taxes, assessments and other governmental charges or levies upon, each
Loan Party and each other Subsidiary and their respective properties, income,
profits and assets which are due and payable have been paid, except any such
nonpayment or non-filing which is at the time permitted under Section 8.6. As of
the Agreement Date, no Loan Party (or any of its Subsidiaries) has been notified
that any of its United States income tax returns is under audit. All charges,
accruals and reserves on the books of the Parent Guarantor and the Subsidiaries
in respect of any taxes or other governmental charges are in accordance with
GAAP.

 

(k)            Financial Statements. The Borrower has furnished to the
Administrative Agent copies of the audited consolidated balance sheet of the
Parent Guarantor and its consolidated Subsidiaries for the fiscal year ended
December 31, 2018 and the unaudited consolidated balance sheet of the Parent
Guarantor and its consolidated Subsidiaries for the quarters ended March 31,
2019, June 30, 2019 and September 30, 2019, together with (in each case) the
related consolidated statements of operations, shareholders’ equity and cash
flow for the fiscal quarter ended on such date.  Such balance sheet and
statements (including in each case related schedules and notes) are complete and
correct in all material respects and present fairly in all material respects, in
accordance with GAAP consistently applied throughout the applicable periods, the
consolidated financial position of the Parent Guarantor and its consolidated
Subsidiaries as at the date thereof and the results of operations and the cash
flow for such period (subject, in the case of the unaudited statements, to
changes resulting from normal yearend audit adjustments and the inclusion in the
final audited statements of footnotes that were not contained in the unaudited
statements).  Neither the Parent Guarantor nor any of its Subsidiaries (other
than the FelCor Subsidiaries) has on the Effective Date any material contingent
liabilities, liabilities, liabilities for taxes, unusual or long-term
commitments or unrealized or forward anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in the foregoing
financial statements.

 





- 115 -

 

 

(l)              No Material Adverse Change. Since December 31, 2018, there have
been no events, changes, circumstances or occurrences that have had,
individually or in the aggregate, a Material Adverse Effect; provided, that
during the Restriction Period, the determination of the existence of a Material
Adverse Effect shall exclude any event or circumstance resulting from the
COVID-19 pandemic to the extent that such event or circumstance has been
disclosed in writing by the Borrower to the Administrative Agent or publicly, or
in the public domain. As of the Effective Date and after giving effect to any
borrowings hereunder on such date, each of the Parent Guarantor and the Borrower
is Solvent, and the Parent Guarantor, the Borrower and the other Subsidiaries
(taken as a whole) are Solvent.

 

(m)            Financial Information for Borrowing Base Properties. The
financial information delivered by the Borrower pertaining to each of the
Borrowing Base Properties to the Administrative Agent in accordance with
Section 9.4(d)(ii) fairly presents in a summary form in accordance with
Section 9.4(d)(ii), and otherwise accurately in all material respects, the Net
Operating Income of each such Borrowing Base Property for the period then ended.

 

(n)            ERISA. Each member of the ERISA Group has fulfilled its
obligations under the contribution requirements of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance with the presently
applicable provisions of ERISA and the Internal Revenue Code with respect to
each Plan, in each case, except as could not reasonably be expected to have a
Material Adverse Effect. No member of the ERISA Group has (i) sought a waiver of
the minimum funding standard under Section 412 of the Internal Revenue Code in
respect of any Plan, (ii) failed to make any contribution or payment to any Plan
or Multiemployer Plan or in respect of any Benefit Arrangement, or made any
amendment to any Plan or Benefit Arrangement, which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security under
ERISA or the Internal Revenue Code or (iii) incurred any liability under
Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA or that could not reasonably be expected to have a
Material Adverse Effect. As of the Effective Date, the Borrower does not hold
and will not be using “plan assets” (within the meaning of 29 CFR § 2510.3-101,
as modified by Section 3(42) of ERISA) of one or more Benefit Plans in
connection with the Loans or the Revolving Credit Commitments.

 

(o)            Absence of Default. None of the Loan Parties or the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived, which, in any case, (i) constitutes a Default or an Event of Default; or
(ii) constitutes, or which with the passage of time, the giving of notice, or
both, would constitute, a default or event of default by, any Loan Party or any
other Subsidiary under any agreement (other than this Agreement) or judgment,
decree or order to which any such Person is a party or by which any such Person
or any of its respective properties may be bound where such default or event of
default could reasonably be expected to, individually or in the aggregate, have
a Material Adverse Effect.

 



- 116 -

 

 

(p)            Environmental Laws. Each of the Loan Parties and the other
Subsidiaries: (i) is in compliance with all Environmental Laws applicable to its
business, operations and the Properties, (ii) has obtained all Governmental
Approvals which are required under Environmental Laws, and each such
Governmental Approval is in full force and effect, and (iii) is in compliance
with all terms and conditions of such Governmental Approvals, where with respect
to each of the immediately preceding clauses (i) through (iii) the failure to
obtain or to comply with could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect. Except for any of the following
matters that could not be reasonably expected to have, individually or in the
aggregate, a Material Adverse Effect, no Loan Party has any knowledge of, nor
has received notice of, any past present or pending releases, events,
conditions, circumstances, activities, practices, incidents, facts, occurrences,
actions, or plans that, with respect to any Loan Party or any other Subsidiary,
their respective businesses, operations or with respect to the Properties, may:
(i) cause or contribute to an actual or alleged violation of or noncompliance
with Environmental Laws, (ii) cause or contribute to any other potential common
law or legal claim or other liability, or (iii) cause any of the Properties to
become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law and,
with respect to the immediately preceding clauses (i) through (iii) is based on
or related to the on-site or off-site manufacture, generation, processing,
distribution, use, treatment, storage, disposal, transport, removal, clean up or
handling, or the emission, discharge, release or threatened release of any
wastes or Hazardous Material, or any other requirement under Environmental Law.
There is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, mandate, order, lien, request,,
investigation, or proceeding pending or, to the knowledge of the Borrower,
threatened, against any Loan Party or any other Subsidiary relating in any way
to Environmental Laws which reasonably could be expected to have, individually
or in the aggregate, a Material Adverse Effect. None of the Borrowing Base
Properties and, as of the Agreement Date, none of the other Properties is listed
on or proposed for listing on the National Priority List promulgated pursuant to
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
and its implementing regulations, or any state or local priority list
promulgated pursuant to any analogous state or local law. To the knowledge of
the Borrower, no Hazardous Materials generated at or transported from any of the
Properties is or has been transported to, or disposed of at, any location that
is listed or proposed for listing on the National Priority List or any analogous
state or local priority list, or any other location that is or has been the
subject of a clean-up, removal or remedial action pursuant to any Environmental
Law, except to the extent that such transportation or disposal could not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect.

 

(q)            Investment Company. No Loan Party, nor any other Subsidiary is
(i) an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or
(ii) subject to any other Applicable Law which purports to regulate or restrict
its ability to borrow money or obtain other extensions of credit or to
consummate the transactions contemplated by this Agreement or to perform its
obligations under any Loan Document to which it is a party.

 

(r)            Margin Stock. No Loan Party nor any other Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying “margin stock” within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System.

 





- 117 -

 

 



(s)            Affiliate Transactions. Except as permitted by Section 10.8 or as
otherwise set forth on Schedule 7.1(s), no Loan Party nor any other Subsidiary
is a party to or bound by any agreement or arrangement (whether oral or written)
with any Affiliate.

 

(t)            Intellectual Property. Each of the Loan Parties and each other
Subsidiary owns or has the right to use, under valid license agreements or
otherwise, all patents, licenses, franchises, trademarks, trademark rights,
service marks, service mark rights, trade names, trade name rights, trade
secrets and copyrights that is material to the business of the Parent Guarantor
and its Subsidiaries, taken as whole (collectively, “Intellectual Property”),
without known conflict with any patent, license, franchise, trademark, trademark
right, service mark, service mark right, trade secret, trade name, copyright, or
other proprietary right of any other Person, the effect of which conflict could
reasonably be expected to have a Material Adverse Effect. The Loan Parties have
taken all such steps as they deem reasonably necessary to protect their
respective rights under and with respect to such Intellectual Property. No claim
has been asserted by any Person with respect to the use of any such Intellectual
Property, or challenging or questioning the validity or effectiveness of any
such Intellectual Property that could reasonably be expected to have a Material
Adverse Effect.

 

(u)            Business. As of the Effective Date, the Loan Parties and the
other Subsidiaries are engaged in the business of the ownership, leasing and
operation of lodging properties, together with other business activities
incidental thereto.

 

(v)            Broker’s Fees. Except as set forth in the Fee Letters, no
broker’s or finder’s fee, commission or similar compensation will be payable
with respect to the transactions contemplated hereby. No other similar fees or
commissions will be payable by any Loan Party for any other services rendered to
any Loan Party or any other Subsidiaries ancillary to the transactions
contemplated hereby.

 

(w)            Insurance. The Parent Guarantor and the Subsidiaries maintain
insurance in compliance with the provisions of Section 8.5.

 

(x)            Accuracy and Completeness of Information. All written
information, reports and data (other than financial projections, other forward
looking statements and information of a general economic or industry nature)
furnished to the Administrative Agent or any Lender by, on behalf of, or at the
direction of, any Loan Party or any other Subsidiary were, at the time the same
were so furnished, complete and correct in all material respects, or, in the
case of financial statements, presented fairly in all material respects in
accordance with GAAP consistently applied throughout the periods involved in
each case, the financial position of the Persons involved as at the date thereof
and the results of operations for such periods (subject, as to interim
statements, to changes resulting from normal year-end audit adjustments and the
inclusion in the final audited statements of footnotes that were not contained
in the interim statements). All financial projections and other forward looking
statements prepared by or on behalf of any Loan Party or any Non-Loan Party BB
Property Subsidiary that have been or may hereafter be made available to the
Administrative Agent or any Lender were or will be prepared in good faith based
on assumptions believed to be reasonable at the time made, but with it being
understood that such projections and statements are not a guarantee of future
performance, that such future performance may vary materially from such
projections and that no Loan Party makes any representation that such
projections will in fact be realized. No document furnished or written statement
made to the Administrative Agent or any Lender in connection with the
negotiation, preparation or execution of, or pursuant to, this Agreement or any
of the other Loan Documents contains or will contain any untrue statement of a
fact material to the creditworthiness of any Loan Party or any other Subsidiary
or omits or will omit, when taken with together with all other information
furnished, to state a material fact necessary in order to make the statements
contained therein in light of the circumstances under which they are or will be
made, not misleading. As of the Effective Date, the information included in the
Beneficial Ownership Certification most recently provided to Administrative
Agent or any Lender on or prior to the Effective Date is true and correct in all
respects.

 



- 118 -

 

 

(y)            Not Plan Assets; No Prohibited Transactions. None of the assets
of any Loan Party or any other Subsidiary constitutes “plan assets”, within the
meaning of 29 C.F.R. 2510-3.101, as modified by Section 3(42) of ERISA. The
execution, delivery and performance of the Loan Documents and the Fee Letters by
the Loan Parties, and the borrowing, other credit extensions and repayment of
amounts thereunder, do not and will not constitute “prohibited transactions”
under ERISA or the Internal Revenue Code.

 

(z)            OFAC; Anti-Corruption Laws and Sanctions.

 

(i)            None of (i) the Borrower, any Subsidiary or, to the knowledge of
the Borrower or such Subsidiary, any of their respective directors, officers,
employees or affiliates, or (ii) to the knowledge of the Borrower, any agent or
representative of the Borrower or any Subsidiary that will act in any capacity
in connection with or benefit from any Facility, (A) is a Sanctioned Person or
currently the subject or target of any Sanctions, (B) has its assets located in
a Sanctioned Country, (C) directly or indirectly derives revenues from
investments in, or transactions with, Sanctioned Persons, (D) has taken any
action, directly or indirectly, that would result in a violation by such Persons
of any Anti-Corruption Laws or (E) has violated any applicable Anti-Money
Laundering Law in any material respect. Each of the Borrower and its
Subsidiaries has implemented and maintains in effect policies and procedures
reasonably designed to ensure compliance by the Borrower and its Subsidiaries
and their respective directors, officers, employees, agents and Affiliates with
the Anti-Corruption Laws. Each of the Borrower and its Subsidiaries, and to the
knowledge of the Borrower, each director, officer, employee, agent and Affiliate
of the Borrower and each such Subsidiary, is in compliance with the
Anti-Corruption Laws in all material respects.

 

(ii)            No proceeds of any Credit Event have been used, directly or
indirectly, by the Borrower, any of its Subsidiaries or any of its or their
respective directors, officers, employees and agents (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, including any payments (directly or indirectly) to a
Sanctioned Person or a Sanctioned Country or (C) in any manner that would result
in the violation of any Sanctions applicable to any party hereto.

 





- 119 -

 

 

Section 7.2     Survival of Representations and Warranties, Etc.

 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower and Parent Guarantor under
this Agreement. All representations and warranties made under this Agreement and
the other Loan Documents shall be deemed to be made at and as of the Agreement
Date, the Effective Date, the date on which any extension of the Revolving
Credit Maturity Date is effectuated pursuant to Section 2.13, the date on which
any increase of the Revolving Credit Commitments, any Additional Term Loan
Advance or any New Term Loan is effectuated pursuant to Section 2.16 and at and
as of the date of the occurrence of each Credit Event, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (unless such representation and warranty is
qualified by materiality, in which event such representation and warranty shall
have been true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances permitted under the Loan Documents.
All such representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans and the issuance of the Letters of Credit.

 

ARTICLE VIII Affirmative Covenants

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7, all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.7, the Parent Guarantor and the
Borrower shall comply with the following covenants:

 

Section 8.1     Preservation of Existence and Similar Matters.

 

Except as otherwise permitted under Section 10.4, the Parent Guarantor and the
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, (a) preserve and maintain its respective existence, (b) preserve and
maintain its rights, franchises, licenses and privileges in the jurisdiction of
its incorporation or formation and (c) qualify and remain qualified and
authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization, except, in the case of clauses (a) (solely with respect to
Subsidiaries other than Loan Parties and Non-Loan Party BB Property
Subsidiaries), (b) and (c), where the failure to do so could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 



- 120 -

 

 

Section 8.2     Compliance with Applicable Law.

 

The Parent Guarantor and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, comply with all Applicable Law, including
the obtaining of all Governmental Approvals, the failure with which to comply
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

Section 8.3     Maintenance of Property.

 

In addition to the requirements of any of the other Loan Documents, the Parent
Guarantor and the Borrower shall, and shall cause each other Loan Party and each
other Subsidiary to, (a) protect and preserve all of its material properties,
including, but not limited to, all Intellectual Property necessary to the
conduct of its respective business, and maintain in good repair, working order
and condition all tangible properties, ordinary wear and tear excepted, and
(b) from time to time make or cause to be made all needed and appropriate
repairs, renewals, replacements and additions to such properties, so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times, except in the cases of clauses (a) and (b) where the
failure to do so could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

Section 8.4     Conduct of Business.

 

The Parent Guarantor and the Borrower shall, and shall cause the other Loan
Parties and each other Subsidiary to, carry on its respective businesses as
described in Section 7.1(u) and not enter into any line of business not
incidental and reasonably related thereto.

 

Section 8.5     Insurance.

 

The Parent Guarantor and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, maintain insurance on a replacement cost
basis with financially sound and reputable insurance companies against such
risks (including, without limitation, acts of terrorism) and in such amounts as
is customarily maintained by similar businesses and similar locations or as may
be required by Applicable Law. The Parent Guarantor and the Borrower shall from
time to time deliver to the Administrative Agent upon request a detailed list,
together with copies of all policies of the insurance then in effect, stating
the names of the insurance companies, the amounts and rates of the insurance,
the dates of the expiration thereof and the properties and risks covered
thereby.

 

Section 8.6     Payment of Taxes and Claims.

 

The Parent Guarantor and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, pay and discharge (a) before delinquent all
federal and state income taxes and all other material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) by not later than thirty (30) days
past due all lawful claims of materialmen, mechanics, carriers, warehousemen and
landlords for labor, materials, supplies and rentals which are, in the aggregate
with all other such claims in an amount greater than $1,000,000 and, if unpaid,
could become a Lien on any properties of such Person; provided, however, that
this Section shall not require the payment or discharge of any such tax,
assessment, charge, levy or claim (i) which is being contested in good faith
and, if required by GAAP, for which adequate reserves have been established on
the books of such Person in accordance with GAAP, (ii) to the extent covered by
title insurance or (iii) solely with respect to any such tax, assessment,
charge, levy or claim of an Excluded Subsidiary, to the extent the failure to
pay and discharge any such tax, assessment, charge, levy or claim could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 





- 121 -

 

 

Section 8.7      Books and Records; Inspections.

 

The Parent Guarantor and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, keep proper books of record and account in
which full, true and correct entries in conformity with GAAP shall be made of
all dealings and transactions in relation to its business and activities. The
Parent Guarantor and the Borrower shall, and shall cause each other Loan Party
and each other Subsidiary to, permit representatives of the Administrative Agent
or any Lender to visit and inspect any of their respective properties, to
examine and make abstracts from any of their respective books and records and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants (in the Borrower’s
presence if an Event of Default does not then exist), all at such reasonable
times during business hours and as often as may reasonably be requested and, so
long as no Event of Default exists, with reasonable prior notice. The Parent
Guarantor and the Borrower shall be obligated to reimburse the Administrative
Agent and the Lenders for their reasonable and documented out-of-pocket costs
and expenses incurred in connection with the exercise of their rights under this
Section only if such exercise occurs while a Default or Event of Default exists.

 

Section 8.8      Use of Proceeds.

 

(a)            The Parent Guarantor and the Borrower will use the proceeds of
Loans only (i) for the payment of redevelopment and development costs incurred
in connection with Properties owned by the Parent Guarantor or any Subsidiary;
(ii) to finance acquisitions not otherwise prohibited under this Agreement;
(iii) to finance capital expenditures, dividends and the repayment of
Indebtedness of the Parent Guarantor and its Subsidiaries and (iv) to provide
for the general working capital needs of the Parent Guarantor and its
Subsidiaries and for other general corporate purposes of the Parent Guarantor
and its Subsidiaries.

 

(b)            The Parent Guarantor and the Borrower shall only use Letters of
Credit for the same purposes for which they may use the proceeds of Loans. The
Parent Guarantor and the Borrower shall not, and shall not permit any other Loan
Party or any other Subsidiary to, use any part of the proceeds of any Loans to
purchase or carry, or to reduce or retire or refinance any credit incurred to
purchase or carry, any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such Margin Stock.

 



- 122 -

 

 

Section 8.9     Environmental Matters.

 

The Parent Guarantor and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, comply with all Environmental Laws the
failure with which to comply could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect. The Parent Guarantor and the
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, promptly take all actions and pay or arrange to pay all costs necessary for
it and for the Properties to comply in all material respects with all
Environmental Laws and all Governmental Approvals, including actions to remove
and dispose of all Hazardous Materials and to clean up the Properties as
required under Environmental Laws, except where the failure to comply could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. The Parent Guarantor and the Borrower shall, and shall cause the
Loan Parties and the other Subsidiaries to, promptly take all actions necessary
to prevent the imposition of any Liens on any of their Borrowing Base Properties
arising out of or related to any Environmental Laws (other than a Permitted
Environmental Lien). Nothing in this Section shall impose any obligation or
liability whatsoever on the Administrative Agent or any Lender.

 

Section 8.10     Further Assurances.

 

At the Borrower’s sole cost and expense and upon request of the Administrative
Agent, the Parent Guarantor and the Borrower shall, and shall cause each other
Loan Party to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates consistent with the existing terms and conditions of the Loan
Documents, and do and cause to be done such further acts that may be reasonably
necessary or advisable in the reasonable opinion of the Administrative Agent to
carry out more effectively the provisions and purposes of this Agreement and the
other Loan Documents.

 

Section 8.11     Material Contracts.

 

The Parent Guarantor and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, duly and punctually perform and comply with
any and all material representations, warranties, covenants and agreements
expressed as binding upon any such Person under any Material Contract, to the
extent that the failure to do so could reasonably be expected to have a Material
Adverse Effect. The Parent Guarantor and the Borrower shall not, and shall not
permit any other Loan Party or any other Subsidiary to, do or knowingly permit
to be done anything to impair materially the value of any of the Material
Contracts, to the extent the same could reasonably be expected to have a
Material Adverse Effect.

 

Section 8.12     REIT Status.

 

The Parent Guarantor shall maintain its status as a REIT.

 

Section 8.13     Exchange Listing.

 

The Parent Guarantor shall maintain at least one class of common shares of the
Parent Guarantor having trading privileges on the New York Stock Exchange or the
American Stock Exchange or which is subject to price quotations on The NASDAQ
Stock Market’s National Market System.

 



- 123 -

 

 

Section 8.14     Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances.

 

(a)            Guaranty Requirement. Prior to the Investment Grade Release or
during any Collateral Period, to the extent necessary to satisfy the Guaranty
Requirement, the Borrower shall cause each Eligible Subsidiary that is not
already a Guarantor to become a Guarantor and deliver or cause to be delivered
to the Administrative Agent the applicable Subsidiary Guaranty and Pledge
Documents on or prior to the earlier of the following dates (or such later date
as the Administrative Agent may agree):

 

(i)            the Collateral Trigger Date; and

 

(ii)            not later than the thirtieth (30th) day following the delivery
of a Compliance Certificate pursuant to Section 9.3.

 

As used herein, “Guaranty Requirement” shall mean the requirement that, as of
the end of any fiscal quarter occurring (x) prior to the Investment Grade
Release or (y) during any Collateral Period, after giving pro forma effect to
any Eligible Subsidiary that shall become a Subsidiary Guarantor following such
fiscal quarter within the applicable time period provided in this
Section 8.14(a), Unencumbered Asset Value (or during the Restriction Period, the
Revised Unencumbered Asset Value) attributable to Borrowing Base Properties
directly owned in fee simple by, or subject to a Qualified Ground Lease to, the
Borrower and the Guarantors shall not be less than 90% of the total Unencumbered
Asset Value (or during the Restriction Period, the Revised Unencumbered Asset
Value) as of the last day of such fiscal quarter.

 

(b)            Unsecured Indebtedness Subsidiaries as Guarantors.

 

(i)            Unsecured Indebtedness Subsidiary Guarantee Requirement. In
addition to, and without limiting the requirements in Section 8.14(a), not later
than the date on which any Subsidiary of the Parent Guarantor becomes an
Unsecured Indebtedness Subsidiary (or such later date as the Administrative
Agent shall reasonably determine), the Parent Guarantor and the Borrower shall
cause such Unsecured Indebtedness Subsidiary to become a Guarantor and deliver
or cause to be delivered to the Administrative Agent the applicable Subsidiary
Guaranty and Pledge Documents.

 

(ii)            Release of Unsecured Indebtedness Subsidiary Guarantors. The
Borrower may request in writing that the Administrative Agent release, and upon
receipt of such request the Administrative Agent shall promptly release, an
Unsecured Indebtedness Subsidiary from the Guaranty, if: (i) such Subsidiary has
ceased to be, or simultaneously with its release from the Guaranty will cease to
be, a Subsidiary or an Unsecured Indebtedness Subsidiary; (ii) such Subsidiary
Guarantor is not otherwise required to be a party to the Guaranty under this
Section 8.14; (iii) no Default or Event of Default shall then be in existence or
would occur as a result of such release, including, without limitation, a
Default or Event of Default resulting from a violation of any of the covenants
contained in Section 10.1; and (iv) the Administrative Agent shall have received
such written request at least ten (10) Business Days (or such shorter period as
may be acceptable to the Administrative Agent) prior to the requested date of
release. Delivery by the Borrower to the Administrative Agent of any such
request shall constitute a representation by the Borrower that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request. The Administrative Agent agrees to furnish
to the Borrower, promptly after the Borrower’s request and at the Borrower’s
sole cost and expense, any release, termination, or other agreement or document
as is reasonably satisfactory to the Administrative Agent and necessary or
advisable to evidence the foregoing release as may be reasonably requested by
the Borrower.

 





- 124 -

 

 

(c)            Collateral Period Pledge Requirement. During any Collateral
Period, on or prior to the times specified below (or such later date as the
Administrative Agent shall reasonably determine), the Borrower will cause all of
the issued and outstanding Equity Interests (other than any Excluded Pledged
Collateral) of each Pledged Subsidiary (collectively, the “Collateral”), to be
subject to a first priority, perfected Lien (subject to Liens permitted pursuant
to Section 10.2) in favor of the Administrative Agent to secure the Guaranteed
Obligations and obligations under the Pari Passu Debt in accordance with the
terms and conditions of the Collateral Documents or such other pledge and
security documents as the Administrative Agent shall reasonably request and to
deliver or cause to be delivered to the Administrative Agent the applicable
Subsidiary Guaranty and Pledge Documents:

 

(i)            the Collateral Trigger Date; and

 

(ii)            within thirty (30) days following the occurrence of any date any
Pledged Subsidiary shall be required during the Collateral Period to become a
Guarantor pursuant to Section 8.14(a) or (b).

 

(d)            Further Assurances. During a Collateral Period, and without
limiting the foregoing, the Parent Guarantor and the Borrower will, and will
cause each Loan Party that owns any Collateral to, execute and deliver, or cause
to be executed and delivered, to the Administrative Agent such documents,
agreements and instruments, and will take or cause to be taken such further
actions (including the filing and recording of financing statements), which may
be required by Applicable Law and which the Administrative Agent may, from time
to time during a Collateral Period, reasonably request to carry out the terms
and conditions of this Agreement and the other Loan Documents and to ensure
perfection and priority of the Liens created or intended to be created by the
Collateral Documents, all at the expense of the Borrower; provided, however,
that no Pledged Subsidiary shall be permitted to certificate its Equity
Interests or make an election under Article 8 of the UCC unless such
certificates are promptly delivered to the Administrative Agent, together with
an endorsement in blank.

 



- 125 -

 

 

(e)            Release of Subsidiary Guarantors and Collateral Prior to
Investment Grade Release or During Collateral Period. Without limiting the
release provisions in Section 8.14(b), the Borrower may request in writing that
the Administrative Agent release, and upon receipt of such request the
Administrative Agent shall promptly release, (x) a Subsidiary Guarantor from the
Guaranty and (y) the Equity Interests in any Pledged Subsidiary from the Pledge
Agreement, so long as: (i) (a) in the case of the release of any Subsidiary
Guarantor from the Guaranty, such Subsidiary Guarantor (1) meets, or will meet
simultaneously with such release, all of the provisions of the definition of the
term “Excluded Subsidiary”, (2) has ceased to be, or simultaneously with such
release will cease to be, a Subsidiary, an Unsecured Indebtedness Subsidiary or
an Eligible Subsidiary or (3) has ceased to, or simultaneously with such release
will cease to, own or lease a Borrowing Base Property or be the direct or
indirect owner of the Equity Interests in a Subsidiary that owns or leases a
Borrowing Base Property and, after giving effect to such release pursuant to
this clause (3), the aggregate assets (including any Equity Interests in any
direct or indirect Subsidiary) of all Subsidiary Guarantors released pursuant to
this Section 8.14(e)(i)(a)(3) and Section 8.14(e)(i)(b)(1)(B) (other than
Excluded Subsidiaries or any other Subsidiary that simultaneously with such
release ceased to be a Subsidiary of the Borrower) shall have a Fair Market
Value of not more than $5,000,000 during the term of this Agreement; and (b) in
the case of the release of Equity Interests in any Pledged Subsidiary from the
Pledge Agreement, such Pledged Subsidiary (1) that is a Non-Loan Party BB
Property Subsidiary (A) meets, or will meet simultaneously with such release,
all of the provisions of the definition of the term “Excluded Subsidiary”, or
(B) has ceased to, or simultaneously with such release will cease to, be a
Subsidiary or own or lease a Borrowing Base Property or be the direct or
indirect owner of the Equity Interests in a Subsidiary that owns or leases a
Borrowing Base Property and, after giving effect to such release pursuant to
this clause (B), the aggregate assets (including any Equity Interests in any
direct or indirect Subsidiary) of all Subsidiary Guarantors released pursuant to
this Section 8.14(e)(i)(b)(1)(B) and Section 8.14(e)(i)(a)(3) (other than
Excluded Subsidiaries or any other Subsidiary that simultaneously with such
release ceased to be a Subsidiary of the Borrower) shall have a Fair Market
Value of not more than $5,000,000 during the term of this Agreement, (2) has
ceased to be, or simultaneously with such release will cease to be, a Subsidiary
Guarantor or (3) the Equity Interests in such Pledged Subsidiary meets, or will
meet simultaneously with its release from the Pledge Agreement, the definition
of the term “Excluded Pledged Collateral”; (ii) such Subsidiary Guarantor or
Pledged Subsidiary is not otherwise required to be a party to the Guaranty under
Section 8.14 or have its Equity Interests pledged pursuant to the Pledge
Agreement under Section 8.14; (iii) no Default or Event of Default shall then be
in existence or would occur as a result of such release, including, without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 10.1; and (iv) the Administrative Agent shall
have received such written request at least ten (10) Business Days (or such
shorter period as may be acceptable to the Administrative Agent) prior to the
requested date of release. Delivery by the Borrower to the Administrative Agent
of any such request shall constitute a representation by the Borrower that the
matters set forth in the preceding sentence (both as of the date of the giving
of such request and as of the date of the effectiveness of such request) are
true and correct with respect to such request. The Administrative Agent agrees
to furnish to the Borrower, promptly after the Borrower’s request and at the
Borrower’s sole cost and expense, any release, termination, or other agreement
or document evidencing the foregoing release as may be reasonably requested by
the Borrower.

 

Section 8.15      Investment Grade Release; Collateral Release Upon Termination
of Collateral Period.

 

(a)            Obligation to Release. (i) If at any time the Investment Grade
Ratings Criteria is satisfied and a Collateral Period is not then in effect (a
release under this Section 8.15(a) effected pursuant to this clause (i), the
“Investment Grade Release”) or (ii) on or after any Collateral Release Date and
no subsequent Collateral Trigger Date has occurred (a release under this
Section 8.15(a) effected pursuant to this clause (ii), a “Collateral Release”),
and, in each case, so long as no Default or Event of Default is then continuing,
the Administrative Agent shall, subject to the satisfaction of the requirements
of Section 8.15(b), promptly release all of (A) with respect to a Collateral
Release, the Liens granted to the Administrative Agent pursuant to the
requirements of Section 8.14 and the Collateral Documents and (B) the Subsidiary
Guarantors (other than any Unsecured Indebtedness Subsidiary (except an
Unsecured Indebtedness Subsidiary that solely has obligations under the Loan
Documents and any Unsecured Indebtedness in respect of which such Subsidiary
Guarantor shall be released as a borrower or guarantor or other obligor
substantially concurrently with the release hereunder)) from their obligations
under the Guaranty. Upon the release of any Person and/or any Collateral
pursuant to this Section 8.15, the Administrative Agent shall (to the extent
applicable) deliver to the Borrower, upon the Borrower’s request and at the
Borrower’s expense, such documentation as may be reasonably satisfactory to the
Administrative Agent and otherwise necessary or advisable to evidence the
release of such Person and/or such Collateral from its obligations under the
Loan Documents.

 



- 126 -

 

 

(b)            Release Request and Certificate. The Borrower shall have
delivered to the Administrative Agent, on or prior to the date that is ten
(10) Business Days (or such shorter period of time as agreed to by the
Administrative Agent) before the date on which a Release is to be effected,
written notice that it is requesting a Release, which notice shall identify the
Subsidiary Guarantors and, in the case of a Collateral Release, the Collateral
to be released and the proposed effective date for such Release, together with a
certificate signed by a Responsible Officer of the Parent Guarantor (such
certificate, a “Release Certificate”), certifying that:

 

(i)            in the case of an Investment Grade Release, the Investment Grade
Ratings Criteria have been satisfied;

 

(ii)            in the case of a Collateral Release, the Leverage Ratio is less
than or equal to 6.50 to 1.00 as of the end of the two most recently completed
consecutive fiscal quarter periods and as reflected on the most recently
delivered Compliance Certificate delivered pursuant to Section 9.3;

 

(iii)            no Subsidiary Guarantor to be released is an Unsecured
Indebtedness Subsidiary (except an Unsecured Indebtedness Subsidiary that solely
has obligations under the Loan Documents and any Unsecured Indebtedness in
respect of which such Subsidiary Guarantor shall be released as a borrower or
guarantor or other obligor substantially concurrently with the release
hereunder); and

 

(iv)            in the case of a Collateral Release, the Collateral shall be
released under any Pari Passu Debt substantially contemporaneously with such
Collateral Release; and at the time of the delivery of notice requesting such
release, on the proposed effective date of such Release and immediately before
and immediately after giving effect to such Release, (x) no Default or Event of
Default has occurred and is continuing or would result therefrom and (y) the
representations and warranties contained in Article VII and in the other Loan
Documents are true and correct in all material respects (unless such
representation and warranty is qualified by materiality, in which event such
representation and warranty shall be true and correct in all respects) on and as
of the effective date of such Release with the same force and effect as if made
on and as of such date, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (unless such representation and warranty is qualified by materiality,
in which event such representation and warranty shall have been true and correct
in all respects) on and as of such earlier date) and except for changes in
factual circumstances permitted under the Loan Documents, and except that for
purposes of this Section 8.15, the representations and warranties contained in
subsection (k) of Section 7.1 shall be deemed to refer to the most recent
statements furnished pursuant to Sections 9.1 and 9.2.

 





- 127 -

 

 

Section 8.16      Covenant Relief Pledged Collateral Period Requirements.

 

(a)            At all times during the Covenant Relief Pledged Collateral
Period, on or prior to the times specified below (or such later date as the
Administrative Agent shall reasonably determine), the Borrower will cause all of
the Covenant Relief Collateral to be subject to a first priority, perfected Lien
(subject to Liens permitted pursuant to Section 10.2) in favor of the Collateral
Agent, to secure the Guaranteed Obligations and the obligations under the Pari
Passu Debt in accordance with the terms and conditions of the Covenant Relief
Pledge Agreement, the Covenant Relief Intercreditor Agreement or such other
pledge and security documents as the Administrative Agent shall reasonably
require and to deliver or cause to be delivered to the Administrative Agent the
applicable Subsidiary Guaranty and Pledge Documents:

 

(i)            on the Post-Closing Delivery Date; and

 

(ii)            within thirty (30) days following the occurrence of any date any
Pledged Subsidiary shall be required during the Covenant Relief Pledged
Collateral Period to become a Guarantor pursuant to Section 8.14(a) or (b).

 

(b)            During the Covenant Relief Pledged Collateral Period, and without
limiting the foregoing, the Borrower will, and will cause each Loan Party that
owns any Covenant Relief Collateral to, execute and deliver, or cause to be
executed and delivered, to the Administrative Agent such documents, agreements
and instruments, and will take or cause to be taken such further actions
(including the filing and recording of financing statements), which may be
required by Applicable Law and which the Administrative Agent may, from time to
time until such time as the applicable Covenant Relief Collateral shall be
released pursuant to the terms of this Agreement and the other Loan Documents,
reasonably require to carry out the terms and conditions of this Agreement and
the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents in the Covenant
Relief Collateral, all at the expense of the Borrower; provided, however, that
no Pledged Subsidiary shall be permitted to certificate its Equity Interests or
make an election under Article 8 of the UCC unless such certificates are
promptly delivered to the Collateral Agent, together with an endorsement in
blank.

 

(c)            Upon the Covenant Relief Pledged Collateral Release Date, the
Administrative Agent shall (i) promptly cause the Collateral Agent to release
all the Liens granted to the Collateral Agent pursuant to the requirements of
this Section 8.16, the Covenant Relief Pledge Agreement and the other Collateral
Documents and (ii) (to the extent applicable) deliver (or cause the Collateral
Agent to deliver) to the Borrower, upon the Borrower’s request and at the
Borrower’s expense, such documentation as may be reasonably satisfactory to the
Administrative Agent and the Collateral Agent and otherwise necessary or
advisable to evidence the release of such Collateral.

 





- 128 -

 

 

(d)            During the Covenant Relief Pledged Collateral Period, the
Borrower may request in writing that the Administrative Agent cause the
Collateral Agent to release, and upon receipt of such request the Administrative
Agent shall promptly cause the Collateral Agent to release, the Equity Interests
in any Pledged Subsidiary from the Covenant Relief Pledge Agreement, so long as:
(i)(A) such Pledged Subsidiary that is a Non-Loan Party BB Property Subsidiary
has ceased to, or simultaneously with such release will cease to, be a
Subsidiary or own or lease a Borrowing Base Property or be the direct or
indirect owner of the Equity Interests in a Subsidiary that owns or leases a
Borrowing Base Property, (B) such Pledged Subsidiary has ceased to be, or
simultaneously with such release will cease to be, a Subsidiary Guarantor or
Non-Loan Party BB Property Subsidiary or (C) the Equity Interests in such
Pledged Subsidiary meets, or will meet simultaneously with its release from the
Covenant Relief Pledge Agreement, the definition of the term “Covenant Relief
Excluded Pledged Collateral”; (ii) such Subsidiary Guarantor or Pledged
Subsidiary is not otherwise required to be a party to the Guaranty under
Section 8.14 or have its Equity Interests pledged pursuant to the Covenant
Relief Pledge Agreement under Section 8.16; (iii) no Default or Event of Default
shall then be in existence or would occur as a result of such release; and
(iv) the Administrative Agent shall have received such written request at least
ten (10) Business Days (or such shorter period as may be acceptable to the
Administrative Agent) prior to the requested date of release. Delivery by the
Borrower to the Administrative Agent of any such request shall constitute a
representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request. The Administrative Agent agrees to furnish (or cause the Collateral
Agent to furnish) to the Borrower, promptly after the Borrower’s request and at
the Borrower’s sole cost and expense, any release, termination, or other
agreement or document evidencing the foregoing release as may be reasonably
requested by the Borrower.

 

Section 8.17      Compliance with Anti-Corruption Laws and Sanctions.

 

The Borrower will maintain in effect and enforce policies and procedures
reasonably designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

 

ARTICLE IX Information

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7, all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.7, the Parent Guarantor and the
Borrower shall furnish to the Administrative Agent for distribution to each of
the Lenders:

 



- 129 -

 

 

 

Section 9.1      Quarterly Financial Statements.

 

Not later than five (5) days following the Parent Guarantor’s filing of its
Form 10-Q with the SEC for each of the first, second and third fiscal quarters
of the Parent Guarantor and in any event within forty-five (45) days after the
closing of each such quarter, the unaudited consolidated balance sheet of the
Parent Guarantor and its Subsidiaries as at the end of such period and the
related unaudited consolidated statements of operations, stockholders’ equity
and cash flows of the Parent Guarantor and its Subsidiaries for such period,
setting forth in each case in comparative form the figures as of the end of and
for the corresponding periods of the previous fiscal year, all of which shall be
certified by the chief financial officer or chief executive officer of the
Parent Guarantor, in his or her opinion, to present fairly in all material
respects, in accordance with GAAP, the consolidated financial position of the
Parent Guarantor and its Subsidiaries as at the date thereof and the results of
operations for such period (subject to normal year-end audit adjustments and the
inclusion in the final year-end statements of footnotes that were not contained
in the quarterly financial statements).

 

Section 9.2      Year End Statements.

 

Not later than five (5) days following the filing of the Parent Guarantor’s
Form 10-K for each fiscal year of the Parent Guarantor and in any event within
ninety (90) days after the end of each fiscal year of the Parent Guarantor,
commencing with the fiscal year ending December 31, 2019, the audited
consolidated balance sheet of the Parent Guarantor and its Subsidiaries as at
the end of such fiscal year and the related audited consolidated statements of
operations, stockholders’ equity and cash flows of the Parent Guarantor and its
Subsidiaries for such fiscal year, setting forth in comparative form the figures
as at the end of and for the previous fiscal year, all of which shall be
certified by (a) the chief financial officer or chief executive officer of the
Parent Guarantor, in his or her opinion, to present fairly in all material
respects, in accordance with GAAP, the financial position of the Parent
Guarantor and its Subsidiaries as at the date thereof and the result of
operations for such period and (b) PricewaterhouseCoopers LLP or any other
independent certified public accountants of recognized national standing
reasonably acceptable to the Administrative Agent, whose certificate shall be
unqualified.

 

Section 9.3      Compliance Certificates

 

(a)            Commencing with the financial statements for the quarter ending
December 31, 2019, at the time the financial statements are furnished pursuant
to the preceding Sections 9.1 and 9.2, a certificate substantially in the form
of Exhibit K (a “Compliance Certificate”) executed on behalf of the Parent
Guarantor by the chief executive officer or chief financial officer of the
Parent Guarantor (a) setting forth as of the end of such quarterly accounting
period or fiscal year, as the case may be, the calculations required to
establish whether the Borrower was in compliance with the covenants contained in
Section 10.1 (provided, however, that during the Restriction Period, the
Compliance Certificates required under this Section 9.3(a) shall certify as to
Borrower’s calculation of the financial tests contained in Section 10.1 (but not
compliance therewith, other than compliance with Section 10.1(d))); and
(b) stating that, to the best of his or her knowledge, information or belief,
after due inquiry, no Default or Event of Default exists, or, if such is not the
case, specifying such Default or Event of Default and its nature, when it
occurred and the steps being taken by the Borrower with respect to such event,
condition or failure. Notwithstanding the foregoing, the Compliance Certificate
for first three quarterly test dates following the Covenant Relief Period
Termination Date, shall contain an informational schedule, prepared in good
faith, setting forth its calculation of the Financial Covenants assuming that
such financial tests (and underlying definitions) were prepared on a
trailing-four quarter basis.

 



- 130 -

 

 

(b)            During the Restriction Period a certificate (in form and
substance satisfactory to the Administrative Agent) executed on behalf of the
Parent Guarantor by the chief executive officer or chief financial officer of
the Parent Guarantor and delivered within ten (10) days following the end of
each calendar month certifying as to and providing reasonably detailed evidence
demonstrating compliance with the financial covenant set forth in
Section 10.1(d) in the form attached hereto as Exhibit N.

 

Section 9.4      Other Information.

 

(a)            Promptly upon receipt thereof, copies of all management reports,
if any, submitted to the Parent Guarantor or its Board of Trustees by its
independent public accountants;

 

(b)            Within five (5) Business Days of the filing thereof, copies of
all registration statements (excluding the exhibits thereto and any registration
statements on Form S-8 or its equivalent), reports on Forms 10-K, 10-Q and 8-K
(or their equivalents) and all other periodic reports relating to material
business developments which any Loan Party or any other Subsidiary shall file
with the SEC (or any Governmental Authority substituted therefor) or any
national securities exchange;

 

(c)            Promptly upon the mailing thereof to the shareholders of the
Parent Guarantor generally, copies of all financial statements, reports and
proxy statements so mailed and promptly upon the issuance thereof copies of all
press releases issued by the Parent Guarantor, the Borrower, any Subsidiary or
any other Loan Party;

 

(d)            Concurrently with the delivery of the quarterly and annual
financial statements provided for in Sections 9.1 and 9.2, financial information
(i) for all Hotel Properties on a consolidated basis and (ii) for all Borrowing
Base Properties on an individual and consolidated basis, for the preceding
calendar quarter (and for (x) each month in such quarter and (y) the period of
four (4) consecutive quarters ending with such quarter), in each case setting
forth in summary form (and excluding any underlying calculations used to
determine any of the following) the amounts of the Gross Operating Revenues,
Gross Operating Expenses, NOI, FF&E Reserves, and Adjusted NOI, along with the
average daily rate, occupancy levels and revenue per available room, certified
as true, correct and complete by a senior officer of the Borrower or Parent
Guarantor.

 

(e)            Promptly upon the delivery thereof to the holders of the Existing
Unsecured FelCor Bonds, copies of all financial reports prepared with respect to
the FelCor Subsidiaries so delivered;

 

(f)            No later than sixty (60) days after the beginning of each fiscal
year of the Parent Guarantor, projected balance sheets, operating statements,
profit and loss projections, sources and uses of cash statement and statements
of EBITDA and Funds From Operations, for the Parent Guarantor and its
Subsidiaries on a consolidated basis for such fiscal year, all itemized in
reasonable detail in substantially similar form to the projections delivered
prior to the Agreement Date or in such other form as may be reasonably approved
by the Administrative Agent. The foregoing shall be accompanied by pro forma
calculations, together with detailed assumptions, required to establish whether
or not the Parent Guarantor, and when appropriate its consolidated Subsidiaries
(as applicable), will be in compliance with the covenants contained in
Section 10.1 at the end of each fiscal quarter of such fiscal year;

 



- 131 -

 

 

(g)            No later than sixty (60) days after the beginning of each fiscal
year of the Parent Guarantor, the annual operating budget in summary form for
each Borrowing Base Property;

 

(h)            If and when any member of the ERISA Group (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Plan which might constitute grounds
for a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is insolvent or has been terminated, a copy of such notice; (iii) receives
notice from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; (vii) incurs a
cessation of operations within the meaning of Section 4062(e) of ERISA with
respect to a Plan; (viii) engages in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; or (ix) fails to make any payment or
contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security; that, in the case of clauses (i) through (ix), could reasonably
be expected to (x) have a Material Adverse Effect or (y) result in an Event of
Default pursuant to Section 11.1(j), a certificate of the chief financial
officer or controller of the Parent Guarantor setting forth details as to such
occurrence and action, if any, which the Parent Guarantor or applicable member
of the ERISA Group is required or proposes to take;

 

(i)            To the extent any Loan Party or any other Subsidiary is aware of
the same, prompt notice of the commencement of any proceeding or investigation
by or before any Governmental Authority and any action or proceeding in any
court or other tribunal or before any arbitrator against or in any other way
relating adversely to, or adversely affecting, the any Loan Party or any other
Subsidiary of the Parent Guarantor or the Borrower or any of their respective
properties, assets or businesses which could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and prompt notice
of the receipt of notice that any United States income tax returns of any Loan
Party or any other Subsidiary are being audited;

 



- 132 -

 

 

(j)            At the time of delivery of each Compliance Certificate (but
without limitation of the provisions of Section 10.7), a copy of any amendment
to the articles of incorporation or formation, bylaws, partnership agreement or
other similar organizational documents of the Parent Guarantor or the Borrower
that was effective on or before the last day of the prior fiscal quarter (unless
previously delivered to the Administrative Agent);

 

(k)            Prompt notice of (i) any event or circumstance which has had, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect (which shall, during the Restriction Period, exclude any
event or circumstance resulting from the COVID-19 pandemic to the extent that
such event or circumstance has been disclosed in writing by the Borrower to the
Administrative Agent or publicly, or in the public domain) and (ii) any strike,
lockout, labor dispute, embargo, condemnation, act of God or public enemy or
casualty that has a material effect on the operations of any Borrowing Base
Property;

 

(l)            Prompt notice upon any Responsible Officer of the Borrower or
Parent Guarantor having knowledge of the occurrence of (i) any Default or Event
of Default or (ii) any event which constitutes or which with the passage of
time, the giving of notice, or otherwise, would constitute a default or event of
default by any Loan Party or any other Subsidiary under any Material Contract to
which any such Person is a party or by which any such Person or any of its
respective properties may be bound if the same has had or could be reasonably
expected to have a Material Adverse Effect;

 

(m)         Prompt notice of any order, judgment or decree in excess of
$5,000,000 having been entered against any Loan Party or other Subsidiary or any
of their properties or assets;

 

(n)         Any notification of a violation of any law or regulation or any
inquiry shall have been received by any Loan Party or any other Subsidiary from
any Governmental Authority, in each case, that could reasonably be expected to
have a Material Adverse Effect;

 

(o)         Promptly upon the request of the Administrative Agent, evidence of
the Borrower’s calculation of the Ownership Share with respect to a Subsidiary
or an Unconsolidated Affiliate, such evidence to be in form and detail
reasonably satisfactory to the Administrative Agent;

 

(p)        From and after the Investment Grade Pricing Effective Date, promptly,
upon any change in the Parent Guarantor’s or the Borrower’s Credit Rating, a
certificate stating that such Credit Rating has changed and the new Credit
Rating that is in effect;

 

(q)       Promptly, upon each request, information identifying the Parent
Guarantor and the Borrower as a Lender may request in order to comply with
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act and the Beneficial Ownership
Regulation;

 



- 133 -

 

 

(r)       Promptly, and in any event within three (3) Business Days after a
Responsible Officer of the Borrower obtains knowledge thereof, written notice of
the occurrence of any of the following: (i) the Parent Guarantor, the Borrower,
any Loan Party or any other Subsidiary shall receive notice that any violation
of or noncompliance with any Environmental Law has or may have been committed or
is threatened; (ii) the Parent Guarantor, the Borrower, any Loan Party or any
other Subsidiary shall receive notice that any administrative or judicial
complaint, order or petition has been filed or other proceeding has been
initiated, or is about to be filed or initiated against any such Person alleging
any violation of or noncompliance with any Environmental Law or requiring any
such Person to take any action in connection with the release or threatened
release of Hazardous Materials; (iii) the Parent Guarantor, the Borrower, any
Loan Party or any other Subsidiary shall receive any notice from a Governmental
Authority or private party alleging that any such Person may be liable or
responsible for any costs associated with a response to, or remediation or
cleanup of, a release or threatened release of Hazardous Materials or any
damages caused thereby; or (iv) the Parent Guarantor, the Borrower, any Loan
Party or any other Subsidiary shall receive notice of any other fact,
circumstance or condition that could reasonably be expected to form the basis of
an environmental claim, except in the case of each of clauses (i), (ii),
(iii) and (iv), where such notice(s), whether individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect;

 

(s)    Promptly upon the request of the Administrative Agent, the Derivatives
Termination Value in respect of any Specified Derivatives Contract from time to
time outstanding; and

 

(t)   (i) From time to time and promptly upon each request, such data,
certificates, reports, statements, documents or further information regarding
any Property or the business, assets, liabilities, financial condition, results
of operations or business prospects of the Parent Guarantor, the Borrower, any
other Loan Party or any other Subsidiary as the Administrative Agent or any
Lender may reasonably request (subject to limitations, if any, imposed under
confidentiality requirements and agreements to which the Parent Guarantor or one
of its Subsidiaries is subject), and (ii) no later than the date on which a
Compliance Certificate is required to be delivered pursuant to Section 9.3,
notice of any change in the information provided in any Beneficial Ownership
Certification delivered to such Lender during the fiscal period covered by such
Compliance Certificate that would result in a change to the list of beneficial
owners identified in parts (c) or (d) of such Beneficial Ownership
Certification.

 

Section 9.5      Electronic Delivery of Certain Information.

 

(a)            Documents required to be delivered pursuant to the Loan Documents
shall be delivered by electronic communication and delivery, including, the
Internet, e-mail or intranet websites to which the Administrative Agent and each
Lender have access (including a commercial, third-party website such as
www.Edgar.com <http://www.Edgar.com> or a website sponsored or hosted by the
Administrative Agent or the Borrower) provided that (A) the foregoing shall not
apply to notices to any Lender (or any Issuing Bank) pursuant to Article II and
(B) such Lender has not notified the Administrative Agent and the Borrower that
it cannot or does not want to receive electronic communications. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic delivery pursuant
to procedures approved by it for all or particular notices or communications.
Documents or notices delivered electronically shall be deemed to have been
delivered on the date on which the Administrative Agent or Borrower posts such
documents or the documents become available on a commercial website and the
Borrower notifies the Administrative Agent of said posting and provides a link
thereto provided if such notice or other communication is not sent or posted
during the normal business hours, said posting date and time shall be deemed to
have commenced as of 9:00 a.m. on the opening of business on the next Business
Day. Notwithstanding anything contained herein, in every instance the Borrower
shall be required to provide paper copies of the certificate required by
Section 9.3 to the Administrative Agent. Except for the certificates required by
Section 9.3, the Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery. Each Lender shall
be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.

 



- 134 -

 

 

(b)            Documents required to be delivered pursuant to Article II may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.

 

Section 9.6      Public/Private Information.

 

The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower. Upon the request of the Administrative Agent, the Borrower
shall designate documents delivered by or on behalf of the Borrower to the
Administrative Agent pursuant to the Loan Documents (collectively, “Information
Materials”) as containing only information  that is either available to the
public or not material with respect to the Borrower and its Subsidiaries or any
of their respective securities for purposes of United States federal and state
securities laws, as “Public Information”. Notwithstanding the foregoing, each
“public-side” Lender (i.e., any Lender that does not wish to receive material
non-public information with respect to the Parent Guarantor or its securities)
shall designate to the Administrative Agent one or more persons who are entitled
to receive and view Information Materials containing material non-public
information to the same extent as Lenders that are not “public-side” Lenders.

 

Section 9.7      Patriot Act Notice; Compliance.

 

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time to time request, and the Borrower shall,
and shall cause the other Loan Parties, to provide, promptly upon any such
request, to such Lender, such Loan Party’s name, address, tax identification
number and/or such other identification information as shall be necessary for
such Lender to comply with federal law. An “account” for this purpose may
include, without limitation, a deposit account, cash management service, a
transaction or asset account, a credit account, a loan or other extension of
credit, and/or other financial services product.

 

ARTICLE X Negative Covenants

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7, all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.7, the Parent Guarantor and the
Borrower shall comply with the following covenants (provided, however, that
(i) the Parent Guarantor and the Borrower shall not be required to comply with
the Financial Covenants during the Covenant Relief Period, and (ii) during the
Restriction Period, the Parent Guarantor and the Borrower shall be subject to
the additional restrictions set forth in Section 10.12, notwithstanding anything
to the contrary in any other Section of this Article X:

 



- 135 -

 

 

Section 10.1      Financial Covenants.

 

(a)            Leverage Ratio. The Parent Guarantor and the Borrower shall not
permit the Leverage Ratio to exceed (i) from and after the Covenant Relief
Period Termination Date but prior to the Leverage Relief Period Termination
Date, the ratio set forth beside the applicable test date in the table below,
and (ii) from and after the Leverage Relief Period Termination Date, 7.00 to
1.00.

 

Leverage Relief Period Test Date Ratio In respect of the test date occurring as
of the end of the earlier of (i) the fiscal quarter of the Parent Guarantor
ending on June 30, 2021 or (ii) the first fiscal quarter of the Parent Guarantor
following the Covenant Relief Period Termination Date 8.50 to 1.00 In respect of
the test date occurring as of the end of the earlier of (i) the fiscal quarter
of the Parent Guarantor ending on September 30, 2021 or (ii) the second fiscal
quarter of the Parent Guarantor following the Covenant Relief Period Termination
Date 8.50 to 1.00 In respect of the test date occurring as of the end of the
earlier of (i) the fiscal quarter of the Parent Guarantor ending on December 31,
2021 or (ii) the third fiscal quarter of the Parent Guarantor following the
Covenant Relief Period Termination Date 8.00 to 1.00 In respect of the test date
occurring as of the end of the earlier of (i) the fiscal quarter of the Parent
Guarantor ending on March 31, 2022 or (ii) the fourth fiscal quarter of the
Parent Guarantor following the Covenant Relief Period Termination Date 8.00 to
1.00 In respect of the test date occurring as of the end of the earlier of
(i) the fiscal quarter of the Parent Guarantor ending on June 30, 2022 or
(ii) the fifth fiscal quarter of the Parent Guarantor following the Covenant
Relief Period Termination Date 7.50 to 1.00

 

(b)            Ratio of Adjusted EBITDA to Fixed Charges. The Parent Guarantor
and the Borrower shall not permit the ratio of Adjusted EBITDA of the Parent
Guarantor and its Subsidiaries on a consolidated basis for any period of four
(4) fiscal quarters to Fixed Charges of the Parent Guarantor and its
Subsidiaries on a consolidated basis for such period to be less than 1.50 to
1.00.

 



- 136 -

 

 

(c)            Ratio of Secured Indebtedness to Total Asset Value. The Parent
Guarantor and the Borrower shall not permit the ratio of (i) the sum of
(A) Secured Indebtedness of the Parent Guarantor and its Subsidiaries on a
consolidated basis plus (B) Unsecured Indebtedness of the Excluded FelCor
Subsidiaries to (ii) Total Asset Value to exceed 45.0%.

 

(d)            Minimum Liquidity. At all times during the Restriction Period,
but tested as of the end of each calendar month, the sum of (i) all unrestricted
cash and Cash Equivalents held by the Borrower and its Subsidiaries (other than
the Excluded FelCor Subsidiaries) as of such date plus (ii) the aggregate unused
and available Revolving Credit Commitments (to the extent available to be drawn
at the date of determination) shall not be less than One Hundred Twenty-Five
Million Dollars ($125,000,000).

 

(e)            Maximum Unencumbered Leverage Ratio. The Parent Guarantor and the
Borrower shall not permit the Unencumbered Leverage Ratio to exceed 60.0%;
provided, however, that, the Parent Guarantor and the Borrower shall have the
option, upon delivering written notice to the Administrative Agent, concurrently
with or prior to the delivery of a Compliance Certificate for any applicable
four-quarter fiscal period pursuant to Section 9.3 and provided that no Default
exists (other than as a result of the Unencumbered Leverage Ratio as of the end
of the last fiscal quarter for such fiscal period being greater than 60.0% but
less than or equal to 65.0%), to increase the maximum Unencumbered Leverage
Ratio to 65.0% for a period (such period, the “Unencumbered Leverage Ratio
Increase Period”) of up to two (2) consecutive fiscal quarters commencing with
the fiscal quarter in which the Borrower completes a Material Acquisition which
results in the Unencumbered Leverage Ratio exceeding 60.0% during such fiscal
quarter and for the subsequent consecutive fiscal quarter; provided that (i) the
Borrower may not elect more than three (3) Unencumbered Leverage Ratio Increase
Periods during the term of this Agreement and (ii) any such Unencumbered
Leverage Ratio Increase Periods shall be non-consecutive. For the avoidance of
doubt, Unencumbered Asset Value does not include any value attributable to
properties held by the Excluded FelCor Subsidiaries.

 

(f)            Ratio of Unencumbered Adjusted NOI to Unsecured Interest Expense.
The Parent Guarantor and the Borrower shall not permit the ratio of
(i) Unencumbered Adjusted NOI for any period of four (4) fiscal quarters to
(ii) Unsecured Interest Expense of the Parent Guarantor and its Subsidiaries
(other than the Excluded FelCor Subsidiaries) on a consolidated basis for such
period to be less than the ratio set forth beside the applicable test date in
the below table:

 

Test Date Ratio In respect of any other test date prior to the fiscal quarter of
the Parent Guarantor ending on March 31, 2020 2.00 to 1.00 In respect of the
fiscal quarter of the Parent Guarantor ending on March 31, 2020 1.50 to 1.00 In
respect of the test date occurring as of the end of the earlier of (i) the
fiscal quarter of the Parent Guarantor ending on June 30, 2021 or (ii) the first
fiscal quarter of the Parent Guarantor following the Covenant Relief Period
Termination Date 1.65 to 1.00 In respect of the test date occurring as of the
end of the earlier of (i) the fiscal quarter of the Parent Guarantor ending on
September 30, 2021 or (ii) the second fiscal quarter of the Parent Guarantor
date following the Covenant Relief Period Termination Date 1.65 to 1.00 In
respect of the test date occurring as of the end of the earlier of (i) the
fiscal quarter of the Parent Guarantor ending on December 31, 2021 or (ii) the
third fiscal quarter of the Parent Guarantor following the Covenant Relief
Period Termination Date 1.65 to 1.00 In respect of the test date occurring as of
the end of the earlier of (i) the fiscal quarter of the Parent Guarantor ending
on March 31, 2022 or (ii) the fourth fiscal quarter of the Parent Guarantor
following the Covenant Relief Period Termination Date 2.00 to 1.00 For each of
the test date occurring as of the end of the fiscal quarter of the Parent
Guarantor thereafter 2.00 to 1.00

 



- 137 -

 

 

For the avoidance of doubt, Unencumbered Adjusted NOI does not include any
income attributable to properties held by the Excluded FelCor Subsidiaries.

 

(g)            [Reserved].

 

(h)            Dividend Payout/Distribution. Subject to the proviso at the end
of this sentence and Section 10.12(c) below, if an Event of Default exists, the
Borrower may not make any Restricted Payments other than the payment of cash
dividends or distributions to the Parent Guarantor and other holders of
partnership interests in the Borrower with respect to any fiscal year ending
during the term of this Agreement to the extent necessary for the Parent
Guarantor to distribute, and the Parent Guarantor may so distribute, cash
dividends and distributions to its shareholders in an aggregate amount not to
exceed the greater of (x) the amount reasonably estimated to be required for the
Parent Guarantor to maintain its status as a real estate investment trust under
Sections 856 through 860 of the Internal Revenue Code, or (y) the amount
reasonably estimated to be necessary to avoid income or excise tax under the
Internal Revenue Code (provided, however, there shall not be any implied
requirement that the Borrower utilize the dividend deferral options in
Section 857(b)(9) or Section 858(a) of the Internal Revenue Code); provided that
if an Event of Default with respect to Section 11.1(a), (e) or (f) exists, or if
the Obligations have been accelerated, the Parent Guarantor and the Borrower may
not make any Restricted Payments. Subsidiaries (other than the Borrower) may
make Restricted Payments to the Borrower, the Guarantors and Non-Loan Party BB
Property Subsidiaries at any time and Subsidiaries that are not Loan Parties or
Non-Loan Party BB Property Subsidiaries may make Restricted Payments to any
other Subsidiaries.

 

(i)            Testing of Financial Covenants. Subject to the lead in to this
Article 10, the financial covenants set forth in this Section 10.1 shall apply
at all times but, unless otherwise expressly required pursuant to this Agreement
and the other Loan Documents, the Parent Guarantor and the Borrower shall in any
event only be obligated to report its compliance therewith at the end of each
fiscal quarter or fiscal year, as applicable, as provided in Section 9.3.

 



- 138 -

 

 

Section 10.2      Restrictions on Liens, Negative Pledges, Investments and
Indebtedness.

 

(a)            The Parent Guarantor and the Borrower shall not, and shall not
permit any other Loan Party or any Subsidiary of any Loan Party to, (i) create,
assume, incur, permit or suffer to exist any Lien on any Borrowing Base Property
or any direct or indirect ownership interest of the Borrower in any Person
owning any Borrowing Base Property, now owned or hereafter acquired, except for
Permitted Liens, or (ii) permit any Borrowing Base Property or any direct or
indirect ownership interest of the Borrower or in any Person owning a Borrowing
Base Property, to be subject to a Negative Pledge.

 

(b)            At any time after the Restriction Period, the Parent Guarantor
and the Borrower shall not, and shall not permit any other Loan Party or any
other Subsidiary of any Loan Party (other than the Excluded FelCor Subsidiaries)
to, make an Investment in any Excluded FelCor Subsidiary, unless the Borrower
and its Subsidiaries are in compliance with the financial covenants set forth in
Section 10.1 on a pro forma basis after giving effect to such Investment.

 

(c)            The Parent Guarantor and the Borrower shall not permit any
Excluded FelCor Subsidiary to create, incur, assume or permit to exist Borrowed
Money Recourse Debt other than (i) the Existing Unsecured FelCor Bonds (but not
any extensions, renewals, refinancings or replacements thereof), (ii) existing
construction loans (but not any extensions, renewals, refinancings or
replacements thereof where the resulting Indebtedness constitutes Borrowed Money
Recourse Debt), and (iii) guarantees of the foregoing clauses (i) and (ii).

 

Section 10.3      Restrictions on Intercompany Transfers.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party or any Non-Loan Party BB Property Subsidiary to, create or otherwise
cause or suffer to exist or become effective any consensual encumbrance or
restriction of any kind on the ability of any Subsidiary (other than an Excluded
Subsidiary) to: (a) pay dividends or make any other distribution on any of such
Subsidiary’s capital stock or other equity interests owned by the Borrower or
any other Subsidiary; (b) pay any Indebtedness owed to the Parent Guarantor, the
Borrower or any other Subsidiary; (c) make loans or advances to the Parent
Guarantor, the Borrower or any other Subsidiary; or (d) transfer any of its
property or assets to the Parent Guarantor, the Borrower or any other
Subsidiary; other than (i) with respect to clauses (a) – (d) those encumbrances
or restrictions (A) contained in any Loan Document (including, for clarity, any
Transferred Mortgage), (B) contained in any agreements relating to the sale of a
Subsidiary (other than the Borrower) or the assets of such Subsidiary pending
such sale, or relating to Indebtedness secured by a Lien on assets that the
Borrower or such Subsidiary may create, incur, assume, or permit or suffer to
exist under Section 10.2(a)(i), provided that in any such case the encumbrances
and restrictions apply only to the Subsidiary or the assets that are the subject
of such sale or Lien, as the case may be, (C) contained in the organizational
documents or other agreements binding on or applicable to any Excluded
Subsidiary or any Subsidiary that is not a Wholly-Owned Subsidiary (but only to
the extent such encumbrance or restriction covers any Equity Interest in such
Subsidiary or the property or assets of such Subsidiary), (D) imposed by
Applicable Law, (E) contained in an agreement that governs an Investment in an
Unconsolidated Affiliate (but only to the extent such encumbrance or restriction
applies to any Equity Interest in such Unconsolidated Affiliate), (F) those
encumbrances or restrictions contained in any agreement that evidences Unsecured
Indebtedness containing encumbrances or restrictions on the actions described
above that are substantially similar to, or, taken as a whole, not more
restrictive than, those contained in the Loan Documents (as determined in good
faith by the Parent Guarantor and the Borrower) (including, without limitation,
the Five-Year Term Loan Agreement and the Capital One Term Loan Agreement) or
(G) Permitted Transfer Restrictions, and (ii) with respect to clause (d),
customary provisions restricting assignment of any agreement entered into by the
Parent Guarantor, the Borrower, any other Loan Party or any of their
Subsidiaries in the ordinary course of business.

 



- 139 -

 

 

Section 10.4      Merger, Consolidation, Sales of Assets and Other Arrangements.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party or other Subsidiary to, (a) enter into any transaction of merger or
consolidation; (b) liquidate, windup or dissolve itself (or suffer any
liquidation or dissolution); or (c) convey, sell, lease, sublease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, whether now owned or hereafter
acquired; provided, however, that:

 

(i)            any Subsidiary (other than the Borrower) may merge (A) with any
other Subsidiary so long as in the case of any such merger involving a Loan
Party, after giving effect to such merger, the Borrower is in compliance with
the requirements of Section 8.14 and (B) with the Borrower or the Parent
Guarantor so long as the Borrower or Parent Guarantor, as applicable, is the
surviving entity; provided that, no Subsidiary other than an Excluded FelCor
Subsidiary shall merge (other than to consummate the FelCor Acquisition) with an
Excluded FelCor Subsidiary if the surviving entity remains or becomes an
Excluded FelCor Subsidiary after giving effect to such merger;

 

(ii)            (A) any Subsidiary (other than the Borrower) may sell, transfer
or dispose of its assets to a Loan Party or a Non-Loan Party BB Property
Subsidiary, and (B) any Subsidiary that is not a Loan Party or a Non-Loan Party
BB Property Subsidiary may sell, transfer or dispose of its assets to any other
Subsidiary that is not a Loan Party or a Non-Loan Party BB Property Subsidiary;
provided that, no Subsidiary other than an Excluded FelCor Subsidiary shall
sell, transfer or dispose of assets to an Excluded FelCor Subsidiary other than
Investments permitted by Section 10.2(b);

 

(iii)            a Loan Party (other than the Parent Guarantor, the Borrower,
any Loan Party or any Non-Loan Party BB Property Subsidiary which directly or
indirectly owns in fee simple a Borrowing Base Property, or is party to a
Qualified Ground Lease in respect thereof) and any other Subsidiary that is not
(and is not required to be) a Subsidiary Guarantor or is not a Non-Loan Party BB
Property Subsidiary may convey, sell, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any substantial part of its
business or assets, or the capital stock of or other Equity Interests in any of
its Subsidiaries in a manner otherwise permitted by this Section 10.4, and
immediately thereafter liquidate, provided that immediately prior to any such
conveyance, sale, transfer, disposition or liquidation and immediately
thereafter and after giving effect thereto, no Default or Event of Default is or
would be in existence;

 



- 140 -

 

 

(iv)         any Subsidiary that (A) does not directly or indirectly own a
Borrowing Base Property or (B) ceases to own any operating assets or conduct any
business may liquidate, wind-up or dissolve itself;

 

(v)           any Loan Party and any other Subsidiary may acquire or sell or
otherwise transfer (including by way of deed in lieu of foreclosure) any direct
or indirect interest in Hotel Properties and any other assets (including
pursuant to a merger or consolidation), provided that (A) the same would not
result in a Default or Event of Default, (B) a Borrowing Base Property may not
be sold, transferred or otherwise disposed of (including pursuant to a merger or
consolidation) unless the removal thereof from the Unencumbered Pool is
permitted under Section 4.3, (C) in the case of any such acquisition pursuant to
a merger or consolidation involving the Borrower, any Loan Party or a Non-Loan
Party BB Property Subsidiary, after giving effect to such merger or
consolidation, the Borrower, such Loan Party or such Non-Loan Party BB Property
Subsidiary is the surviving entity; provided that no Subsidiary other than an
Excluded FelCor Subsidiary shall merge (other than to consummate the FelCor
Acquisition) with an Excluded FelCor Subsidiary if the surviving entity remains
or becomes an Excluded FelCor Subsidiary after giving effect to such merger, and
(D) no Loan Party or other Subsidiary other than an Excluded FelCor Subsidiary
may sell, transfer or dispose of assets to an Excluded FelCor Subsidiary (and no
Excluded FelCor Subsidiary shall acquire any such assets) other than Investments
permitted by Section 10.2(b); and

 

(vi)         the Loan Parties and the other Subsidiaries may lease, sublease or
license their respective assets, as lessor, licensor or sublessor (as the case
may be), in the ordinary course of their business.

 

Section 10.5      Plans.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of 29 C.F.R. 2510.3-101, as modified by
Section 3(42) of ERISA.

 

Section 10.6      Fiscal Year.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party or other Subsidiary to, change its fiscal year from that in effect as
of the Agreement Date.

 

Section 10.7      Modifications of Organizational Documents.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party or any Non-Loan Party BB Property Subsidiary to, amend, supplement,
restate or otherwise modify its articles of incorporation, declaration of trust,
partnership agreement, certificate of formation, operating agreement, by-laws or
other organizational documents without the prior written consent of the
Administrative Agent if such amendment, supplement, restatement or other
modification (i) is adverse to the interests of the Administrative Agent, the
Issuing Banks or the Lenders in any material respect or (ii) could reasonably be
expected to have a Material Adverse Effect.

 



- 141 -

 

 

Section 10.8      Transactions with Affiliates.

 

The Parent Guarantor and the Borrower shall not permit to exist or enter into,
and shall not permit any Loan Party or other Subsidiary to permit to exist or
enter into, any transaction (including the purchase, sale, lease or exchange of
any property or the rendering of any service) with any Affiliate of any Loan
Party or any Subsidiary (other than the Parent Guarantor, the Borrower, any
other Loan Party or any Subsidiary), except (a) Restricted Payments permitted
under Section 10.12(c), (b) Restricted Payments permitted under Section 10.1(h),
(c) transactions constituting Investments by the Parent Guarantor or any
Subsidiary in any Unconsolidated Affiliate that are not otherwise prohibited
under the Loan Documents, or (d) transactions upon fair and reasonable terms
which are no less favorable to the Borrower, such Subsidiary, or any Loan Party
than would be obtained in a comparable arm’s length transaction with a Person
that is not an Affiliate.

 

Section 10.9      Environmental Matters.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party or other Subsidiary or any other Person to, use, generate, discharge,
emit, manufacture, handle, process, store, release, transport, remove, dispose
of or clean up any Hazardous Materials on, under or from the Properties in
violation of any Environmental Law or in a manner that could reasonably be
expected to lead to any environmental claim or pose a risk to human health,
safety or the environment, to the extent that any of the foregoing could
reasonably be expected to have a Material Adverse Effect.  Nothing in this
Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.

 

Section 10.10      Derivatives Contracts.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party or other Subsidiary to enter into or become obligated in respect of,
Derivatives Contracts, other than Derivatives Contracts entered into by the
Parent Guarantor, the Borrower, any other Loan Party or other Subsidiary in the
ordinary course of business and which establish an effective hedge in respect of
liabilities, commitments or assets held or reasonably anticipated by the Parent
Guarantor, the Borrower, any other Loan Party or other Subsidiary.

 

Section 10.11      Use of Proceeds.

 

The Borrower will not request any Credit Event, and the Borrower shall not use,
and shall ensure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Credit Event
(i) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

 



- 142 -

 

 

Section 10.12      Additional Covenants during Restriction Period.

 

During the Restriction Period, the Parent Guarantor, the Borrower, and their
respective Subsidiaries shall be prohibited from doing any of the following
without the prior written consent of Requisite Lenders:

 

(a)            Indebtedness. The Parent Guarantor, the Borrower, and its
Subsidiaries shall not incur (x) additional Borrowed Money Recourse Debt,
(y) any Indebtedness secured by a direct or indirect interest in a Borrowing
Base Property, or (z) guaranty any Indebtedness of any Person, other than:

 

(i)            Indebtedness incurred pursuant to this Agreement (including any
Indebtedness incurred under the “accordion feature” pursuant to Section 2.16 and
borrowings under the Revolving Credit Facility),

 

(ii)            Pari Passu Debt existing on the First Amendment Effective Date
and any Indebtedness incurred under the “accordion feature” pursuant to
Section 2.16 of the Capital One Term Loan Agreement,

 

(iii)           the Existing Unsecured FelCor Bonds,

 

(iv)          purchase money Indebtedness and Capitalized Lease Obligations
incurred in the ordinary course of business which do not exceed, in the
aggregate at any time outstanding, one percent (1%) of the Revised Unencumbered
Asset Value,

 

(v)           Indebtedness incurred pursuant to any Excluded Stimulus
Transaction,

 

(vi)          intercompany Indebtedness and guaranties of Indebtedness otherwise
permitted hereunder, in each case, to the extent constituting Permitted
Investments,

 

(vii)         asset level construction loans existing on the First Amendment
Effective Date,

 

(viii)      other Borrowed Money Recourse Debt in respect of money borrowed
which (A) is Unsecured Indebtedness, (B) has no scheduled amortization or
maturity prior to the 6-month anniversary of any Tranche A-2 Term Loan Maturity
Date, and provided that the Net Proceeds of such Borrowed Money Recourse Debt
incurred pursuant to this clause (viii) are used to prepay outstanding amounts
under the Facilities and the Pari Passu Debt in accordance with the Prepayment
Waterfall,

 

(ix)         Permitted Refinancing Indebtedness; provided that the Net Proceeds
of such Permitted Refinancing Indebtedness incurred pursuant to this clause
(ix) are used to prepay outstanding amounts under the Facilities and the Pari
Passu Debt in accordance with the Prepayment Waterfall; and

 

(x)         Indebtedness constituting customary “bad boy” Guarantees in respect
of any Non-Recourse Indebtedness incurred by Subsidiaries and Unconsolidated
Affiliates and not otherwise prohibited by this Agreement,

 



- 143 -

 

 

(b)            Investments, Acquisitions. The Parent Guarantor, the Borrower,
and their respective Subsidiaries Indebtedness shall not make any Investments or
acquire any Properties, other than (collectively, “Permitted Investments”):

 

(i)            Permitted Capital Expenditures,

 

(ii)            Investments in Loan Parties,

 

(iii)            Investments in Subsidiaries which are not Loan Parties to the
extent required in order to fund operating deficits of such Subsidiaries
(including any debt service or guarantees of any Indebtedness of such
Subsidiaries existing on the First Amendment Effective Date) and are not
otherwise prohibited under this Agreement,

 

(iv)            Investments by Subsidiaries which are not Loan Parties in other
Subsidiaries which are not Loan Parties,

 

(v)            Investments in Unconsolidated Affiliates that are required to be
made pursuant to such entities’ organizational documents and are not otherwise
prohibited under this Agreement,

 

(vi)            Investments constituting the Acquisition of any Eligible
Property acquired in an exchange or swap of real property assets in a
transaction covered by Section 1031 of the Internal Revenue Code so long as
(x) the Subsidiary acquiring such Eligible Property becomes a Subsidiary
Guarantor, and (y) such Investments do not, in the aggregate during the
Restriction Period, exceed $75,000,000,

 

(vii)            Acquisitions of Eligible Properties which are added as
Borrowing Base Properties (and the Subsidiary that owns or ground leases such
Properties are added as Subsidiary Guarantors) or Investments in Borrowing Base
Properties or Subsidiary Guarantors or Non-Loan Party BB Subsidiaries that own
or ground lease such Borrowing Base Properties to the extent the consideration
therefor (x) is funded with Exempt Equity Proceeds or (y) is Equity Interests of
the Parent Guarantor or the Borrower (in each case, together with any additional
consideration in respect of such Investment or Acquisition that is funded with
amounts permitted under Section 10.12(b)(x)),

 

(viii)         [intentionally omitted]

 

(ix)            additional Investments in Unconsolidated Affiliates and
Subsidiaries which are not Loan Parties in an aggregate amount not to exceed
$25,000,000 during the Restriction Period,

 

(x)            additional Acquisitions and Investments in an aggregate amount
during the Restriction Period not to exceed (x) if the Outstanding Amount of
Revolving Credit Loans is greater than $0 but does not exceed $200,000,000
immediately after giving effect to such Acquisition or Investment, $100,000,000
so long as such Acquisitions or Investments, in the case of this clause (x), are
limited to Acquisitions of Eligible Properties which are added as Borrowing Base
Properties (and the Subsidiary that owns or ground leases such Properties are
added as Guarantors) or Investments in Borrowing Base Properties or Subsidiary
Guarantors or Non-Loan Party BB Subsidiaries that own or ground lease such
Borrowing Base Properties, or (y) if the Outstanding Amount of Revolving Credit
Loans is equal to $0 immediately after giving effect to such Acquisition or
Investment, $200,000,000, and

 



- 144 -

 

 

(xi)            additional Acquisitions and Investments to the extent the
consideration therefor is funded solely from Excluded FelCor Net Proceeds.

 

(c)            Restricted Payments. The Parent Guarantor, the Borrower and their
respective Subsidiaries shall not make any Restricted Payments, other than so
long as no Event of Default with respect to Section 11.1(a), (e) or (f) exists
and the Obligations have not been accelerated:

 

(i)            the payment of cash dividends or distributions to the Parent
Guarantor and other holders of partnership interests in the Borrower with
respect to any fiscal year ending during the Restriction Period to the extent
necessary for the Parent Guarantor to distribute, and the Parent Guarantor may
so distribute, cash dividends and distributions to its shareholders in an
aggregate amount not to exceed the greater of (x) the amount reasonably
estimated to be required for the Parent Guarantor to maintain its status as a
real estate investment trust under Sections 856 through 860 of the Internal
Revenue Code and (y) the amount reasonably estimated to be necessary to avoid
income or excise tax under the Internal Revenue Code (provided, however, there
shall not be any implied requirement that the Borrower utilize the dividend
deferral options in Section 857(b)(9) or Section 858(a) of the Internal Revenue
Code),

 

(ii)            repurchases, retirement or other acquisitions of Equity
Interests in the Parent Guarantor, the Borrower or any Subsidiary pursuant to,
or in connection with, any equity incentive plan and other equity-based employee
compensation plans entered into in the ordinary course of business,

 

(iii)            cash distributions to the Parent Guarantor in an amount
sufficient to pay costs and expenses of the Parent Guarantor in connection with
the maintenance of its legal existence and other activities in connection with
the ownership of its assets and liabilities not prohibited by the terms of this
Agreement,

 

(iv)            dividends or distributions to the Parent Guarantor and other
holders of partnership interests in the Borrower to allow the Parent Guarantor
to distribute, and the Parent Guarantor may so distribute, (x) a quarterly cash
dividend of $0.01 per common share of beneficial interest of the Parent
Guarantor and (y) a quarterly cash dividend of $0.4875 per share of the Parent
Guarantor’s $1.95 Series A Cumulative Convertible Preferred Shares,

 

(v)            Loan Parties may make Restricted Payments to other Loan Parties
at any time and, in the case of any Loan Party that is not a Wholly-Owned
Subsidiary, to any holder of its Equity Interests ratably in accordance with the
interest held by such Person or otherwise as may be required pursuant to the
organizational documents of such Loan Party, and

 



- 145 -

 

 

(vi)            Subsidiaries that are not Loan Parties may make Restricted
Payments to any other Subsidiary, to any Loan Party and in the case of any
Subsidiary that is not a Wholly-Owned Subsidiary, to any holder of its Equity
Interests ratably in accordance with the interest held by such Person or
otherwise as may be required pursuant to the organizational documents of such
Subsidiary.

 

(d)            Capital Expenditures. The Parent Guarantor, the Borrower, and
their respective Subsidiaries Indebtedness shall not make any capital
expenditures, other than (collectively, “Permitted Capital Expenditures”):

 

(i)            capital expenditures required for emergency repairs or life
safety repairs,

 

(ii)            capital expenditures required to restore damage caused by any
Insurance and Condemnation Event solely to the extent funded from Net Proceeds
resulting therefrom,

 

(iii)            capital expenditures funded from Excluded Felcor Net Proceeds,

 

(iv)            so long as no Event of Default pursuant to Section 11.1(a),
(e) or (f) of this Agreement then exists, from the period beginning on the First
Amendment Effective Date to and including December 31, 2020, capital
expenditures (x) in respect of FF&E in an aggregate amount not to exceed
$37,000,000 and (y) in respect of renovation and maintenance expenditures in an
aggregate amount not to exceed $49,000,000,

 

(v)            so long as no Event of Default pursuant to Section 11.1(a),
(e) or (f) of this Agreement then exists, from the period beginning on
January 1, 2021 to and including the last day of the Restriction Period, capital
expenditures in an aggregate amount not to exceed $150,000,000,

 

(vi)           capital expenditures funded with Exempt Equity Proceeds, and

 

(vii)           so long as no Event of Default pursuant to Section 11.1(a),
(e) or (f) then exists, other capital expenditures in an amount not to exceed
$25,000,000 in the aggregate during the Restriction Period; provided, that if
the aggregate amount of capital expenditures made in reliance on the exceptions
set forth in Section 10.12(d)(iv)(y), Section 10.12(d)(v) and this
Section 10.12(d)(vii) exceeds $100,000,000, additional capital expenditures may
only be made in reliance on such exceptions to the extent that, immediately
after giving effect to any such capital expenditure, the Borrower the Parent
Guarantor and their respective Subsidiaries (other than the Excluded FelCor
Subsidiaries) shall have unrestricted cash and Cash Equivalents, plus undrawn
availability under the Revolving Credit Facility (to the extent available to be
drawn at the date of determination) of not less than $175,000,000.

 

(e)            Prepayments. The Parent Guarantor, the Borrower, and their
respective Subsidiaries shall not (i) make any voluntary payment of (x)(A) any
Indebtedness secured by a junior lien or (B) Indebtedness which is contractually
subordinated to the Obligations and the Pari Passu Debt (other than voluntary
payments of intercompany Indebtedness to any Loan Party permitted to be made
pursuant to Section 13 of the Guaranty (and any substantially similar provision
of any Guaranty entered into in connection with any Pari Passu Debt)) or (y) the
Existing Unsecured FelCor Bonds other than all of the obligations under the
Existing Unsecured FelCor Bonds with the proceeds of Permitted Refinancing
Indebtedness, or (ii) make any voluntary prepayment of any Pari Passu Debt which
is not made concurrently with a ratable prepayment of the Facilities based on
the outstanding principal amount of the Pari Passu Debt and the Facilities,
except, in the case of this clause (ii), with the proceeds of Permitted
Refinancing Indebtedness.

 



- 146 -

 

 

Section 10.13      Additional Covenant during Leverage Relief Period.

 

From and after the Restriction Period but prior to the Leverage Relief Period
Termination Date, none of the Parent Guarantor, the Borrower or any of their
respective Subsidiaries shall purchase shares of its common or preferred Equity
Interests, other than so long as no Event of Default with respect to
Section 11.1(a), (e) or (f) exists and the Obligations have not been
accelerated:

 

(i)            repurchases, retirement or other acquisitions of Equity Interests
in the Parent Guarantor, the Borrower or any Subsidiary pursuant to, or in
connection with, any equity incentive plan and other equity-based employee
compensation plans entered into in the ordinary course of business,

 

(ii)            Loan Parties may make Restricted Payments to other Loan Parties
at any time and, in the case of any Loan Party that is not a Wholly-Owned
Subsidiary, to any holder of its Equity Interests ratably in accordance with the
interest held by such Person or otherwise as may be required pursuant to the
organizational documents of such Loan Party, and

 

(iii)            Subsidiaries that are not Loan Parties may make Restricted
Payments to any other Subsidiary, to any Loan Party and in the case of any
Subsidiary that is not a Wholly-Owned Subsidiary, to any holder of its Equity
Interests ratably in accordance with the interest held by such Person or
otherwise as may be required pursuant to the organizational documents of such
Subsidiary.

 

ARTICLE XI Default

 

Section 11.1      Events of Default.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)            Default in Payment. (i) The Borrower shall fail to pay when due
under this Agreement or any other Loan Document (whether upon demand, at
maturity, by reason of acceleration or otherwise) the principal of any of the
Loans, or (ii) the Borrower or any other Loan Party shall fail to pay interest
on the Loans or any of the other payment Obligations owing by the Borrower or
any other Loan Party under this Agreement, any other Loan Document or the Fee
Letters, within five (5) Business Days of the date when due.

 



- 147 -

 

 

(b)            Default in Performance.

 

(i)            Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement on its part to be performed or observed and
contained in Section 8.1(i) (with respect to the Borrower and the Parent
Guarantor), Section 8.8(b), Section 9.4(l) or Article X;

 

(ii)            Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement contained in Section 9.1, 9.2, 9.3 or 9.4 (d),
(i), (j), (k), (n), (p) or (q) and such failure shall continue for a period of
five (5) Business Days after the earlier of (x) the date upon which the Borrower
obtains knowledge of such failure or (y) the date upon which the Borrower has
received written notice of such failure from the Administrative Agent; or

 

(iii)            Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement contained in this Agreement or any other Loan
Document to which it is a party and not otherwise mentioned in this Section and
such failure shall continue for a period of thirty (30) days after the earlier
of (x) the date upon which the Borrower obtains knowledge of such failure or
(y) the date upon which the Borrower has received written notice of such failure
from the Administrative Agent.

 

(c)            Misrepresentations. Any written statement, representation or
warranty made or deemed made by or on behalf of any Loan Party under this
Agreement or under any other Loan Document, or any amendment hereto or thereto,
or in any other writing or statement at any time furnished by, or at the
direction of, any Loan Party to the Administrative Agent, any Issuing Bank or
any Lender, shall at any time prove to have been incorrect or misleading, in any
material respect when furnished or made or deemed made.

 

(d)            Indebtedness Cross-Default. There shall occur (i) any default,
event or condition resulting in (or, if all applicable notice and grace periods
have expired, permitting the) acceleration, mandatory repurchase or mandatory
prepayment (other than as a result of customary non-default events, such as
mandatory prepayments triggered by asset sales or casualty events) of, or any
failure to pay at maturity, the Existing Unsecured FelCor Bonds or any other
Indebtedness (other than the Obligations and Nonrecourse Indebtedness) of the
Borrower, any Guarantor or any of their Subsidiaries, in each case, in excess of
$75,000,000 in the aggregate, (ii) any default, event or condition resulting in
the acceleration, mandatory repurchase or mandatory prepayment (other than as a
result of customary non-default events, such as mandatory prepayments triggered
by asset sales or casualty events) of, or any failure to pay at maturity,
Nonrecourse Indebtedness (other than the Nonrecourse Indebtedness described on
Schedule 11.1(d)) of the Borrower, any Guarantor or any of their Subsidiaries in
a principal amount at any time outstanding in excess of 7.5% of Total Asset
Value in the aggregate or (iii) any default by the Borrower, any Guarantor or
any of their Subsidiaries in, or resulting in, the payment of amounts in excess
of $75,000,000 in the aggregate in respect of Derivatives Contracts.

 



- 148 -

 

 

(e)            Voluntary Bankruptcy Proceeding. Any Loan Party, any Non-Loan
Party BB Property Subsidiary or any other Subsidiary or Subsidiaries (other than
any Subsidiary obligated on the Nonrecourse Indebtedness described on Schedule
11.1(d)) to which more than 7.5% of Total Asset Value in the aggregate is
attributable shall: (i) commence a voluntary case under any Debtor Relief Law;
(ii) consent to, or fail to contest in a timely and appropriate manner, any
petition filed against it in an involuntary case under any Debtor Relief Law or
consent to any proceeding or action described in the immediately following
subsection (f); (iii) apply for or consent to, or fail to contest in a timely
and appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign; (iv) admit in writing its inability to pay
its debts as they become due; (v) make a general assignment for the benefit of
creditors; (vi) make a conveyance fraudulent as to creditors under any
Applicable Law; or (vii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

 

(f)            Involuntary Bankruptcy Proceeding. A case or other proceeding
shall be commenced against any Loan Party, any Non-Loan Party BB Property
Subsidiary or any other Subsidiary or Subsidiaries (other than any Subsidiary
obligated on the Nonrecourse Indebtedness described on Schedule 11.1(d)) to
which more than 7.5% of Total Asset Value in the aggregate is attributable in
any court of competent jurisdiction seeking: (i) relief under any Debtor Relief
Law; or (ii) the appointment of a trustee, receiver, custodian, liquidator or
the like of such Person, or of all or any substantial part of the assets,
domestic or foreign, of such Person, and in the case of either clause (i) or
(ii) such case or proceeding shall continue undismissed or unstayed for a period
of sixty (60) consecutive calendar days, or an order granting the relief
requested in such case or proceeding (including, but not limited to, an order
for relief under any Debtor Relief Law) shall be entered.

 

(g)            Revocation of Loan Documents. Any Loan Party shall (or shall
attempt to) disavow, revoke or terminate any Loan Document to which it is a
party or any Fee Letter (except for (i) release of a Subsidiary Guarantor or
Collateral pursuant to Section 8.14 or 8.15 or the Covenant Relief Collateral
pursuant to Section 8.16, (ii) termination of the Revolving Credit Commitments
in accordance with Section 2.12 and (iii) termination of any Loan Document in
accordance with its terms) or shall otherwise challenge or contest in any
action, suit or proceeding in any court or before any Governmental Authority the
validity or enforceability of any Loan Document or any Fee Letter.

 

(h)            Judgment. A judgment or order for the payment of money shall be
entered against any Loan Party or any Subsidiary by any court or other tribunal
and (i) such judgment or order shall continue for a period of sixty (60) days
without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) the amount for which insurance has not been
acknowledged in writing by the applicable insurance carrier (or the amount as to
which the insurer has denied liability) (i) exceeds, individually or together
with all other such unsatisfied judgments or orders entered against the Loan
Parties and Non-Loan Party BB Property Subsidiaries, $75,000,000 or
(ii) individually or together with all other such unsatisfied judgments or
orders entered against other Subsidiaries (other than any Subsidiary obligated
on the Nonrecourse Indebtedness described on Schedule 11.1(d)), an amount equal
to7.5% of Total Asset Value or (B) such judgment or order could reasonably be
expected to have a Material Adverse Effect.

 



- 149 -

 

 

(i)            Attachment. A warrant, writ of attachment, execution or similar
process shall be issued against any property of any Loan Party or any
Subsidiary, which exceeds, (i) individually or together with all other such
warrants, writs, executions and processes issued against the Loan Parties and
Non-Loan Party BB Property Subsidiaries, $75,000,000 or (ii) individually or
together with all other such warrants, writs, executions and processes issued
against other Subsidiaries (other than any Subsidiary obligated on the
Nonrecourse Indebtedness described on Schedule 11.1(d)), an amount equal to 7.5%
of Total Asset Value, and such warrant, writ, execution or process shall not be
paid, discharged, vacated, stayed or bonded for a period of sixty (60) days.

 

(j)            ERISA. Any member of the ERISA Group shall fail to pay when due
an amount or amounts aggregating in excess of $75,000,000 which it shall have
become liable to pay under Title IV of ERISA; or notice of intent to terminate a
Material Plan shall be filed under Title IV of ERISA by any member of the ERISA
Group, any plan administrator or any combination of the foregoing; or the PBGC
shall institute proceedings under Title IV of ERISA to terminate, to impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer any Material Plan; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated; or there shall
occur a complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur withdrawal
liability or a current payment obligation in excess of $75,000,000.

 

(k)            Loan Documents. An Event of Default (as defined therein) shall
occur under any of the other Loan Documents.

 

(l)            Change of Control/Change in Management.

 

(i)            During any period of twelve (12) consecutive months ending on
each anniversary of the Agreement Date, individuals who at the beginning of any
such 12-month period constituted the Board of Trustees of the Parent Guarantor
(together with any new trustees whose election by such Board or whose nomination
for election by the shareholders of the Parent Guarantor was approved by a vote
of a majority of the trustees then still in office who were either trustees at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Trustees of the Parent Guarantor then in office;

 

(ii)            Any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person will be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 35% of the total
voting power of the then outstanding voting stock of the Parent Guarantor;

 

(iii)            The Parent Guarantor shall cease to own and control, directly
or indirectly, at least a majority of the outstanding Equity Interests of the
Borrower; or

 



- 150 -

 

 

 

(iv)         The Parent Guarantor or a Wholly-Owned Subsidiary of the Parent
Guarantor shall cease to be the sole general partner of the Borrower or shall
cease to have the sole and exclusive power to exercise all management and
control over the Borrower.

 

(m)          Collateral Documents. Any Collateral Document shall for any reason
fail to create a valid and perfected security interest in any portion of the
Collateral purported to be covered thereby, with the priority required by the
applicable Collateral Document, except as (i) permitted by the terms of any Loan
Document or (ii) as a result of the release of such security interest in
accordance with the terms of any Loan Document.

 

Notwithstanding the foregoing provisions of this Section 11.1, in the event of a
Default or Event of Default arising as a result of (i) the inclusion of any
Hotel Property in the Unencumbered Pool at any particular time of reference,
(ii) the failure to make any Subsidiary described in Section 8.14 a Subsidiary
Guarantor (a “Joinder Default”), or (iii) the failure to pledge the Equity
Interests (other than Excluded Pledged Collateral or Collateral Relief Excluded
Pledged Collateral, as applicable) in any Pledged Subsidiary pursuant to
Section 8.14(c) or Section 8.16(a), as applicable (a “Pledge Default”), if such
Default or Event of Default is capable of being cured solely by the exclusion of
such Hotel Property from the Unencumbered Pool, or in the case of a Joinder
Default, by making such Subsidiary a Subsidiary Guarantor pursuant to the terms
of Section 8.14, or in the case of a Pledge Default, by pledging the Equity
Interests (other than Excluded Pledged Collateral or Collateral Relief Excluded
Pledged Collateral, as applicable) in such Pledged Subsidiary pursuant to the
terms of Section 8.14(c) or Section 8.16(a), as applicable, the Borrower shall
be permitted a period not to exceed fifteen (15) days from the earlier of
(x) the date upon which a Responsible Officer of the Borrower obtains knowledge
of such Default or Event of Default (as applicable) or (y) the date upon which
the Borrower has received written notice of such Default or Event of Default
from the Administrative Agent to remove such Hotel Property from the
Unencumbered Pool in accordance with, and subject to, Section 4.3 (or in the
case of a Joinder Default, to make such Subsidiary a Subsidiary Guarantor
pursuant to the terms of Section 8.14 or in the case of a Pledge Default, to
pledge the Equity Interests (other than Excluded Pledged Collateral or
Collateral Relief Excluded Pledged Collateral, as applicable) in such Pledged
Subsidiary pursuant to the terms of Section 8.14(c) or Section 8.16(a), as
applicable).

 

Section 11.2      Remedies Upon Event of Default.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)           Acceleration; Termination of Facilities.

 

(i)            Automatic. Upon the occurrence of an Event of Default specified
in Sections 11.1(e) or 11.1(f), (1)(A)  the principal of, and all accrued
interest on, the Loans and the Notes at the time outstanding, (B) an amount
equal to the Stated Amount of all Letters of Credit outstanding as of the date
of the occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account and (C) all of the other Obligations of the Borrower,
including, but not limited to, the other amounts owed to the Lenders and the
Administrative Agent under this Agreement, the Notes or any of the other Loan
Documents shall become immediately and automatically due and payable by the
Borrower without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by the Borrower on behalf of itself and the other
Loan Parties, and (2) the Revolving Credit Commitments and the Swingline
Commitments, the obligation of the Lenders to make Loans hereunder, and the
obligation of the Issuing Banks to issue Letters of Credit hereunder, shall all
immediately and automatically terminate.

 



- 151 -

 

 

(ii)            Optional. If any other Event of Default shall exist, the
Administrative Agent may, and at the direction of the Requisite Lenders shall:
(1) declare (A) the principal of, and accrued interest on, the Loans and the
Notes at the time outstanding, (B) an amount equal to the Stated Amount of all
Letters of Credit outstanding as of the date of the occurrence of such Event of
Default for deposit into the Letter of Credit Collateral Account and (C) all of
the other Obligations, including, but not limited to, the other amounts owed to
the Lenders and the Administrative Agent under this Agreement, the Notes or any
of the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower on
behalf of itself and the other Loan Parties, and (2) terminate the Revolving
Credit Commitments, the Swingline Commitments, the obligation of the Lenders to
make Loans hereunder and the obligation of the Issuing Banks to issue Letters of
Credit hereunder. If the Administrative Agent has exercised any of the rights
provided under the preceding sentence, each Swingline Lender shall: (x) declare
the principal of, and accrued interest on, the Swingline Loans and the Swingline
Notes at the time outstanding, and all of the other Obligations owing to such
Swingline Lender, to be forthwith due and payable, whereupon the same shall
immediately become due and payable without presentment, demand, protest or other
notice of any kind, all of which are expressly waived by the Borrower on behalf
of itself and the other Loan Parties and (y) terminate its Swingline Commitment
and the obligation of such Swingline Lender to make Swingline Loans.

 

(b)           Loan Documents. The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise any and all of its rights under any and all of the other Loan
Documents.

 

(c)           Applicable Law. The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise all other rights and remedies it may have under any Applicable Law.

 

(d)           Specified Derivatives Contract Remedies. Notwithstanding any other
provision of this Agreement or other Loan Document, each Specified Derivatives
Provider shall have the right, with prompt notice to the Administrative Agent,
but without the approval or consent of or other action by the Administrative
Agent or the Lenders, and without limitation of other remedies available to such
Specified Derivatives Provider under contract or Applicable Law, to undertake
any of the following: (a) to declare an event of default, termination event or
other similar event under any Specified Derivatives Contract and to create an
“Early Termination Date” (as defined therein) in respect thereof, in each case,
in accordance with the terms thereof, (b) to determine net termination amounts
in respect of any and all Specified Derivatives Contracts in accordance with the
terms thereof, and to set off amounts among such contracts, (c) to set-off or
proceed against deposit account balances, securities account balances and other
property and amounts held by such Specified Derivatives Provider and (d) to
prosecute any legal action against the Borrower to enforce or collect net
amounts owing to such Specified Derivatives Provider pursuant to any Specified
Derivatives Contract.

 



- 152 -

 

 

Section 11.3      Intentionally Omitted.

 

Section 11.4      Marshaling; Payments Set Aside.

 

None of the Administrative Agent, any Issuing Bank, any Lender or any Specified
Derivatives Provider shall be under any obligation to marshal any assets in
favor of any Loan Party or any other party or against or in payment of any or
all of the Guaranteed Obligations. To the extent that any Loan Party makes a
payment or payments to the Administrative Agent and/or any Issuing Bank and/or
any Lender and/or any Specified Derivatives Provider or the Administrative Agent
and/or any Issuing Bank and/or any Lender and/or any Specified Derivatives
Provider enforce their security interests or exercise their rights of setoff,
and such payment or payments or the proceeds of such enforcement or setoff or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such recovery, the Guaranteed Obligations
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not been made or such enforcement or setoff had not occurred.

 

Section 11.5      Allocation of Proceeds.

 

(a)           Any payment required to be made by the Borrower pursuant to
Section 2.8(b)(i) shall be applied in the following order and priority:

 

First, to payment of interest on Swingline Loans until paid in full;

 

Second, to payment of interest on all Revolving Credit Loans, for the ratable
benefit of the Revolving Credit Lenders, until paid in full;

 

Third, to payment of principal on Swingline Loans until paid in full;

 

Fourth, to payment of principal of all Revolving Credit Loans to be applied for
the ratable benefit of the Revolving Credit Lenders until paid in full; and

 

Fifth, to amounts to be deposited into the Letter of Credit Collateral Account
in respect of Letters of Credit.

 

(b)           If an Event of Default exists and maturity of any of the
Obligations has been accelerated or the Revolving Credit Maturity Date or either
Term Loan Maturity Date has occurred, all payments received by the
Administrative Agent under any of the Loan Documents (or by any Lender as the
result of the exercise of rights under Section 13.4), in respect of any
Guaranteed Obligations shall be applied in the following order and priority:

 



- 153 -

 

 

First, to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such, each Issuing Bank in its
capacity as such and each Swingline Lender in its capacity as such, ratably
among the Administrative Agent, each Issuing Bank and each Swingline Lender in
proportion to the respective amounts described in this clause payable to them;

 

Second, to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the Loan Documents, including attorney fees, ratably among
the Lenders in proportion to the respective amounts described in this clause
payable to them;

 

Third, to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Swingline Loans;

 

Fourth, to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders and the Issuing Banks in proportion to the respective amounts
described in this clause payable to them;

 

Fifth, to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Swingline Loans;

 

Sixth, to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations, other Letter of Credit
Liabilities and payment obligations then owing under Specified Derivatives
Contracts, ratably among the Lenders, the Issuing Banks and the Specified
Derivatives Providers in proportion to the respective amounts described in this
clause payable to them; provided, however, to the extent that any amounts
available for distribution pursuant to this clause are attributable to the
issued but undrawn amount of an outstanding Letter of Credit, such amounts shall
be paid to the Administrative Agent for deposit into the Letter of Credit
Collateral Account; and

 

Seventh, the balance, if any, after all of the Guaranteed Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

 

(c)           Any payment required to be made by the Borrower pursuant to
Section 2.8(b)(iii) shall be applied pro rata among the Facilities and the
aggregate outstanding principal amount under the Pari Passu Debt to the extent
required to reduce the Leverage Ratio to or below 6.50 to 1.00 on a pro forma
basis after taking into account any additional optional prepayments made
pursuant to Section 2.8(a). The aggregate Revolving Credit Commitments will be
temporarily reduced on a dollar-for-dollar basis by the respective amounts of
such portion of the mandatory prepayments that were applied to the prepayment of
the Revolving Credit Loans until the next Prepayment Provisions Termination
Date; provided, however, that, with respect to any Net Proceeds from asset sales
applied as a prepayment by the Borrower prior to the end of the applicable
Reinvestment Period for such Net Proceeds, the Borrower may apply such Net
Proceeds to prepay (including a partial prepayment of) any of the Facilities or
the outstanding principal amount of any Pari Passu Debt in such manner as it may
designate; provided, further, that such temporary reduction of the Revolving
Credit Commitments shall be automatically terminated as of such Prepayment
Provisions Termination Date. For the avoidance of doubt, to the extent that any
voluntary or mandatory prepayment has the effect of reducing the Leverage Ratio
to or below 6.50 to 1.00 on a pro forma basis, the mandatory prepayment
provisions applicable following a Collateral Trigger Date shall terminate (the
earlier of such date and the Collateral Release Date, the “Prepayment Provisions
Termination Date”). During a Prepayment Period, the Borrower shall not be
permitted to request any Revolving Credit Loans that would cause the aggregate
Revolving Credit Exposure to exceed the aggregate amount of the Revolving Credit
Commitments (after accounting for any temporary reductions to availability
pursuant to this Section 11.5(c)).

 



- 154 -

 

 

Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Derivatives Contracts shall be excluded from the application described above if
the Administrative Agent has not received written notice thereof, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider. Each Specified Derivatives Provider
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article XII for itself and its Affiliates as if a “Lender” party hereto.

 

Section 11.6      Letter of Credit Collateral Account.

 

(a)           As collateral security for the prompt payment in full when due of
all Letter of Credit Liabilities, the Borrower hereby pledges and grants to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Banks and the Revolving Credit Lenders as provided herein, a security interest
in all of its right, title and interest in and to the Letter of Credit
Collateral Account established pursuant to the requirements of Section 2.14 or
Section 3.9 (as applicable) and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below). The balances from time to time in the Letter of Credit
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by the Administrative Agent as provided herein.
Anything in this Agreement to the contrary notwithstanding, funds held in the
Letter of Credit Collateral Account shall be subject to withdrawal only as
provided in this Section, Section 2.14 or Section 3.9 (as applicable).

 

(b)           Amounts on deposit in the Letter of Credit Collateral Account
shall not be invested without the consent of the Borrower and shall only be
invested in Cash Equivalents approved by Administrative Agent in its sole
discretion. All such investments and reinvestments shall be held in the name of
and be under the sole dominion and control of the Administrative Agent for the
ratable benefit of the Administrative Agent, the Issuing Banks and the Lenders;
provided, that all earnings on such investments will be credited to and retained
in the Letter of Credit Collateral Account. The Administrative Agent shall
exercise reasonable care in the custody and preservation of any funds held in
the Letter of Credit Collateral Account and shall be deemed to have exercised
such care if such funds are accorded treatment substantially equivalent to that
which the Administrative Agent accords other funds deposited with the
Administrative Agent, it being understood that the Administrative Agent shall
not have any responsibility for taking any necessary steps to preserve rights
against any parties with respect to any funds held in the Letter of Credit
Collateral Account.

 



- 155 -

 

 

(c)           If a Drawing pursuant to any Letter of Credit occurs on or prior
to the expiration date of such Letter of Credit, the Borrower and the Lenders
authorize the Administrative Agent to use the monies deposited in the Letter of
Credit Collateral Account to reimburse the applicable Issuing Bank for the
payment made by such Issuing Bank to the beneficiary with respect to such
Drawing.

 

(d)           If an Event of Default exists, the Administrative Agent, if
instructed by the Requisite Lenders, shall at any time and from time to time
elect to liquidate any such investments and reinvestments and apply the proceeds
thereof to the Letter of Credit Collateral Account and apply or cause to be
applied such proceeds and any other balances in the Letter of Credit Collateral
Account to the payment of any of the Letter of Credit Liabilities due and
payable.

 

(e)           So long as no Default or Event of Default exists, and to the
extent amounts on deposit in or credited to the Letter of Credit Collateral
Account exceed the aggregate amount of the Letter of Credit Liabilities then due
and owing, the Administrative Agent shall, from time to time, at the request of
the Borrower, deliver to the Borrower, against receipt but without any recourse,
warranty or representation whatsoever, such of the balances in the Letter of
Credit Collateral Account (excepting amounts deposited pursuant to clause fifth
of Section 3.9(b)) as exceed the aggregate amount of Letter of Credit
Liabilities at such time. When all of the Obligations shall have been
indefeasibly paid in full and no Letters of Credit remain outstanding, the
Administrative Agent shall deliver to the Borrower, against receipt but without
any recourse, warranty or representation whatsoever, the balances remaining in
the Letter of Credit Collateral Account (excepting amounts deposited pursuant to
clause fifth of Section 3.9(b), which shall be applied as provided in
Section 3.9(b)).

 

(f)            The Borrower shall pay to the Administrative Agent from time to
time such fees as the Administrative Agent normally charges for similar services
in connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.

 

Section 11.7      Rescission of Acceleration by Requisite Lenders.

 

If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences. The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.

 



- 156 -

 

 

Section 11.8      Performance by Administrative Agent.

 

If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein. In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid. Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.

 

Section 11.9      Rights Cumulative.

 

(a)           Generally. The rights and remedies of the Administrative Agent,
the Issuing Banks and the Lenders under this Agreement and each of the other
Loan Documents and of the Specified Derivatives Providers under the Specified
Derivatives Contracts shall be cumulative and not exclusive of any rights or
remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Administrative Agent, the
Issuing Banks, the Lenders and the Specified Derivatives Providers may be
selective and no failure or delay by the Administrative Agent, any of the
Issuing Banks, any of the Lenders or any of the Specified Derivatives Providers
in exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

 

(b)           Enforcement by Administrative Agent. Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article XI for the benefit of all the Lenders and the Issuing Banks; provided
that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (ii) any Issuing Bank or any Swingline Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as an
Issuing Bank or as a Swingline Lender, as the case may be) hereunder, under the
other Loan Documents, (iii) any Specified Derivatives Provider from exercising
the rights and remedies that inure to its benefit under any Specified
Derivatives Contract, (iv) any Lender from exercising setoff rights in
accordance with Section 13.4 (subject to the terms of Section 3.3), or (v) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (x) the Requisite Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Article XI and (y) in addition to the matters
set forth in clauses (ii), (iii), (iv) and (v) of the preceding proviso and
subject to Section 3.3, any Lender may, with the consent of the Requisite
Lenders, enforce any rights and remedies available to it and as authorized by
the Requisite Lenders. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or adopt on behalf of any
Lender, any Issuing Bank or any Swingline Lender any plan of reorganization,
arrangement, adjustment or composition under any Debtor Relief Law affecting the
Obligations or the rights of any Lender, any Issuing Bank or any Swingline
Lender or to authorize the Administrative Agent to vote in respect of any claim
of any Lender, any Issuing Bank or any Swingline Lender in any such proceeding
under any Debtor Relief Law.

 



- 157 -

 

 

ARTICLE XII The Administrative Agent

 

Section 12.1      Appointment and Authorization.

 

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. In furtherance of the foregoing, and not in limitation, each of the
Lenders authorizes the Administrative Agent to enter into one or more
intercreditor agreements, collateral agency agreements and Collateral Documents
acceptable to the Administrative Agent in its reasonable discretion with parties
to any Pari Passu Debt, including (if applicable) for the purpose of acting as
collateral agent for the Secured Parties and the parties to such Pari Passu Debt
(and each reference to the Administrative Agent in this Article XII shall be
deemed to include a reference to the Administrative Agent acting in such
capacity, if applicable). Nothing herein shall be construed to deem the
Administrative Agent a trustee or fiduciary for any Lender or to impose on the
Administrative Agent duties or obligations other than those expressly provided
for herein. Without limiting the generality of the foregoing, the use of the
terms “Agent”, “Administrative Agent”, “agent” and similar terms in the Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead, use of such terms is merely a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties. The Administrative Agent
shall deliver or otherwise make available to each Lender, promptly upon receipt
thereof by the Administrative Agent, copies of each of the financial statements,
certificates, notices and other documents delivered to the Administrative Agent
pursuant to Article IX that the Borrower is not otherwise required to deliver
directly to the Lenders. The Administrative Agent will furnish to any Lender,
upon the request of such Lender, a copy (or, where appropriate, an original) of
any document, instrument, agreement, certificate or notice furnished to the
Administrative Agent by the Borrower, any Loan Party or any other Affiliate of
the Borrower, pursuant to this Agreement or any other Loan Document not already
delivered to such Lender pursuant to the terms of this Agreement or any such
other Loan Document. As to any matters not expressly provided for by the Loan
Documents (including, without limitation, enforcement or collection of any of
the Obligations), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of the foregoing, the Administrative Agent may exercise any right or
remedy it or the Lenders may have under any Loan Document upon the occurrence of
a Default or an Event of Default unless the Requisite Lenders have directed the
Administrative Agent otherwise. Without limiting the foregoing, no Lender shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Requisite Lenders, or where applicable, all the Lenders. The Lenders
hereby authorize the Administrative Agent to release any Guarantor from the
Guaranty (i) in the case of a Subsidiary Guarantor, upon satisfaction of the
conditions to release set forth in Section 8.14 or Section 8.15; (ii) if
approved, authorized or ratified in writing by the Requisite Lenders or all of
the Lenders hereunder, as required under the circumstances; or (iii) upon the
termination of this Agreement in accordance with the provisions of
Section 13.11. In connection with any such release of a Guarantor pursuant to
the preceding sentence, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to) execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release (any execution and
delivery of such documents being without recourse to or warranty by the
Administrative Agent).

 



- 158 -

 

 

Section 12.2      Wells Fargo as Lender.

 

Wells Fargo shall have the same rights and powers as a Lender or as a Specified
Derivatives Provider, as the case may be, under this Agreement and any other
Loan Document and under any Specified Derivatives Contract, as the case may be,
as any other Lender or Specified Derivatives Provider and may exercise the same
as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity. Wells Fargo and its Affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Loan Party
or any other Affiliate thereof as if it were any other bank and without any duty
to account therefor to the Issuing Banks, the other Lenders or any Specified
Derivatives Providers. Further, the Administrative Agent and any Affiliate may
accept fees and other consideration from the Borrower for services in connection
with this Agreement or any Specified Derivatives Contract or otherwise without
having to account for the same to the Issuing Banks, the other Lenders or any
Specified Derivatives Providers. The Issuing Banks and the Lenders acknowledge
that, pursuant to such activities, Wells Fargo or its Affiliates may receive
information regarding the Borrower, other Loan Parties, other Subsidiaries and
other Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them.

 



- 159 -

 

 

Section 12.3      Approvals of Lenders.

 

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, and (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and a summary of all oral information provided to
the Administrative Agent by the Borrower in respect of the matter or issue to be
resolved. Unless a Lender shall give written notice to the Administrative Agent
that it specifically objects to the recommendation or determination of the
Administrative Agent within ten (10) Business Days (or such lesser or greater
period as may be specifically required under the express terms of the Loan
Documents) of receipt of such communication, such Lender shall be deemed to have
conclusively approved of or consented to such recommendation or determination.

 

Section 12.4      Notice of Events of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, a Lender’s failure to provide such a
“notice of default” to the Administrative Agent shall not result in any
liability of such Lender to any other party to any of the Loan Documents.
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.

 



- 160 -

 

 

Section 12.5      Administrative Agent’s Reliance.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence, bad faith or willful misconduct in connection with its duties
expressly set forth herein or therein as determined by a court of competent
jurisdiction in a final non-appealable judgment. Without limiting the generality
of the foregoing, the Administrative Agent: may consult with legal counsel
(including its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts. Neither the
Administrative Agent nor any of its Related Parties: (a) makes any warranty or
representation to any Lender, any Issuing Bank or any other Person or shall be
responsible to any Lender, any Issuing Bank or any other Person for any
statement, warranty or representation made or deemed made by the Borrower, any
other Loan Party or any other Person in or in connection with this Agreement or
any other Loan Document; (b) shall have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement or any other Loan Document or the satisfaction of any conditions
precedent under this Agreement or any Loan Document on the part of the Borrower
or other Persons or inspect the property, books or records of the Borrower or
any other Person; (c) shall be responsible to any Lender or any Issuing Bank for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of this Agreement or any other Loan Document, any other instrument or
document furnished pursuant thereto or any collateral covered thereby or the
perfection or priority of any Lien in favor of the Administrative Agent on
behalf of the Lenders and the Issuing Banks in any such collateral; (d) shall
have any liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties. The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence, bad faith or willful misconduct in the selection of such agent or
attorney-in-fact as determined by a court of competent jurisdiction in a final
non-appealable judgment.

 

Section 12.6      Indemnification of Administrative Agent.

 

Regardless of whether the transactions contemplated by this Agreement and the
other Loan Documents are consummated, each Lender agrees to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) pro rata in accordance with
such Lender’s respective Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may at any time be imposed on, incurred by, or asserted
against the Administrative Agent (in its capacity as Administrative Agent but
not as a “Lender”) in any way relating to or arising out of the Loan Documents,
any transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent under the Loan Documents (collectively,
“Indemnifiable Amounts”); provided, however, that no Lender shall be liable for
any portion of such Indemnifiable Amounts to the extent resulting from the
Administrative Agent’s gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final, non-appealable judgment; provided,
however, that no action taken in accordance with the directions of the Requisite
Lenders (or all of the Lenders, if expressly required hereunder) shall be deemed
to constitute gross negligence or willful misconduct for purposes of this
Section. Without limiting the generality of the foregoing, each Lender agrees to
reimburse the Administrative Agent (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) promptly upon
demand for its ratable share of any out of pocket expenses (including the
reasonable fees and expenses of the counsel to the Administrative Agent)
incurred by the Administrative Agent in connection with the preparation,
negotiation, execution, administration, or enforcement (whether through
negotiations, legal proceedings, or otherwise) of, or legal advice with respect
to the rights or responsibilities of the parties under, the Loan Documents, any
suit or action brought by the Administrative Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Administrative Agent and/or the Lenders, and any claim
or suit brought against the Administrative Agent and/or the Lenders arising
under any Environmental Laws. Such out of pocket expenses (including counsel
fees) shall be advanced by the Lenders on the request of the Administrative
Agent notwithstanding any claim or assertion that the Administrative Agent is
not entitled to indemnification hereunder upon receipt of an undertaking by the
Administrative Agent that the Administrative Agent will reimburse the Lenders if
it is actually and finally determined by a court of competent jurisdiction that
the Administrative Agent is not so entitled to indemnification. The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder or under the other Loan Documents and the termination of this
Agreement. If the Borrower shall reimburse the Administrative Agent for any
Indemnifiable Amount following payment by any Lender to the Administrative Agent
in respect of such Indemnifiable Amount pursuant to this Section, the
Administrative Agent shall share such reimbursement on a ratable basis with each
Lender making any such payment.

 



- 161 -

 

 

Section 12.7      Lender Credit Decision, Etc.

 

Each of the Lenders and each Issuing Bank expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to such Issuing Bank or such Lender and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Borrower, any other Loan Party or any other Subsidiary or
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent to any Issuing Bank or any Lender. Each of the Lenders
and each Issuing Bank acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transaction
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective Related Parties, and based on the financial statements of the
Borrower, the other Loan Parties, the other Subsidiaries and other Affiliates,
and inquiries of such Persons, its independent due diligence of the business and
affairs of the Borrower, the other Loan Parties, the other Subsidiaries and
other Persons, its review of the Loan Documents, the legal opinions required to
be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate. Each of the Lenders and
each Issuing Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any other Lender or counsel to the
Administrative Agent or any of their respective Related Parties, and based on
such review, advice, documents and information as it shall deem appropriate at
the time, continue to make its own decisions in taking or not taking action
under the Loan Documents. The Administrative Agent shall not be required to keep
itself informed as to the performance or observance by the Borrower or any other
Loan Party of the Loan Documents or any other document referred to or provided
for therein or to inspect the properties or books of, or make any other
investigation of, the Borrower, any other Loan Party or any other Subsidiary.
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders and the Issuing Banks by the
Administrative Agent under this Agreement or any of the other Loan Documents,
the Administrative Agent shall have no duty or responsibility to provide any
Lender or any Issuing Bank with any credit or other information concerning the
business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of the Administrative Agent or any of its
Related Parties. Each of the Lenders and each Issuing Bank acknowledges that the
Administrative Agent’s legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Administrative
Agent and is not acting as counsel to any Lender or any Issuing Bank.

 



- 162 -

 

 

Section 12.8      Successor Administrative Agent.

 

The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower. The Administrative Agent may be removed as Administrative Agent by all
of the Lenders (other than the Lender then acting as Administrative Agent) and,
provided no Default or Event of Default exists, the Borrower upon thirty (30)
days’ prior written notice if the Administrative Agent (i) is found by a court
of competent jurisdiction in a final, non-appealable judgment to have committed
gross negligence or willful misconduct in the course of performing its duties
hereunder or (ii) has become or is insolvent or has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment. Upon any such resignation or removal, the Requisite Lenders shall
have the right to appoint a successor Administrative Agent which appointment
shall, provided no Default or Event of Default exists, be subject to the
Borrower’s approval, which approval shall not be unreasonably withheld or
delayed. If no successor Administrative Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within thirty (30) days after the current Administrative Agent’s
giving of notice of resignation, then the current Administrative Agent may, on
behalf of the Lenders and the Issuing Banks, appoint a successor Administrative
Agent, which shall be a Lender, if any Lender shall be willing to serve, and
otherwise shall be an Eligible Assignee; provided that if the Administrative
Agent shall notify the Borrower and the Lenders that no Lender has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made to each Lender and
each Issuing Bank directly, until such time as a successor Administrative Agent
has been appointed as provided for above in this Section; provided, further that
such Lenders and such Issuing Bank so acting directly shall be and be deemed to
be protected by all indemnities and other provisions herein for the benefit and
protection of the Administrative Agent as if each such Lender or Issuing Bank
were itself the Administrative Agent. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the current Administrative
Agent, and the current Administrative Agent shall be discharged from its duties
and obligations under the Loan Documents. Any resignation by an Administrative
Agent shall also constitute the resignation as an Issuing Bank and as a
Swingline Lender by the Lender then acting as Administrative Agent (the
“Resigning Lender”), which resignation shall be effective upon the agreement of
the Lender that is the successor Administrative Agent (or another Lender
approved by the Borrower, which approval shall not be unreasonably withheld) to
assume the Swingline Commitment and the rights and obligations of an Issuing
Bank hereunder. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder and the assumption of the Swingline Commitment
and the rights and obligations of an Issuing Bank hereunder by the Lender that
is the successor Administrative Agent (or another Lender approved by the
Borrower as provided above) (i) the Resigning Lender shall be discharged from
all duties and obligations of an Issuing Bank and a Swingline Lender hereunder
and under the other Loan Documents and (ii) the successor applicable Issuing
Bank shall issue letters of credit in substitution for all Letters of Credit
issued by the Resigning Lender as an Issuing Bank outstanding at the time of
such succession (which letters of credit issued in substitutions shall be deemed
to be Letters of Credit issued hereunder) or make other arrangements
satisfactory to the Resigning Lender to effectively assume the obligations of
the Resigning Lender with respect to such Letters of Credit. After any
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XII shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents. Notwithstanding anything contained herein to the
contrary, the Administrative Agent may assign its rights and duties under the
Loan Documents to any of its Affiliates by giving the Borrower and each Lender
prior written notice.

 



- 163 -

 

 

Section 12.9      Titled Agents.

 

The Syndication Agents and Documentation Agents, in such respective capacities,
assume no responsibility or obligation hereunder, including, without limitation,
for servicing, enforcement or collection of any of the Loans, nor any duties as
an agent hereunder for the Lenders. The titles given to the Syndication Agents
and Documentation Agents are solely honorific and imply no fiduciary
responsibility on the part of the Syndication Agents or Documentation Agents to
the Administrative Agent, any Lender, the Borrower or any other Loan Party and
the use of such titles does not impose on the Syndication Agents or
Documentation Agents any duties or obligations greater than those of any other
Lender or entitle the Syndication Agents or Documentation Agents to any rights
other than those to which any other Lender is entitled.

 

Section 12.10      Specified Derivatives Contracts.

 

No Specified Derivatives Provider that obtains the benefits of Section 11.5 by
virtue of the provisions hereof or of any Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of any Loan Document
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Article XII to the contrary, the Administrative Agent shall not be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Specified Derivatives Contracts unless the Administrative Agent
has received written notice of such Specified Derivatives Contracts, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Specified Derivatives Provider.

 



- 164 -

 

 

Section 12.11      Rates.

 

The Administrative Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “LIBOR”.

 

Section 12.12      Additional ERISA Matters.

 

(a)           Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, that, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and each
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower, that at least one of the following is and
will be true:

 

(i)            such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans or, with respect to a Revolving Credit Lender, the
Revolving Credit Commitments;

 

(ii)           the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, this Agreement, and, with respect to a Revolving
Credit Lender, the Revolving Credit Commitments;

 

(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, this Agreement and, with respect to a Revolving Credit Lender, the
Revolving Credit Commitments, (C) the entrance into, participation in,
administration of and performance of the Loans, this Agreement and, with respect
to a Revolving Credit Lender, the Revolving Credit Commitments satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, this Agreement
and, with respect to a Revolving Credit Lender, the Revolving Credit
Commitments; or

 

(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.

 



- 165 -

 

 

In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, that, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower, that none of
the Administrative Agent or any Arranger or any of their respective Affiliates
is a fiduciary with respect to the assets of such Lender involved in such
Lender’s entrance into, participation in, administration of and performance of
the Loans, this Agreement and, with respect to a Revolving Credit Lender, the
Revolving Credit Commitments (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto);

 

(b)          The Administrative Agent and each Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
this Agreement, and, with respect to a Revolving Credit Lender, the Revolving
Credit Commitments, respectively, (ii) may recognize a gain if it extended the
Loans, or, with respect to a Revolving Credit Lender, the Revolving Credit
Commitments for an amount less than the amount being paid for an interest in the
Loans, or such Revolving Credit Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

 



- 166 -

 

 

ARTICLE XIII Miscellaneous

 

Section 13.1      Notices.

 

Unless otherwise provided herein (including, without limitation, as provided in
Section 9.5), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

 

If to the Borrower:

 

RLJ Lodging Trust, L.P.
3 Bethesda Metro Center
Suite 1000
Bethesda, MD 20814
Attention: Sean M. Mahoney, Executive Vice President and Chief Financial Officer
Telecopy Number: (301) 280-7750
Telephone Number: (301) 280-7749
Email: smahoney@rljlodgingtrust.com

 

If to the Parent Guarantor:

 

RLJ Lodging Trust
3 Bethesda Metro Center
Suite 1000
Bethesda, MD 20814
Attention: Sean M. Mahoney, Executive Vice President and Chief Financial Officer
Telecopy Number: (301) 280-7750
Telephone Number: (301) 280-7749
Email: smahoney@rljlodgingtrust.com

 

If to the Administrative Agent:

 

Wells Fargo Bank, National Association
1750 H Street N.W.
Suite 550
Washington, DC 20006
Attn: Mark Monahan
Telecopier: (202) 429-2589
Telephone: (202) 303-3017
Email: mark.f.monahan@wellsfargo.com

 

with a copy to:

 

Wells Fargo Bank, National Association
Hospitality Finance Group
2030 Main Street, Suite 800
Irvine, CA 92614
Attn: Rhonda Friedly
Telecopier: (949) 851-9728
Telephone: (949) 251-4383
Email: friedlyr@wellsfargo.com

 



- 167 -

 

 

If to the Administrative Agent under Article II:

 

Wells Fargo Bank, N.A.
Commercial Real Estate Loan Services
600 South 4th Street, 8th Floor
Minneapolis, MN 55415
Telecopier: (866) 968-5589
Telephone: (612) 667-1098
Attention: Marsha Rouch

 

If to the Issuing Banks:

 

Wells Fargo Bank, N.A.
U.S. TRADE SERVICES – STANDBY LETTERS OF CREDIT
MAC A0195-212
One Front Street, 21st Floor
San Francisco, CA 94111
Letter of Credit Number [Appropriate number to be filled in (as applicable)]
Phone: 1(800)798-2815 Option 1
E-mail: sftrade@wellsfargo.com

 

Bank of America, N.A.
One Fleet Way, 2nd Floor
Mail Code PA6-580-02-30
Scranton, PA 18507
Attention: Global Trade Operations
Phone: 1.800.370.7519 and choose Trade product
opt. #1
Fax:1.800.755.8743
Email: scranton_standby_lc@bankofamerica.com

 

With a copy to:

 

Bank of America, N.A.
901 Main Street
Mail Code: TX1-492-64-01
Dallas, TX 75202-3714
Attention: Alexandra Trevizo
Phone: (214) 209-3755
Fax: (214) 530-3226
Email: alexandra.trevizo@baml.com

 



- 168 -

 

 

with a copy to:

 

Wells Fargo Bank, National Association
Hospitality Finance Group
2030 Main Street, Suite 800
Irvine, CA 92614
Attn: Rhonda Friedly
Telecopier: (949) 851-9728
Telephone: (949) 251-4383
Email: friedlyr@wellsfargo.com

 

If to any other Lender:

 

To such Lender’s address or telecopy number as set forth in is Administrative
Questionnaire or as to each party at such other address as shall be designated
by such party in a written notice to the other parties delivered in compliance
with this Section; provided, a Lender or an Issuing Bank shall only be required
to give notice of any such other address to the Administrative Agent and the
Borrower. All such notices and other communications shall be effective (i) if
mailed, upon the first to occur of receipt or the expiration of three (3) days
after the deposit in the United States Postal Service mail, postage prepaid and
addressed to the address of the Borrower or the Administrative Agent, the
Issuing Banks and Lenders at the addresses specified; (ii) if telecopied, when
transmitted; (iii) if hand delivered or sent by overnight courier, when
delivered; or (iv) if delivered in accordance with Section 9.5 to the extent
applicable; provided, however, that, in the case of the immediately preceding
clauses (i), (ii) and (iii), non-receipt of any communication as of the result
of any change of address of which the sending party was not notified or as the
result of a refusal to accept delivery shall be deemed receipt of such
communication. Notwithstanding the immediately preceding sentence, all notices
or communications to the Administrative Agent, any Issuing Bank or any Lender
under Article II shall be effective only when actually received. None of the
Administrative Agent, any Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Banks or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, such Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to receive a copy of a notice to
receive such copy shall not affect the validity of notice properly given to
another Person.

 



- 169 -

 

 

Section 13.2      Expenses.

 

The Parent Guarantor and the Borrower agree (a) to pay or reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with the preparation, negotiation and
execution of, and any amendment, supplement or modification to, any of the Loan
Documents (including, without limitation, in respect of any notice given by the
Borrower under Section 2.16(a), whether or not the requested increase is
actually effected), and the consummation of the transactions contemplated
thereby, including the reasonable and documented out-of-pocket fees and
disbursements of counsel to the Administrative Agent (other than any costs and
expenses resulting from any diligence or review of the Existing Credit Agreement
and Loan Documents (as defined in the Existing Credit Agreement) conducted by
the Administrative Agent’s counsel) and all reasonable and documented
out-of-pocket costs and expenses of the Administrative Agent in connection with
the use of IntraLinks, SyndTrak or other similar information transmission
systems in connection with the Loan Documents and of the Administrative Agent in
connection with the review of Properties for inclusion in the Unencumbered Pool
and the determination or confirmation that Properties satisfy the requirements
of the definition of Eligible Properties and the Administrative Agent’s other
activities under Article IV, including the reasonable and documented
out-of-pocket fees and disbursements of counsel to the Administrative Agent
relating to all such activities, (b) without duplication of the provisions of
Section 3.5(c), to pay to each Issuing Bank all reasonable and documented
out-of-pocket costs and expenses incurred by such Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, (c) to pay or reimburse the Administrative
Agent, the Issuing Banks and the Lenders for all their costs and expenses
incurred in connection with the enforcement or preservation of any rights under
the Loan Documents and the Fee Letters, including the reasonable and
out-of-pocket fees and disbursements of their respective counsel and (d) to the
extent not already covered by any of the preceding subsections, to pay the fees
and disbursements of counsel to the Administrative Agent, any Issuing Bank and
any Lender incurred in connection with the representation of the Administrative
Agent, such Issuing Bank or such Lender in any matter relating to or arising out
of any bankruptcy or other proceeding of the type described in
Sections 11.1(e) or 11.1(f), including, without limitation, (i) any motion for
relief from any stay or similar order, (ii) the negotiation, preparation,
execution and delivery of any document relating to the Obligations and (iii) the
negotiation and preparation of any debtor in possession financing or any plan of
reorganization of the Borrower or any other Loan Party, whether proposed by the
Borrower, such Loan Party, the Lenders or any other Person, and whether such
fees and expenses are incurred prior to, during or after the commencement of
such proceeding or the confirmation or conclusion of any such proceeding.
Notwithstanding the foregoing, the obligation to reimburse the Lenders and the
Issuing Banks for fees and expenses of counsel in connection with the matters
described in items (c) and (d) above shall be limited to (x) one law firm for
the Administrative Agent, (y) one other law firm retained by the Requisite
Lenders, together with (in the case of (x) and (y), as applicable) one
additional counsel in each applicable jurisdiction, and (z) in the case of an
actual or perceived conflict of interest, one additional counsel to the affected
Lenders that are similarly situated in each relevant jurisdiction.

 

Section 13.3      Stamp and Intangible Taxes.

 

The Parent Guarantor and the Borrower shall pay any and all stamp, excise,
intangible, registration and similar taxes or governmental charges and shall
indemnify the Administrative Agent and each Lender against any and all
liabilities with respect to or resulting from any delay in the payment or
omission to pay any such taxes or charges, which may be payable or determined to
be payable in connection with the execution, delivery, recording, performance or
enforcement of this Agreement, the Notes and any of the other Loan Documents,
the amendment, supplement, modification or waiver of or consent under this
Agreement, the Notes or any of the other Loan Documents or the perfection of any
rights or Liens under this Agreement, the Notes or any of the other Loan
Documents.

 



- 170 -

 

 

 

Section 13.4      Setoff.

 

Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Administrative Agent, each Lender, each Issuing Bank and each Participant is
hereby authorized by the Borrower, at any time or from time to time while an
Event of Default exists, without prior notice to the Parent Guarantor or the
Borrower or any other Person, any such notice being hereby expressly waived, but
in the case of a Lender, an Issuing Bank or a Participant subject to receipt of
the prior written consent of the Administrative Agent and the Requisite Lenders
exercised in their sole discretion, to set off and to appropriate and to apply
any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by the Administrative
Agent, such Issuing Bank, such Lender, such Participant or any Affiliate of the
Administrative Agent, such Issuing Bank or such Lender, to or for the credit or
the account of the Parent Guarantor or the Borrower against and on account of
any of the Obligations, irrespective of whether or not any or all of the Loans
and all other Obligations have been declared to be, or have otherwise become,
due and payable as permitted by Section 11.2, and although such Obligations
shall be contingent or unmatured. Notwithstanding anything to the contrary in
this Section, if any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 3.9
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Banks and the Lenders and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.

 

Section 13.5      Litigation; Jurisdiction; Other Matters; Waivers.

 

(a)            EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG THE Parent Guarantor, THE BORROWER, THE ADMINISTRATIVE AGENT,
ANY ISSUING BANK OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX
ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.
ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE
ADMINISTRATIVE AGENT, EACH ISSUING BANK, THE Parent Guarantor AND THE BORROWER
HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY
KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY
OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY
OTHER LOAN DOCUMENT OR THE FEE LETTER OR IN CONNECTION WITH ANY COLLATERAL OR
ANY LIEN CREATED HEREUNDER OF THEREUNDER OR BY REASON OF ANY OTHER SUIT, CAUSE
OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE Parent Guarantor, THE
BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY OF THE LENDERS OF
ANY KIND OR NATURE ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN
DOCUMENT OR THE FEE LETTER OR IN CONNECTION WITH ANY COLLATERAL OR ANY LIEN
CREATED HEREUNDER OR THEREUNDER.

 



- 171 -

 

 

(b)            EACH OF THE Parent Guarantor, THE BORROWER, THE ADMINISTRATIVE
AGENT, EACH ISSUING BANK AND EACH LENDER HEREBY AGREES THAT THE FEDERAL DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK OR, AT THE OPTION OF THE
ADMINISTRATIVE AGENT, ANY STATE COURT LOCATED IN NEW YORK, NEW YORK SHALL HAVE
EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR
AMONG THE Parent Guarantor, THE BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING
BANK OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT,
THE LOANS AND LETTERS OF CREDIT, THE NOTES OR ANY OTHER LOAN DOCUMENT OR THE FEE
LETTER OR TO ANY MATTER ARISING HEREFROM OR THEREFROM OR ANY COLLATERAL. THE
Parent Guarantor, THE BORROWER, EACH ISSUING BANK AND EACH OF THE LENDERS
EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
PROCEEDING COMMENCED IN SUCH COURTS. EACH OF THE Parent Guarantor AND THE
BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT, OR OTHER
PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF SUCH SUMMONS AND
COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO IT AT ITS ADDRESS FOR NOTICES PROVIDED FOR HEREIN. EACH PARTY
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT, ANY
ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT, ANY
ISSUING BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
APPROPRIATE JURISDICTION.

 

(c)            THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

 



- 172 -

 

 

Section 13.6      Successors and Assigns.

 

(a)            Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of the immediately following subsection (b), (ii) by way of participation in
accordance with the provisions of the immediately following subsection (d) or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of the immediately following subsection (e) (and, subject to the
last sentence of the immediately following subsection (b), any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in the immediately
following subsection (d) and, to the extent expressly contemplated hereby, the
Related Parties of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement. The
parties hereby agree that BOFAS in its capacity as an Arranger and joint
bookrunner may, without notice to the Borrower, assign its rights and
obligations in such capacities under this Agreement to any other registered
broker–dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement.

 

(b)            Assignments by Lenders. Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Revolving Credit Commitment
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

 

(i)            Minimum Amounts.

 

(A)            in the case of an assignment of the entire remaining amount of an
assigning Revolving Credit Lender’s Revolving Credit Commitment and/or the Loans
at the time owing to it, or in the case of an assignment of the entire remaining
amount of an assigning Tranche A-2 Term Loan Lender’s Tranche A-2 Term Loans at
the time owing to it, or in the case of an assignment of the entire remaining
amount of an assigning Tranche A-1 Term Loan Lender’s Tranche A-1 Term Loans at
the time owing to it, or in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)            in any case not described in the immediately preceding
subsection (A), (1) the aggregate amount of the Revolving Credit Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Revolving Credit Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, (2) the principal outstanding balance of the Tranche A-2 Term Loan
subject to such assignment, and (3) the principal outstanding balance of the
Tranche A-1 Term Loan subject to such assignment (in each case, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$10,000,000 in the case of any assignment of a Revolving Credit Commitment and
$10,000,000 in the case of any assignment in respect of a Term Loan, unless each
of the Administrative Agent and the Borrower otherwise consents in its sole
discretion; provided, however, that if, after giving effect to such assignment,
the amount of the Revolving Credit Commitment held by such assigning Lender or
the outstanding principal balance of the Loans of such assigning Lender, as
applicable, would be less than $10,000,000 in the case of a Revolving Credit
Commitment or Revolving Credit Loans or $10,000,000 in the case of a Term Loan,
then such assigning Lender shall assign the entire amount of its Revolving
Credit Commitment and the Loans at the time owing to it.

 



- 173 -

 

 

(ii)            Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan, or the Revolving
Credit Commitment assigned, except that this clause (ii) shall not prohibit any
Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-rata basis.

 

(iii)            Required Consents. No consent shall be required for any
assignment except to the extent required by clause (i)(B) of this
subsection (b) and, in addition:

 

(A)            the consent of the Borrower (such consent not to be unreasonably
withheld or delayed (it being agreed that the Borrower’s withholding of consent
to an assignment that would result in (i) the Borrower’s having to pay amounts
under Section 3.10 as a result of the admission of an assignee or (ii) the
admission of an assignee that refuses to receive confidential information
subject to the confidentiality requirements set forth herein shall in each case
be deemed to be reasonable)) shall be required unless (x) a Default or Event of
Default shall exist at the time of such assignment or (y) such assignment is to
a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof;

 

(B)            the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (x) a Revolving Credit Commitment if such assignment is to a Person that is
not already a Lender with a Revolving Credit Commitment, an Affiliate of such a
Lender or an Approved Fund with respect to such a Lender, (y) [intentionally
omitted] or (z) a Term Loan to a Person who is not a Lender, an Affiliate of a
Lender or an Approved Fund; and

 

(C)            the consent of each Issuing Bank and each Swingline Lender shall
be required for any assignment in respect of a Revolving Credit Commitment.

 

(iv)            Assignment and Acceptance; Notes. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $4,500 (or $7,500
in the event that such transferor Lender is a Defaulting Lender) for each
assignment (which fee the Administrative Agent may, in its sole discretion,
elect to waive), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. If requested by the
transferor Lender or the assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that (i) to the extent requested by the assignee or
transferor Lender, new Notes are issued to the assignee and such transferor
Lender, as appropriate and (ii) any Notes held by the transferor Lender are
promptly returned to the Borrower for cancellation (and, to the extent not so
returned, the Borrower shall be entitled to receive a customary indemnity
agreement of the type described in Section 2.11(c)(ii)(A) from such transferor
Lender).

 



- 174 -

 

 

(v)            No Assignment to Certain Persons. No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries, or to any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

 

(vi)            No Assignment to Natural Persons. No such assignment shall be
made to a natural person or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural person.

 

(vii)            Certain Additional Payments. In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank, each Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving Credit
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4, 13.2 and 13.10 and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 13.11 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

 



- 175 -

 

 

(c)            Register. The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at the
Principal Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitments of, and principal amounts (and stated interest) of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)           Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person, or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Credit Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Issuing Banks and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Except as otherwise provided in Section 13.4
or as otherwise expressly stated herein, no Participant shall have any rights or
benefits under this Agreement or any other Loan Document. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to (w) increase
such Lender’s Revolving Credit Commitment, (x) extend the date on which any
scheduled payment of principal on the Loans or portions thereof owing to such
Lender is to be made, (y) reduce the rate at which interest is payable thereon
(other than a waiver of default interest and changes in calculation of the
Leverage Ratio that may indirectly affect pricing) or (z) release all or
substantially all of the Collateral (except as contemplated by Sections 8.14 or
8.15), all or substantially all of the Covenant Relief Collateral (except as
contemplated by Section 8.16) or all or substantially all of the Guarantors from
their obligations under the Guaranty (except as contemplated by Sections 8.14 or
8.15) or release the Parent Guarantor from its obligations under the Guaranty,
in each case, as applicable to that portion of such Lender’s rights and/or
obligations that are subject to the participation. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.10, 5.1, 5.4
(subject to the requirements and limitations therein, including the requirements
under Section 3.10(g) (it being understood that the documentation required under
Section 3.10(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 3.9(h) or 5.6 as if it
were an assignee under subsection (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 5.1 or 3.10, with respect
to any participation, than its participating Lender would have been entitled to
receive. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 3.9(h) or 5.6 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 13.4 as though it were a Lender; provided
that such Participant agrees to be subject to Section 3.3 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 



- 176 -

 

 

(e)            Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(f)            No Registration. Each Lender agrees that, without the prior
written consent of the Borrower and the Administrative Agent, it will not make
any assignment hereunder in any manner or under any circumstances that would
require registration or qualification of, or filings in respect of, any Loan or
Note under the Securities Act or any other securities laws of the United States
of America or of any other jurisdiction.

 

(g)            USA Patriot Act Notice; Compliance. In order for the
Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act,
prior to any Lender that is organized under the laws of a jurisdiction outside
of the United States of America becoming a party hereto, the Administrative
Agent may request, and such Lender shall provide to the Administrative Agent,
its name, address, tax identification number and/or such other identification
information as shall be necessary for the Administrative Agent to comply with
federal law.

 



- 177 -

 

 

Section 13.7      Amendments and Waivers.

 

(a)            Generally. Except as otherwise expressly provided in this
Agreement, (i) any consent or approval required or permitted by this Agreement
or in any Loan Document to be given by the Lenders may be given, (ii) any term
of this Agreement or of any other Loan Document may be amended, (iii) the
performance or observance by the Borrower or any other Loan Party of any terms
of this Agreement or such other Loan Document may be waived, and (iv) the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (or the Administrative
Agent at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto. Subject to the immediately following subsection (e), any term of
this Agreement or of any other Loan Document relating solely to the rights or
obligations of the Revolving Credit Lenders, and not any other Lenders, may be
amended, and the performance or observance by the Borrower or any other Loan
Party or any Subsidiary of any such terms may be waived (either generally or in
a particular instance and either retroactively or prospectively) with, and only
with, the written consent of the Requisite Revolving Credit Lenders (and, in the
case of an amendment to any Loan Document, the written consent of each Loan
Party a party thereto). Subject to the immediately following subsection (e), any
term of this Agreement or of any other Loan Document relating solely to the
rights or obligations of any Term Loan Lenders in respect of any Term Loan
Facility, and not any other Lenders, may be amended, and the performance or
observance by the Borrower or any other Loan Party or any Subsidiary of any such
terms may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Requisite Term Loan Lenders under such Term Loan Facility (and, in the case of
an amendment to any Loan Document, the written consent of each Loan Party a
party thereto). Notwithstanding anything to the contrary contained in this
Section, the Fee Letters may only be amended, and the performance or observance
by any Loan Party thereunder may only be waived, in a writing executed by the
parties thereto.

 

(b)            Additional Lender Consents. Notwithstanding the foregoing, no
amendment, waiver or consent shall do any of the following:

 

(i)            increase, extend or reinstate either the Revolving Credit
Commitments of any Lender (other than pursuant to Section 2.13) or the Tranche
A-2 Term Loan Commitments of any Lender, or subject any Lenders to any
additional obligations without the written consent of such Lender (it being
understood and agreed that a waiver of any condition precedent set forth in
Section 6.1 or 6.2. or of any Default or Event of Default and the forbearance
with respect to such Default or Event of Default is not considered an increase
in, or extension or reinstatement of, the Revolving Credit Commitments or
Tranche A-2 Term Loan Commitments of any Lenders);

 



- 178 -

 

 

(ii)            reduce the principal of, or interest rates that have accrued or
that will be charged (subject to the last sentence of Section 13.7(f)) on the
outstanding principal amount of, any Loans or other Obligations (other than a
waiver of default interest and changes in calculation of the Leverage Ratio that
may indirectly affect pricing) without the written consent of each Lender
directly and adversely affected thereby; provided, however, that only the
written consent of the Requisite Lenders shall be required (x) for the waiver of
interest payable at the Post-Default Rate, retraction of the imposition of
interest at the Post-Default Rate and amendment of the definition of
“Post-Default Rate” and (y) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or to reduce any fee payable hereunder;

 

(iii)            reduce the amount of any Fees payable to any Lender without the
written consent of such Lender; provided, however, that only the consent of the
Requisite Lenders shall be necessary to amend any financial covenant hereunder
(or any defined term used therein) even if the effect of such amendment would be
to reduce any Fee payable based on such financial covenant;

 

(iv)            modify the definition of “Revolving Credit Maturity Date” or
otherwise postpone any date on which a scheduled payment of principal of any
Revolving Loans, Fees payable to the Revolving Credit Lenders or any other
Obligations owing to the Revolving Credit Lenders, or extend the expiration date
of any Letter of Credit beyond the Revolving Credit Maturity Date (except in
accordance with Section 2.13), in each case, without the written consent of each
Revolving Credit Lender directly and adversely affected thereby;

 

(v)            modify the definition of “Term Loan Maturity Date”, “Tranche A-1
Term Loan Maturity Date”, or otherwise postpone any date on which a scheduled
payment of principal of any Tranche A-1 Term Loans, Fees payable to any Tranche
A-1 Term Loan Lenders or any other Obligations owing to any Tranche A-1 Term
Loan Lenders (excluding mandatory prepayments, if any), in each case, without
the written consent of each Tranche A-1 Term Loan Lender directly and adversely
affected thereby;

 

(vi)            modify the definition of “Term Loan Maturity Date”, “Tranche A-2
Term Loan Maturity Date”, or otherwise postpone any date on which a scheduled
payment of principal of any Tranche A-2 Term Loans, Fees payable to any Tranche
A-2 Term Loan Lenders or any other Obligations owing to any Tranche A-2 Term
Loan Lenders (excluding mandatory prepayments, if any), in each case, without
the written consent of each Tranche A-2 Term Loan Lender directly and adversely
affected thereby;

 

(vii)            postpone any date on which a scheduled payment of principal of
any New Term Loans, Fees payable to any New Term Loan Lenders or any other
Obligations owing to any New Term Loan Lenders (excluding mandatory prepayments,
if any), in each case, without the written consent of each New Term Loan Lender
directly and adversely affected thereby;

 

(viii)         change the definition of Revolving Credit Commitment Percentage
without the written consent of each Revolving Credit Lender, or change the
definition of Pro Rata Share or amend or otherwise modify the provisions of
Sections 3.2 or 11.5 without the written consent of each Lender directly and
adversely affected thereby;

 



- 179 -

 

 

(ix)            amend subsection (a) or this subsection (b) of this Section 13.7
without the written consent of each Lender directly and adversely affected
thereby;

 

(x)            modify the definition of the term “Requisite Lenders” or except
as otherwise provided in the immediately following clauses (x) and (xi), modify
in any other manner that reduces the number or percentage of the Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision hereof without the written consent of each Lender;

 

(xi)            modify the definition of the term “Requisite Revolving Credit
Lenders” or modify in any other manner that reduces the number or percentage of
the Revolving Credit Lenders required to make any determinations or waive any
rights hereunder or to modify any provision hereof solely with respect to the
Revolving Credit Lenders without the written consent of each Revolving Credit
Lender;

 

(xii)            modify the definition of the term “Requisite Term Loan Lenders”
or modify in any other manner the number or percentage of the Term Loan Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision hereof solely with respect to the Term Loans without the written
consent of each Term Loan Lender;

 

(xiii)            release (A) all or substantially all of the Subsidiary
Guarantors from their obligations under the Guaranty (except as contemplated by
Sections 8.14 or 8.15) or release the Parent Guarantor from its obligations
under the Guaranty, or (B) all or substantially all of the value of the
Collateral (except as contemplated by Sections 8.15 or 13.7(g)) or all or
substantially all of the Covenant Relief Collateral (except as contemplated by
Sections 8.16 or 13.7(g)), in each case without the written consent of each
Lender;

 

(xiv)            waive a Default or Event of Default under
Section 11.1(a) without the written consent of each Lender directly and
adversely affected thereby; or

 

(xv)            amend, or waive the Borrower’s compliance with, Section 2.15
without the written consent of each Lender directly and adversely affected
thereby.

 

(c)            Non-Consenting Lenders. If any Lender (a “Non-Consenting Lender”)
does not consent to a proposed amendment, waiver, consent or release with
respect to any Loan Document that requires the consent of each Lender or each
Lender directly affected thereby and that has been approved by the Requisite
Lenders, the Borrower may replace such Non-Consenting Lender in accordance with
Section 5.6; provided that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this subsection (c)).

 



- 180 -

 

 

(d)            Permitted Amendments. Notwithstanding anything to the contrary
contained herein, Loan Modification Offers and Permitted Amendments (as
hereinafter defined) shall be permitted in accordance with this subsection (d),
regardless of the preceding provisions of this Section 13.7. The Borrower may
make one or more offers (each, a “Loan Modification Offer”) to all the Lenders
to make one or more Permitted Amendments (as defined below). Permitted
Amendments shall become effective only with respect to the Loans and Revolving
Credit Commitments of the Lenders that accept the applicable Loan Modification
Offer (such Lenders, the “Accepting Lenders”). The Borrower and each Accepting
Lender shall execute and deliver to the Administrative Agent a loan modification
agreement (a “Loan Modification Agreement”) and such other documentation as the
Administrative Agent shall reasonably specify to evidence the acceptance of the
Permitted Amendments and the terms and conditions thereof. In connection with
any Loan Modification Offer, the Borrower may, at its sole option, terminate or
reduce the Revolving Credit Commitments, and/or repay or reduce any Loans, of
one or more of the Lenders that are not Accepting Lenders. Additionally, to the
extent the Borrower has reduced the Revolving Credit Commitments, and/or Loans
of such Lenders, it may request any other financial institution (with the
consent of the Administrative Agent, such consent not to be unreasonably
conditioned, delayed or withheld) to provide a commitment to make loans on the
terms set forth in such Loan Modification Offer in an amount not to exceed the
amount of the Revolving Credit Commitments or Loans reduced pursuant to the
preceding sentence. The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Loan Modification Agreement. Each of the parties
hereto hereby agrees that, upon the effectiveness of any Loan Modification
Agreement, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Permitted Amendment
evidenced thereby and only with respect to the Loans and Revolving Credit
Commitments of the Accepting Lenders (including any amendments necessary to
treat the Loans and Revolving Credit Commitments of the Accepting Lenders as
Loans and/or Revolving Credit Commitments, it being understood that all
borrowings and repayments of Revolving Credit Loans (as applicable) will be made
pro rata between all Revolving Credit Loans and all repayments of Term Loans
will be made pro rata between all applicable Term Loans; provided that to the
extent any Permitted Amendment extends the final maturity of the Revolving
Credit Commitments or Loans of the Accepting Lenders, the applicable Loans and
related Obligations may be repaid on the Revolving Credit Maturity Date or the
applicable Term Loan Maturity Date (as applicable) on a non-ratable basis with
the applicable Revolving Credit Commitments or Loans of the Accepting Lenders.
“Permitted Amendments” shall be an extension of the scheduled maturity of the
applicable Revolving Credit Loans and Revolving Credit Commitments and/or Term
Loans of the Accepting Lenders, together with any one or more of the following:
(i) a change in rate of interest (including a change to the Applicable Margin
and/or a provision establishing a minimum rate), premium, fees or other amount
with respect to the applicable Revolving Credit Loans and Revolving Credit
Commitments and/or Term Loans of the Accepting Lenders (in each case effective
after the scheduled maturity of the Revolving Credit Loans and/or Term Loans),
(ii) additional fees to the Accepting Lenders and (iii) such other amendments to
this Agreement and the other Loan Documents as shall be appropriate, in the
judgment of the Administrative Agent, to give effect to the foregoing Permitted
Amendments.

 



- 181 -

 

 

(e)            Amendment of Administrative Agent’s Duties, Etc. No amendment,
waiver or consent unless in writing and signed by the Administrative Agent, in
addition to the Lenders required hereinabove to take such action, shall affect
the rights or duties of the Administrative Agent under this Agreement or any of
the other Loan Documents. Any amendment, waiver or consent relating to
Section 2.4 or the obligations of the Swingline Lenders under this Agreement or
any other Loan Document shall, in addition to the Lenders required hereinabove
to take such action, require the written consent of each Swingline Lender. Any
amendment, waiver or consent relating to Section 2.3 or the obligations of the
Issuing Banks under this Agreement or any other Loan Document shall, in addition
to the Lenders required hereinabove to take such action, require the written
consent of each Issuing Bank. Any amendment, waiver or consent relating to
Section 2.3 or the obligations of the Issuing Banks under this Agreement or any
other Loan Document shall, in addition to the Lenders required hereinabove to
take such action, require the written consent of each Issuing Bank. Any
amendment, waiver or consent with respect to any Loan Document that
(i) diminishes the rights of a Specified Derivatives Provider in a manner or to
an extent dissimilar to that affecting the Lenders or (ii) increases the
liabilities or obligations of a Specified Derivatives Provider shall, in
addition to the Lenders required hereinabove to take such action, require the
consent of the Lender that is (or having an Affiliate that is) such Specified
Derivatives Provider. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Revolving Credit Commitments of any Defaulting
Lender may not be increased, reinstated or extended without the written consent
of such Defaulting Lender, (y) [intentionally omitted], and (z) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders in any material respect shall require the written consent of
such Defaulting Lender. No waiver shall extend to or affect any obligation not
expressly waived or impair any right consequent thereon and any amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose set forth therein. No course of dealing or delay or omission on
the part of the Administrative Agent or any Lender in exercising any right shall
operate as a waiver thereof or otherwise be prejudicial thereto. Any Event of
Default occurring hereunder shall continue to exist until such time as such
Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by the Borrower, any
other Loan Party or any other Person subsequent to the occurrence of such Event
of Default. Except as otherwise explicitly provided for herein or in any other
Loan Document, no notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.
It is understood and agreed that, after giving effect to the First Amendment to
Third Amended and Restated Credit Agreement effective as of the First Amendment
Effective Date (the “First Amendment”), based on the Compliance Certificate
delivered with respect to the March 31, 2020 test date, the Borrower and the
Parent Guarantor were in compliance with Section 10.1(f) as set forth herein,
and no Default or Event of Default under Section 10.1(f) shall be deemed to have
occurred based on the ratio of Unencumbered Adjusted NOI to Unsecured Interest
Expense as of the March 31, 2020 test date, and to the extent any Event of
Default previously existed as a result of a breach of such ratio under this
Agreement prior to giving effect to the First Amendment, such Default or Event
of Default is expressly waived in writing in accordance with the terms of this
Section.

 



- 182 -

 

 

(f)            Technical Amendments. Notwithstanding anything to the contrary in
this Section 13.7, if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders and
the Issuing Banks. Any such amendment shall become effective without any further
action or consent of any of other party to this Agreement. Notwithstanding
anything to the contrary in this Section 13.7, the Administrative Agent and the
Borrower may, without the consent of any Lender, (x) enter into amendments or
modifications to this Agreement or any of the other Loan Documents or (y) enter
into additional Loan Documents, in each case, as the Administrative Agent
reasonably deems appropriate in order to implement any Benchmark Replacement or
otherwise effectuate the terms of Exhibit M in accordance with the terms of
Exhibit M.

 

(g)            Release of Collateral. The Lenders hereby irrevocably authorize
the Administrative Agent and the Collateral Agent, as applicable, and the
Administrative Agent shall, or shall cause the Collateral Agent, as applicable,
to release any Liens granted to the Administrative Agent or the Collateral
Agent, as applicable, by a Loan Party on any Collateral, any Covenant Relief
Collateral or pursuant to a Transferred Mortgage (i) on the date on which all of
the Obligations have been indefeasibly paid and performed in full (other than
(1) contingent indemnification obligations that have not been asserted,
(2) Letters of Credit the expiration dates of which extend beyond the Revolving
Credit Maturity Date as permitted under Section 2.3(b) and in respect of which
the Borrower has satisfied the requirements of such Section and Section 2.14 and
(3) to the extent arrangements reasonably satisfactory to a Specified
Derivatives Provider under a Specified Derivatives Contract have been entered
into, Specified Derivatives Obligations under such Specified Derivatives
Contract), (ii) as required to effect any sale or other disposition of such
Collateral or Property subject to a Transferred Mortgage in connection with any
exercise of remedies of the Administrative Agent and the Lenders pursuant to
Section 11.2, (iii) upon the occurrence of a Collateral Release Date in
accordance with the terms and conditions of Sections 8.14 and 8.15 or upon the
occurrence of the Covenant Relief Pledged Collateral Release Date in accordance
with the terms and conditions of Section 8.16, (iv) with respect to any
Transferred Mortgages in accordance with the terms of Section 13.21, or (v) to
the extent provided for in the Covenant Relief Intercreditor Agreement. Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
any Loan Party in respect of) all interests retained by any Loan Party,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral so long as a Collateral Period is then in effect. The
Administrative Agent agrees, and is hereby authorized by the Lenders, promptly
after the Borrower requests and at the Borrower’s sole cost and expense, to
furnish (and to cause the Collateral Agent, as applicable, to furnish) to the
Borrower any release, termination or other agreement or document evidencing the
foregoing release as may be reasonably requested by the Borrower, and which
release, termination or other agreement or document shall be in form and
substance reasonably acceptable to the Administrative Agent, and to deliver to
the Borrower any portion of such Collateral or the Covenant Relief Collateral so
released that is in the Administrative Agent’s or the Collateral Agent’s
possession, as applicable.

 



- 183 -

 

 

Section 13.8      Nonliability of Administrative Agent and Lenders.

 

The relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender. The Administrative Agent, each Lender and their Affiliates
(collectively, the “Lender Parties”) may have economic interests that conflict
with those of the Loan Parties, their stockholders and partners  and/or their
Affiliates. No Lender Party shall have any fiduciary responsibilities to the
Borrower or any other Loan Party and no provision in this Agreement or in any of
the other Loan Documents, and no course of dealing between or among any of the
parties hereto, shall be deemed to create any fiduciary duty owing by the
Administrative Agent or any Lender Party to any Lender, the Borrower, any
Subsidiary or any other Loan Party. No Lender Party undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.

 

Section 13.9      Confidentiality.

 

Except as otherwise provided by Applicable Law, each of the Administrative
Agent, each Issuing Bank and each Lender agrees that it shall not disclose and
treat confidentially all non-public information furnished by the Borrower or on
its behalf pursuant to the requirements of this Agreement or otherwise in
connection with any requested amendment, waiver or modification of the Loan
Documents but in any event may make disclosure: (a) to any of their respective
Affiliates (provided any such Affiliate shall agree to keep such information
confidential in accordance with the terms of this Section or terms at least as
restrictive as the terms of this Section); (b) as reasonably requested by any
bona fide Assignee, Participant or other permitted transferee in connection with
the contemplated transfer of any Revolving Credit Commitment, Loan or
participations therein as permitted hereunder (provided they shall agree to keep
such information confidential in accordance with the terms of this Section);
(c) to any actual or prospective counterparty (or its advisors) to any swap or
derivatives transaction relating to the Borrower and its obligations (provided
they shall agree to keep such information confidential in accordance with the
terms of this Section); (d) as required or requested by any Governmental
Authority or representative thereof or pursuant to legal process or in
connection with any legal proceedings or as otherwise required by Applicable Law
(in which case, such Person shall, to the extent permitted by law, inform the
Borrower promptly in advance thereof); (e) to the Administrative Agent’s, such
Issuing Bank’s or such Lender’s independent auditors and other professional
advisors (provided they shall be notified of the confidential nature of the
information and are or have been advised of their obligation to keep information
of this type confidential); (f) if an Event of Default exists, to any other
Person, in connection with the exercise by the Administrative Agent, the Issuing
Banks or the Lenders (or Specified Derivatives Provider) of rights hereunder or
under any of the other Loan Documents (or under any Specified Derivatives
Contract) or any action or proceeding relating to any Loan Documents (or any
Specified Derivatives Contract) or the enforcement of rights hereunder or
thereunder; (g) to the extent such information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis from a source other than the Borrower or any Affiliate of the Borrower;
(h) to the extent requested by, or required to be disclosed to, any nationally
recognized rating agency or regulatory or similar authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) having or purporting to have jurisdiction over it; (i) to bank
trade publications, such information to consist of deal terms and other
information customarily found in such publications; (j) on a confidential basis
to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Loan Documents;
(k) to any other party hereto; and (l) with the consent of the Borrower.
Notwithstanding the foregoing, the Administrative Agent, each Issuing Bank and
each Lender may disclose any such confidential information, without notice to
the Borrower or any other Loan Party, to Governmental Authorities in connection
with any regulatory examination of the Administrative Agent, such Issuing Bank
or such Lender or in accordance with the regulatory compliance policy of the
Administrative Agent, such Issuing Bank or such Lender. As used in this Section,
the term “Information” means all information received from the Borrower, any
other Loan Party, any other Subsidiary or Affiliate relating to any Loan Party
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Bank on a
nonconfidential basis prior to disclosure by the Borrower, any other Loan Party,
any other Subsidiary or any Affiliate.

 



- 184 -

 

 

Section 13.10      Indemnification.

 

(a)            Each of the Parent Guarantor and the Borrower shall and hereby
agrees to indemnify, defend and hold harmless the Administrative Agent, any
Affiliate of the Administrative Agent, each of the Lenders and each Issuing Bank
and their respective Related Parties (each referred to herein as an “Indemnified
Party”) from and against any and all of the following (collectively, the
“Indemnified Costs”): losses, costs, claims, damages, liabilities, deficiencies,
judgments or expenses of every kind and nature (including, without limitation,
amounts paid in settlement, court costs and the reasonable and documented
out-of-pocket fees and disbursements of one primary counsel to the Indemnified
Parties, one specialty counsel to the Indemnified Parties in each relevant
specialty, one local counsel to the Indemnified Parties in each relevant local
jurisdiction, in each case selected by the Administrative Agent, and in the case
of an actual or perceived conflict of interest, one additional counsel to the
affected Indemnified Parties that are similarly situated in each relevant
jurisdiction, incurred in connection with any litigation, investigation, claim
or proceeding or any advice rendered in connection therewith, but excluding
losses, costs, claims, damages, liabilities, deficiencies, judgments or expenses
indemnification in respect of which is specifically covered by Section 3.10 or
5.1 or expressly excluded from the coverage of such Sections) incurred by an
Indemnified Party in connection with, arising out of, or by reason of, any suit,
cause of action, claim, arbitration, investigation or settlement, consent decree
or other proceeding (the foregoing referred to herein as an “Indemnity
Proceeding”) which is in any way related directly or indirectly to: (i) this
Agreement or any other Loan Document or the transactions contemplated thereby;
(ii) the making of any Loans or issuance of Letters of Credit hereunder;
(iii) any actual or proposed use by the Borrower of the proceeds of the Loans or
Letters of Credit; (iv) the Administrative Agent’s, any Issuing Bank’s or any
Lender’s entering into this Agreement; (v) the fact that the Administrative
Agent, the Issuing Banks and the Lenders have established the credit facility
evidenced hereby in favor of the Borrower; (vi) the fact that the Administrative
Agent, the Issuing Banks and the Lenders are creditors of the Borrower and have
or are alleged to have information regarding the financial condition, strategic
plans or business operations of the Borrower and the Subsidiaries; (vii) the
fact that the Administrative Agent, the Issuing Banks and the Lenders are
material creditors of the Borrower and are alleged to influence directly or
indirectly the business decisions or affairs of the Borrower and the
Subsidiaries or their financial condition; (viii) the exercise of any right or
remedy the Administrative Agent, the Issuing Banks or the Lenders may have under
this Agreement or the other Loan Documents; (ix) any civil penalty or fine
assessed by OFAC against, and all costs and expenses (including counsel fees and
disbursements) incurred in connection with defense thereof by, the
Administrative Agent, any Issuing Bank or any Lender as a result of conduct of
the Borrower, any other Loan Party or any other Subsidiary that violates a
sanction administered or enforced by OFAC; (x) the presence of any Hazardous
Materials in, on, under or around any of the Properties; or (xi) any violation
or non-compliance by the Parent Guarantor, the Borrower or any Subsidiary of any
Applicable Law (including any Environmental Law) including, but not limited to,
any Indemnity Proceeding commenced by (A) the Internal Revenue Service or state
taxing authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Parent Guarantor, the Borrower or their Subsidiaries (or its respective
properties) to be in compliance with such Environmental Laws; provided, however,
that neither the Parent Guarantor nor the Borrower shall be obligated to
indemnify any Indemnified Party for (I) any acts or omissions of such
Indemnified Party in connection with matters described in this subsection to the
extent arising from the gross negligence, bad faith or willful misconduct of
such Indemnified Party, as determined by a court of competent jurisdiction in a
final, non-appealable judgment, (II) amounts in respect of taxes, deductions,
withholdings or other governmental charges excluded from the definition of
“Taxes” pursuant to Section 3.10(a), (III) Indemnified Costs to the extent
arising directly out of or resulting directly from claims of one or more
Indemnified Parties against another Indemnified Party (except in connection with
claims or disputes (x) relating to whether conditions to any Credit Event have
been satisfied or (y) with respect to a Defaulting Lender or the determination
of whether a Lender is a Defaulting Lender), (IV) a material breach by such
Indemnified Party of its obligations under the Loan Documents, as determined by
a court of competent jurisdiction in a final, non-appealable judgment, and
(V) yield maintenance matters to the extent otherwise addressed in Section 5.1.

 



- 185 -

 

 

(b)            The Parent Guarantor’s and the Borrower’s indemnification
obligations under this Section shall apply to all Indemnity Proceedings arising
out of, or related to, the foregoing whether or not an Indemnified Party is a
named party in such Indemnity Proceeding. In this connection, this
indemnification shall cover all costs and expenses of any Indemnified Party in
connection with any deposition of any Indemnified Party or compliance with any
subpoena (including any subpoena requesting the production of documents). This
indemnification shall, among other things, apply to any Indemnity Proceeding
commenced by other creditors of the Parent Guarantor or the Borrower or any
Subsidiary, any shareholder of the Borrower or any Subsidiary (whether such
shareholder(s) are prosecuting such Indemnity Proceeding in their individual
capacity or derivatively on behalf of the Parent Guarantor or the Borrower), any
account debtor of the Borrower or any Subsidiary or by any Governmental
Authority.

 

(c)            This indemnification shall apply to any Indemnity Proceeding
arising during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any Subsidiary.

 

(d)            All out of pocket fees and expenses of, and all amounts paid to
third persons by, an Indemnified Party shall be advanced by the Parent Guarantor
and the Borrower at the request of such Indemnified Party notwithstanding any
claim or assertion by the Parent Guarantor and the Borrower that such
Indemnified Party is not entitled to indemnification hereunder upon receipt of
an undertaking by such Indemnified Party that such Indemnified Party will
reimburse the Borrower if it is actually and finally determined by a court of
competent jurisdiction that such Indemnified Party is not so entitled to
indemnification hereunder.

 



- 186 -

 

 

(e)            An Indemnified Party may conduct its own investigation and
defense of, and may formulate its own strategy with respect to, any Indemnity
Proceeding covered by this Section and, as provided above, all costs and
expenses incurred by such Indemnified Party shall be reimbursed by the Parent
Guarantor and the Borrower. No action taken by legal counsel chosen by an
Indemnified Party in investigating or defending against any such Indemnity
Proceeding shall vitiate or in any way impair the obligations and duties of the
Borrower hereunder to indemnify and hold harmless each such Indemnified Party;
provided, however, that (i) if the Parent Guarantor and the Borrower are
required to indemnify an Indemnified Party pursuant hereto and (ii) the Parent
Guarantor and the Borrower have provided evidence reasonably satisfactory to
such Indemnified Party that the Parent Guarantor and the Borrower have the
financial wherewithal to reimburse such Indemnified Party for any amount paid by
such Indemnified Party with respect to such Indemnity Proceeding, such
Indemnified Party shall not settle or compromise any such Indemnity Proceeding
without the prior written consent of the Borrower (which consent shall not be
unreasonably withheld or delayed).

 

(f)            If and to the extent that the obligations of the Parent Guarantor
and the Borrower hereunder are unenforceable for any reason, each of the Parent
Guarantor and the Borrower hereby agrees to make the maximum contribution to the
payment and satisfaction of such obligations which is permissible under
Applicable Law.

 

(g)            The Parent Guarantor’s and the Borrower’s obligations hereunder
shall survive any termination of this Agreement and the other Loan Documents and
the payment in full in cash of the Obligations, and are in addition to, and not
in substitution of, any of the other obligations set forth in this Agreement or
any other Loan Document to which it is a party.

 

Section 13.11      Termination; Survival.

 

At such time as (a) all of the Revolving Credit Commitments have been
terminated, (b) [intentionally omitted], (c) all Letters of Credit have
terminated or expired (other than Letters of Credit the expiration dates of
which extend beyond the Revolving Credit Maturity Date as permitted under
Section 2.3(b) and in respect of which the Borrower has satisfied the
requirements of such Section and Section 2.14), (d) none of the Lenders is
obligated any longer under this Agreement to make any Loans and (e) all
Obligations (other than obligations which survive as hereafter provided in this
Section 13.11 and contingent indemnification obligations that have not been
asserted) have been paid and satisfied in full, this Agreement shall terminate.
Promptly following such termination, each Lender shall promptly return to the
Borrower any Note issued to such Lender. The provisions of Sections 3.10, 5.1,
5.4 and 13.5, the indemnities to which the Administrative Agent, the Issuing
Banks and the Lenders are entitled under Sections 12.6, 13.2, 13.10 and any
other provision of this Agreement and the other Loan Documents, and (for as long
as any Letters of Credit remain outstanding) the provisions of Sections 2.14 and
11.6, shall continue in full force and effect and shall protect the
Administrative Agent, the Issuing Banks and the Lenders (i) notwithstanding any
termination of this Agreement, or of the other Loan Documents, against events
arising after such termination as well as before and (ii) at all times after any
such party ceases to be a party to this Agreement with respect to all matters
and events existing on or prior to the date such party ceased to be a party to
this Agreement. Upon the Borrower’s request, the Administrative Agent agrees to
deliver to the Borrower, at the Borrower’s sole cost and expense, written
confirmation of the foregoing termination.

 



- 187 -

 

 

Section 13.12      Severability of Provisions.

 

If any provision under this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as thought the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

 

Section 13.13      GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

Section 13.14      Counterparts.

 

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.

 

Section 13.15      Obligations with Respect to Loan Parties.

 

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties and Subsidiaries as specified herein shall be
absolute and not subject to any defense the Borrower may have that the Borrower
does not control such Loan Parties or Subsidiaries.

 

Section 13.16      Independence of Covenants.

 

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 



- 188 -

 

 

Section 13.17      Limitation of Liability.

 

None of the Administrative Agent, any Issuing Bank or any Lender, or any of
their respective Related Parties shall have any liability with respect to, and
the Borrower hereby waives, releases, and agrees not to sue any of them upon,
any claim for any special, indirect, incidental, or consequential or punitive
damages suffered or incurred by the Borrower in connection with, arising out of,
or in any way related to, this Agreement, any of the other Loan Documents or the
Fee Letters, or any of the transactions contemplated by this Agreement or any of
the other Loan Documents. The Borrower hereby waives, releases, and agrees not
to sue the Administrative Agent, any Issuing Bank or any Lender or any of the
Administrative Agent’s, any Issuing Bank’s or any Lender’s Affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents, the Fee Letters, or any of the
transactions contemplated by this Agreement or financed hereby.

 

Section 13.18      Entire Agreement.

 

This Agreement, the Notes, the other Loan Documents and the Fee Letters embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto. To the extent any term of
this Agreement is inconsistent with a term of any other Loan Document to which
the parties of this Agreement are party, the term of this Agreement shall
control to the extent of such inconsistency. There are no oral agreements among
the parties hereto.

 

Section 13.19      Construction.

 

The Administrative Agent, each Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, each Issuing Bank, the Borrower and each Lender.

 

Section 13.20      Headings.

 

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

Section 13.21      Transferred Mortgages.

 

(a)            The parties hereto acknowledge and agree that as an accommodation
to the Borrower, the Administrative Agent and the Super-Majority Lenders may,
from time to time, in their sole discretion, accept the benefits of Mortgages
encumbering real property located in the State of New York assigned from time to
time pursuant to the terms of this Section to the Administrative Agent, for its
benefit and the benefit of the Issuing Banks and the Lenders (any such Mortgage,
a “Transferred Mortgage”). The agreement of the Administrative Agent and the
Super-Majority Lenders to accept the benefit of a Transferred Mortgage in their
sole discretion will be subject to, among other things, (i) the Administrative
Agent’s and each Lender’s reasonable determination that the real property
subject to such Transferred Mortgage is not in an area determined by the Federal
Emergency Management Agency to have special flood hazards, and (ii) the
Administrative Agent’s and each Lender’s receipt of all internal approvals
regarding flood compliance with respect to the applicable real property subject
to such Transferred Mortgage.

 



- 189 -

 

 

(b)            In connection with the acceptance of the benefits of a
Transferred Mortgage by the Administrative Agent and the Super-Majority Lenders,
the Borrower shall cause to be delivered to the Administrative Agent each of the
following, in form and substance reasonably satisfactory to the Administrative
Agent:

 

(i)            the originals (or if not available, copies, together with one or
more lost note affidavits) of each outstanding promissory note evidencing the
Indebtedness secured by such Transferred Mortgage, duly endorsed (by allonge or
otherwise) to the order of the Administrative Agent (collectively, “Existing
Mortgage Notes”) ;

 

(ii)            an amended and restated promissory note (each a “Restated
Mortgage Note”) which amends, restates and, if applicable, consolidates the
applicable Existing Mortgage Notes, which (x) shall be payable to the order of
the Administrative Agent for the benefit of itself, the Issuing Banks and the
Lenders, (y) shall be in an initial aggregate principal amount equal to the
principal amount of Loans advanced hereunder in connection with the transfer of
such Existing Mortgage Notes to the Administrative Agent for the benefit of
itself, the Issuing Banks and the Lenders and (z) shall incorporate by reference
all of the applicable terms and conditions of this Agreement and the other Loan
Documents;

 

(iii)            a copy of such Transferred Mortgage, including all amendments
thereto, showing all recording information thereon certified to the knowledge of
an authorized officer of the Borrower as being true, correct and complete, and
any other underlying loan documents relating to such Transferred Mortgage;

 

(iv)            an assignment of such Transferred Mortgage, in recordable form,
executed by each holder of the Indebtedness secured by such Transferred Mortgage
(or an authorized agent acting on behalf of each such holder);

 

(v)            a modification to such Transferred Mortgage executed by the
applicable Loan Parties, such modification, among other things, to modify such
Transferred Mortgage (x) to provide that it secures the applicable Restated
Mortgage Note, (y) to provide that the maximum principal sum of Obligations
secured by such Transferred Mortgage at execution or in the future shall not
exceed the initial principal amount of the applicable Restated Mortgage Note and
(z) to include language reasonably satisfactory to the Administrative Agent to
the effect that payments in respect of the Obligations shall not be deemed to
reduce the amount of the Obligations secured by such Transferred Mortgage until
such time as the outstanding principal amount of the Obligations shall have been
reduced to the initial principal amount of the applicable Restated Mortgage
Note;

 



- 190 -

 

 

(vi)            terminations of, or assignments and modifications to, any
assignment of leases and rents, financing statements and any other document,
instrument or agreement securing the Indebtedness secured by such Transferred
Mortgage, as the Administrative Agent may reasonably request;

 

(vii)            a copy of any Phase I (and Phase II, if necessary)
Environmental Site Assessment report on the Property subject to such Transferred
Mortgage and such other diligence materials as the Administrative Agent and the
Super-Majority Lenders may reasonably require;

 

(viii)            an environmental indemnity agreement executed by the Parent
Guarantor in favor of the Administrative Agent for its benefit and the benefit
of the Issuing Banks and the Lenders and in a form reasonably acceptable to the
Administrative Agent; and

 

(ix)            such other documents, agreements and instruments as the
Administrative Agent on behalf of the Issuing Banks and the Lenders may
reasonably request.

 

(c)            Notwithstanding any other provision of this Agreement or any
other Loan Document to the contrary, including without limitation,
Section 13.7(g), (i) so long as no Event of Default then exists or would exist
after giving effect thereto, upon the Borrower’s written request and at the
Borrower’s sole cost and expense, the Administrative Agent shall release any or
all of the Transferred Mortgages and any other agreements or filings evidencing
the Lien of the Administrative Agent pursuant to any such Transferred Mortgage
or assign any or all of the Transferred Mortgages to any Person requested by the
Borrower (any such assignment to be without recourse or warranty whatsoever) and
(ii) the Administrative Agent may in its discretion, and shall at the direction
of the Required Lenders, release any or all of the Transferred Mortgages if the
Administrative Agent has, or the Required Lenders have, reasonably determined
that holding any of such Transferred Mortgages could be detrimental to the
Administrative Agent or the Lenders, and so long as the Administrative Agent
shall have given to the Borrower written notice at least thirty (30) days prior
to any such release; provided, however, the Administrative Agent shall not be
required to give any such prior notice to the Borrower if the Administrative
Agent, in its sole discretion, has determined that delay of such release would
be detrimental to the Administrative Agent or the Lenders. For the avoidance of
doubt, and without limitation of any requirement in connection with a release of
a Hotel Property from the Unencumbered Pool pursuant to Section 4.3, the
Borrower shall not be required to repay any Indebtedness secured by such
Transferred Mortgages upon the release of such Transferred Mortgages.

 

(d)            Not in limitation of any of the Borrower’s obligations under
Section 13.2 or Section 13.10, the Borrower shall and hereby agrees to
indemnify, defend and hold harmless the Administrative Agent, each Issuing Bank,
each Lender and each other Indemnified Party from and against any and all
losses, costs, claims, damages, liabilities, deficiencies, judgments or expenses
of every kind and nature (including, without limitation, amounts paid in
settlement, court costs and the fees and the reasonable and documented
out-of-pocket fees and disbursements of one primary counsel to the Indemnified
Parties, one specialty counsel to the Indemnified Parties in each relevant
specialty, one local counsel to the Indemnified Parties in each relevant local
jurisdiction, in each case selected by the Administrative Agent, and in the case
of an actual or perceived conflict of interest, one additional counsel to the
affected Indemnified Parties that are similarly situated in each relevant
jurisdiction in connection with any litigation, investigation, claim or
proceeding or any advice rendered in connection therewith) incurred by an
Indemnified Party in connection with, arising out of, or by reason of, any
Indemnity Proceeding which is in any way related directly or indirectly to
(i) the failure of any Person to pay any recording tax payable pursuant to N.Y.
Tax Law, Ch. 60, Art. 11, Sec. 253 et seq. or other Applicable Laws of the State
of New York or any political subdivision of such State or (ii) any Transferred
Mortgage.

 



- 191 -

 

 

(e)            The Borrower represents and warrants that no Property encumbered
by a Transferred Mortgage is located in an area determined by the Federal
Emergency Management Agency to have special flood hazards. If at any time in the
future the Borrower becomes aware that any portion of a Property encumbered by a
Transferred Mortgage is located in an area determined by the Federal Emergency
Management Agency as special flood hazard area, then the Borrower will promptly
notify the Administrative Agent and such Transferred Mortgage relating to such
Property which is in a special flood hazard area will be released pursuant to
clause (c) above.

 

Section 13.22      Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

(a)            the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and

 

(b)            the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)            a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)            the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of the applicable
Resolution Authority.

 



- 192 -

 

 

Section 13.23      Acknowledgement Regarding Any Supported QFCs.

 

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Derivatives Contracts or any other agreement or instrument that
is a QFC (such support, “QFC Credit Support” and each such QFC a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

[Signatures on Following Pages]

 



- 193 -

 

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement, or have
caused this Agreement to be executed by their duly authorized officers, as of
the day and year first above written.

 



  BORROWER:       RLJ LODGING TRUST, L.P., a Delaware   limited partnership    
  By: RLJ Lodging Trust, its sole general   partner       By:     Name:   Title:

 





  PARENT GUARANTOR:       RLJ LODGING TRUST, a Maryland real   estate investment
trust       By:     Name:   Title:

 

Signature Page to Third Amended and Restated Credit Agreement

 







 

 

 



  WELLS FARGO BANK, NATIONAL   ASSOCIATION, as Administrative Agent, a   Lender,
a Swingline Lender and an Issuing   Bank       By:     Name:   Title:

 

Signature Page to Third Amended and Restated Credit Agreement

 



 

 

 



  [LENDER SIGNATURE BLOCKS TO COME]       By:     Name:   Title:

 



Signature Page to Third Amended and Restated Credit Agreement



 



 

 

 

SCHEDULE I
REVOLVING CREDIT FACILITY
LENDERS AND REVOLVING CREDIT COMMITMENTS

 

Revolving Credit Lenders  Revolving Credit Commitment   Wells Fargo Bank,
National Association  $59,000,000   Bank of America, N.A.  $59,000,000   Capital
One, National Association  $59,000,000   Barclays Bank PLC  $53,000,000   BBVA
USA  $53,000,000   U.S. Bank, National Association  $50,000,000   PNC Bank
National Association  $50,000,000   TD Bank, N.A.  $50,000,000   The Bank of
Nova Scotia  $46,000,000   Sumitomo Mitsui Banking Corporation  $35,000,000  
Regions Bank  $30,000,000   Truist Bank (f/k/a Branch Banking and Trust
Company)  $30,000,000   BMO Harris Bank N.A.  $20,000,000   Raymond James Bank,
N.A.  $ 6,000,000           Total Revolving Credit Commitments  $600,000,000  

 



 

 

 



SCHEDULE II
TRANCHE A-1 TERM LOAN FACILITY
LENDERS AND LOANS

 

Tranche A-1 Term Loan Lenders  Tranche A-1 Term Loans  Wells Fargo Bank,
National Association  $47,500,000  Bank of America, N.A.  $47,500,000  Sumitomo
Mitsui Banking Corporation  $47,500,000  U.S. Bank National Association 
$47,500,000  BMO Harris Bank N.A.  $32,500,000  Truist Bank (f/k/a Branch
Banking and Trust Company)  $30,000,000  PNC Bank, National Association 
$25,000,000  Royal Bank of Canada  $22,500,000  TD Bank, N.A.  $22,500,000  BBVA
USA  $17,500,000  Raymond James Bank, N.A.  $17,500,000  The Bank of Nova
Scotia  $17,500,000  Capital One, N.A.  $15,000,000  Regions Bank  $10,000,000 
Total Tranche A-1 Term Loans  $400,000,000 

 



 

 

 



SCHEDULE III
TRANCHE A-2 TERM LOAN FACILITY
LENDERS AND LOANS

 

Tranche A-2 Term Loan Lenders  Tranche A-2 Term Loans   Wells Fargo Bank,
National Association  $60,000,000   U.S. Bank National Association  $60,000,000
  PNC Bank, National Association  $57,500,000   Regions Bank  $45,000,000   Bank
of America, N.A.  $40,000,000   TD Bank, N.A.  $35,000,000   BBVA USA 
$26,500,000   Capital One, National Association  $25,000,000   Sumitomo Mitsui
Banking Corporation  $20,000,000   Truist Bank (f/k/a Branch Banking and Trust
Company)  $20,000,000   Raymond James Bank, N.A.  $11,000,000   Total Tranche
A-2 Term Loans  $400,000,000  

 



 

 

 



SCHEDULE IV
PREPAYMENT WATERFALL

 

Mandatory Prepayment Application of Proceeds Section 2.8(iv)(B) with respect to
Net Proceeds of Equity Issuances

·  To the extent the Outstanding Amount of Revolving Credit Loans is zero: 100%
of Net Proceeds go to the Borrower.

 

·  To the extent the Outstanding Amount of Revolving Credit Loans is greater
than zero: Borrower shall elect either (i) to use 100% of Net Proceeds (or any
portion thereof) to make an acquisition or investment pursuant to
Section 10.12(b)(vii) or (ii) to apply the funds (or any portion not used
pursuant to the preceding clause (i)) as a prepayment of the outstanding
principal balance of the Revolving Credit Loans in accordance with the Equity
Issuance Repayment Waterfall.

 

“Equity Issuance Repayment Waterfall” shall mean the application of Net Proceeds
of an Equity Issuance (i) first, to the outstanding principal balance of the
Revolving Credit Loans (without any associated reduction of the Revolving Credit
Commitments) in an amount required to reduce the outstanding principal balance
of the Revolving Credit Loans to $200,000,000, if applicable, (ii) second, to
the Borrower in an amount equal to 25% of the remaining Net Proceeds following
the prepayment of the Revolving Credit Loans, if any, pursuant to the foregoing
clause (i), (iii) third, to the outstanding principal balance of the Revolving
Credit Loans (without any associated reduction of the Revolving Credit
Commitments) until fully repaid, and (iv) fourth, to the Borrower.

 

Section 2.8(iv)(A) with respect to Net Proceeds of unsecured
Indebtedness  (including any exercise of the “accordion” feature in Section 2.16
of the Credit Agreement or Section 2.16 of the Capital One Term Loan
Agreement)   100% of Net Proceeds shall be applied in accordance with the BB
Property Payment Waterfall (defined below).

 



 

 

 

Section 2.8(iv)(A) with respect to Net Proceeds of Indebtedness secured by a
Lien on non-Borrowing Base Properties or other assets (other than Borrowing Base
Properties)

100% of Net Proceeds shall be applied in accordance with the General Repayment
Waterfall.

 

“General Repayment Waterfall” shall mean the application of Net Proceeds
(i) first, to the outstanding principal balance of the Revolving Credit Loans
(without any associated reduction of the Revolving Credit Commitments) in an
amount required to reduce the outstanding principal balance of the Revolving
Credit Loans to $200,000,000, if applicable, (ii) second, to the Borrower in an
amount equal to 25% of the remaining Net Proceeds following the prepayment of
the Revolving Credit Loans, if any, pursuant to the foregoing clause (i),
(iii) third, to the outstanding principal balance of the Revolving Credit Loans
(without any associated reduction of the Revolving Credit Commitments) until
fully repaid, (iv) fourth, ratably to the Term Loans and the Pari Passu Debt
based on the outstanding principal amount of each of the Term Loans and the Pari
Passu Debt until fully repaid, and (v) fifth, to Borrower.

 

Section 2.8(iv)(C) with respect Net Proceeds of Asset Dispositions of Borrowing
Base Properties

100% of Net Proceeds shall be applied (i) first, ratably to the outstanding
principal balance of the Term Loans and Pari Passu Debt based on the outstanding
principal amount of each of the Term Loans and the Pari Passu Debt until fully
paid, (ii) second, to the outstanding principal amount of the Revolving Credit
Loans (without any associated reduction of Revolving Credit Commitments) until
fully paid and (iii) third, to the Borrower (the “BB Property Prepayment
Waterfall”).

 

Section 2.8(iv)(C) with respect to Asset Dispositions of non-Borrowing Base
Properties

100% of Net Proceeds shall be applied in accordance with the General Repayment
Waterfall.

 

Section 2.8(iv)(C) with respect to Net Proceeds of Casualty and Insurance Events
relating to Borrowing Base Properties

To the extent Borrower elects not to use such Net Proceeds to repair or rebuild
in accordance with Section 2.8(iv)(C):

 

100% of Net Proceeds shall be applied in accordance with the BB Property
Prepayment Waterfall.

 

Section 2.8(iv)(C) with respect to Net Proceeds of Casualty and Insurance Events
not relating to Borrowing Base Properties

To the extent Borrower elects not to use such Net Proceeds to repair or rebuild
in accordance with Section 2.8(iv)(C):

 

100% of Net Proceeds shall be applied in accordance with the General Repayment
Waterfall.

 

Section 2.8(iv)(C) with respect to Net Proceeds of all other Asset Dispositions
not relating to Borrowing Base Properties or non-Borrowing Base Properties

100% of Net Proceeds shall be applied in accordance with the General Repayment
Waterfall.

 

 



-2-

 

 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each]1 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]2 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any revolving credit commitments, letters of credit, guarantees, and swingline
loans included in such facilities), and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 



 

1       For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2       For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3       Select as appropriate.

4       Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 



A-1

 

 



1.Assignor[s]: ________________________________
______________________________
[Assignor [is] [is not] a Defaulting Lender]

 

2.Assignee[s]: ______________________________
______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.Borrower(s): RLJ Lodging Trust, L.P., a Delaware limited partnership

 

4.Administrative Agent: Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement

 

5.Credit Agreement: The Third Amended and Restated Credit Agreement dated as of
December 18, 2019 among RLJ Lodging Trust, L.P., RLJ Lodging Trust, the Lenders
parties thereto, Wells Fargo Bank, National Association, as Administrative
Agent, and the other agents parties thereto

 

6.Assigned Interest[s]:

 

Assignor[s]5 Assignee[s]6 Facility Assigned7

Aggregate Amount of Commitment/

Loans for all Lenders8

Amount of Commitment/ Loans Assigned Percentage Assigned of Commitment/
Loans9 CUSIP Number       $ $ %         $ $ %         $ $ %  

 

7.[Trade Date: ______________]10

 



 



5       List each Assignor, as appropriate.

6       List each Assignee, as appropriate.

7       Fill in the appropriate terminology for the types of facilities under
the Credit Agreement that are being assigned under this Assignment (e.g.,
“Revolving Credit Commitment,” “ Tranche A-1 Term Loan,” “Tranche A-2 Term
Loan”, etc.)

8       Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

9       Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

10       To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 



A-2

 

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption Agreement are hereby
agreed to:

 



  ASSIGNOR[S]11   [NAME OF ASSIGNOR]       By:     Name:   Title:       [NAME OF
ASSIGNOR]       By:     Name:   Title:       ASSIGNEE[S]12   [NAME OF ASSIGNEE]
      By:     Name:   Title:       [NAME OF ASSIGNEE]       By:     Name:  
Title:

 



 



11       Add additional signature blocks as needed. Include both Fund/Pension
Plan and manager making the trade (if applicable).

12       Add additional signature blocks as needed. Include both Fund/Pension
Plan and manager making the trade (if applicable).

 



A-3

 

 



[Consented to and]13 Accepted:   WELLS FARGO BANK, NATIONAL ASSOCIATION, as  
Administrative Agent       By:     Name:   Title:       [Consented to:]14      
[NAME OF RELEVANT PARTY]       By:     Name:   Title:  

 



 

13       To be added only if the consent of the Administrative Agent is required
by the terms of the Credit Agreement.

14       To be added only if the consent of the Borrower and/or other parties
(e.g., Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement. See Section 13.6 of Credit Agreement.

 



A-4

 

 







 

ANNEX 1

 

RLJ LODGING TRUST, L.P.

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.            Representations and Warranties.

 

1.1            Assignor[s]. [The][Each] Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender15; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2            Assignee[s]. [The][Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an Eligible Assignee as
defined in the Credit Agreement (subject to such consents, if any, as may be
required under such definition), (iii) from and after the Effective Date
specified for this Assignment and Assumption, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the financial statements referenced in Section 7.1.(k) thereof
or of the most recent financial statements delivered pursuant to Section 9.1. or
9.2. thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
the Assignor or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, and (vii) if it is a Foreign Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 





 



15       Complete as applicable.

 



A-5

 

 

2.            Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignee whether such amounts have accrued prior to, on or after the
Effective Date specified for this Assignment and Assumption. The Assignor[s] and
the Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.

 

3.            General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 



A-6

 

 

EXHIBIT B

 

FORM OF NOTICE OF BORROWING

 


____________, 20___

 

Wells Fargo Bank, National Association, as Administrative Agent   Commercial
Real Estate Loan Services   600 South 4th Street, 8th Floor   Minneapolis, MN
55415   Telecopier: (866) 968-5589   Telephone: (612) 667-1098   Attention:
Marsha Rouch  

 

Ladies and Gentlemen:

 

Reference is made to that certain Third Amended and Restated Credit Agreement
dated as of December 18, 2019 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among RLJ Lodging
Trust, L.P. (the “Borrower”), RLJ Lodging Trust, the financial institutions
party thereto and their assignees under Section 13.6 thereof (the “Lenders”),
Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

 

1.Pursuant to [Section 2.1.(b)][Section 2.2(a)] of the Credit Agreement, the
Borrower hereby requests that the Revolving Credit Lenders make Revolving Credit
Loans to the Borrower in an aggregate principal amount equal to
$___________________.

 

2.The Borrower requests that such Loans be made available to the Borrower on
____________, 20___.

 

3.The Borrower hereby requests that the requested Loans all be of the following
Type:

 

[Check one box only]

 

žBase Rate Loans  žLIBOR Daily Loans  žLIBOR Loans, each with an initial
Interest Period for a duration of:

 

[Check one box only]

 

ž1 month  ž 3 months  ž 6 months

 



B-1 

 

 

4.The proceeds of this borrowing of the Loans will be used for purposes that are
consistent with the terms of Sections 8.8 and 10.11 of the Credit Agreement.

 

5.The Borrower requests that the proceeds of this borrowing of the Loans be made
available to the Borrower by ____________________________.

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the making of the requested Loans
and after giving effect thereto, (a) no Default or Event of Default exists or
shall exist, and no violation of the limits described in Section 2.15 would
occur after giving effect thereto, and (b) the representations and warranties
made or deemed made by the Parent Guarantor, the Borrower and each other Loan
Party in the Loan Documents to which any of them is a party are true and correct
in all material respects (unless such representation and warranty is qualified
by materiality, in which event such representation and warranty shall be true
and correct in all respects), except to the extent (x) that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (unless such representation and warranty is qualified by materiality,
in which event such representation and warranty shall have been true and correct
in all respects) on and as of such earlier date) and (y) of changes in factual
circumstances permitted by the Loan Documents. In addition, the Borrower
certifies to the Administrative Agent and the Lenders that all conditions to the
making of the requested Loans contained in Article VI of the Credit Agreement
will have been satisfied (or waived in accordance with the applicable provisions
of the Loan Documents) at the time such Loans are made (it being understood that
the Borrower makes no representation as to whether any condition that by its
terms is subject to the satisfaction of the Administrative Agent has been
satisfied).

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

RLJ Lodging Trust, L.P.      By:RLJ Lodging Trust, its sole general partner    
 
By:   Name:   Title: 

 



B-2

 

 

EXHIBIT C

 

FORM OF NOTICE OF CONTINUATION

 

____________, 20___

 

Wells Fargo Bank, National Association, as Administrative Agent   Commercial
Real Estate Loan Services   600 South 4th Street, 8th Floor   Minneapolis, MN
55415   Telecopier: (866) 968-5589   Telephone: (612) 667-1098   Attention:
Marsha Rouch  

 

Ladies and Gentlemen:

 

Reference is made to that certain Third Amended and Restated Credit Agreement
dated as of December 18, 2019 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among RLJ Lodging
Trust, L.P. (the “Borrower”), RLJ Lodging Trust, the financial institutions
party thereto and their assignees under Section 13.6 thereof (the “Lenders”),
Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

 

Pursuant to Section 2.9. of the Credit Agreement, the Borrower hereby requests a
Continuation of a borrowing of LIBOR Loans that [are Revolving Credit Loans]
[comprise all or a part of [the Tranche A-1 Term Loans] [the Tranche A-2 Term
Loans]] under the Credit Agreement, and in that connection sets forth below the
information relating to such Continuation as required by such Section of the
Credit Agreement:

 

1.The proposed date of such Continuation is ____________, 20___.

 

2.The aggregate principal amount of LIBOR Loans subject to the requested
Continuation is $________________________ and was originally borrowed by the
Borrower on ____________, 20___.

 

3.The portion of such principal amount subject to such Continuation is
$__________________________.

 

4.The current Interest Period for each of the LIBOR Loans subject to such
Continuation ends on ________________, 20___.

 

5.The duration of the new Interest Period for each of such Loans or portion
thereof subject to such Continuation is:

 

[Check one box only]

 

ž1 month  ž3 months  ž6 months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the requested Continuation and after
giving effect thereto, no Default or Event of Default exists or shall exist.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

RLJ Lodging Trust, L.P.      By:RLJ Lodging Trust, its sole general partner    
 By:   Name:   Title: 

  



C-1 

 

 

EXHIBIT D

 

FORM OF NOTICE OF CONVERSION

 

____________, 20___

 

Wells Fargo Bank, National Association, as Administrative Agent   Commercial
Real Estate Loan Services   600 South 4th Street, 8th Floor   Minneapolis, MN
55415   Telecopier: (866) 968-5589   Telephone: (612) 667-1098   Attention:
Marsha Rouch  

 

Ladies and Gentlemen:

 

Reference is made to that certain Third Amended and Restated Credit Agreement
dated as of December 18, 2019 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among RLJ Lodging
Trust, L.P. (the “Borrower”), RLJ Lodging Trust, the financial institutions
party thereto and their assignees under Section 13.6 thereof (the “Lenders”),
Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

 

Pursuant to Section 2.10. of the Credit Agreement, the Borrower hereby requests
a Conversion of a borrowing of [Revolving Credit Loans] [a Tranche A-1 Term
Loan] [a Tranche A-2 Term Loan] of one Type into Loan(s) of another Type under
the Credit Agreement, and in that connection sets forth below the information
relating to such Conversion as required by such Section of the Credit Agreement:

 

1.The proposed date of such Conversion is ______________, 20___.

 

2.The Loans to be Converted pursuant hereto are currently:

 

[Check one box only]

 

žBase Rate Loans  žLIBOR Daily Loans  žLIBOR Loans

 

3.The aggregate principal amount of such Loan(s) subject to the requested
Conversion is $_____________________ and was originally borrowed by the Borrower
on ____________, 20___.

 

4.The portion of such principal amount subject to such Conversion is
$___________________.

 



D-1 

 

 

5.The amount of such Loan(s) to be so Converted is to be converted into a Loan
of the following Type:

 

[Check one box only]

 

žBase Rate Loans  žLIBOR Daily Loans  žLIBOR Loans, each with an initial
Interest Period for a duration of:

 

[Check one box only]

 

ž1 month  ž3 months  ž6 months



 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the requested Conversion and after
giving effect thereto, no Default or Event of Default exists or shall exist
(provided the certification under this clause shall not be made in connection
with the Conversion of a LIBOR Loan into a Base Rate Loan).

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

RLJ Lodging Trust, L.P.      By:RLJ Lodging Trust, its sole general partner    
 By:   Name:   Title: 

  



D-2

 

 

EXHIBIT E

 

FORM OF NOTICE OF SWINGLINE BORROWING

 

____________, 20___

 

Wells Fargo Bank, National Association, as Administrative Agent [and as
Swingline Lender]   Commercial Real Estate Loan Services   600 South 4th Street,
8th Floor   Minneapolis, MN 55415   Telecopier: (866) 968-5589   Telephone:
(612) 667-1098   Attention: Marsha Rouch       [Bank of America, N.A., as
Swingline Lender   Email: Bank_of_America_As_Lender_1@baml.com   Telecopier:
(312) 453-5117]  

 

Ladies and Gentlemen:

 

Reference is made to that certain Third Amended and Restated Credit Agreement
dated as of December 18, 2019 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among RLJ Lodging
Trust, L.P. (the “Borrower”), RLJ Lodging Trust, the financial institutions
party thereto and their assignees under Section 13.6 thereof (the “Lenders”),
Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

 

1.Pursuant to Section 2.4(b) of the Credit Agreement, the Borrower hereby
requests that [Wells Fargo Bank, National Association][Bank of America, N.A.],
in its capacity as a Swingline Lender make a Swingline Loan to the Borrower in
an amount equal to $___________________.

 

2.The Borrower requests that such Swingline Loan be made available to the
Borrower on ____________, 20___.

 

3.The proceeds of this Swingline Loan will be used for purposes that are
consistent with the terms of Sections 2.4(e) and 8.8 of the Credit Agreement.

 

The Borrower hereby certifies to the Administrative Agent, the applicable
Swingline Lender and the Lenders that as of the date hereof, as of the date of
the making of the requested Swingline Loan, and after making such Swingline
Loan, (a) no Default or Event of Default exists or will exist, and none of the
limits specified in Section 2.15 of the Credit Agreement would be violated, and
(b) the representations and warranties made or deemed made by the Parent
Guarantor, the Borrower and each other Loan Party in the Loan Documents to which
any of them is a party are true and correct in all material respects (unless
such representation and warranty is qualified by materiality, in which event
such representation and warranty shall be true and correct in all respects),
except to the extent (x) that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and correct in all material respects (unless
such representation and warranty is qualified by materiality, in which event
such representation and warranty shall have been true and correct in all
respects) on and as of such earlier date) and (y) of changes in factual
circumstances permitted by the Loan Documents. In addition, the Borrower
certifies to the Administrative Agent and the Lenders that all conditions to the
making of the requested Swingline Loan contained in Article VI of the Credit
Agreement will have been satisfied at the time such Swingline Loan is made (it
being understood that the Borrower makes no representation as to whether any
condition that by its terms is subject to the satisfaction of the Administrative
Agent has been satisfied).



 

If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.4(b) of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.

 

RLJ Lodging Trust, L.P.      By:RLJ Lodging Trust, its sole general partner    
 By:   Name:   Title: 



 



E-1

 

 

 

EXHIBIT F

 

FORM OF THIRD AMENDED AND RESTATED GUARANTY

 

THIS THIRD AMENDED AND RESTATED GUARANTY (this “Guaranty”) dated as of
____________, 20___, executed and delivered by each of the undersigned and the
other Persons from time to time party hereto pursuant to the execution and
delivery of an Accession Agreement (as defined below) (all of the undersigned,
together with such other Persons each a “Guarantor” and collectively, the
“Guarantors”) in favor of (a) Wells Fargo Bank, National Association, in its
capacity as Administrative Agent (the “Administrative Agent”) for the Lenders
under that certain Third Amended and Restated Credit Agreement dated as of
December 18, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among RLJ Lodging Trust, L.P. (the
“Borrower”), RLJ Lodging Trust (which is one of the “Guarantors”), the financial
institutions party thereto and their assignees under Section 13.6 thereof (the
“Lenders”), the Administrative Agent, and the other parties thereto, (b) the
Lenders, the Issuing Banks and the Swingline Lenders, and (c) the Specified
Derivatives Providers (each individually, a “ Guarantied Party” and
collectively, the “Guarantied Parties”).

 

WHEREAS, the Borrower, RLJ Lodging Trust, the Administrative Agent and certain
of the Lenders entered into a certain Second Amended and Restated Credit
Agreement dated as of April 22, 2016 (as amended by that certain First Amendment
to Second Amended and Restated Credit Agreement dated August 31, 2017 and that
certain Second Amendment to Second Amended and Restated Credit Agreement dated
January 25, 2018, and as heretofore further amended, supplemented or otherwise
modified, the “Existing Credit Agreement”), pursuant to which RLJ Lodging Trust
and certain of the other Guarantors (along with certain other Subsidiaries of
the Borrower) (the “Existing Guarantors”) executed and delivered a certain
Second Amended and Restated Guaranty dated April 22, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the “Existing Guaranty”),
guarantying the obligations of the Borrower under the Existing Credit Agreement;

 

WHEREAS, the Borrower, RLJ Lodging Trust, the Administrative Agent and the
Lenders have entered into the Credit Agreement, which amends and restates the
Existing Credit Agreement, and pursuant to the Credit Agreement, the
Administrative Agent and the Lenders have agreed to make available to the
Borrower certain financial accommodations on the terms and conditions set forth
in the Credit Agreement;

 

WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower and/or any Subsidiary of the
Borrower;

 

WHEREAS, the parties hereto wish to amend and restate the Existing Guaranty in
its entirety and each Existing Guarantor wishes to affirm its obligations under
the Existing Guaranty;

 

WHEREAS, each Guarantor is owned and controlled by the Borrower, owns and
controls the Borrower, or is otherwise an Affiliate of the Borrower;

 



F-1

 

 

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Administrative Agent
and the Lenders, and to enter into Specified Derivatives Contracts, through
their collective efforts;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and from the
Specified Derivatives Providers under the Specified Derivatives Contracts and,
accordingly, each Guarantor is willing to guarantee the Borrower’s obligations
to the Administrative Agent and the Lenders on the terms and conditions
contained herein; and

 

WHEREAS, each Guarantor’s execution and delivery of this Guaranty, which amends
and restates the Existing Guaranty, is a condition to the Administrative Agent
and the Lenders making, and continuing to make, such financial accommodations to
the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, the Existing Guaranty is
hereby amended and restated, and each Guarantor hereby agrees, as follows:

 

Section 1.        Guaranty. Each Existing Guarantor affirms its obligations
under and the terms and conditions of the Existing Guaranty and agrees that such
obligations remain in full force and effect and are hereby ratified, reaffirmed
and confirmed. Each Guarantor hereby absolutely, irrevocably and unconditionally
guaranties the due and punctual payment and performance when due, whether at
stated maturity, by acceleration or otherwise, of all of the following
(collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness, liabilities, obligations, covenants and duties owing by the
Borrower or any other Loan Party to the Administrative Agent or any other
Guarantied Party under or in connection with the Credit Agreement or any other
Loan Document, including without limitation, the repayment of all principal of
the Loans, the Reimbursement Obligations and all other Letter of Credit
Liabilities, and the payment of all interest, fees, charges, reasonable
attorneys’ fees and other amounts payable to the Administrative Agent or any
other Guarantied Party thereunder (including, to the extent permitted by
Applicable Law, interest, Fees and other amounts that would accrue and become
due after the filing of a case or other proceeding under the Bankruptcy Code (as
defined below) or other similar Applicable Law but for the commencement of such
case or proceeding, whether or not such amounts are allowed or allowable in
whole or in part in such case or proceeding); (b) all Specified Derivatives
Obligations; (c) all other Obligations; (d) any and all extensions, renewals,
modifications, amendments or substitutions of the foregoing; and (e) all
expenses, including, without limitation, reasonable attorneys’ fees and
disbursements, that are incurred by the Administrative Agent or any of the other
Guarantied Parties in the enforcement of any of the foregoing or any obligation
of such Guarantor hereunder.

 

Section 2.        Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, none of the Administrative Agent or the other
Guarantied Parties shall be obligated or required before enforcing this Guaranty
against any Guarantor: (a) to pursue any right or remedy the Guarantied Parties
may have against the Borrower, any other Loan Party or any other Person or
commence any suit or other proceeding against the Borrower, any other Loan Party
or any other Person in any court or other tribunal; (b) to make any claim in a
liquidation or bankruptcy of the Borrower, any other Loan Party or any other
Person; or (c) to make demand of the Borrower, any other Loan Party or any other
Person or to enforce or seek to enforce or realize upon any collateral security
held by the Administrative Agent or any other Guarantied Party which may secure
any of the Guarantied Obligations.

 



F-2

 

 

Section 3.        Guaranty Absolute. Each Guarantor guarantees that the
Guarantied Obligations will be paid strictly in accordance with the terms of the
documents evidencing the same, regardless of any Applicable Law now or hereafter
in effect in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or the other Guarantied Parties with respect thereto. The
liability of each Guarantor under this Guaranty shall be absolute, irrevocable
and unconditional in accordance with its terms and shall remain in full force
and effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever,
subject to the termination provisions in Section 20, including without
limitation, the following (whether or not such Guarantor consents thereto or has
notice thereof):

 

(a)            (i) any change in the amount, interest rate or due date or other
term of any of the Guarantied Obligations, (ii) any change in the time, place or
manner of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, any Specified
Derivatives Contract, or any other document, instrument or agreement evidencing
or relating to any Guarantied Obligations, or (iv) any waiver, renewal,
extension, addition, or supplement to, or deletion from, or any other action or
inaction under or in respect of, the Credit Agreement, any of the other Loan
Documents, any Specified Derivatives Contract, or any other documents,
instruments or agreements relating to the Guarantied Obligations or any other
instrument or agreement referred to therein or evidencing any Guarantied
Obligations or any assignment or transfer of any of the foregoing;

 

(b)            any lack of validity or enforceability of the Credit Agreement,
any of the other Loan Documents, any Specified Derivatives Contract, or any
other document, instrument or agreement referred to therein or evidencing any
Guarantied Obligations or any assignment or transfer of any of the foregoing;

 

(c)            any furnishing to the Administrative Agent or the other
Guarantied Parties of any security for any of the Guarantied Obligations, or any
sale, exchange, release or surrender of, or realization on, any collateral
securing any of the Guarantied Obligations;

 

(d)            any settlement or compromise of any of the Guarantied
Obligations, any security therefor, or any liability of any other party with
respect to any of the Guarantied Obligations, or any subordination of the
payment of any of the Guarantied Obligations to the payment of any other
liability of the Borrower or any other Loan Party;

 

(e)            any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to such
Guarantor, the Borrower, any other Loan Party or any other Person, or any action
taken with respect to this Guaranty by any trustee or receiver, or by any court,
in any such proceeding;

 



F-3

 

 

(f)             any act or failure to act by the Borrower, any other Loan Party
or any other Person which may adversely affect such Guarantor’s subrogation
rights, if any, against any Loan Party or any other person to recover payments
made under this Guaranty;

 

(g)            any nonperfection or impairment of any security interest or other
Lien on any collateral securing in any way any of the Guarantied Obligations;

 

(h)            any application of sums paid by the Borrower, any other Loan
Party or any other Person with respect to the liabilities of the Borrower to the
Administrative Agent or the other Guarantied Parties, regardless of what
liabilities of the Borrower remain unpaid;

 

(i)            any defect, limitation or insufficiency in the borrowing powers
of the Borrower or in the exercise thereof;

 

(j)            any defense, set-off, claim or counterclaim (other than
indefeasible payment and performance in full) which may at any time be available
to or be asserted by the Borrower, any other Loan Party or any other Person
against the Administrative Agent or any of the other Guarantied Parties;

 

(k)            any change in the corporate existence, structure or ownership of
the Borrower or any other Loan Party;

 

(l)            any statement, representation or warranty made or deemed made by
or on behalf of the Borrower, any Guarantor or any other Loan Party under any
Loan Document, Specified Derivatives Contract, or any amendment hereto or
thereto, proves to have been incorrect or misleading in any respect; or

 

(m)            any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full).

 

Section 4.        Action with Respect to Guarantied Obligations. The
Administrative Agent and the other Guarantied Parties may, at any time and from
time to time, without the consent of, or notice to, any Guarantor, and without
discharging any Guarantor from its obligations hereunder, take any and all
actions described in Section 3 and may otherwise: (a) amend, modify, alter or
supplement the terms of any of the Guarantied Obligations, including, but not
limited to, extending or shortening the time of payment of any of the Guarantied
Obligations or changing the interest rate that may accrue on any of the
Guarantied Obligations; (b) amend, modify, alter or supplement the Credit
Agreement, any other Loan Document or any Specified Derivatives Contract;
(c) sell, exchange, release or otherwise deal with all, or any part, of any
collateral securing any of the Guarantied Obligations; (d) release any Loan
Party or other Person liable in any manner for the payment or collection of any
of the Guarantied Obligations; (e) exercise, or refrain from exercising, any
rights against the Borrower, any other Loan Party or any other Person; and
(f) apply any sum, by whomsoever paid or however realized, to the Guarantied
Obligations in such order as the Administrative Agent and the other Guarantied
Parties shall elect.

 



F-4

 

 

Section 5.        Representations and Warranties. Each Guarantor hereby makes to
the Administrative Agent and the other Guarantied Parties all of the
representations and warranties made by the Parent Guarantor or the Borrower with
respect to or in any way relating to such Guarantor in the Credit Agreement and
the other Loan Documents, as if the same were set forth herein in full.

 

Section 6.        Covenants. Each Guarantor will comply with all covenants with
which the Parent Guarantor or the Borrower is to cause such Guarantor to comply
under the terms of the Credit Agreement or any of the other Loan Documents.

 

Section 7.        Waiver. Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

 

Section 8.        Inability to Accelerate Loan. If the Administrative Agent
and/or the other Guarantied Parties are prevented under Applicable Law or
otherwise from demanding or accelerating payment of any of the Guarantied
Obligations by reason of any automatic stay or otherwise, the Administrative
Agent and/or the other Guarantied Parties shall be entitled to receive from each
Guarantor, upon demand therefor, the sums which otherwise would have been due
had such demand or acceleration occurred.

 

Section 9.        Reinstatement of Guarantied Obligations. If claim is ever made
on the Administrative Agent or any of the other Guarantied Parties for repayment
or recovery of any amount or amounts received in payment or on account of any of
the Guarantied Obligations, and the Administrative Agent or such other
Guarantied Party repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body of competent
jurisdiction, or (b) any settlement or compromise of any such claim effected by
the Administrative Agent or such other Guarantied Party with any such claimant
(including the Borrower or a trustee in bankruptcy for the Borrower), then and
in such event each Guarantor agrees that any such judgment, decree, order,
settlement or compromise shall be binding on it, notwithstanding any revocation
hereof or the cancellation of the Credit Agreement, any of the other Loan
Documents, any Specified Derivatives Contract or any other instrument evidencing
any liability of the Borrower, and such Guarantor shall be and remain liable to
the Administrative Agent or such other Guarantied Party for the amounts so
repaid or recovered to the same extent as if such amount had never originally
been paid to the Administrative Agent or such other Guarantied Party.

 



F-5

 

 

Section 10.      Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of any other Loan Party, such Guarantor shall be
subrogated to the rights of the payee against such Loan Party; provided,
however, that such Guarantor shall not enforce any right or receive any payment
by way of subrogation or otherwise take any action in respect of any other claim
or cause of action such Guarantor may have against such Loan Party arising by
reason of any payment or performance by such Guarantor pursuant to this
Guaranty, unless and until all of the Guarantied Obligations have been
indefeasibly paid and performed in full. If any amount shall be paid to such
Guarantor on account of or in respect of such subrogation rights or other claims
or causes of action, such Guarantor shall hold such amount in trust for the
benefit of the Administrative Agent and the other Guarantied Parties and shall
forthwith pay such amount to the Administrative Agent to be credited and applied
against the Guarantied Obligations, whether matured or unmatured, in accordance
with the terms of the Credit Agreement or to be held by the Administrative Agent
as collateral security for any Guarantied Obligations existing.

 

Section 11.      Payments Free and Clear. Section 3.10 of the Credit Agreement
shall be applicable, mutatis mutandis, to all payments required to be made by
any Guarantor under this Guaranty.

 

Section 12.      Set-off. In addition to any rights now or hereafter granted
under any of the other Loan Documents, any Specified Derivatives Contract or
Applicable Law and not by way of limitation of any such rights, subject to
Section 13.4 of the Credit Agreement, each Guarantor hereby authorizes, each
Guarantied Party, each Affiliate of a Guarantied Party and each Participant, at
any time while an Event of Default exists, without any prior notice to such
Guarantor or to any other Person, any such notice being hereby expressly waived,
but in the case of a Guarantied Party (other than the Administrative Agent), an
Affiliate of a Guarantied Party (other than the Administrative Agent) or a
Participant, subject to receipt of the prior written consent of the
Administrative Agent and the Requisite Lenders exercised in their sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by a Guarantied Party, an Affiliate of a
Guarantied Party or such Participant, to or for the credit or the account of
such Guarantor against and on account of any of the Guarantied Obligations,
although such obligations shall be contingent or unmatured. Each Guarantor
agrees, to the fullest extent permitted by Applicable Law, that any Participant
may exercise rights of setoff or counterclaim and other rights with respect to
its participation as fully as if such Participant were a direct creditor of such
Guarantor in the amount of such participation.

 

Section 13.      Subordination. Each Guarantor hereby expressly covenants and
agrees for the benefit of the Administrative Agent and the other Guarantied
Parties that all obligations and liabilities of any other Loan Party to such
Guarantor of whatever description, including without limitation, all
intercompany receivables of such Guarantor from any other Loan Party
(collectively, the “Junior Claims”) shall be subordinate and junior in right of
payment to all Guarantied Obligations. During the continuance of an Event of
Default, no Guarantor shall accept any direct or indirect payment (in cash,
property or securities, by setoff or otherwise) from any Loan Party on account
of or in any manner in respect of any Junior Claim until all of the Guarantied
Obligations have been indefeasibly paid in full.

 



F-6

 

 

Section 14.      Avoidance Provisions. It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Administrative
Agent and the other Guarantied Parties) to be avoidable or unenforceable against
such Guarantor in such Proceeding as a result of Applicable Law, including
without limitation, (a) Section 548 of the Bankruptcy Code and (b) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
Proceeding, whether by virtue of Section 544 of the Bankruptcy Code or
otherwise. The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Administrative Agent and the other
Guarantied Parties) shall be determined in any such Proceeding are referred to
as the “Avoidance Provisions”. Accordingly, to the extent that the obligations
of any Guarantor hereunder would otherwise be subject to avoidance under the
Avoidance Provisions, the maximum Guarantied Obligations for which such
Guarantor shall be liable hereunder shall be reduced to that amount which, as of
the time any of the Guarantied Obligations are deemed to have been incurred
under the Avoidance Provisions, would not cause the obligations of any Guarantor
hereunder (or any other obligations of such Guarantor to the Administrative
Agent and the other Guarantied Parties), to be subject to avoidance under the
Avoidance Provisions. This Section is intended solely to preserve the rights of
the Administrative Agent and the other Guarantied Parties hereunder to the
maximum extent that would not cause the obligations of any Guarantor hereunder
to be subject to avoidance under the Avoidance Provisions, and no Guarantor or
any other Person shall have any right or claim under this Section as against the
Administrative Agent and the other Guarantied Parties that would not otherwise
be available to such Person under the Avoidance Provisions.

 

Section 15.      Information. Each Guarantor assumes all responsibility for
being and keeping itself informed of the financial condition of the Borrower and
the other Loan Parties, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
neither the Administrative Agent nor any of the other Guarantied Parties shall
have any duty whatsoever to advise any Guarantor of information regarding such
circumstances or risks.

 

Section 16.      Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 17.      Waiver of jury trial.

 

(a)            EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE OTHER
GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND
FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE OTHER GUARANTIED PARTIES, THE
ADMINISTRATIVE AGENT AND EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL
IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT
OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT,
CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG ANY GUARANTOR, THE
ADMINISTRATIVE AGENT OR ANY OF THE OTHER GUARANTIED PARTIES OF ANY KIND OR
NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 



F-7

 

 

(b)            EACH OF THE GUARANTORS, THE ADMINISTRATIVE AGENT AND EACH OTHER
GUARANTIED PARTY HEREBY AGREES THAT THE FEDERAL DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK AND ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN,
NEW YORK, NEW YORK, SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE
GUARANTIED PARTIES, PERTAINING DIRECTLY OR INDIRECTLY TO THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. EACH
GUARANTOR AND EACH OF THE GUARANTIED PARTIES EXPRESSLY SUBMIT AND CONSENT IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH
COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES. EACH OF THE GUARANTORS HEREBY
WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS
ISSUED THEREIN, AND AGREES THAT SERVICE OF SUCH SUMMONS AND COMPLAINT, OR OTHER
PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO IT AT
ITS ADDRESS FOR NOTICES PROVIDED HEREIN. EACH PARTY FURTHER WAIVES ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF
ANY ACTION BY ANY PARTY OR THE ENFORCEMENT BY ANY PARTY OF ANY JUDGMENT OBTAINED
IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

(c)            THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.

 

Section 18.      Loan Accounts. The Administrative Agent and each other
Guarantied Party may maintain books and accounts setting forth the amounts of
principal, interest and other sums paid and payable with respect to the
Guarantied Obligations, and in the case of any dispute relating to any of the
outstanding amount, payment or receipt of any of the Guarantied Obligations or
otherwise, the entries in such books and accounts shall be deemed conclusive
evidence of the amounts and other matters set forth herein, absent manifest
error. The failure of the Administrative Agent or any other Guarantied Party to
maintain such books and accounts shall not in any way relieve or discharge any
Guarantor of any of its obligations hereunder.

 



F-8

 

  

Section 19.      Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any of the other Guarantied Parties in the exercise of
any right or remedy it may have against any Guarantor hereunder or otherwise
shall operate as a waiver thereof, and no single or partial exercise by the
Administrative Agent or any of the other Guarantied Parties of any such right or
remedy shall preclude any other or further exercise thereof or the exercise of
any other such right or remedy.

 

Section 20.      Termination. This Guaranty shall remain in full force with
respect to each Guarantor until the earliest of the (x) the date on which all of
the Guarantied Obligations have been indefeasibly paid and performed in full
(other than (1) contingent indemnification obligations that have not been
asserted, (2) Letters of Credit the expiration dates of which extend beyond the
Revolving Credit Maturity Date as permitted under Section 2.3(b) and in respect
of which the Borrower has satisfied the requirements of such Section and
Section 2.14 and (3) to the extent arrangements reasonably satisfactory to a
Specified Derivatives Provider under a Specified Derivatives Contract have been
entered into, Specified Derivatives Obligations under such Specified Derivatives
Contract) or (y) solely with respect to such Guarantor (but not any other
Guarantor), release or termination of the obligations of such Guarantor
hereunder in accordance with the terms of the Credit Agreement, at which point
this Guaranty shall (solely with respect to such Guarantor, in the case of
clause (y)), automatically terminate and have no further force and effect (other
than any provisions of this Guaranty that expressly survive the termination
hereof). The Administrative Agent agrees to execute and deliver such documents
as are reasonably requested in accordance with Section 8.14 or Section 8.15 of
the Credit Agreement, as applicable, by the Borrower or any such Guarantor to
evidence such termination or release, at the Borrower’s or such Guarantor’s sole
cost and expense.

 

Section 21.      Successors and Assigns. Each reference herein to the
Administrative Agent or any other Guarantied Party shall be deemed to include
such Person’s respective successors and assigns (including, but not limited to,
any holder of the Guarantied Obligations) in whose favor the provisions of this
Guaranty also shall inure, and each reference herein to each Guarantor shall be
deemed to include such Guarantor’s successors and assigns, upon whom this
Guaranty also shall be binding. The Guarantied Parties may, in accordance with
the applicable provisions of the Credit Agreement, assign, transfer or sell any
Guarantied Obligation, or grant or sell participations in any Guarantied
Obligations, to any Person without the consent of, or notice to, any Guarantor
and without releasing, discharging or modifying any Guarantor’s obligations
hereunder. Subject to Section 13.9 of the Credit Agreement, each Guarantor
hereby consents to the delivery by the Administrative Agent or any other
Guarantied Party to any Assignee or Participant (or any prospective Assignee or
Participant) of any financial or other information regarding the Borrower or any
Guarantor. No Guarantor may assign or transfer its rights or obligations
hereunder to any Person without the prior written consent of the Administrative
Agent and all other Guarantied Parties and any such assignment or other transfer
to which the Administrative Agent and all of the other Guarantied Parties have
not so consented shall be null and void.

 



F-9

 

 

Section 22.      Joint and Several Obligations. The Obligations of the
Guarantors hereunder shall be joint and several, and accordingly, each Guarantor
confirms that it is liable for the full amount of the “Guarantied Obligations”
and all of the obligations and liabilities of each of the other Guarantors
hereunder.

 

Section 23.      Amendments. This Guaranty may not be amended except in a
writing signed by the Requisite Lenders (or all of the Lenders if required under
the terms of the Credit Agreement), the Administrative Agent and each Guarantor
subject to Section 13.17 of the Credit Agreement; provided, however, that any
Subsidiary Guarantor may be released hereunder in accordance with the terms of
Section 8.14 or Section 8.15 of the Credit Agreement, as applicable, and any
Subsidiary may become a Guarantor hereunder by executing and delivering an
Accession Agreement in accordance with Section 8.14 of the Credit Agreement.

 

Section 24.      Payments. All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at the Principal Office, not later than 2:00 p.m. on the
date of demand therefor.

 

Section 25.      Notices. All notices, requests and other communications
hereunder shall be in writing (including facsimile or electronic transmission or
similar writing) and shall be given (a) to each Guarantor at its address set
forth below its signature hereto, (b) to the Administrative Agent or any other
Guarantied Party at its respective address for notices provided for in the
Credit Agreement or Specified Derivatives Contract, as applicable, or (c) as to
each such party at such other address as such party shall designate in a written
notice to the other parties. Each such notice, request or other communication
shall be effective (i) if mailed, upon the first to occur of receipt or the
expiration of three (3) days after the deposit in the United States Postal
Service mail, postage prepaid and addressed to the address of a Guarantor or
Guarantied Party at the addresses specified; (ii) if telecopied or sent by
electronic mail, when transmitted; or (iii) if hand delivered or sent by
overnight courier, when delivered; provided, however, that in the case of
immediately preceding clauses (i) through (iii), non-receipt of which the
sending party was not notified or as the result of a refusal to accept delivery
shall be deemed receipt of such communication.

 

Section 26.      Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 27.      Headings. Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

Section 28.      Limitation of Liability. Neither the Administrative Agent nor
any of the other Guarantied Parties, nor any of their respective Related
Parties, shall have any liability with respect to, and each Guarantor hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, or consequential damages suffered or incurred by
a Guarantor in connection with, arising out of, or in any way related to, this
Guaranty, any of the other Loan Documents, any Specified Derivatives Contract or
any of the transactions contemplated by this Guaranty, the Credit Agreement or
any of the other Loan Documents, or any Specified Derivatives Contract. Each
Guarantor hereby waives, releases, and agrees not to sue the Administrative
Agent, any other Guarantied Party or any of their respective Related Parties,
for punitive damages in respect of any claim in connection with, arising out of,
or in any way related to, this Guaranty, the Credit Agreement or any of the
other Loan Documents, any Specified Derivatives Contract or any of the
transactions contemplated by Credit Agreement or financed thereby.

 



F-10

 

  

Section 29.      Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 9.5 of the Credit Agreement.

 

Section 30.      Right of Contribution. The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment. The payment
obligations of any Guarantor under this Section shall be subordinate and subject
in right of payment to the Guarantied Obligations until such time as the
Guarantied Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or terminated, and none of the Guarantors shall
exercise any right or remedy under this Section against any other Guarantor
until such Guarantied Obligations have been indefeasibly paid and performed in
full and the Commitments have expired or terminated. Subject to Section 10 of
this Guaranty, this Section shall not be deemed to affect any right of
subrogation, indemnity, reimbursement or contribution that any Guarantor may
have under Applicable Law against any other Loan Party in respect of any payment
of Guarantied Obligations. Notwithstanding the foregoing, all rights of
contribution against any Guarantor shall terminate from and after such time, if
ever, that such Guarantor shall cease to be a Guarantor in accordance with the
applicable provisions of the Loan Documents.

 

Section 31.      Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until termination of this Guaranty in accordance with
Section 20 hereof. Each Qualified ECP Guarantor intends that this
Section constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Section 32.      Non-Recourse. Notwithstanding anything that may be expressed or
implied in this Guaranty or any document or instrument delivered in connection
herewith or otherwise, and notwithstanding the fact that DBT Met Hotel Venture,
LP (“DBT LP”) and Knickerbocker Holding Partnership, L.P. (“Knickerbocker LP”)
may be limited partnerships, by its acceptance of the benefits of this Guaranty,
the Administrative Agent and each of the Guarantied Parties acknowledge and
agree that no Non-Recourse Party has any obligation hereunder and that no
recourse shall be had hereunder or under any document or instrument delivered in
connection herewith, or for any claim based on, in respect of, or by reason of,
such obligations or their creation, against, and no personal liability shall
attach to, any Non-Recourse Party, through the Administrative Agent or the
Guarantied Parties or otherwise, whether by or through attempted piercing of the
corporate veil, by or through a claim by or on behalf of the Administrative
Agent or the Guarantied Parties against any Non-Recourse Party, by the
enforcement of any assessment, by any legal or equity proceeding, by virtue of
any applicable law, or otherwise. For the avoidance of doubt, Knickerbocker LP
is not a Guarantor as of the Effective Date.

 



F-11

 

 

For purposes of this Section 32, “Non-Recourse Party” means any former, current
and future equity holders, controlling persons, directors, officers, employees,
agents, affiliates, or general or limited partners of either (i) DBT LP
(including without limitation, Highgate Oxford New York II, LLC, a Delaware
limited partnership, and its successors and affiliates) or (ii) Knickerbocker LP
(including without limitation, HH Knickerbocker Owner, L.P., a Delaware limited
partnership, and its successors and affiliates), other than any Guarantor.

 

Section 33.      Definitions. (a) For the purposes of this Guaranty:

 

“Accession Agreement” means an Accession Agreement in the form of Annex I hereto
or in such other form as may be approved by the Administrative Agent.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

 

“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment.

 

“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.

 



F-12

 

 

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in the Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.

 

“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Guarantied Obligations, any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment.

 

(b)            Terms not otherwise defined herein are used herein with the
respective meanings given them in the Credit Agreement.

 

[Signature on Next Page]

 



F-13

 

 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 



  GUARANTORS:       RLJ LODGING TRUST,   a Maryland real estate investment trust
          By:                            Name:     Title:  

 



  [SUBSIDIARY GUARANTORS]           By:                           Name:       
Title:  

 



  Address for Notices for all Guarantors:       c/o RLJ Lodging Trust   3
Bethesda Center   Suite 1000   Bethesda, MD 20814   Attn:   Telecopy Number:  
Telephone Number:

 



F-14

 



 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT dated as of ____________, 20__, executed and delivered
by ______________________, a _____________ (the “New Guarantor”), in favor of
(a) Wells Fargo Bank, National Association, in its capacity as Administrative
Agent (the “Administrative Agent”) for its benefit and the benefit of the other
Guarantied Parties (as defined in the Guaranty referred to below) under that
certain Third Amended and Restated Credit Agreement dated as of December 18,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among RLJ Lodging Trust, L.P. (the
“Borrower”), RLJ Lodging Trust, the financial institutions party thereto and
their assignees under Section 13.6 thereof (the “Lenders”), the Administrative
Agent, and the other parties thereto, and (b) the Lenders, the Issuing Banks and
the Swingline Lenders (the “Guarantied Parties”).

 

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the
Swingline Lenders, the Issuing Banks and the Lenders have agreed to make
available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement and/or any Loan Document;

 

WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower and/or any Subsidiary of the
Borrower;

 

WHEREAS, the New Guarantor is owned and controlled by the Borrower, or is
otherwise an Affiliate of the Borrower;

 

WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Administrative
Agent and the other Guarantied Parties through their collective efforts;

 

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the other Guarantied Parties making
such financial accommodations available to the Borrower under the Credit
Agreement and from the Specified Derivatives Providers entering into Specified
Derivatives Contracts and, accordingly, the New Guarantor is willing to
guarantee the Borrower’s obligations to the Administrative Agent and the Lenders
on the terms and conditions contained herein; and

 

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Guarantied Parties’ continuing to make such financial
accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

 

Section 1.      Accession to Guaranty. The New Guarantor hereby agrees that it
is a “Guarantor” under that certain Third Amended and Restated Guaranty dated as
of ____________, 2019 (as amended, supplemented, restated or otherwise modified
from time to time, the “Guaranty”), made by the Guarantors party thereto in
favor of the Administrative Agent, for its benefit and the benefit of the other
Guarantied Parties, and assumes all obligations of a “Guarantor” thereunder and
agrees to be bound thereby, all as if the New Guarantor had been an original
signatory to the Guaranty. Without limiting the generality of the foregoing, the
New Guarantor hereby:

 



F-1

 

 

(a)            irrevocably and unconditionally guarantees the due and punctual
payment and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);

 

(b)           makes to the Administrative Agent and the other Guarantied Parties
as of the date hereof each of the representations and warranties contained in
Section 5 of the Guaranty and agrees to be bound by each of the covenants
contained in Section 6 of the Guaranty; and

 

(c)            consents and agrees to each provision set forth in the Guaranty.

 

Section 2.      GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.       Definitions. Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement.

 

[Signatures on Next Page]

 



F-2

 

 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered by its duly authorized officers as of the date first
written above.

 

  [NEW GUARANTOR]       By:     Name:   Title:       Address for Notices:      
c/o RLJ Lodging Trust     3 Bethesda Center     Suite 1000     Bethesda, MD
20814     Attn:____________________________     Telecopy
Number:_________________     Telephone Number:________________  

 

Accepted:

 

Wells Fargo Bank,
National Association, as Administrative Agent

 

By: _____________________________

Name:

Title:

 



F-3

 

 

EXHIBIT G

 

FORM OF REVOLVING CREDIT NOTE

 

$___________________________________, 20___

 

FOR VALUE RECEIVED, the undersigned, RLJ Lodging Trust, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
hereby unconditionally promises to pay to the order of ____________________ or
its registered assigns (the “Lender”), in care of Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”) at Wells Fargo
Bank, National Association, 600 South 4th Street, 8th Floor, Minneapolis,
Minnesota 55415, or at such other address as may be specified in writing by the
Administrative Agent to the Borrower, the principal sum of ________________ AND
____/100 DOLLARS ($____________) (or such lesser amount as shall equal the
aggregate unpaid principal amount of Revolving Credit Loans made by the Lender
to the Borrower under the Credit Agreement (as herein defined)), on the dates
and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount owing hereunder, at the rates and on the
dates provided in the Credit Agreement.

 

The date and amount of each Revolving Credit Loan made by the Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this Revolving
Credit Note, endorsed by the Lender on the schedule attached hereto or any
continuation thereof, provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower to
make a payment when due of any amount owing under the Credit Agreement or
hereunder.

 

This Revolving Credit Note is one of the “Revolving Credit Notes” referred to in
the Third Amended and Restated Credit Agreement dated as of December 18, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrower, RLJ Lodging Trust, the financial
institutions party thereto and their assignees under Section 13.6 thereof (the
“Lenders”), the Administrative Agent, and the other parties thereto, and is
subject to, and is entitled to, all the provisions and benefits thereof.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this
Revolving Credit Note upon the occurrence of certain events and for prepayments
of Revolving Credit Loans upon the terms and conditions specified therein.

 

Except as permitted by Section 13.6 of the Credit Agreement, this Revolving
Credit Note may not be assigned by the Lender to any Person.

 

This revolving CREDIT Note shall be governed by, and construed in accordance
with, the laws of the State of NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO
BE FULLY PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.
No failure to exercise, and no delay in exercising rights hereunder on the part
of the holder hereof shall operate as waiver of such rights.

 



G-1

 

 

[This Revolving Credit Note is given in replacement of the Revolving Credit Note
dated _____ __, 20__, in the original principal amount of $_______ previously
delivered to the Lender under the Credit Agreement (the “Original Note”). THIS
REVOLVING CREDIT NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A
NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE
ORIGINAL NOTE.]

 

[Signature Page Follows]

 



G-2

 

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Credit Note as of the date first written above.

 

 

  RLJ Lodging Trust, L.P.     By: RLJ Lodging Trust, its sole general partner  
    By:       Name:     Title:

 



G-3

 

 

SCHEDULE OF REVOLVING CREDIT LOANS

 

This Revolving Credit Note evidences Revolving Credit Loans made under the
within-described Credit Agreement to the Borrower, on the dates and in the
principal amounts set forth below, subject to the payments and prepayments of
principal set forth below:

 

Date of Loan  Principal
Amount of Loan  Amount Paid
or Prepaid  Unpaid Principal
Amount  Notation Made
By              

 



G-4

 

 

EXHIBIT H

 

FORM OF SWINGLINE NOTE

 

$________________________, 20_____

 

FOR VALUE RECEIVED, the undersigned, RLJ Lodging Trust, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
hereby unconditionally promises to pay to the order of [Wells Fargo Bank,
National Association] [BANK OF AMERICA, N.A.] or its registered assigns (the
“Swingline Lender”), in care of WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”) at its address at 600 South
4th Street, 8th Floor, Minneapolis, Minnesota 55415, or at such other address as
may be specified in writing by the Administrative Agent to the Borrower, the
principal sum of ________________ AND ____/100 DOLLARS ($____________) (or such
lesser amount as shall equal the aggregate unpaid principal amount of Swingline
Loans made by the Swingline Lender to the Borrower under the Credit Agreement
(as herein defined)), on the dates and in the principal amounts provided in the
Credit Agreement, and to pay interest on the unpaid principal amount owing
hereunder, at the rates and on the dates provided in the Credit Agreement.

 

The date and amount of each Swingline Loan, and each payment made on account of
the principal thereof, shall be recorded by the Swingline Lender on its books
and, prior to any transfer of this Swingline Note, endorsed by the Swingline
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Swingline Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Credit Agreement or hereunder.

 

This Swingline Note is one of the “Swingline Notes” referred to in the Third
Amended and Restated Credit Agreement dated as of December 18, 2019 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, RLJ Lodging Trust, the financial
institutions party thereto and their assignees under Section 13.6 thereof (the
“Lenders”), Wells Fargo Bank, National Association, as Administrative Agent, and
the other parties thereto, and evidences Swingline Loans made to the Borrower
thereunder. Terms used but not otherwise defined in this Swingline Note have the
respective meanings assigned to them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this
Swingline Note upon the occurrence of certain events and for prepayments of
Swingline Loans upon the terms and conditions specified therein.

 

Except as permitted by Section 13.6 of the Credit Agreement, this Swingline Note
may not be assigned by the Swingline Lender to any Person.

 

This SWINGLINE Note shall be governed by, and construed in accordance with, the
laws of the State of NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 



H-1

 

 

[This Swingline Note is given in replacement of the Swingline Note dated _____
__, 20__, in the original principal amount of $_______ previously delivered to
the Swingline Lender under the Credit Agreement (the “Original Note”). THIS
SWINGLINE NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A
NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE
ORIGINAL NOTE.]

 

[Signature Page Follows]

 



H-2

 

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note as of the date first written above.

 

  RLJ Lodging Trust, L.P.       By: RLJ Lodging Trust, its sole general partner
        By:       Name:     Title:

 



H-3

 

 

SCHEDULE OF Swingline LOANS

 

This Swingline Note evidences Swingline Loans made under the within-described
Credit Agreement to the Borrower, on the dates and in the principal amounts set
forth below, subject to the payments and prepayments of principal set forth
below:

 

Date of Loan  Principal
Amount of Loan  Amount Paid
or Prepaid  Unpaid Principal
Amount  Notation Made
By              

 



H-4

 

 

 

EXHIBIT I-1

 

FORM OF TRANCHE A-1 TERM LOAN NOTE

 



$_________________________  ____________, 20__



 

FOR VALUE RECEIVED, the undersigned, RLJ Lodging Trust, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
hereby promises to pay to the order of ____________________ or its registered
assigns (the “Lender”), in care of WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”) at Wells Fargo Bank, National
Association, 600 South 4th Street, 8th Floor, Minneapolis, Minnesota 55415, or
at such other address as may be specified in writing by the Administrative Agent
to the Borrower, the principal sum of ________________ AND ____/100 DOLLARS
($____________) (or such lesser amount as shall equal the aggregate unpaid
principal amount of the Tranche A-1 Term Loan made by the Lender to the Borrower
under the Credit Agreement (as herein defined)), on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount owing hereunder, at the rates and on the dates provided
in the Credit Agreement.

 

The date and amount of the Tranche A-1 Term Loan made by the Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this Term Loan
Note (a “Tranche A-1 Term Loan Note”), endorsed by the Lender on the schedule
attached hereto or any continuation thereof, provided that the failure of the
Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower to make a payment when due of any amount owing under
the Credit Agreement or hereunder.

 

This Tranche A-1 Term Loan Note is one of the “Term Loan Notes” referred to in
the Third Amended and Restated Credit Agreement dated as of December 18, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrower, RLJ Lodging Trust, the financial
institutions party thereto and their assignees under Section 13.6 thereof (the
“Lenders”), the Administrative Agent, and the other parties thereto and is
subject to, and entitled to, all provisions and benefits thereof. Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this
Tranche A-1 Term Loan Note upon the occurrence of certain events and for
prepayments of Loans upon the terms and conditions specified therein.

 

Except as permitted by Section 13.6 of the Credit Agreement, this Tranche A-1
Term Loan Note may not be assigned by the Lender to any Person.

 

This TRANCHE A-1 TERM LOAN Note shall be governed by, and construed in
accordance with, the laws of the State of NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holders hereof shall operate as a waiver of such rights.

 



I-1-1

 

 

[This Tranche A-1 Term Loan Note is given in replacement of the Tranche A-1 Term
Loan Note dated _____ __, 20__, in the original principal amount of $_______
previously delivered to the Lender under the Credit Agreement (the “Original
Note”). THIS TRANCHE A-1 TERM LOAN NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE
CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN
CONNECTION WITH THE ORIGINAL NOTE.]

 

[Signature Page Follows]

 



I-1-2

 

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Tranche A-1
Term Loan Note as of the date first written above.

 



  RLJ Lodging Trust, L.P.       By: RLJ Lodging Trust, its sole general partner
          By:                    Name:     Title:  

 



I-1-3

 



 

EXHIBIT I-2

 

FORM OF TRANCHE A-2 TERM LOAN NOTE

 



$_________________________ ____________, 20__

 

FOR VALUE RECEIVED, the undersigned, RLJ Lodging Trust, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
hereby promises to pay to the order of ____________________ or its registered
assigns (the “Lender”), in care of WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”) at Wells Fargo Bank, National
Association, 600 South 4th Street, 8th Floor, Minneapolis, Minnesota 55415, or
at such other address as may be specified in writing by the Administrative Agent
to the Borrower, the principal sum of ________________ AND ____/100 DOLLARS
($____________) (or such lesser amount as shall equal the aggregate unpaid
principal amount of the Tranche A-2 Term Loan made by the Lender to the Borrower
under the Credit Agreement (as herein defined)), on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount owing hereunder, at the rates and on the dates provided
in the Credit Agreement.

 

The date and amount of the Tranche A-2 Term Loan made by the Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this Term Loan
Note (a “Tranche A-2 Term Loan Note”), endorsed by the Lender on the schedule
attached hereto or any continuation thereof, provided that the failure of the
Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower to make a payment when due of any amount owing under
the Credit Agreement or hereunder.

 

This Tranche A-2 Term Loan Note is one of the “Term Loan Notes” referred to in
the Third Amended and Restated Credit Agreement dated as of December 18, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrower, RLJ Lodging Trust, the financial
institutions party thereto and their assignees under Section 13.6 thereof (the
“Lenders”), the Administrative Agent, and the other parties thereto and is
subject to, and entitled to, all provisions and benefits thereof. Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this
Tranche A-2 Term Loan Note upon the occurrence of certain events and for
prepayments of Loans upon the terms and conditions specified therein.

 

Except as permitted by Section 13.6 of the Credit Agreement, this Tranche A-2
Term Loan Note may not be assigned by the Lender to any Person.

 

This TRANCHE A-2 TERM loan Note shall be governed by, and construed in
accordance with, the laws of the State of NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holders hereof shall operate as a waiver of such rights.

 



I-2-1

 

 

[This Tranche A-2 Term Loan Note is given in replacement of the Tranche A-2 Term
Loan Note dated _____ __, 20__, in the original principal amount of $_______
previously delivered to the Lender under the Credit Agreement (the “Original
Note”). THIS TRANCHE A-2 TERM LOAN NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE
CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN
CONNECTION WITH THE ORIGINAL NOTE.]

  

[Signature Page Follows]

 



I-2-2

 

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Tranche A-2
Term Loan Note as of the date first written above.

 



  RLJ Lodging Trust, L.P.       By: RLJ Lodging Trust, its sole general partner
          By:     Name:                    Title:  

 



I-2-3

 



 

EXHIBIT J

 

DISBURSEMENT INSTRUCTION AGREEMENT

 

 Borrower: RLJ Lodging Trust, L.P.



 Administrative Agent : Wells Fargo Bank, National Association 

Loan: Loan numbers 1008457, 1008458 and 1010219 made pursuant to that certain
Third Amended and Restated Credit Agreement dated as of December 18, 2019, among
Borrower, Administrative Agent, RLJ Lodging Trust, and the Lenders party
thereto, as amended from time to time (the “Credit Agreement”)



 Effective Date:



 Check applicable box:

 

¨    New – This is the first Disbursement Instruction Agreement submitted in
connection with the Loan.

¨    Replace Previous Agreement – This is a replacement Disbursement Instruction
Agreement. All prior instructions submitted in connection with this Loan are
cancelled as of the Effective Date set forth above.



 

 

This Agreement must be signed by the Borrower and is used for the following
purposes:

 

(1)to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

 

(2)to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

 

(3)to provide Administrative Agent with specific instructions for wiring or
transferring funds on Borrower’s behalf.

 

Any of the disbursements, wires or transfers described above is referred to
herein as a “Disbursement.”

 

Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication or telephonic
request pursuant to Section 2.4(b) of the Credit Agreement (each, a
“Disbursement Request”) from an applicable Authorized Representative (as defined
in the Terms and Conditions attached to this Agreement).

 

A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.

 

See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.

 



J-1

 

 

WIRE INSTRUCTIONS RECEIVED FROM THIRD PARTIES MUST BE ATTACHED.

 

Disbursement of Loan Proceeds at Origination/Closing Closing Disbursement
Authorizers:  Administrative Agent  is authorized to accept one or more
Disbursement Requests from any of the individuals named below (each, a “Closing
Disbursement Authorizer”) to disburse Loan proceeds on or about the date of the
Loan origination/closing and to initiate Disbursements in connection therewith
(each, a “Closing Disbursement”): Individual’s Name Title 1.   2.   3.  

Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.

 

Direct Deposit: Disbursement Requests for the Closing Disbursement(s) to be
deposited into an account at Wells Fargo Bank, National Association must specify
the amount and applicable account. Each account included in any such
Disbursement Request must be listed below.

Name on Deposit Account: Wells Fargo Bank, National Association Deposit Account
Number: Further Credit Information/Instructions:

 

 

J-2

 





 

WIRE INSTRUCTIONS RECEIVED FROM THIRD PARTIES MUST BE ATTACHED.

 

Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination Subsequent
Disbursement Authorizers:  Administrative Agent is authorized to accept one or
more Disbursement Requests from any of the individuals named below (each, a
“Subsequent Disbursement Authorizer”) to disburse Loan proceeds after the date
of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Subsequent Disbursement”): Individual’s Name Title 1.   2.  
3.  

Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.

Permitted Wire Transfers:  Disbursement Requests for Subsequent
Disbursement(s) to be made by wire transfer must specify the amount and
applicable Receiving Party.  Each Receiving Party included in any such
Disbursement Request must be listed below.  Administrative Agent is authorized
to use the wire instructions that have been provided directly to Administrative
Agent by the Receiving Party or Borrower and attached as the Subsequent
Disbursement Exhibit. All wire instructions must contain the information
specified on the  Subsequent Disbursement Exhibit. Names of Receiving Parties
for Subsequent Disbursements (may include as many parties as needed; wire
instructions for each Receiving Party must be attached as the Subsequent
Disbursement Exhibit) 1. 2. 3. Direct Deposit:  Disbursement Requests for
Subsequent Disbursement(s) to be deposited into an account at Wells Fargo Bank,
National Association must specify the amount and applicable account.  Each
account included in any such Disbursement Request must be listed below.   Name
on Deposit Account: Wells Fargo Bank, National Association. Deposit Account
Number: Further Credit Information/Instructions:

 



J-3

 



 

WIRE INSTRUCTIONS RECEIVED FROM THIRD PARTIES MUST BE ATTACHED.

 

Restricted Account Disbursements Permitted Account Disbursement
Authorizers:  Administrative Agent is authorized to accept one or more
Disbursement Requests from any of the individuals named below (each, a
“Restricted Account Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Restricted Account Disbursement”): Individual’s
Name Title 1.   2.   3.  

Describe Restrictions, if any, on the authority of the Restricted Account
Disbursement Authorizers (dollar amount limits, wire/deposit
destinations, etc.):

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

If there are no restrictions described here, any Restricted Account Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.

Permitted Wire Transfers: Disbursement Requests for Restricted Account
Disbursements to be made by wire transfer must specify the amount and applicable
Receiving Party. Each Receiving Party included in any such Disbursement Request
must be listed below. Administrative Agent is authorized to use the wire
instructions that have been provided directly to Lender by the Receiving Party
or Borrower and attached as the Restricted Account Disbursement Exhibit. All
wire instructions must contain the information specified on the Restricted
Account Disbursement Exhibit.

Names of Receiving Parties for Restricted Account Disbursements (may include as
many parties as needed; wire instructions for each Receiving Party must be
attached as the Restricted Account Disbursement Exhibit)

1. 2. 3. Direct Deposit:  Disbursement Requests for Restricted Account
Disbursements to be deposited into an account at Wells Fargo Bank, National
Association must specify the amount and applicable account.  Each account
included in any such Disbursement Request must be listed below. Name on Deposit
Account: Wells Fargo Bank, National Association Deposit Account Number: Further
Credit Information/Instructions:

 



J-4

 



 

Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.

 



  BORROWERS:

 

  RLJ LODGING TRUST, L.P.,   a Delaware limited partnership       By: RLJ
Lodging Trust,     a Maryland real estate investment trust,     its sole general
partner       By:              Name:              Title:  

 



J-5

 



 

Additional Terms and Conditions to the Disbursement Instruction Agreement

 

Definitions. The following capitalized terms shall have the meanings set forth
below:

 

“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.

 

“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.

 

“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.

 

“Restricted Account” means an account at Wells Fargo Bank, National Association
associated with the Loan to which Borrower’s access is restricted.

 

Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.

 

Disbursement Requests. Except as expressly provided in the Credit Agreement, the
Administrative Agent must receive Disbursement Requests in writing and no verbal
requests will be accepted. Disbursement Requests will only be accepted from the
applicable Authorized Representatives designated in the Disbursement Instruction
Agreement. Disbursement Requests will be processed subject to satisfactory
completion of Administrative Agent’s customer verification procedures.
Administrative Agent is only responsible for making a good faith effort to
execute each Disbursement Request and may use agents of its choice to execute
Disbursement Requests. Funds disbursed pursuant to a Disbursement Request may be
transmitted directly to the Receiving Bank, or indirectly to the Receiving Bank
through another bank, government agency, or other third party that
Administrative Agent considers to be reasonable. Administrative Agent will, in
its sole discretion, determine the funds transfer system and the means by which
each Disbursement will be made. Administrative Agent may delay or refuse to
accept a Disbursement Request if the Disbursement would: (i) violate the terms
of this Agreement; (ii) require use of a bank unacceptable to Administrative
Agent or prohibited by government authority; (iii) cause Administrative Agent to
violate any Federal Reserve or other regulatory risk control program or
guideline; or (iv) otherwise cause Administrative Agent to violate any
applicable law or regulation.

 

Limitation of Liability. Administrative Agent, Issuing Banks, Swingline Lenders
and Lenders shall not be liable to Borrower or any other parties for:
(i) errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which Borrower’s requested
Disbursements may be made or information received or transmitted, and no such
entity shall be deemed an agent of Administrative Agent, Issuing Banks,
Swingline Lenders and Lenders (other than as a result of the Administrative
Agent’s, Issuing Banks’, Swingline Lenders’ and Lenders’ own gross negligence or
willful misconduct, as determined by a court of competent jurisdiction in a
final, non appealable judgment); (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent’s, Issuing Banks’,
Swingline Lenders’ and Lenders’ control; or (iii) any special, consequential,
indirect or punitive damages, whether or not (A) any claim for these damages is
based on tort or contract or (B) Administrative Agent or Borrower knew or should
have known the likelihood of these damages in any situation. None of the
Administrative Agent, any Issuing Bank, any Swingline Lender or any Lender makes
any representations or warranties other than those expressly made in this
Agreement. IN NO EVENT WILL ADMINISTRATIVE AGENT, ISSUING BANKS, SWINGLINE
LENDERS AND LENDERS BE LIABLE FOR DAMAGES ARISING DIRECTLY OR INDIRECTLY IF A
DISBURSEMENT REQUEST IS EXECUTED BY ADMINISTRATIVE AGENT IN GOOD FAITH AND IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

 

Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower. Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower. Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and
(ii) on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request. Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative. If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.

 

International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Loan Agreement.

 

Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement. If Administrative Agent is
notified that it did not disburse the full amount requested in a Disbursement
Request, Administrative Agent’s sole liability will be to promptly disburse the
amount of the stated deficiency. If Administrative Agent disburses an amount in
excess of the amount requested in a Disbursement Request, Lender will only be
liable for such excess amount to the extent that Borrower does not receive the
benefit of such amount.

 



 J-6 

 

 

Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.

 



 J-7 

 

 

CLOSING EXHIBIT



WIRE INSTRUCTIONS

 

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

 

All wire instructions must contain the following information:

 

·Transfer/Deposit Funds to (Receiving Party Account Name)

 

·Receiving Party Deposit Account Number

 

·Receiving Bank Name, City and State

 

·Receiving Bank Routing (ABA) Number

 

·Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 



 J-8 

 

 

SUBSEQUENT DISBURSEMENT EXHIBIT



WIRE INSTRUCTIONS

 

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

 

All wire instructions must contain the following information:

 

·Transfer/Deposit Funds to (Receiving Party Account Name)

 

·Receiving Party Deposit Account Number

 

·Receiving Bank Name, City and State

 

·Receiving Bank Routing (ABA) Number

 

·Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 



 J-9 

 

 

RESTRICTED ACCOUNT DISBURSEMENT EXHIBIT



WIRE INSTRUCTIONS

 

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

 

All wire instructions must contain the following information:

 

·Transfer/Deposit Funds to (Receiving Party Account Name)

 

·Receiving Party Deposit Account Number

 

·Receiving Bank Name, City and State

 

·Receiving Bank Routing (ABA) Number

 

·Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 



 J-10 

 

 

EXHIBIT K

 

FORM OF COMPLIANCE CERTIFICATE

 

_______________, 20___

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

1750 H Street N.W.

Suite 550

Washington, DC 20006

Attn: Mark Monahan

 

Reference is made to that certain Third Amended and Restated Credit Agreement
dated as of December 18, 2019 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among RLJ Lodging
Trust, L.P. (the “Borrower”), RLJ Lodging Trust (the “Parent Guarantor”) the
financial institutions party thereto and their assignees under Section 13.6
thereof (the “Lenders”), Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”) and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

 

Pursuant to Section 9.3 of the Credit Agreement, the undersigned, on behalf of
the Borrower in his capacity as an officer of the general partner of the
Borrower and not individually, hereby certifies to the Administrative Agent, the
Issuing Banks and the Lenders as follows:

 

(1)            The undersigned is the _____________________ of the Parent
Guarantor.

 

(2)            I have reviewed the terms of the Credit Agreement, and have made,
or caused to be made under my supervision, a review in reasonable detail of the
transactions and the condition of the Borrower and its Subsidiaries during the
accounting period covered by the financial statements supporting the
calculations set forth on Schedule I hereto.

 

[(3)            After giving pro forma effect to any Subsidiary that has or
shall become a Subsidiary Guarantor in accordance with Section 8.14(a) of the
Credit Agreement as of the date hereof, the Unencumbered Asset Value (or during
the Restriction Period, the Revised Unencumbered Asset Value) attributable to
Borrowing Base Properties directly owned in fee simple by, or subject to a
Qualified Ground Lease to, the Borrower and the Guarantors is not less than 90%
of the total Unencumbered Asset Value (or during the Restriction Period, the
Revised Unencumbered Asset Value) as of the last day of the accounting period
covered by the financial statements supporting the calculations set forth on
Schedule I hereto.]16

 

(4)            To the best of my knowledge, information or belief, after due
inquiry, no Default or Event of Default exists [if such is not the case, specify
such Default or Event of Default and its nature, when it occurred and whether it
is continuing and the steps being taken by the Parent Guarantor and/or the
Borrower with respect to such event, condition or failure].

 



 



16       NTD: Include only prior to Investment Grade Release or during a
Collateral Period.

 



 K-1 

 

 

(5)            The representations and warranties made or deemed made by the
Parent Guarantor, the Borrower and each other Loan Party in the Loan Documents
to which any of them is a party are true and correct in all material respects
(unless such representation and warranty is qualified by materiality, in which
event such representation and warranty shall be true and correct in all
respects) on and as of the date hereof, except to the extent (x) that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (unless such representation and warranty is qualified
by materiality, in which event such representation and warranty shall have been
true and correct in all respects) on and as of such earlier date) and (y) of
changes in factual circumstances permitted by the Loan Documents.

 

[(6)            Attached hereto as Schedule 1 are reasonably detailed
calculations establishing whether or not the Parent Guarantor and its
Subsidiaries were in compliance with the covenants contained in Section 10.1 of
the Credit Agreement.]17

 

[(7)            Attached hereto as Schedule 1 are reasonably detailed
calculations of the financial tests contained in Section 10.1 of the Credit
Agreement.]18

 

(8)            As of the date hereof, the aggregate outstanding principal amount
of all outstanding Revolving Credit Loans, Tranche A-1 Term Loans and Tranche
A-2 Term Loans, together with the aggregate principal amount of all outstanding
Swingline Loans and the aggregate outstanding principal amount of all
outstanding Letter of Credit Liabilities are less than or equal to the Maximum
Loan Availability at such time.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

  RLJ Lodging Trust, L.P.        By:     RLJ Lodging Trust, its sole general
partner             By:     Name:     Title:  

 



 



17       NTD: Include for any accounting period other than any accounting period
occurring during the Covenant Relief Period.

18       NTD: Include for any accounting period during the Covenant Relief
Period.

 



 K-2 

 

 

Schedule 1

 

[Calculations to be Attached]

 



 K-3 

 

 

EXHIBIT L-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of December 18, 2019 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among RLJ Lodging
Trust, L.P., a Delaware limited partnership (the “Borrower”), RLJ Lodging Trust,
a Maryland real estate investment trust, the financial institutions party
thereto and their assignees under Section 13.6 thereof (the “Lenders”), Wells
Fargo Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto.

 

Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a
“ten percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Internal Revenue Code and (iv) it is not a
“controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]   By:       Name: Title:   Date: ________ __, 20__  

 



 L-1-1 

 

 

EXHIBIT L-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of December 18, 2019 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among RLJ Lodging
Trust, L.P., a Delaware limited partnership (the “Borrower”), RLJ Lodging Trust,
a Maryland real estate investment trust, the financial institutions party
thereto and their assignees under Section 13.6 thereof (the “Lenders”), Wells
Fargo Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto.

 

Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, (iii) it is not a “ten percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B)of the Internal Revenue Code,
and (iv) it is not a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]   By:       Name: Title:   Date: ________ __, 20__  



 L-2-1 

 

 

EXHIBIT L-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of December 18, 2019 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among RLJ Lodging
Trust, L.P., a Delaware limited partnership (the “Borrower”), RLJ Lodging Trust,
a Maryland real estate investment trust, the financial institutions party
thereto and their assignees under Section 13.6 thereof (the “Lenders”), Wells
Fargo Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto.

 

Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a “ten percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]   By:       Name: Title:   Date: ________ __, 20__  



 L-3-1 

 

 

EXHIBIT L-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of December 18, 2019 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among RLJ Lodging
Trust, L.P., a Delaware limited partnership (the “Borrower”), RLJ Lodging Trust,
a Maryland real estate investment trust, the financial institutions party
thereto and their assignees under Section 13.6 thereof (the “Lenders”), Wells
Fargo Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto.

 

Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a “bank” extending credit pursuant to
a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a “ten percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]   By:         Name:   Title:   Date: ________ __, 20__  



 L-4-1 

 

 

EXHIBIT M – BENCHMARK REPLACEMENT PROVISIONS

 

Notwithstanding anything to the contrary herein or in any other Loan Document,
the Administrative Agent, the Borrower and the Lenders agree as follows:

 

(a)Benchmark Replacement. Upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace LIBOR with a Benchmark Replacement.
Any such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agent has posted such proposed amendment to all Lenders and the Borrower so long
as Administrative Agent has not received, by such time, written notice of
objection to such amendment from the Requisite Lenders, provided, however, as
applied to this subsection (a) only and for no other purposes, objection from
the Lender acting as the Administrative Agent is not required for objecting to
the Benchmark Replacement, so long as all the other Lenders objecting to such
Benchmark Replacement otherwise satisfy the Requisite Lender requirements. Any
such amendment with respect to an Early Opt-in Election will become effective on
the date the Requisite Lenders have delivered to Administrative Agent written
notice that such Requisite Lenders accept such amendment. No replacement of
LIBOR with a Benchmark Replacement pursuant to this Exhibit M will occur prior
to the applicable Benchmark Transition Start Date.

 

(b)Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent shall have
the right to make Benchmark Replacement Conforming Changes from time to time, in
consultation with Borrower, and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such Benchmark
Replacement Conforming Changes shall become effective without any further action
or consent of any other party to this Agreement.

 

(c)Notices; Standards for Decisions and Determinations. Administrative Agent
shall promptly notify the Borrower and the Lenders of (i) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or the Requisite Lenders pursuant
to this Exhibit M, including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, shall be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as to the prior written approval of the Borrower and as otherwise
expressly required pursuant to the provision of this Exhibit M.

 

(d)Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of the
commencement of a Benchmark Unavailability Period, (i) the Borrower may revoke
any request for a borrowing of, Conversion to or Continuation of, LIBOR Loans or
LIBOR Daily Loans to be made, Converted or Continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a borrowing of or Conversion to
Base Rate Loans and (ii) all Loans shall be converted to Base Rate Loans, and
for the duration of the Benchmark Unavailability Period, all Loans shall be Base
Rate Loans.

 

(e)Certain Defined Terms. As used in this Agreement, each of the following
capitalized terms has the meaning given to such term below:

 



 M-1 

 

 

“Benchmark Replacement” - means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement for LIBOR for
U.S. dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than one-quarter percent (0.25%), the Benchmark
Replacement shall be deemed to be one-quarter percent (0.25%) for the purposes
of this Agreement and the other Loan Documents. Notwithstanding the foregoing,
for purposes of any Facility, if the Borrower has delivered a written notice to
the Administrative Agent certifying (i) that all or any portion of the Loans
under such Facility are subject to a Derivatives Contract providing for a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act and (ii) that
such Derivatives Contract is not subject to a 0.25% interest rate floor, then
the Benchmark Replacement shall not be subject to a floor of 0.25% with respect
to such Loans.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Interest Period,” timing and frequency of
determining rates and making payments of interest and other administrative
matters) that the Administrative Agent decides may be appropriate to reflect the
adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if the Administrative Agent determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as the Administrative Agent decides is reasonably necessary in
connection with the administration of this Agreement).

 

“Benchmark Replacement Date” – means the earlier to occur of the following
events with respect to LIBOR:

 

(1)in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR;

 



 M-2 

 

 

(2)in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

“Benchmark Transition Event” – means the occurrence of one or more of the
following events with respect to LIBOR:

 

(1)a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;

 

(2)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR, the U.S. Federal Reserve System, an insolvency
official with jurisdiction over the administrator for LIBOR, a resolution
authority with jurisdiction over the administrator for LIBOR or a court or an
entity with similar insolvency or resolution authority over the administrator
for LIBOR, which states that the administrator of LIBOR has ceased or will cease
to provide LIBOR permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide LIBOR; or

 

(3)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR announcing that LIBOR is no longer
representative.

 

“Benchmark Transition Start Date” – means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the ninetieth (90th) day prior to the
expected date of such event as of such public statement or publication of
information (or if the expected date of such prospective event is fewer than
ninety (90) days after such statement or publication, the date of such statement
or publication) and (b) in the case of an Early Opt-in Election, the date
specified by the Administrative Agent or the Requisite Lenders, as applicable,
by notice to the Borrower, the Administrative Agent (in the case of such notice
by the Requisite Lenders) and the Lenders.

 

“Benchmark Unavailability Period” – means, if a Benchmark Transition Event and
its related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes under this Agreement or under any other Loan
Document in accordance with the provisions of this Exhibit M and (y) ending at
the time that a Benchmark Replacement has replaced LIBOR for all purposes under
this Agreement or under any other Loan Document in accordance with the
provisions of this Exhibit M.

 

“Early Opt-in Election” – means the occurrence of:

 



 M-3 

 

 

(1)(i) a determination by the Administrative Agent or (ii) a notification by the
Requisite Lenders, to the Administrative Agent (with a copy to the Borrower)
that such Lenders have determined that U.S. dollar-denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in this Exhibit M are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace LIBOR, and

 

(2)(i) the election by the Administrative Agent or (ii) the election by the
Requisite Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Requisite Lenders of written
notice of such election to Administrative Agent.

 

“Federal Reserve Bank of New York’s Website” – means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Relevant Governmental Body” – means the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“SOFR” – means, with respect to any day, the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Term SOFR” – means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Unadjusted Benchmark Replacement” – means the Benchmark Replacement excluding
the Benchmark Replacement Adjustment.

 



 

M-4 

 

 

 

EXHIBIT N

 

FORM OF LIQUIDITY COMPLIANCE CERTIFICATE

 

_______________, 20___

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

1750 H Street N.W.

Suite 550

Washington, DC 20006

Attn: Mark Monahan

 

Reference is made to that certain Third Amended and Restated Credit Agreement
dated as of December 18, 2019 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among RLJ Lodging
Trust, L.P. (the “Borrower”), RLJ Lodging Trust (the “Parent Guarantor”) the
financial institutions party thereto and their assignees under Section 13.6
thereof (the “Lenders”), Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”) and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

 

Pursuant to Section 9.3(b) of the Credit Agreement, the undersigned, on behalf
of the Borrower in his capacity as an officer of the general partner of the
Borrower and not individually, hereby certifies to the Administrative Agent, the
Issuing Banks and the Lenders as follows:

 

(1)            The undersigned is the _____________________ of the Parent
Guarantor.

 

(2)            I have reviewed the terms of the Credit Agreement, and have made,
or caused to be made under my supervision, a review in reasonable detail of the
transactions and the condition of the Borrower and its Subsidiaries during the
accounting period covered by the financial statements supporting the
calculations set forth on Schedule I hereto.

 

(3)            To the best of my knowledge, information or belief, after due
inquiry, no Default or Event of Default exists [if such is not the case, specify
such Default or Event of Default and its nature, when it occurred and whether it
is continuing and the steps being taken by the Parent Guarantor and/or the
Borrower with respect to such event, condition or failure].

 

(4)            Attached hereto as Schedule 1 are reasonably detailed
calculations establishing whether or not the Parent Guarantor, the Borrower and
its Subsidiaries were in compliance with the covenant contained in
Section 10.1(d) of the Credit Agreement.

 

(5)            The capital expenditures made in reliance on the exceptions set
forth in Section 10.12(d)(iv)(y), Section 10.12(d)(v) and
Section 10.12(d)(vii) during the preceding calendar month, together with capital
expenditures made in reliance thereon prior to such calendar month, [do][do not]
exceed $100,000,000.

 

[(6)If the aggregate amount of capital expenditures made in reliance on the
aforementioned sections does exceed $100,000,000, the aggregate amount of cash
and Cash Equivalents of the Parent Guarantor, the Borrower and its Subsidiaries
(other than Excluded Felcor Subsidiaries) as set forth on Schedule 1 attached
hereto is $175,000,000 or greater ].

 



 

N-1

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

  RLJ Lodging Trust, L.P.        By:     RLJ Lodging Trust, its sole general
partner             By:     Name:     Title:  

 



 

N-2

 



